Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 1 of 254 PageID:
                                 103145

                                                                             1002

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 26, 2019
             SALES PRACTICES.                    : VOLUME 5
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608

           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
                   -and-
           LEVIN PAPANTONIO, ESQUIRES
           BY: CHRISTOPHER V. TISI, ESQUIRE (FLORIDA)
           On behalf of Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
                   -and-
           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson
                                              (Continued}


                                * * * * *
                      VINCENT RUSSONIELLO, RPR, CRR, CCR
                       OFFICIAL U.S. COURT REPORTER
                               (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 2 of 254 PageID:
                                 103146

                                                                             1003



           A P P E A R A N C E S          C O N T I N U E D:


           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 3 of 254 PageID:
                                 103147- Direct/Ms. Brown
                                Diette

                                                                             1004

       1                   M O R N I N G         S E S S I O N

       2

       3              THE DEPUTY CLERK:       All rise.

       4              THE COURT:     Thank you.     Good morning.

       5              Would you call your witness.

       6              MS. BROWN:     Good morning, your Honor.         We call

       7   Dr. Diette to the stand.

       8

       9   GREGORY B. DIETTE, called as a witness on behalf of

      10   the Defendants, having been first duly sworn,

      11   testified as follows:

      12

      13   DIRECT EXAMINATION

      14   BY MS. BROWN:

      15   Q.      Good morning, Dr. Diette.

      16   A.      Good morning.

      17   Q.      We're excited to have you here today.

      18              The Court already has your report and your CV

      19   as Exhibit C 18?

      20              MS. BROWN:     Your Honor, I can hand up another

      21   copy of the report and CV.

      22              THE COURT:     That would be great.

      23              MS. BROWN:     May I approach?

      24              THE COURT:     Thank you.     You may proceed.

      25   Q.      Dr. Diette, I don't want to spend too much time
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 4 of 254 PageID:
                                 103148- Direct/Ms. Brown
                                Diette

                                                                             1005

       1   on your education and your experience, but would you

       2   at least introduce yourself to the Court and tell us

       3   who you are and what you do.

       4   A.      Sure.

       5              Gregory Diette.      I'm a full professor at Johns

       6   Hopkins University.        I have appointments in the School

       7   of Medicine and the School of Public Health.               I

       8   function in the traditional three roles there.

       9   Q.      You have three major roles at Johns Hopkins?

      10   A.      Yes.    I see patients, outpatients in the clinic

      11   and also in inpatient settings as well.

      12              I'm an educator.       So I teach medical students,

      13   residents, fellows, the whole variety of trainees, and

      14   I'm a researcher.        So I've had a full research

      15   portfolio for a couple decades.

      16   Q.      Are you, Dr. Diette, formally trained in the

      17   field of epidemiology?

      18   A.      I have a Master's degree from the School of

      19   Public Health.

      20   Q.      Do you do any teaching in the field of

      21   epidemiology nowadays at Johns Hopkins?

      22   A.      All sorts.     I'm a mentor to various either

      23   junior faculty or fellows or residents.              Part of that

      24   is teaching how to do a proper study, how to interpret

      25   it, how to report it.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 5 of 254 PageID:
                                 103149- Direct/Ms. Brown
                                Diette

                                                                             1006

       1              I've taught in the classroom setting, for

       2   example a class called design of clinical studies that

       3   I co-directed.       There are a variety of different

       4   lectures I give, and also just a lot of day-to-day

       5   hands-on support as well.

       6   Q.      You mentioned you are also a clinician, a

       7   practicing physician as well?

       8   A.      As well.

       9   Q.      Would you just tell us what that practice looks

      10   like?

      11   A.      It is a mixture of things.

      12              I see outpatients that are referred to me in

      13   the clinic.      I cover the physiology lab.          The

      14   physiology lab is where we do exercise tests and lung

      15   function tests.       I attend in the intensive care unit

      16   on the pulmonary service, taking care of pulmonary

      17   patients where we also do consults on every sort of

      18   patient in the hospital.          I attend in the oncology

      19   center and then also the internal medical services as

      20   well.

      21   Q.      Have you conducted, Dr. Diette, your own

      22   epidemiology research?

      23   A.      Yes.    It has been an ongoing process for the

      24   last couple of decades of doing a variety of human

      25   based research, which falls under the heading of
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 6 of 254 PageID:
                                 103150- Direct/Ms. Brown
                                Diette

                                                                             1007

       1   epidemiologic research.

       2   Q.        Can you give me the types of organizations or

       3   institutions that have funded your research over the

       4   years?

       5   A.       A mixture.    The government organizations include

       6   NIH, the National Institutes of Health, Agency For

       7   Health Care Research and Quality, Environmental

       8   Protection Agency, and others, and then there's been

       9   private foundations and industry as well.

      10   Q.       Have you provided testimony to Congress

      11   concerning some of your epidemiology research?

      12   A.       Yes.

      13   Q.       Dr. Diette, has the focus of your own research

      14   been on ovarian cancer?

      15   A.       No.

      16   Q.       Does the fact that your own publications and

      17   research do not focus on ovarian cancer prevent you

      18   from being able to review and interpret the ovarian

      19   epidemiology at issue here?

      20   A.       Not at all.     The approach to epidemiology is a

      21   fairly standard one where we are able to understand

      22   exposures of various sorts to understand all sorts of

      23   diseases and where there is risk or how to describe

      24   what the distribution of the disease is.              It is

      25   important, too, in my teaching, in mentoring -- not
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 7 of 254 PageID:
                                 103151- Direct/Ms. Brown
                                Diette

                                                                             1008

       1   all of the teaching and mentoring is to people who

       2   take care of lung patients.          I taught obstetricians,

       3   ear, nose and throat surgeons, ophthalmologists, the

       4   whole spectrum.

       5   Q.      Would you tell us,        Dr. Diette, a little bit

       6   about your work with this MECOR organization?

       7   A.      That's an organization within the American

       8   Thoracic Society, and that society is our main lung

       9   society for professionals around the world.               This is a

      10   program I participated in for many years where we

      11   teach epidemiologic methods to mostly physicians, but

      12   also doctoral students and some other medical

      13   professionals around the world how to do epidemiologic

      14   research.

      15   Q.      Have you participated in that program for a

      16   number of years now, Dr. Diette?

      17   A.      Several years.      I traveled overseas many times

      18   to do that, and I've also done work in the United

      19   States when the mentees come to our conference each

      20   year to meet with them and help them with their

      21   research.

      22   Q.      The focus of that program is epidemiology?

      23   A.      Absolutely.      We teach the basic methods.          I was

      24   in charge of teaching advanced methods, and we also

      25   help them literally with their study design and with
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 8 of 254 PageID:
                                 103152- Direct/Ms. Brown
                                Diette

                                                                             1009

       1   interpretation of their findings and help them publish

       2   their results as well.

       3   Q.       Dr. Diette, do I always tease you about this

       4   picture where you are in front of a tree?

       5   A.       I don't know why.      It is less pretentious than a

       6   white coat in a hospital.          That's the one I have been

       7   using professionally.

       8   Q.       Okay.   In addition to being a physician and an

       9   epidemiologist, do you also do some work consulting as

      10   an expert witness in litigation?

      11   A.       Yes.

      12   Q.       Can you give us an idea what percentage of your

      13   time you devote doing some of the things you are doing

      14   here today?

      15   A.       It varied over time.       The first work I ever did

      16   was more than 10 years ago.          Sometimes it is sporadic

      17   and sometimes there is more.

      18              I would say currently between 10 and

      19   20 percent of my time, which includes -- my time

      20   includes weekends and nights and holidays.               So I'm

      21   talking about the full amount of time that's available

      22   to me.

      23   Q.       Do you do expert witness work only for

      24   defendants in litigation?

      25   A.       No, plaintiffs and defendants.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 9 of 254 PageID:
                                 103153- Direct/Ms. Brown
                                Diette

                                                                             1010

       1   Q.      Have you ever, in fact, Dr. Diette, turned down

       2   someone who has approached you to do expert witness

       3   work?

       4   A.      All the time.      Pretty regularly.

       5   Q.      In terms of the expert witness work that you do,

       6   do you receive any assistance in terms of the

       7   administrative aspect of that part of what you do?

       8   A.      Absolutely.      Everything in my professional life

       9   I depend on administrative support.             My work at

      10   Hopkins I have administrative help, but I can't use

      11   their services for outside work.            So I do work with a

      12   company called Medical Science Affiliates that

      13   provides administrative support to do various things

      14   to help organize the materials.

      15   Q.      Is it important to you to carve out some time to

      16   do some of the expert consulting work that you do?

      17   A.      It is for me.      I like it quite a bit.         It is

      18   very interesting work.         It is a great window for me

      19   into the legal profession and a different way -- and

      20   sometimes having to converse with people and learning

      21   how to explain things.

      22              I do notice it helps me back at Hopkins when

      23   I'm explaining things to patients.            You are always

      24   trying to perfect your craft in terms of how to

      25   communicate.      It all fits together.         It is a nice part
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 10 of 254 PageID:
                                  103154- Direct/Ms. Brown
                                 Diette

                                                                             1011

       1    of where I've got a very diverse career otherwise in

       2    terms of research, teaching, and patient care, this is

       3    one more aspect I find satisfying.

       4    Q.      Dr. Diette, just to kind of give us a framework

       5    for our discussion here this morning, what was your

       6    task here in this case?

       7    A.      We can see it on the slide here.           It was to

       8    review the epidemiological literature regarding the

       9    hypothesized connections between talc or asbestos in

      10    talc and the development of ovarian cancer.

      11    Q.      Did you conduct an investigation into that

      12    hypothesis, and are you prepared to discuss with us

      13    your conclusions here today?

      14    A.      Yes.

      15    Q.      Are you prepared to do that to a reasonable

      16    degree of medical and scientific certainty?

      17    A.      I am.

      18    Q.      Just give us a brief understanding, what are

      19    your conclusions having reviewed the epidemiology on

      20    talc and ovarian cancer?

      21    A.      I think the overarching conclusion is that what

      22    it says here, the body of relevant epidemiological

      23    evidence does not support a causal connection between

      24    perineal use of talcum powder products, whatever

      25    constituents those products may contain, in addition
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 11 of 254 PageID:
                                  103155- Direct/Ms. Brown
                                 Diette

                                                                             1012

       1    to talc, and ovarian cancer.

       2    Q.      Dr. Diette, were you able to come to court

       3    yesterday for a little bit of Dr. McTiernan's

       4    testimony?

       5    A.      I did.

       6    Q.      Did you hear quite a big discussion about

       7    relevant risk and confidence intervals?

       8    A.      Yes.

       9    Q.      Before we get to that, would you run through

      10    with us the methodology that you employed in terms of

      11    your own -- reaching your own opinions here?

      12    A.      Generally speaking, I used a variety of methods

      13    to try to find all of the relevant epidemiologic

      14    studies using search engines, reading the papers

      15    themselves, and looking at the citations in those

      16    papers, and trying to make sure I had all of the

      17    papers.     I read and analyzed every single one of the

      18    studies.

      19               I also looked to see where other professional

      20    organizations, how they had approached the issue where

      21    that was relevant, and then ultimately employed a

      22    Bradford Hill-type assessment of the evidence.

      23    Q.      And as part of your methodology, Dr. Diette, did

      24    you review internal Johnson & Johnson company

      25    documents?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 12 of 254 PageID:
                                  103156- Direct/Ms. Brown
                                 Diette

                                                                             1013

       1    A.      I did not.

       2    Q.      Was that important for you in reaching a

       3    scientific opinion on the hypothesized connection

       4    between talc and ovarian cancer?

       5    A.      It is not a method I know that's part of an

       6    epidemiological investigation.           So it wouldn't fit

       7    into that particular question.

       8    Q.      In terms of the discussion that we had here

       9    yesterday, Doctor, to orient us, you recall

      10    Dr. McTiernan speaking quite a bit about relative

      11    risks and confidence intervals.           Is that right?

      12    A.      I do.

      13    Q.      And one of the things I'm hoping you can help us

      14    to understand is how findings in epidemiology studies

      15    are interpreted and reported and used in medicine.

      16    Are you prepared to do that, Dr. Diette?

      17    A.      Yes, I hope so.

      18    Q.      Did you come up with what you thought was a good

      19    example or a framework for that discussion?

      20    A.      Yes.

      21    Q.      Tell us what we are looking at and why you

      22    believe it is helpful to understanding how

      23    epidemiology findings are reported and used in

      24    medicine.

      25    A.      Sure.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 13 of 254 PageID:
                                  103157- Direct/Ms. Brown
                                 Diette

                                                                             1014

       1              There is a lot to know about this study, and I

       2    picked it on purpose.        I thought it would illustrate

       3    to the Court the way that professionals in my field

       4    interpret and report findings routinely.             So I picked

       5    a study that was one of the ones I had reviewed.                It

       6    is relevant to this matter because it is about a

       7    potential risk factor in ovarian cancer.             It's also

       8    relevant because it comes from the Nurses' Health

       9    Study, which is one of the sources of cohort data.

      10    Q.      Just to stop you right there, to orient us, this

      11    is a study that was looking into what?             What was the

      12    investigation here?

      13    A.      The question was whether or not analgesics --

      14    meaning aspirin and non-steroidal anti-inflammatory

      15    agents, things like Ibuprofen -- whether or not they

      16    are associated with the risk of ovarian cancer.

      17    Q.      What were the overall conclusions of the study?

      18    A.      Overall, it was kind of a mixture.           Overall they

      19    found aspirin use altogether, there was no

      20    association; that it looked as if there was a

      21    protective association if you used low dose only, as

      22    opposed to conventional dose aspirin, and it looked

      23    like there was potentially a harmful effect from the

      24    use of NSAIDS for non-steroidal.

      25    Q.      This is a recent study.        Right, Dr. Diette?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 14 of 254 PageID:
                                  103158- Direct/Ms. Brown
                                 Diette

                                                                             1015

       1    A.      Yes.   This is from 2018, which is part of the

       2    reason I picked it also because I think these authors

       3    are careful in their use of language as they interpret

       4    their findings.       And so it tells us at least in 2018

       5    in a good journal JAMA Oncology, the way that people

       6    are reporting findings.

       7    Q.      Does this paragraph that we have highlighted

       8    here contain a number of different epidemiological

       9    findings?

      10    A.      Yeah, it is great.       It tell us really what their

      11    main findings are.

      12    Q.      Why don't you walk us through this paragraph and

      13    help us understand how epidemiologists like yourself

      14    take these numbers and translate them into a way to

      15    report and talk about their findings.

      16    A.      The first sentence that's highlighted, where it

      17    says "significant associations between aspirin and

      18    ovarian cancer risk were not observed." I would

      19    emphasize the "were not observed."            It says, "When

      20    current versus nonuse of any aspirin was evaluated

      21    regardless of dose," and they have a hazard ratio, and

      22    the hazard ratio is analogous to a relative risk or an

      23    odds ratio.     It is a little different measure, but it

      24    functions the same way.         And so what they say the

      25    hazard ratio is .99 and so 1 would be no effect, and
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 15 of 254 PageID:
                                  103159- Direct/Ms. Brown
                                 Diette

                                                                             1016

       1    here they have a 95 percent confidence interval that

       2    is .83 to 1.19.       That includes 1.

       3               So the language is important here.           Even

       4    though it is to the left of that 1, in other words,

       5    pointing towards the protective side, they don't

       6    interpret it as protective.          They interpret it as no

       7    effect, and that's in part because it's very close to

       8    1, but also because the confidence interval includes

       9    1.

      10               If we go on, we will see, however, when low

      11    dose and standard dose aspirin were evaluated

      12    separately, an inverse association for low dose

      13    aspirin -- I'll pause there for a second.              The inverse

      14    association is a hazard ratio of .77.             That's below

      15    the 1 line.     We can see the confidence interval does

      16    not include 1.      That's where they use the language

      17    that "there is an inverse association."

      18    Q.      Doctor, if we could put some of these key

      19    take-aways on the flip chart, the sentence you are

      20    pointing to here is showing us a confidence interval

      21    that is less than 1.        Correct?

      22    A.      That's right.      The entire confidence interval is

      23    below 1.

      24    Q.      Tell us how epidemiologists like yourself report

      25    a finding like that where we are looking at a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 16 of 254 PageID:
                                  103160- Direct/Ms. Brown
                                 Diette

                                                                             1017

       1    confidence interval less than 1.

       2    A.      They use the word "inverse," and we might also

       3    use the word "protective" if that were appropriate

       4    which it would be in this case.

       5    Q.      If you are looking at a finding with a

       6    confidence interval below 1, in your field

       7    epidemiologists interpret that to be a protective or

       8    an inverse association?

       9    A.      Absolutely.

      10    Q.      Let's go on and see if we can understand more of

      11    the findings.

      12    A.      The rest of that sentence says:           "But no

      13    association for standard dose aspirin."             And here it

      14    is a hazard ratio of 1.17 with a confidence interval

      15    that includes 1.

      16    Q.      So here we have a confidence interval crossing

      17    1.   Is that right?

      18    A.      The confidence interval crosses 1.

      19    Q.      How do epidemiologists like yourself interpret a

      20    finding where the confidence interval is crossing 1?

      21    A.      This way.     The way that they did, to say there

      22    is no association even though that hazard ratio is to

      23    the right of 1.

      24              MR. TISI:     Your Honor, this is not on the

      25    reliance list, and I believe they supplemented and we
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 17 of 254 PageID:
                                  103161- Direct/Ms. Brown
                                 Diette

                                                                              1018

       1    objected to this.

       2              MS. BROWN:     Your Honor, for the record, in

       3    advance of Dr. Diette's deposition we did serve a

       4    supplemental list.       This article is listed as No. 3.

       5    It was provided to the plaintiffs in advance of his

       6    deposition, and they had the opportunity to discuss --

       7              MR. TISI:     In advance of the deposition?

       8              MS. BROWN:     Yes.

       9              MR. TISI:     That's fine.

      10              THE COURT:     Thank you.

      11    BY MS. BROWN:

      12    Q.      Picking back up where we were, and to orient

      13    ourselves, Dr. Diette, you were explaining to us in

      14    your world and in terms of real world understanding of

      15    these epidemiology findings a confidence interval

      16    below 1 is showing a protective or an inverse

      17    association?

      18    A.      That's right.

      19    Q.      A confidence interval crossing 1 -- and we spoke

      20    a lot about that yesterday with Dr. McTiernan -- would

      21    show or be interpreted as no association.              Correct?

      22    A.      Exactly.

      23    Q.      Then if you continue on, do you have another

      24    finding to help us understand?

      25    A.      It is the final point here.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 18 of 254 PageID:
                                  103162- Direct/Ms. Brown
                                 Diette

                                                                             1019

       1              The last finding here is that current use of

       2    nonaspirin NSAIDS was positively associated with risk

       3    of ovarian cancer compared with nonuse.             And here the

       4    hazard ratio is 1.19, but the 95 percent confidence

       5    interval does not cross 1.          And so here it is a very,

       6    very similar hazard ratio to the one right before:

       7    1.17 and 1.19 are nearly identical, but the words they

       8    use are important because they say there is no

       9    association for the 1.17 when it crossed 1.              And they

      10    say it is positively associated in the one that did

      11    not cross 1.

      12    Q.      Dr. Diette, to round out our chart then this

      13    study and in your world, when we have a confidence

      14    interval greater than or equal to 1, that is reported

      15    as a positive association.          Is that right?

      16    A.      It is.    I thought this study showed it in a

      17    nutshell.     It showed each one of those examples very

      18    succinctly and it came from a highly credible study in

      19    a highly credible journal, and it is current 2018.                So

      20    this is the current way we express ourselves.

      21              THE COURT:     Thank you for that clarification,

      22    so I understand.

      23              The fact that it is on 1 when you say cross,

      24    it has to have something before the 1, less than the 1

      25    and across, that's the crossover.            It can't just start
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 19 of 254 PageID:
                                  103163- Direct/Ms. Brown
                                 Diette

                                                                               1020

       1    at the 1.

       2               THE WITNESS:     It has to go either from below

       3    up above it or from above down below it.             Because the

       4    p-Values that --

       5               THE COURT:     I think I understand.        It has to

       6    go on one side or the other to make it happen and that

       7    1 is within it.       It can't just have 1 as the number?

       8               THE WITNESS:     Exactly right.

       9    BY MS. BROWN:

      10    Q.       To follow up on Her Honor's question, in

      11    reporting a positive association where the confidence

      12    intervals are equal to or greater than 1, the findings

      13    are interpreted as a positive association.              Correct?

      14    A.       Correct.

      15    Q.       Just to refresh, where the confidence interval,

      16    as Her Honor was asking about, crosses 1, those

      17    findings are interpreted as showing no association.

      18    Right?

      19    A.       Exactly.

      20    Q.       And where the confidence interval, the entire

      21    interval is below 1, those findings are interpreted as

      22    showing a protective or an inverse association.               Is

      23    that fair?

      24    A.       Exactly right.

      25    Q.       Now, another way to talk about these confidence
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 20 of 254 PageID:
                                  103164- Direct/Ms. Brown
                                 Diette

                                                                             1021

       1    intervals, Dr. Diette, is to use the term "statistical

       2    significant."       Is that fair?

       3    A.      It is.

       4    Q.      Would it also be fair, then, to say where your

       5    confidence interval is crossing 1, there is no

       6    statistical significance?

       7    A.      That's exactly right.

       8    Q.      Many of the studies that Dr. McTiernan put up

       9    yesterday had confidence intervals crossing 1; and

      10    would you interpret those to be non-statistically

      11    significant findings?

      12    A.      Yes.     Each one of those for which that is true

      13    would be non-statistically significant.

      14    Q.      How would you then interpret that in sort of

      15    regular people's speak?

      16    A.      We would say there was no association found

      17    within that particular study.

      18    Q.      Does this mean, Dr. Diette, that we should draw

      19    a bright line at statistical significance and keep

      20    everything that reaches statistical significance and

      21    throw out any study that doesn't achieve statistical

      22    significance?

      23    A.      All the studies provide information, but it is

      24    one part of the information you get from the study.

      25    Q.      And in conducting your review of the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 21 of 254 PageID:
                                  103165- Direct/Ms. Brown
                                 Diette

                                                                             1022

       1    epidemiology as it relates to talc and ovarian cancer,

       2    did you employ a bright line rule to weight or value

       3    studies with statistical significance differently or

       4    better than those that did not reach statistical

       5    significance?

       6    A.      I tried to observe which ones were and which

       7    ones were not.      I didn't exclude any in particular.               I

       8    just noted which ones were and which ones were not

       9    significant.

      10    Q.      Why is it important for you as an epidemiologist

      11    to take note of whether or not a study is achieving

      12    findings that are reaching statistical significance?

      13    A.      Because within that particular study the authors

      14    of the study have conducted it in a way that they are

      15    going to be willing to communicate that the finding

      16    they have either does or doesn't endorse the idea

      17    there is a difference in the two groups they are

      18    looking at.     And so this is the convention for saying

      19    there is not a difference that they can express.

      20    Q.      I know you had the opportunity to review some of

      21    plaintiffs' briefing in this matter.            Is that right?

      22    A.      Yes.

      23    Q.      Did you see the argument that was being advanced

      24    in terms of abandoning the concept of statistical

      25    significance?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 22 of 254 PageID:
                                  103166- Direct/Ms. Brown
                                 Diette

                                                                             1023

       1    A.      I did.

       2    Q.      Is that a concept you are familiar with in your

       3    field, Dr. Diette?

       4    A.      I have been familiar with that idea in my entire

       5    career.

       6    Q.      In your field is it generally accepted that we

       7    should abandon the concept of statistical

       8    significance?

       9    A.      No, not in July 2019.        What you are discussing

      10    is something that is a proposition and that may

      11    happen.     As of right now that is not the case.

      12    Q.      Have you understood this to be a theoretical

      13    discussion that has gone on in your world for decades?

      14    A.      It is a great one.       The idea is that you are

      15    trying to have a system that explains something about

      16    your data, and this is the system we have right now.

      17    I think there is a good and appropriate craving for

      18    something better always, and I think that is what is

      19    going on.

      20    Q.      In terms of your work that you had funded by

      21    institutions like the National Institutes of Health,

      22    and other government associations, have you reported

      23    your findings in terms of whether or not they reached

      24    statistical significance?

      25    A.      Routinely, yes.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 23 of 254 PageID:
                                  103167- Direct/Ms. Brown
                                 Diette

                                                                             1024

       1    Q.      In terms of your review of the talc and ovarian

       2    cancer epidemiology, were the findings in those

       3    studies reported with confidence intervals that would

       4    suggest or indicate whether or not those findings

       5    reached statistical significance?

       6    A.      100 percent of the studies had either confidence

       7    intervals or p-Values or both which is conveying

       8    statistical significance.

       9    Q.      Dr. Diette, with this framework in mind, I want

      10    to ask you some questions about some of the

      11    conclusions in the epidemiology studies that you

      12    reviewed and relied on here.

      13              Were you here yesterday, Dr. Diette, and did

      14    you hear Dr. McTiernan's conclusions about what the

      15    epidemiology shows in terms of causation?

      16    A.      Yes.

      17    Q.      Did you understand her opinion to be that based

      18    on the talc epi in part, that there is a causal

      19    association between talc and ovarian cancer?

      20    A.      That's what I understood.

      21    Q.      Do the epi studies themselves report on whether

      22    or not they have found a causal association?

      23    A.      I think there's a lot of cases where the authors

      24    appropriately point out to the uncertainty that still

      25    remains and it spans a couple of decades of reporting,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 24 of 254 PageID:
                                  103168- Direct/Ms. Brown
                                 Diette

                                                                             1025

       1    that sort of uncertainty.

       2    Q.      What are some of the examples of what the epi

       3    studies themselves conclude?

       4    A.      Those top two are two of the most recent

       5    meta-analyses.      The first one says that it is unclear

       6    whether a statistical association exists; and, if so,

       7    whether it can be interpreted as reflecting some form

       8    of bias or causal relationship.           So it is not clear

       9    it's been established by that statement there is

      10    causation.

      11              The second one is a little clearer even

      12    saying --

      13              THE COURT:     You should use the names of the

      14    studies for the record.         These are just PowerPoints

      15    right now.

      16    Q.      I'll jump in and help you on that score,

      17    Dr. Diette.

      18              For example, if we look at the Berge 2018

      19    article at A-11, page 3, what do the authors of that

      20    recent meta-analysis say about a potential causal

      21    relationship between talc and ovarian cancer?

      22    A.      Unclear whether a statistical association exists

      23    and whether it can be interpreted as reflecting some

      24    form of bias or a causal relationship.

      25    Q.      And one of the studies Dr. McTiernan referred to
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 25 of 254 PageID:
                                  103169- Direct/Ms. Brown
                                 Diette

                                                                             1026

       1    quite a bit yesterday was a meta-analysis from 2018 by

       2    Penninkilampi.

       3              MS. BROWN:     And that is, for the record,

       4    located at A 109, page 3.

       5    Q.      What do the authors of that study say about

       6    whether there is a causal link between talc use and

       7    ovarian cancer?

       8    A.      That it has not yet been established.

       9    Q.      And in your review of all of the epidemiology

      10    studies, Doctor, do you see consistent conclusions to

      11    those which we just read?

      12    A.      I think they are appropriately concerned in the

      13    studies about whether or not causation can be

      14    established.

      15    Q.      I want to talk now about, Dr. Diette, in your

      16    report, which Her Honor has, and which we have marked

      17    as C 18, did you conduct a full Bradford Hill

      18    analysis?

      19    A.      I did.

      20    Q.      We've already had Dr. Neel in here addressing

      21    part of that and we have Dr. Saenz coming next week,

      22    so I want to concentrate with you on a couple of areas

      23    of that analysis today.         Is that okay?

      24    A.      Absolutely.

      25    Q.      Let's start with strength of association.             Why
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 26 of 254 PageID:
                                  103170- Direct/Ms. Brown
                                 Diette

                                                                             1027

       1    don't you start by telling us, in your view, is that a

       2    good place to start when, when you are doing this kind

       3    of analysis?

       4    A.      It is a good starting point because the Bradford

       5    Hill considerations start with the notion that once an

       6    association has been established that that is the

       7    jumping off point for doing a Bradford Hill type of

       8    analysis.       So the strength becomes one of the

       9    important anchor points of how you are going to

      10    proceed.

      11    Q.      Dr. McTiernan put up a slide yesterday that

      12    indicated that she weighs this Bradford Hill factor as

      13    one of the highest.        Do you agree with that?

      14    A.      I do.     I think this is a very high one.

      15    Q.      In your view, Dr. Diette, is it possible to

      16    properly apply the Bradford Hill criteria and

      17    conclude, based on this epidemiology, that the

      18    association between talc use and ovarian cancer is

      19    strong?

      20    A.      No.     It is objectively weak in certain of the

      21    studies and not existent in others.

      22    Q.      First of all, is there a bright line rule in

      23    terms of what is a strong association and what is a

      24    weak association?

      25    A.      There isn't an exact cut-off.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 27 of 254 PageID:
                                  103171- Direct/Ms. Brown
                                 Diette

                                                                              1028

       1    Q.       Do you get any guidance, for example, from the

       2    Bradford Hill article itself?

       3    A.       I think it was a very helpful way to express

       4    what he was trying to convey; where, for example, he

       5    mentioned a 200 fold increase was a large effect, and

       6    that also saying in cigarette smokers it was 9 to 10

       7    times the rate of lung cancer in smokers compared to

       8    nonsmokers, and 20 to 30 in heavy smokers.              Those I

       9    thought were good examples of what's clearly a strong

      10    association.

      11    Q.       You mentioned relative risks and odds ratio like

      12    200 or 10.       Is that right?

      13    A.       Exactly.

      14    Q.       Has there been a positive relative risk reported

      15    in all of the studies that have been done on talc and

      16    ovarian cancer?

      17    A.       Sure.    In certain of the case-controls have a

      18    positive one.

      19    Q.       What number are we looking at in terms of the

      20    talc and ovarian cancer literature?

      21    A.       The summaries of that are in the 1.2 to 1.3

      22    range.

      23    Q.       Have some of the authors of the talc

      24    epidemiology commented on whether that kind of a

      25    relative risk, 1.2, 1.3, is considered strong?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 28 of 254 PageID:
                                  103172- Direct/Ms. Brown
                                 Diette

                                                                             1029

       1    A.      Yes.   This is an example here from Berge saying

       2    their meta-analysis showed a weak but statistically

       3    significant association.

       4    Q.      One of the things we heard about yesterday,

       5    Dr. Diette, was instances like HRT and secondhand

       6    smoke where studies have produced a low relative risk.

       7    Were you here for that testimony?

       8    A.      Yes.

       9    Q.      Let's take those one at a time.           In the case of

      10    HRT, are you familiar generally with clinical studies

      11    that showed about a 1.2 relative risk?

      12    A.      Yes.

      13    Q.      Help us understand how a relative risk that low

      14    could have supported a causal inference or causal

      15    association when it comes to HRT?

      16    A.      That story comes from first observational

      17    studies but was confirmed in randomized control

      18    trials.    So when you find a small risk that you are

      19    looking for in a randomized control trial, that's a

      20    different circumstance for one.           So that's really the

      21    best study design to confirm causation, and that's why

      22    there is confidence in that because of the study

      23    design.

      24    Q.      Why is a randomized control trial a better study

      25    design if you can do it?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 29 of 254 PageID:
                                  103173- Direct/Ms. Brown
                                 Diette

                                                                               1030

       1    A.      Assuming it is properly done, it has the

       2    advantage of assigning people to the exposure as

       3    opposed to them finding their way to the exposure on

       4    their own.     So it takes away the possibility somebody

       5    is different and, therefore, having exposure.               This

       6    way you control for that.         And it also helps to

       7    minimize, not eliminate, but minimize confounding, and

       8    it helps to minimize confounding of both known and

       9    unknown confounders, which is really important.

      10    Q.      We will talk a little bit about confounding in a

      11    moment.

      12              But as a practicing pulmonologist, are you

      13    Dr. Diette, also familiar with the epidemiology

      14    regarding secondhand smoke?

      15    A.      Yes, generally, yes.

      16    Q.      Yesterday secondhand smoke was raised as an

      17    example of an area of epi with a low or weak relative

      18    risk that, nonetheless, has been found causal.               Can

      19    you help us explain that?

      20    A.      Yes.   The starting point for that was knowing

      21    already that tobacco smoke causes lung cancer.               This

      22    was done in an era where the biologic plausibility or

      23    even certainty was well-established, and the authors

      24    of at least one of the studies that's been cited where

      25    they looked at passive smoke in homes said that was so
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 30 of 254 PageID:
                                  103174- Direct/Ms. Brown
                                 Diette

                                                                             1031

       1    strong that's why they could interpret a 1.2 as being

       2    causal along with many other things where they found

       3    dose-response to be convincing, and many other

       4    Bradford Hill criteria.

       5              So, as an example, where you still go through

       6    the Bradford Hill criteria, and you can arrive at a

       7    conclusion of causation, just like you can go through

       8    the criteria and not arrive at a causal conclusion.

       9    Q.      In terms of your review of the talc and ovarian

      10    cancer epidemiology, do you find it to be analogous to

      11    the epidemiology of secondhand smoke and lung cancer?

      12    A.      No, it is not.

      13    Q.      Dr. Diette, we were speaking a minute ago about

      14    some of the weak or low relative risks that were found

      15    in some of the case-control studies.            Correct?

      16    A.      That's right.

      17    Q.      Can you help us understand how, in terms of a

      18    body of epidemiology literature, a case-control study

      19    fits?

      20    A.      It is a good study design.         It is one of the two

      21    main observational study designs with case-control and

      22    cohort being the two.        You can use them in different

      23    circumstances and you can talk about strengths and

      24    weaknesses, but Leon Gordis, who was one of my

      25    teachers, this is in addition to his book, he
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 31 of 254 PageID:
                                  103175- Direct/Ms. Brown
                                 Diette

                                                                             1032

       1    describes case-control studies coming after somebody

       2    has made an observation or has the idea there might be

       3    some signal, and then says that the next step to

       4    elucidate the relationship is to do a cohort study to

       5    help confirm it, and gives a good example of where for

       6    a while people thought high fat diet increased the

       7    risk of breast cancer because there was a signal from

       8    case-control studies, and I think the odds ratio was

       9    about 1.6, but cohort studies were done and showed

      10    that wasn't the case, and now that issue has gone away

      11    because of that sequence.         So this is one way they

      12    conceptualize.      They have some similarities, but often

      13    they are done in sequence.

      14    Q.      In terms of the weak or low association seen in

      15    some of the talc and ovarian cancer literature, is

      16    that confined to the case-control studies?

      17    A.      It is.

      18    Q.      Tell us, were cohort --

      19              THE COURT:     I want to go back.        I want to

      20    follow up on the question, the previous area where he

      21    answered the question.

      22              You asked a question:        In terms of your review

      23    of the talc and ovarian cancer epidemiology, do you

      24    find it to be analogous to the epidemiology of

      25    secondhand smoke and lung cancer?            He said:    No, it is
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 32 of 254 PageID:
                                  103176- Direct/Ms. Brown
                                 Diette

                                                                             1033

       1    not.    I want him to summarize why he does not.

       2              Can you answer that question for me?

       3              THE WITNESS:      Absolutely.

       4              Just to be clear, the starting point for both

       5    of those is a weak relative risk; and in both cases,

       6    investigators would be appropriately concerned that

       7    they may have found something that isn't causal, and

       8    they would be very worried especially because it is a

       9    weak risk about the potential for confounders and for

      10    bias and other issues.

      11              In tobacco smoke, these studies were done so

      12    well into the general knowledge about tobacco smoke

      13    and lung cancer that that was no longer a question.

      14    Nobody --

      15              THE COURT:     I heard your answer to that.           Now,

      16    we're going to move to your review of the talc study

      17    and why you don't find it analogous.

      18              THE WITNESS:      I have not seen anybody express

      19    that there is a body of evidence for talc as a

      20    carcinogen where that is already so well established

      21    where you would take any finding and say that is

      22    causal.

      23              To go on, though, they also cited good

      24    consistent dose-response findings in the secondhand

      25    smoke study, and you will see later, but that is not
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 33 of 254 PageID:
                                  103177- Direct/Ms. Brown
                                 Diette

                                                                             1034

       1    what I believe is shown in the ovarian cancer

       2    literature.     I think consistency was found there, and

       3    it's not found here.

       4               So it wasn't just one Bradford Hill criterion,

       5    and the way those authors summarize in their final

       6    paragraph is, they say there is an abundance of

       7    Bradford Hill criteria that are satisfied, and,

       8    therefore, that's why you should accept the small

       9    relative risk.      I don't think there is that abundance

      10    for talc and ovarian cancer.

      11               THE COURT:    Okay.    Thank you.

      12    BY MS. BROWN:

      13    Q.       Just to sort of close the loop on what Her Honor

      14    was asking about, was there also a proven or

      15    understood biologically plausible mechanism by which

      16    cigarette smoke can cause lung cancer?

      17    A.       That was the point.      That was well enough worked

      18    out in primary smokers that they were able to

      19    extrapolate that because it is basically the same

      20    smoke.

      21    Q.       In terms of how that relates to the talc

      22    epidemiology, in your review of the data, has there

      23    been a proven biological mechanism by which talc can

      24    cause ovarian cancer?

      25    A.       I have not been able to identify it.           And I
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 34 of 254 PageID:
                                  103178- Direct/Ms. Brown
                                 Diette

                                                                             1035

       1    noticed the authors of the epidemiologic papers also

       2    point to that as being not established.

       3    Q.       Doctor, we spoke a little bit about some of the

       4    case-controls weak or inconsistent, small, relative

       5    risk.     What do the cohorts or the prospective studies

       6    conclude on that score?

       7    A.       For Gonzalez, they say, "douching, but not talc

       8    use, was associated with increased risk.

       9               Houghton:     "Based on our results, perineal

      10    powder use does not appear to influence ovarian cancer

      11    risk."

      12               And Gertig:     "Our results provide little

      13    support for any substantial association between

      14    perineal talc use and ovarian cancer risk overall."

      15    And we know that was updated in the Gates study, which

      16    doesn't change that conclusion.

      17               MS. BROWN:     For the record, we will note the

      18    Gonzalez study is at A 47; the Houghton study is at A

      19    65; and the Gertig study is at A 45.

      20    Q.       Dr. Diette, to round out our discussion of the

      21    strength of association, can you summarize your

      22    opinion based on your review of the totality of the

      23    evidence as to whether properly applying the Bradford

      24    Hill criteria would allow you to conclude that there

      25    is a strong association between talc use and ovarian
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 35 of 254 PageID:
                                  103179- Direct/Ms. Brown
                                 Diette

                                                                             1036

       1    cancer?

       2    A.      I think you have to conclude that it is weak.

       3    One is the target.       It is almost impossible to have a

       4    study land on 1.0.       When you get close to 1, you are

       5    really getting remarkably low.           It doesn't mean it

       6    can't be causal, but it makes you more concerned than

       7    if it is a larger one.

       8               One of the things we didn't show on the slide

       9    for Bradford Hill is they gave an example for a

      10    low-risk, which he said was about twofold or a little

      11    less.     2-plus, I think most of my colleagues would

      12    call a medium or high risk.          But in the ones,

      13    especially, in the low ones, that is objectively weak.

      14    That only comes from one study design, from the cohort

      15    studies, if you pool it, there is no elevated risk.

      16    Q.      Can you help us understand, first of all, when

      17    you are dealing with a low or weak relative risk like

      18    1.2 or 1.3, are there challenges to determining

      19    causation in that context?

      20    A.      There are.     This is a list of three of them.

      21    They are not only a challenge when you have a low

      22    estimated risk, but they are especially important when

      23    you have a low risk because they are very susceptible

      24    to distortion by these factors whereas a large

      25    estimated risk which has less chance of being
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 36 of 254 PageID:
                                  103180- Direct/Ms. Brown
                                 Diette

                                                                             1037

       1    distorted, not no chance, but less chance.

       2    Q.      We'll talk a little bit about what that means.

       3    But in terms of identifying potential challenges to

       4    interpreting a low or weak relative risk, did IARC

       5    review this data and reach some similar conclusions?

       6    A.      They did.     You will see at the bottom of that

       7    slide they said "chance, bias or confounding could not

       8    be ruled out with reasonable confidence."              They raised

       9    the big three issues we grapple with in general.

      10    Q.      Give us an understanding, what does it mean that

      11    the chance or bias or confounding could be distorting

      12    a small relative risk like a 1.2 or a 1.3?

      13    A.      Chance is typically handled well by statistical

      14    testing, but there is always a chance every time you

      15    do a study, literally, you can get the wrong answer.

      16    You are literally taking a chance reaching the wrong

      17    conclusion.     That happens.

      18              Bias is a systematic factor that distorts the

      19    findings.     It can drag the risk up or down depending

      20    upon which way it works.

      21              Confounding are factors that are associated

      22    with the exposure that are the real cause rather than

      23    the thing you are studying.

      24    Q.      Is the concern about bias, confounding and

      25    chance heightened in a case where you don't have a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 37 of 254 PageID:
                                  103181- Direct/Ms. Brown
                                 Diette

                                                                             1038

       1    strong association?

       2    A.      Absolutely.     A low association is very

       3    vulnerable to all three of those.

       4    Q.      I want to talk to you about bias and

       5    confounding.

       6              Did you review the Penninkilampi study at

       7    A 109 as part of your work here?

       8    A.      I did.

       9    Q.      Does Penninkilampi comment on something called

      10    "recall bias"?

      11    A.      Yes.

      12    Q.      Tell us first what Penninkilampi says and help

      13    us understand what that means, if you could,

      14    Dr. Diette.

      15    A.      In this particular citation he says that "a

      16    limitation of the study is that it pools nonrandomized

      17    studies, primarily case-control studies, and that the

      18    retrospective nature of case-control studies

      19    introduces the potential for recall bias.              In this

      20    case it's entirely possible that patients with ovarian

      21    cancer may be more aware of their previous talc use

      22    and hence may be more likely to report higher past

      23    use."

      24              This is a 2018 opinion from an author after

      25    having performed a meta-analysis.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 38 of 254 PageID:
                                  103182- Direct/Ms. Brown
                                 Diette

                                                                             1039

       1    Q.      And so explain to us -- I know we're going to

       2    look at an example in a minute.           Explain to, in

       3    practice, what does "recall bias" mean, how does it

       4    work, and how does it happen?

       5    A.      There is a broader heading, which is an

       6    "information bias."        Information bias is when the

       7    information that you get from your two groups -- in

       8    this case, the cases with the disease and the controls

       9    without disease.       It's different information.          And if

      10    it is systematically different that creates a bias.

      11    And that can come because of recall, not that you

      12    don't remember well, but you remember selectively.

      13    You have a different memory because you are sick and

      14    because you have an illness.

      15    Q.      Just to interrupt you there, Doctor, is it more

      16    likely when someone has been diagnosed with a disease

      17    and asked questions about habits or use of a product,

      18    are you more likely to remember you might have used it

      19    or something like that?

      20    A.      That's the notion.       A classic example is a woman

      21    who gives birth to a child with a birth defect will

      22    rack their brain trying to think what might have

      23    happened during pregnancy, which is a very different

      24    experience than somebody who gave birth to a child

      25    without a birth defect where she may not have thought
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 39 of 254 PageID:
                                  103183- Direct/Ms. Brown
                                 Diette

                                                                             1040

       1    about those issues at all.

       2    Q.       Dr. Diette, did you review the Schildkraut 2016

       3    paper at A 129 as part of your work here?

       4    A.       Yes.

       5    Q.       Does the Schildkraut paper inform your opinion

       6    about the potential for recall bias in the talc

       7    ovarian cancer epidemiology?

       8    A.       It is amazing.

       9    Q.       Tell us what is amazing about this particular

      10    study.

      11    A.       A few things.

      12               One is that we talk about recall bias more

      13    than we actually assess it.          All my colleagues I know

      14    of are concerned about the potential for it in any

      15    case-control study.        This is a rare example where

      16    these authors sought to demonstrate it, and they did

      17    demonstrate it, and they had a rationale where they

      18    believed because of lawsuits, that might have

      19    heightened awareness of talcum powder use, especially

      20    among women with ovarian cancer.           So they chose 2014

      21    as a date that happened in the midst of their study,

      22    and they thought 2014 would mark a line where women

      23    would suddenly become aware of the news about

      24    lawsuits.

      25    Q.       Did their study contain information where they
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 40 of 254 PageID:
                                  103184- Direct/Ms. Brown
                                 Diette

                                                                             1041

       1    sought out to test whether or not that was true?

       2    A.      Yes.

       3    Q.      Tell us, if you could, did you put together a

       4    graph to help us understand what they did?

       5    A.      I did.

       6    Q.      I can give you the pointer if helpful.

       7    A.      I don't need it.

       8    Q.      Can you help us understand what they did in the

       9    Schildkraut article and how, if at all, that speaks to

      10    this idea of recall bias?

      11    A.      This comes directly from the study itself.              On

      12    the vertical axis is the percentage of women who

      13    reported using genital talcum powder, and then cases

      14    are in the yellow/gold color, and controls are in the

      15    blue.

      16              The left two bars are before 2014 and the

      17    right two bars are after 2014.

      18              There are a few things to observe here.             One

      19    is before 2014, it was actually a very similar

      20    proportion of women who reported talcum powder use,

      21    and what's up above is a calculated relative risk

      22    which is 1.19 and not significant before that date.

      23    Q.      Just to go back to our cheat sheet here, we have

      24    a relative risk of 1.19 and we have a confidence

      25    interval crossing 1.        Right?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 41 of 254 PageID:
                                  103185- Direct/Ms. Brown
                                 Diette

                                                                             1042

       1    A.      Yes.

       2    Q.      To find it on your chart here, how would that

       3    finding be interpreted?

       4    A.      You interpret that finding as no association.

       5    Q.      All right.     Go ahead.

       6    A.      And then after 2014, there was an abrupt change

       7    in the reporting of cases.          So it went from a little

       8    over a third to a little over half of women now saying

       9    that they had used talcum powder, if they happened to

      10    have ovarian cancer.        And you will see the rate of

      11    that in the controls was basically identical to what

      12    it had been.      It is a really dramatic effect all of a

      13    sudden pre-and post-2014.          And these authors are the

      14    ones who chose that based on what they thought about.

      15              The relative risk in that period is almost 3.

      16    It's 2.91, and it is statistical significant.               Their

      17    positive finding is confined to post 2014, and they

      18    have a test I've highlighted down below.             It is a

      19    statistical test that tells whether or not there is an

      20    effect of that change in the years, and by the

      21    statistical test they have done they say it is

      22    statistically significant with a P of .005.

      23    Q.      Before I ask you what that tell us, Dr. Diette,

      24    if I understand you, the number of people who did not

      25    have ovarian cancer who reported talc use before 2014
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 42 of 254 PageID:
                                  103186- Direct/Ms. Brown
                                 Diette

                                                                             1043

       1    and after 2014, how would you compare those?

       2    A.      The talc use --

       3    Q.      Before and after, was it different?            Was it the

       4    same?

       5    A.      For the controls it was essentially the same.

       6    For the cases it was dramatically different all of a

       7    sudden.

       8    Q.      What does that tell you as it relates to this

       9    concept of recall bias that we have been discussing?

      10    A.      It's extraordinarily consistent with it.             This

      11    now goes into my teaching files.           The authors have

      12    done a careful job of explaining why they looked for

      13    it, and they found exactly what they were looking for,

      14    and it is a differential effect in cases.              So people

      15    who have the disease who change their reporting

      16    abruptly, it's highly consistent with that.

      17    Q.      Before we close out recall bias, in terms of

      18    when you are looking at a relative risk of 1.2, 1.3,

      19    what does something like that suggest could be doing

      20    to that number?       How does that work out in real life?

      21    A.      This is recall and recall related to lawsuits.

      22    It also could illustrate the same effect that could be

      23    happening for recall for other reasons or reporting

      24    differences.

      25              Women and people in general report about
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 43 of 254 PageID:
                                  103187- Direct/Ms. Brown
                                 Diette

                                                                             1044

       1    sensitive topics differently.          It illustrates the idea

       2    there could be a reporting difference in people based

       3    on something about them.

       4    Q.      What does it suggest in terms of a positive

       5    association?      Does that suggest to you that that

       6    association is true or real or something else?

       7    A.      It is only true after 2014 in this study, and it

       8    is really -- we have seen there's various entities and

       9    authors who have worried about the potential for

      10    recall bias.      This proves it's real in at least one of

      11    the studies.

      12    Q.      One of the other things that was indicated in

      13    the IARC assessment of this epidemiology was something

      14    called "confounding."        Is that right?

      15    A.      That's right.

      16    Q.      Can you explain to us what that is and why we

      17    have a beer bottle and a cigarette?

      18    A.      Yes.   Confounding refers to a factor which is

      19    associated with the exposure itself that also is a

      20    cause of the outcome you are looking at, and it

      21    matters whether you can account for it or not.

      22              So the example I have here is made up.             If you

      23    were to do a study of a beer drinker and lung cancer,

      24    you may well find there is a positive risk.              We don't

      25    believe beer causes lung cancer, and we know some
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 44 of 254 PageID:
                                  103188- Direct/Ms. Brown
                                 Diette

                                                                               1045

       1    people go to bars and drink and smoke at the same

       2    time.    So you want to account for the smoking.             The

       3    smoking would be the confounder.           That's the real

       4    cause of the lung cancer.

       5    Q.      How has this idea of confounding been addressed

       6    or captured in the talc ovarian cancer epidemiology?

       7    A.      Confounding has been handled in almost every

       8    single study to a certain degree.            There's about five

       9    or six that I think one of the meta-analyses

      10    identified as being uniformly or almost uniformly

      11    accounted for, but there are many that are potentially

      12    important that aren't accounted for in most of the

      13    studies.

      14               MR. TISI:    Objection, your Honor.         His expert

      15    report does not talk about any other factor other than

      16    douching.     It does not talk about family history,

      17    socioeconomic status, hormone therapy, family history

      18    of breast cancer.       It only talks about douching as a

      19    confounding factor, and that's what we're prepared to

      20    discuss with him today.

      21               MS. BROWN:    Two things on that, your Honor.

      22    Certainly he is speaking about the confounding factors

      23    that were addressed in the talc ovarian epidemiology

      24    which had been fully disclosed and counsel had the

      25    opportunity to question Dr. Diette about.              There was
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 45 of 254 PageID:
                                  103189- Direct/Ms. Brown
                                 Diette

                                                                             1046

       1    also a discussion about potential confounding factors

       2    at his deposition.       This is entirely consistent and

       3    based on the very literature that was disclosed.

       4              THE COURT:     At his deposition where there was

       5    a discussion about confounding factors, were these

       6    other items mentioned?

       7              MS. BROWN:     I believe so, your Honor.          We will

       8    check right now.

       9              MR. TISI:     If they were mentioned, they were

      10    mentioned in passing.

      11              MS. BROWN:     To help the Court and move this

      12    along, I will right now confine the discussion to

      13    douching.

      14              MR. TISI:     Douching was discussed in his

      15    report.

      16              THE COURT:     She's agreed, and everyone can

      17    look back at the deposition and confirm as well if it

      18    was discussed.

      19    BY MS. BROWN:

      20    Q.      Dr. Diette, confining yourself then just right

      21    now to the potential confounding factor of douching,

      22    can you help us understand how that plays out in the

      23    talc/ovarian cancer epidemiology?

      24    A.      Definitely.     We know about the Gonzalez study.

      25    Q.      What were the findings of that and how does it
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 46 of 254 PageID:
                                  103190- Direct/Ms. Brown
                                 Diette

                                                                               1047

       1    relate to this issue?

       2    A.       The Gonzalez study examined douching and talc

       3    use as a potential risk factor, and they found that

       4    douching was positively associated with ovarian

       5    cancer, and they found talc was not.            They found that

       6    the two habits were associated with each other.               So

       7    that women who douched also tended to use talc, and

       8    vice versa.     So there was a strong relationship

       9    between the two.

      10               Although that study found a risk for talc,

      11    that was less than 1 in that study, they still

      12    concluded the douching might turn out to be important.

      13    They gave reasons for it in terms of some potential

      14    plausible reasons, and they also said if the earlier

      15    studies had not accounted for that they may have

      16    missed an important confounding factor.

      17    Q.       Based on your review of the talc and ovarian

      18    cancer epidemiology, were there a set of consistent

      19    potential confounders that were addressed in those

      20    studies?

      21    A.       It wasn't consistent.       It varied from study to

      22    study.     Even the accounting for confounders wasn't

      23    uniform.     So even if someone was going after the same

      24    basic concept, they didn't necessarily use the same

      25    indicator or the same measure of that particular
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 47 of 254 PageID:
                                  103191- Direct/Ms. Brown
                                 Diette

                                                                             1048

       1    confounder.

       2    Q.      What's the significance of a potentially

       3    inconsistent controlling for confounders in a body of

       4    epidemiology like this with a low to weak to

       5    inconsistent relative risk?

       6    A.      It matters a lot, and it matters for a couple of

       7    reasons.       One is because confounding factors have a

       8    much greater potential to distort the findings with a

       9    low risk, and that is especially true in something

      10    where the majority of cases of ovarian cancer don't

      11    have a known risk.

      12               So most occur without a known high risk.             So

      13    most of the potential confounding is not known.               And,

      14    so, there are really two reasons why this becomes very

      15    important in this particular matter.

      16    Q.      Dr. Diette, before we move on to a discussion of

      17    dose-response, I wanted to ask you one more question

      18    on recall bias.       We were addressing that in the

      19    context of the Schildkraut study, do you remember

      20    that?

      21    A.      Yes.

      22    Q.      There the inquiry was whether an individual was

      23    reporting talc use pre-and-post lawsuit media

      24    attention in 2014.       Do you recall that?

      25    A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 48 of 254 PageID:
                                  103192- Direct/Ms. Brown
                                 Diette

                                                                             1049

       1    Q.      Is recall bias something that could exist in the

       2    epidemiology separate and apart from the 2014 media

       3    attention on talc and ovarian cancer?

       4    A.      Yes, of course.

       5    Q.      Can you explain that to us, please?

       6    A.      I would broaden that to say information bias.

       7    We're talking about case-control studies, for example,

       8    where the signal is found, right?            And in every study

       9    where I could find whether it was acknowledged or not,

      10    there were interviewers who administered the surveys.

      11              Another form of bias introduced by

      12    interviewers who know the status of somebody's disease

      13    at the time they interviewed them.            So it's another

      14    way to change what the information is that comes out

      15    by probing more thoroughly when you know somebody has

      16    cancer.    So the information bias as a general term

      17    could be quite different and recall bias can occur on

      18    its own without any media reports.

      19    Q.      Were most of the case-control studies conducted

      20    through that interview process you just discussed with

      21    us?

      22    A.      A majority were.       I don't know I can find for

      23    sure they mentioned that as a method in every one, but

      24    for the most part it was interview administered.

      25    Q.      We heard some discussion yesterday from
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 49 of 254 PageID:
                                  103193- Direct/Ms. Brown
                                 Diette

                                                                             1050

       1    Dr. McTiernan about the survey process by which

       2    members of the cohort studies were asked about their

       3    habits.     Were you here for that, Dr. Diette?

       4    A.      Yes.

       5    Q.      Tell us about how the survey process could or

       6    could not affect the reliability in the cohort

       7    studies.

       8    A.      One thing I would say, self-administered surveys

       9    are not a feature of cohort studies.            They were in

      10    these cohort studies, but they are not a feature.

      11    Either of these studies designs could use

      12    self-administered or interview administered or both in

      13    the study.

      14               Because we are talking about a sensitive topic

      15    for some people, some women may be less forthcoming

      16    about personal hygiene habits and I would say that is

      17    especially acknowledged that issue in controls in

      18    general, I'm not talking about just in this matter,

      19    who have less at stake in that study, may be less

      20    forthcoming about what their personal habits are.                So

      21    with an interviewer there face-to-face, there is a

      22    little bit of loss of privacy, so that can also induce

      23    a little bit of a change as well.

      24    Q.      I want to talk a little bit about dose-response.

      25    Was this part of your review of the talc epidemiology?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 50 of 254 PageID:
                                  103194- Direct/Ms. Brown
                                 Diette

                                                                             1051

       1    Did you consider the Bradford Hill criteria of

       2    dose-response?

       3    A.      I did.

       4    Q.      Give us an understanding what your opinion is as

       5    to whether the talc epidemiology shows a

       6    dose-response.

       7    A.      There is a lot of information to consider.              One

       8    is that none of the cohort studies -- none of the

       9    prospective cohort studies showed a dose-response.

      10    Where there were case-control studies that had some

      11    estimate of dose-response, the results were highly

      12    variable.     So there were a few that purported to show

      13    a positive dose-response.         There were also some that

      14    showed a negative dose-response, meaning the more you

      15    used, the lower your risk.

      16              There is an example in my report of basically

      17    a horizontal dose-response meaning there is no change

      18    up or down no matter what your dose was.

      19              Then we have some examples of some really

      20    bizarre relationships.         So these are just three

      21    specific studies.       I'll say it is Cook, Mills and

      22    Rosenblatt.

      23              MS. BROWN:     For the record, Cook is at A 21;

      24    Mills is at A 94; and Rosenblatt is at A 125.

      25    Q.      Help us to understand, if you could, what we are
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 51 of 254 PageID:
                                  103195- Direct/Ms. Brown
                                 Diette

                                                                             1052

       1    looking at in terms of these three exemplar studies

       2    found when it comes to dose-response.

       3    A.       To be clear, each of these is using a different

       4    scale.     But from left to right on each one, you go

       5    from lower amount to higher amount of exposure.               What

       6    you might expect to see is that in the lower left of

       7    each one of those figures it would be the lowest

       8    point; and the upper right would be the highest point,

       9    if there is a positive dose-response.             If it is

      10    negative, it might go from upper left all the way down

      11    to the lower right.

      12               But here there are things that don't make any

      13    sense to me biologically, like why the third category

      14    would have the lowest risk on the Cook one, and why

      15    the first and fourth categories would have the same

      16    risk.     These are just examples.        But in the context of

      17    there being both positive, negative, no, and

      18    haphazard, it is really a mess.           It is all over the

      19    place, and it is not very reassuring that a

      20    dose-response relationship has been established.

      21    Q.       Is a dose-response relationship required for a

      22    causal association?

      23    A.       Not required, but it is one important criterion.

      24    Q.       How did these findings as you described them to

      25    us on inconsistent or variable dose-responses in the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 52 of 254 PageID:
                                  103196- Direct/Ms. Brown
                                 Diette

                                                                             1053

       1    talc epidemiology inform your opinion in this case?

       2    A.      I saw them as highly inconsistent, and it made

       3    me very worried about whether or not the investigators

       4    had measured properly what they had hoped to, or that

       5    there is in fact no causal relationship, and this is

       6    just what happens when you don't have a causal

       7    relationship.

       8    Q.      Did some of the studies themselves comment on

       9    whether or not the authors, having conducted their own

      10    study, found or did not find a dose-response?

      11    A.      Yes.

      12    Q.      Would you highlight some of those for the Court,

      13    and we will also read the exhibit number.

      14    A.      For a shorter one, the Health Canada from 2018,

      15    there is a lack of an available exposure effect

      16    relationship in the human epidemiologic data.

      17    Q.      For the record, Health Canada is A 58.

      18    A.      Houghton, this corroborates our results, there

      19    was no statistically significant risk with increasing

      20    duration of perineal powder use.

      21    Q.      At A 65.

      22              How do these findings inform your opinion,

      23    Dr. Diette?

      24    A.      I think the authors of various studies are

      25    pointing this out because it is important, and one
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 53 of 254 PageID:
                                  103197- Direct/Ms. Brown
                                 Diette

                                                                             1054

       1    would expect to see a dose-response.            As you said, it

       2    is not required, but you would expect to see one for

       3    an exposure that's causing a disease.

       4    Q.      The final category as it relates to the Bradford

       5    Hill analysis that I want to discuss with you is

       6    consistency.

       7               Can you tell us, No. 1, did you find

       8    consistency in your review of the body of literature

       9    related to talc and ovarian cancer?

      10    A.      I didn't.     That's an important question because

      11    you said the body of the evidence.            So this is not an

      12    exercise of just trying to find consistency here and

      13    there, or a couple of examples of a couple of things

      14    that happened to agree, but really looking at the

      15    total information you have available.

      16    Q.      And so explain to us:        Did you attempt to

      17    evaluate whether there was consistency in a number of

      18    different areas that touch this area of scientific

      19    inquiry?

      20    A.      Yes.

      21    Q.      Let's start with study design.          Tell us what

      22    your inquiry was there and what it showed?

      23    A.      Basically, the weak signal comes from

      24    case-control studies only, and that there is not a

      25    signal from cohort.        So when you do the retrospective
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 54 of 254 PageID:
                                  103198- Direct/Ms. Brown
                                 Diette

                                                                             1055

       1    studies you have a weak signal; and when you do the

       2    prospective studies, you have no signal, and that's

       3    inconsistent by study design.          The different study

       4    designs produce a different result.

       5    Q.      You next have listed "condom and diaphragms."

       6    Tell us what you are referring to here and how that

       7    informs your analysis.

       8    A.      Since the general notion here is about perineal

       9    application of talc and whether it migrates to the

      10    ovaries and then causes some harm, many but not all

      11    investigators looked at some other ways to get talc up

      12    towards the ovaries, so in this case things that would

      13    go directly into the vagina.          And so condoms and

      14    diaphragms we're looking at, and for the most part

      15    were either less than 1, but there was not a

      16    consistent signal that there was harm or a positive

      17    risk from these.       So that was inconsistent with the

      18    notion that talc in the genital tract would lead to

      19    ovarian cancer.

      20    Q.      And dose-response we just discussed.            Right,

      21    Dr. Diette?

      22    A.      Yes.

      23    Q.      Did you find those findings to be consistent or

      24    inconsistent?

      25    A.      Inconsistent, as we just showed.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 55 of 254 PageID:
                                  103199- Direct/Ms. Brown
                                 Diette

                                                                               1056

       1    Q.      On your list you have tubal ligation.            Tell us

       2    what that is and how that informs your assessment of

       3    consistency here.

       4    A.      Many investigators considered if you interrupted

       5    the female reproductive tract, you would block the

       6    pathway from the perineum to the ovaries.              So by tubal

       7    ligation, you are cutting off the route through the

       8    Fallopian tubes.       If the idea was correct, that

       9    perineal talc migrates, this ought to interrupt that

      10    exposure to the ovaries, and there were inconsistent

      11    findings.     There were some positive, some negative,

      12    but not consistent.

      13    Q.      What you are saying, Doctor, is if the proposed

      14    biological mechanism or exposure pathway by which talc

      15    gets to the ovaries is migration, if a woman has a

      16    tubal ligation, that would prevent a particle from

      17    traveling through the Fallopian tubes to the ovaries,

      18    if this theory were true, you would expect to see a

      19    decreased risk in women who had tubal ligation.               Is

      20    that right?

      21    A.      Yes, inconsistently.        So some studies showed it

      22    and some did not.

      23    Q.      Finally, Dr. Diette, you have NSAIDS on the

      24    list.    Tell us how that informed your determination

      25    about whether or not the consistency factor of
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 56 of 254 PageID:
                                  103200- Direct/Ms. Brown
                                 Diette

                                                                             1057

       1    Bradford Hill was met here?

       2    A.      There were several studies that considered -- or

       3    were conceptualized as anti-inflammatory drugs, and

       4    there were a mixture of findings.            So some positive,

       5    some negative, including the study that we looked at

       6    first, which actually had a positive risk for NSAIDS

       7    use, meaning that there was higher risk of ovarian

       8    cancer, which is inconsistent with the idea that

       9    NSAIDS would be protective against ovarian cancer.

      10    Q.      I want to show you something Dr. McTiernan used

      11    yesterday, which is this forest plot.             Have you seen

      12    something similar to this in some of the scientific

      13    papers?

      14    A.      Yes.

      15    Q.      One of the things you'll recall from

      16    Dr. McTiernan's testimony is that she suggested that

      17    the findings of these epidemiology studies show

      18    consistency.      Were you here for that?

      19    A.      Yes.

      20    Q.      In your view is that correct, Dr. Diette?

      21    A.      It is not.     I think especially if we look down

      22    at the cohort studies, there is something that for me

      23    at least is a little misleading there which is to show

      24    Gertig, Gates and Gates all in a row because it's

      25    basically one study.        So it    makes it look as if
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 57 of 254 PageID:
                                  103201- Direct/Ms. Brown
                                 Diette

                                                                             1058

       1    there's five studies.

       2               If we look at the most recent one, which is

       3    the 2010, that box is a little to the right of 1; the

       4    Houghton study is a little to the right of 1; and

       5    Gonzalez is to the left.         I don't find that to be

       6    consistent within the cohort studies.

       7    Q.      What about the suggestion, Well, a whole bunch

       8    of these studies have some point estimate around 1.2;

       9    therefore, this entire body of epi is consistent.                How

      10    do you interpret this body of literature?

      11    A.      A couple of things.       It is not fully consistent

      12    even if you summarize the risk for the case-control

      13    studies.     But it is also compatible with what many

      14    investigators are worried about, which is risk of bias

      15    and confounding, which is you would expect to see it

      16    driving the same direction.          So this wouldn't be a

      17    surprise if you had, for example, recall bias or

      18    confounding driving it a little bit to the right.

      19    Q.      If we could go back to the PowerPoint a couple

      20    of more areas I want to finish up with you,

      21    Dr. Diette.

      22               As it relates to study design, did some of the

      23    meta-analyses like Berge 2018 comment on whether what

      24    they were finding in case-controls versus cohorts were

      25    consistent or not?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 58 of 254 PageID:
                                  103202- Direct/Ms. Brown
                                 Diette

                                                                             1059

       1    A.       Yes.

       2    Q.       Is Berge A-11 -- tell us what those authors

       3    concluded on that score?

       4    A.       This points to one of the points we were making

       5    on the prior slide.        Several aspects of our results,

       6    including the heterogeneity of results between case

       7    control and cohort studies, however, do not support a

       8    causal interpretation of the association.

       9    Q.       Did you consider what the authors themselves

      10    found on the consistency score when it came to doing

      11    your Bradford Hill analysis?          For example, what the

      12    Berge authors concluded here.

      13    A.       Oh, yes.   This is the same concept I'm talking

      14    about.

      15    Q.       On this point, Dr. Diette, as we talked about

      16    with strength of association, in your opinion, could

      17    you properly apply a Bradford Hill analysis to this

      18    epidemiology and conclude that the findings are

      19    consistent?

      20    A.       No.

      21    Q.       Give us just a brief explanation of why that is.

      22    A.       Because I think consistency is a global issue,

      23    and just finding consistency between a couple of

      24    studies is not enough.         These are broad categories of

      25    inconsistency.      So when the study design helps to
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 59 of 254 PageID:
                                  103203- Direct/Ms. Brown
                                 Diette

                                                                             1060

       1    determine what the result is, that's a big

       2    inconsistency.      When dose-response is all over the

       3    map, that's an inconsistency.          These are examples of

       4    things where I don't think you can pool all of the

       5    information that's available and say that is a

       6    consistent finding.

       7    Q.      Two quick areas before we conclude here this

       8    morning.

       9               You mentioned earlier a part of your

      10    methodology included looking at organizations and

      11    public health authorities like IARC that have reviewed

      12    the talc epidemiology.         Is that right?

      13    A.      That's right.

      14    Q.      There was a suggestion yesterday that talc may

      15    contain asbestos.       Did you hear that from

      16    Dr. McTiernan?

      17    A.      I did.

      18    Q.      Did IARC conduct some epidemiology studies that

      19    you reviewed as part of your work in this case that

      20    informed your opinion on that score?

      21    A.      They didn't conduct it, but they highlighted

      22    studies they thought would be most informative for

      23    that issue.

      24    Q.      Explain to us what those studies were and how

      25    they informed your opinion.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 60 of 254 PageID:
                                  103204- Direct/Ms. Brown
                                 Diette

                                                                             1061

       1    A.      They pointed toward studies of miners and

       2    millers of the source of talc with the idea being

       3    these would be workers who would have really quite

       4    high exposures, and they said because of that, that

       5    would be a good place to look for cancer, if it was in

       6    fact a carcinogen.

       7    Q.      Did those studies of the talc miners and

       8    millers, did they investigate whether those folks were

       9    getting traditionally asbestos-related diseases like

      10    mesothelioma?

      11    A.      They did.

      12    Q.      What were the findings?

      13    A.      No mesothelioma in these studies from Vermont

      14    and Italy and Austria and France.

      15    Q.      Was this data included in IARC's review of the

      16    cosmetic talc epidemiology?

      17    A.      It was.

      18    Q.      And did this inform in part IARC's determination

      19    as it relates to the talc epidemiology recall chance

      20    and bias could not be ruled out?

      21    A.      It was one of their conclusions, but this

      22    informed their opinion that talc at least from these

      23    sources was not a carcinogen.

      24    Q.      Dr. Diette, did IARC also look at data regarding

      25    something called talc pleurodesis that Dr. McTiernan
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 61 of 254 PageID:
                                  103205- Direct/Ms. Brown
                                 Diette

                                                                             1062

       1    discussed yesterday?

       2    A.      Yes.

       3    Q.      As a pulmonologist, have you instructed others

       4    to perform talc pleurodesis or performed it yourself?

       5    A.      I have done both.

       6    Q.      Give us a little understanding of what the

       7    procedure is.

       8    A.      Sure.   This picture represents a couple but not

       9    only the forms that we get it in.            What we get is

      10    talcum powder in order to put it into the space

      11    between the chest wall and the lung.            We do it by

      12    making a small incision in the chest wall and

      13    basically squirt it in there and leave it in there

      14    long enough for it to have the therapeutic effect we

      15    are looking for.

      16    Q.      As it relates to whether or not this procedure

      17    has caused cancer in individuals who have undergone

      18    it, have you reviewed IARC's review of the literature

      19    on that?

      20    A.      I've looked at IARC, and also since then I've

      21    looked for anything newer.

      22    Q.      Tell us what the findings are as it relates to

      23    whether or not injecting talc into the pleural space

      24    causes cancer.

      25    A.      It does not appear to cause cancer.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 62 of 254 PageID:
                                  103206- Direct/Ms. Brown
                                 Diette

                                                                             1063

       1    Q.      Have folks who have undergone talc pleurodesis

       2    been followed for decades to investigate that point?

       3    A.      There are a few studies that have looked for

       4    decades, and there is a whole variety of case series

       5    and case reports as well.

       6    Q.      Dr. Diette, could you then finally summarize for

       7    us your opinion and review of the totality of the

       8    evidence as it relates to what we asked you to do

       9    here, investigate the hypothesized connection between

      10    talc and ovarian cancer?

      11    A.      The only signal I see is the pooled relative

      12    risk from certain of the case-control studies and

      13    otherwise -- which provides a weak association.               From

      14    the cohort studies we get no association.              And I think

      15    the other Bradford Hill criteria have serious issues

      16    with them that don't support there being a causal link

      17    between perineal talcum powder and ovarian cancer.

      18    Q.      In your view, could a scientist properly apply

      19    the Bradford Hill criteria to the talc epidemiology

      20    and conclude that there is a causal association

      21    between talc and ovarian cancer?

      22    A.      It doesn't make sense to me.

      23              MS. BROWN:     Thank you very much for your time,

      24    Dr. Diette.

      25              Unless your Honor has an area of inquiry, I'm
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 63 of 254 PageID:
                                  103207- Direct/Ms. Brown
                                 Diette

                                                                             1064

       1    all done.

       2              THE COURT: I think they have something for

       3    you.

       4              MS. BROWN:     On the objection that counsel made

       5    to the socioeconomic status, it is actually disclosed

       6    as an opinion in his report at page 21.

       7              THE COURT:     I saw it.     I think that was the

       8    only one, and I did see it is in his report.               That was

       9    on the confounding factors.

      10              MS. BROWN:     Thank you.

      11              THE COURT:     I did not see anything else on it.

      12    You did not want to follow up on that to confirm that.

      13              MS. BROWN:     I'll do it real quick.

      14    BY MS. BROWN:

      15    Q.      Dr. Diette, just to revisit this idea of

      16    potential unknown or uncontrolled for confounders, we

      17    had on the slide socioeconomic status.             Can you help

      18    us understand what that means and how it relates to

      19    the talc epi?

      20    A.      Sure.     There is a paper by Alberg that I cited

      21    which points to low socioeconomic status being a risk

      22    factor for ovarian cancer.          That's typical of many

      23    kinds of illnesses in the United States, that lower

      24    socioeconomic status confers a risk for all sorts of

      25    diseases.       What's hard about that is that low
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 64 of 254 PageID:
                                  103208- Direct/Ms. Brown
                                 Diette

                                                                             1065

       1    socioeconomic      status is a complex phenomenon; it

       2    could mean low income; it could mean low education; it

       3    could mean different food, different jobs, different

       4    places where you live -- all sorts of different things

       5    that all sort of coalesce together to make somebody

       6    have a higher risk.

       7              In most of the studies I saw there was not

       8    measurement of socioeconomic status, and where there

       9    was there was a crude indicator.           It might have been

      10    education, which is a proxy for it, but it really

      11    doesn't fully capture everything about socioeconomic

      12    status.    So that's one more important potential

      13    confounder that is undercovered in these studies.

      14    Q.      The final question, Dr. Diette, is how does that

      15    relate -- and when we are dealing with a disease like

      16    ovarian cancer, how important is something like a

      17    confounder like socioeconomic status that may not have

      18    been controlled for in some of the studies?

      19    A.      It is one more thing that would be missing from

      20    the question, especially with a low or weak risk that

      21    will distort the findings.

      22              MS. BROWN:     Thank you, your Honor.

      23              THE COURT:     We'll take a break now before we

      24    start the cross.       It was an hour and a half.          So

      25    you've got three hours.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 65 of 254 PageID:
                                  103209- Direct/Ms. Brown
                                 Diette

                                                                             1066

       1              We're going to take a break.          So you can step

       2    down.

       3              THE DEPUTY CLERK:       All rise.

       4              (Recess.)

       5              (Continued on the next page.)

       6    ///

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 66 of 254 PageID:
                                 103210
                                  Diette - Cross/Mr. Tisi

                                                                             1067

       1               THE DEPUTY CLERK:      All rise.

       2               THE COURT:    Thank you.

       3

       4    GREGORY B. DIETTE, resumed.

       5    CROSS-EXAMINATION

       6    BY MR. TISI:

       7    Q.       Good morning, Dr. Diette.

       8               We met at your deposition.         Good to see you

       9    again.     I kind of had a plan I was going to go at, but

      10    I'm going to tackle first things first.

      11    A.       Okay.

      12    Q.       The first epidemiology study that addressed the

      13    issue of ovarian cancer and talcum powder products was

      14    1982.     Correct?

      15    A.       That's my understanding.

      16    Q.       There has been about 40 years of research since

      17    then?

      18    A.       Just about.

      19    Q.       One of the last questions Ms. Brown asked you

      20    was whether or not no reasonable scientist could reach

      21    the conclusion that talcum powder products cause

      22    ovarian cancer in 2019.         Is that your testimony?

      23    A.       It is.

      24    Q.       Could you please do me a favor and take out the

      25    Penninkilampi study, please.          That is Exhibit No. 62
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 67 of 254 PageID:
                                 103211
                                  Diette - Cross/Mr. Tisi

                                                                             1068

       1    in your binder.

       2               The Penninkilampi study, if you go to the

       3    conclusion, Ms. Brown asked you to read a sentence out

       4    of it.

       5               Let me ask you whether the Penninkilampi study

       6    says the following.        This is just to orient us.         This

       7    is a meta-analysis.        Correct?

       8    A.       It is.

       9    Q.       It says:

      10               "The results of this review indicate that

      11    perineal talc use is associated with a 24 to

      12    39 percent increased risk of ovarian cancer."

      13               Did I read that correctly?

      14    A.       You did.

      15    Q.       (Reading.)

      16               "While the case-control studies are prone to

      17    recall bias, especially with intense media attention

      18    following commencement of litigation in 2014, the

      19    confirmation of an association in cohort studies

      20    between perineal talc use and serous invasive ovarian

      21    cancer is suggestive of a causal association."

      22               Do you see that?

      23    A.       I do.

      24    Q.       Is that an incorrect statement?

      25    A.       There is more than one there.         Are we talking
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 68 of 254 PageID:
                                 103212
                                  Diette - Cross/Mr. Tisi

                                                                               1069

       1    about the last statement or everything there?               It is

       2    not disputable that the association that they estimate

       3    from this ranges --

       4    Q.      Doctor, is it suggestive of causal association?

       5    A.      I'm just clarifying.        You read a lot of stuff.

       6    I just want to know what I'm reacting to.

       7              Specifically, we are saying --

       8    Q.      Is it suggestive of a causal association?             Is

       9    that what the authors say?

      10              MS. BROWN:     Your Honor, could he be permitted

      11    to finish his answer?

      12              THE COURT:     Mr. Tisi, we're just starting.

      13    Let him answer.       And he is right, there are several

      14    sentences you read with different ideas in them.                So

      15    let him break them down and answer it.

      16    BY MR. TISI:

      17    Q.      I will rephrase the question, if you don't mind.

      18              Do the authors conclude that the data they

      19    reviewed in this study is suggestive of a causal

      20    association?

      21    A.      That particular finding they say is suggestive

      22    of a causal association.

      23    Q.      If you go to the front page of this in the

      24    conclusions it says:

      25              "In general, there is a consistent association
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 69 of 254 PageID:
                                 103213
                                  Diette - Cross/Mr. Tisi

                                                                             1070

       1    between perineal talc use and ovarian cancer."

       2               Do they say that?

       3    A.       They do.

       4    Q.       You disagree with that?

       5    A.       Well, I don't know.      Within the boundaries of

       6    this paper, for example?

       7    Q.       This paper reviewed all the studies, did it not?

       8    A.       No, it didn't.     They left out an important one.

       9    But they reviewed many of the studies.

      10    Q.       Do they also conclude that because there was a

      11    specific association with a particular type of ovarian

      12    cancer that that mitigated against recall bias?

      13    A.       They did say that.      I wasn't done with the one

      14    before.

      15               THE COURT:     There was no answer to that yet.

      16    He wanted to clarify he meant within the term of this

      17    paper.     There wasn't an answer.

      18    A.       They don't tell what specifically they are using

      19    for it in general.        But they did have an estimate that

      20    includes pooling all of the studies together, meaning

      21    the case-controls and the cohort studies.              Those when

      22    you pool them together, might support that statement.

      23    If you look at the case-control separately, as they

      24    often did from the cohorts, you get two different

      25    answers to that.        So I'm assuming they're talking
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 70 of 254 PageID:
                                 103214
                                  Diette - Cross/Mr. Tisi

                                                                             1071

       1    about if they pooled two heterogeneous groups of

       2    studies, they get an overall finding that way.

       3    Q.      Did the authors address the issue of

       4    heterogeneity?

       5    A.      They did.

       6    Q.      Did they find there was heterogeneity?

       7    A.      I didn't see a test of heterogeneity for the

       8    study design I don't think.          They comment on whether

       9    there is heterogeneity by outcomes.

      10    Q.      Doctor, you've written a 51-page report.

      11    Correct?

      12    A.      That sounds about right.

      13    Q.      This report is dated February 25th of this year?

      14    A.      I'm sure it is.

      15               Yes, it is.

      16    Q.      The methodology used to analyze the causal

      17    question in this case is the Bradford Hill criteria?

      18    A.      That's part of the methodology.

      19    Q.      You agree the Bradford Hill criteria is a

      20    framework that epidemiologists use?

      21    A.      I do.

      22    Q.      And you agree, is there any important

      23    epidemiologic study that you considered in your

      24    analysis that you believe the plaintiffs' experts did

      25    not?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 71 of 254 PageID:
                                 103215
                                  Diette - Cross/Mr. Tisi

                                                                             1072

       1    A.      I don't know.       I didn't try to make an

       2    accounting of which ones which expert considered and

       3    which ones they didn't.         So there are many plaintiffs'

       4    experts here.      Right?     Are we talking about folks who

       5    focused on epidemiologic studies?

       6    Q.      Yes.

       7    A.      I don't recall if there was one that was left

       8    out.    I would say that I think each of them

       9    acknowledge the meta-analyses, including the more

      10    recent ones, which I think look like they have a

      11    pretty complete list.         So either directly or

      12    indirectly I think they've accounted for the

      13    epidemiologic studies.

      14    Q.      The Bradford Hill analysis also involved

      15    consideration of biologic evidence as well?

      16    A.      It does.

      17    Q.      Can you think of any important biologic study

      18    you considered that any of plaintiffs' experts did not

      19    since you criticized them in your report?

      20    A.      Could you be specific?

      21    Q.      Did you identify any?        I just want to know if

      22    the world of studies you looked at is exactly the same

      23    for the most part in terms of the major studies that

      24    the plaintiffs' experts looked at.

      25    A.      I didn't memorize the list of studies they
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 72 of 254 PageID:
                                 103216
                                  Diette - Cross/Mr. Tisi

                                                                               1073

       1    looked at.

       2    Q.      So you haven't identified any you think was a

       3    major omission that they did not consider that you

       4    did?

       5    A.      For a biologically relevant study?

       6    Q.      Right.

       7    A.      I don't recall any that I saw that they left

       8    out.

       9    Q.      Now, there were studies you left out.            Correct?

      10    A.      It depends upon what do you mean by "left out"?

      11    Q.      We received two days ago a supplemental reliance

      12    list --

      13              MR. TISI:     Can you bring up PSC Diette 2.             We

      14    were provided --

      15              MS. BROWN:     Your Honor, if I may, counsel

      16    objected to this list, and pursuant to that objection

      17    we didn't use any of these studies on direct.               So I

      18    would object, if I could, to the use of a list that

      19    per agreement none of those studies were referenced on

      20    direct.

      21              MR. TISI:     I am not going to use them except

      22    to say they were not part of his initial analysis.

      23              THE COURT:     Are any of the ones on their list,

      24    studies that were available at the time he wrote his

      25    report?    You can ask that.        Ask that question.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 73 of 254 PageID:
                                 103217
                                  Diette - Cross/Mr. Tisi

                                                                             1074

       1    BY MR. TISI:

       2    Q.       Are there studies on this list that were

       3    available at the time you issued your report?

       4               For example, Henderson 1971.         Was that

       5    available?

       6    A.       Yes.

       7    Q.       The title of that is "Talc and Carcinoma of the

       8    Ovaries and Cervix."        Do you see that?

       9    A.       Yes, I do.

      10               THE COURT:     We don't have to go through all

      11    these.     You can just look at the list.          We've already

      12    gotten some answers, and I think the question is

      13    whether they were cited or not.

      14               Did you read them or consider them when you

      15    wrote your report, those that were available before

      16    you wrote your report?

      17               THE WITNESS:     For sure some of these.         I can't

      18    be sure all of them I read before the report.

      19    BY MR. TISI:

      20    Q.       No. 2, No. 4, No. 5, No. 6, and No. 7 all deal

      21    with inflammation and talc.          Correct?

      22    A.       They probably all have some bearing on

      23    inflammation.

      24    Q.       You have a section in your report dealing with

      25    inflammation as a potential biologic mechanism for
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 74 of 254 PageID:
                                 103218
                                  Diette - Cross/Mr. Tisi

                                                                             1075

       1    inducing ovarian cancer.         Correct?

       2    A.      There is a topic about that.

       3    Q.      Several pages, single-spaced pages, talking

       4    about the evidence.        Correct?

       5    A.      Can you point me to it?        I want to make sure

       6    we're looking at the same thing.

       7    Q.      If you go to page 40.

       8    A.      I'm with you.

       9    Q.      You go on for several pages on inflammation and

      10    the biologic plausibility of talc inducing

      11    inflammation?

      12    A.      If several is 2 1/2, I agree with you.

      13    Q.      None of these studies are discussed.            Correct?

      14    A.      Not here.

      15    Q.      Now, you understand the purpose of this

      16    particular hearing is to focus on methodology and not

      17    conclusions.      Correct?

      18    A.      That's what I've heard.

      19    Q.      We're not here to determine whether or not your

      20    conclusion is correct, or, for example,

      21    Dr. McTiernan's conclusion is correct.             Correct?

      22              Do you understand that?

      23    A.      I'm not sure that's entirely true one way or the

      24    other, but I believe you.

      25    Q.      Let me ask you this, Doctor:          Would you agree
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 75 of 254 PageID:
                                 103219
                                  Diette - Cross/Mr. Tisi

                                                                             1076

       1    all studies, irrespective of design, have strengths

       2    and weaknesses?

       3    A.       Generally speaking, that is true.

       4    Q.       That would include even controlled clinical

       5    trials.     True?

       6    A.       Absolutely.

       7    Q.       Would you agree scientists often do disagree

       8    about the relative strengths and weaknesses -- let's

       9    focus on epidemiology studies.

      10    A.       I didn't hear the whole question.

      11    Q.       Would you agree scientists and epidemiologists

      12    often disagree about the relative strengths and

      13    weaknesses about epidemiologic studies?

      14    A.       I'm sure that happens.

      15    Q.       Would you agree that while the Bradford Hill

      16    considerations are sometimes called criteria, they are

      17    not really criterion in the sense of clicking off

      18    boxes?

      19    A.       They are often called criteria, and I agree with

      20    you that it is not a checklist with boxes.

      21    Q.       If I could, I'm going to show you, rather than

      22    showing you an exhibit --

      23               MR. TISI:    And, your Honor, it is on page 133.

      24    Q.       You referred to Dr. Gordis as one of your

      25    teachers?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 76 of 254 PageID:
                                 103220
                                  Diette - Cross/Mr. Tisi

                                                                             1077

       1    A.      That's correct.

       2              MR. TISI:     Your Honor, he is one of the

       3    editors --

       4              THE COURT:     That's okay.      I wasn't handed up

       5    plaintiffs' book.

       6              (Pause.)

       7              MS. BROWN:     Where in the book, counsel?

       8              MR. TISI:     It's 133.

       9    Q.      He has a chapter on "From Association to

      10    Causation Deriving Inferences From Epidemiologic

      11    Studies."       Do you see that?

      12    A.      I do.

      13    Q.      This is a chapter you are familiar with.             Have

      14    you seen this book before?

      15    A.      So there are a couple of editions I have seen.

      16    I think the Fifth edition.          And I have the current

      17    one, which is either 2018 or 2019.            I don't know how

      18    many changes they make from edition to edition, but if

      19    this is an edition I have seen, then, yes.

      20    Q.      Would you go to page 260.         I'm going to ask you

      21    if you agree with this, Doctor.           It says:

      22              "Although causal guidelines discussed in this

      23    chapter are often referred to as criteria, this term

      24    does not seem entirely appropriate.            Although it may

      25    be a desirable goal to place causal inferences on a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 77 of 254 PageID:
                                 103221
                                  Diette - Cross/Mr. Tisi

                                                                             1078

       1    firm quantitative and qualitative and structural

       2    foundation, at present we do not have all the

       3    information needed for doing so."

       4              Do you agree with that?

       5    A.      I don't think with that second sentence.             This

       6    is a conversation we frequently have, is whether to

       7    call them criteria.        Bradford Hill called them

       8    considerations, whatever that means.            Criteria is a

       9    pretty conventional term.         I don't know what's

      10    inappropriate about it.         It is certainly stuff that

      11    epidemiologists talk about all the time.

      12    Q.      He goes on to say:

      13              "The preceding list should therefore be

      14    considered only guidelines that can be of most value

      15    when coupled with reasoned judgment about the entire

      16    body of available evidence in making decisions about

      17    causation."

      18              Is that true?

      19    A.      I agree with it completely.

      20    Q.      Does reasoned judgment play a role in deciding

      21    whether or not cause and effect takes place?

      22    A.      Of course, because it is not a statistical test

      23    or something where there is an exact answer.

      24    Q.      So scientists can and often do disagree with the

      25    ultimate conclusion applying the very same
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 78 of 254 PageID:
                                 103222
                                  Diette - Cross/Mr. Tisi

                                                                             1079

       1    methodology.      True?

       2    A.      I don't know how often.        You asked me before

       3    about individual studies and about disagreeing about

       4    the relative importance.         I can't speak for everybody,

       5    but I can speak for reasonable scientists that I know,

       6    and I think if it's a close call maybe people

       7    disagree.     But I don't think it's just a general

       8    proposition it's all over the map.

       9    Q.      I'm going to ask you this, Doctor.           You

      10    understand before your report was issued in February

      11    of this year, but after the plaintiffs' reports were

      12    due, Health Canada issued a report involving talc and

      13    among other things ovarian cancer?

      14    A.      I'm aware of that.

      15    Q.      The Judge has heard a lot about it, but I would

      16    like to spend a little bit of time with it.                You read

      17    that document?

      18    A.      I have.

      19    Q.      It is dated December 2018, and it is Exhibit

      20    No. 56 in your binder, your Honor.            This document is

      21    dated December 2018.

      22    A.      I don't think I have a 56.         I'll follow along

      23    with you and maybe find a copy if I need to.

      24    Q.      This document -- let's talk about how this

      25    document came about, to the best you know, by reading
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 79 of 254 PageID:
                                 103223
                                  Diette - Cross/Mr. Tisi

                                                                             1080

       1    it.

       2              First of all, when this document came out.

       3    You understand Health Canada, first of all, is the

       4    Canadian equivalent of the United States Food and Drug

       5    Administration.       Correct?

       6    A.      I don't really know what their role is, and I

       7    don't know whether the equivalent of any particular

       8    agency.    I know they are involved in health issues.

       9    But I don't know how they relate to the FDA.

      10    Q.      You understand, Doctor, before they issued this

      11    particular report, they went ahead and Health Canada

      12    asked for a study to be performed by an outside

      13    contractor which ultimately became what has been

      14    referred to as the Taher analysis.

      15              Do you understand that?

      16    A.      Yes.

      17              MR. TISI:     The Taher analysis, for the record,

      18    is Exhibit No. 63.

      19    Q.      If you go to Exhibit No. 63, you go to page --

      20    it was funded by Health Canada.           It's right in the

      21    back there.     Do you see that?

      22    A.      I do.

      23    Q.      And following that, you understand that Health

      24    Canada actually drafted this report.            Correct?     "This

      25    report" being the screening assessment?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 80 of 254 PageID:
                                 103224
                                  Diette - Cross/Mr. Tisi

                                                                             1081

       1    A.      That's my understanding.

       2    Q.      Do you understand this was peer-reviewed?

       3    A.      I don't know what process it went through.              And

       4    we're talking about Health Canada or Taher?

       5    Q.      Health Canada?

       6    A.      Because Taher has not been peer-reviewed.

       7    Q.      If you would go to Health Canada on page 1 of

       8    the document.

       9    A.      I don't have the document.

      10              (Pause.)

      11    Q.      At the very bottom of page 1 it says:

      12              "The human health portion of this assessment

      13    has undergone external peer review and/or

      14    consultation"?       Did you note that when you reviewed

      15    this before.

      16    A.      I did read that.       I just didn't recall it.

      17    Q.      The human health portion contains what we

      18    understand to be Health Canada's Bradford Hill

      19    analysis.     Correct?

      20    A.      It includes that.       That's right.

      21    Q.      If you go to the very beginning, you say in your

      22    expert report -- on page 49 you say:

      23              "At the end of the day the Health Canada

      24    assessment failed to conclude that talc use causes

      25    ovarian cancer, and plaintiffs' experts misread the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 81 of 254 PageID:
                                 103225
                                  Diette - Cross/Mr. Tisi

                                                                             1082

       1    report to the extent that they said that it did."

       2              See that?

       3    A.      I do.

       4    Q.      You go on to say at the very beginning of your

       5    expert report, it says:

       6              "The assessment by Health Canada and the

       7    related analysis by Muhammad Taher and others," you

       8    reviewed those documents and you're consistent with

       9    the opinions set forth above.

      10              Do you see that?

      11    A.      Did you read something else?

      12    Q.      On page 47 of your report, you represent the

      13    assessment by Health Canada and the related analysis

      14    by Muhammad Taher is consistent with the opinions you

      15    set forth above.       Do you see that?

      16    A.      (No response.)

      17    Q.      "And they do not support a conclusion that talc

      18    causes ovarian cancer."

      19    A.      That's correct.

      20    Q.      That's not true, is it?

      21    A.      It is true.     All you have to do, if you read to

      22    the end of the Taher article, they arrive at the same

      23    place IARC did.       They use the same language, and they

      24    even evoke IARC by saying the 2010 monograph -- they

      25    endorse the exact same conclusion IARC did.              It is
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 82 of 254 PageID:
                                 103226
                                  Diette - Cross/Mr. Tisi

                                                                             1083

       1    absolutely not true they said there is cause.

       2    Q.      Would you turn to the Health Canada draft

       3    assessment, page Roman numeral III.            This is a

       4    synopsis of the entire report.           Correct?

       5    A.      Yes.

       6    Q.      We pulled out what it says about their analysis.

       7    It says:

       8               "The meta-analyses of available human studies

       9    in the peer-reviewed literature indicate a consistent

      10    and statistically significant positive association

      11    between perineal exposure to talc and ovarian cancer.

      12    Further, available data are indicative of a causal

      13    effect."

      14               Do you see that, Doctor?

      15    A.      I do.

      16    Q.      I assume you disagree with that because in your

      17    deposition you called that -- I think the words you

      18    said were it was ridiculous?

      19    A.      I don't know for a fact it was ridiculous.              But

      20    the part of the Bradford Hill analysis was ridiculous.

      21               This, by the way, is not the same as saying

      22    that they've arrived at a conclusion that talcum

      23    powder causes ovarian cancer.          If they are assembling

      24    data, data could be indicative.           Just like we looked

      25    at case-control studies, and a case-control study that
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 83 of 254 PageID:
                                 103227
                                  Diette - Cross/Mr. Tisi

                                                                             1084

       1    has a positive odds ratio is indicative of.              But when

       2    you summarize all the evidence together, that's a

       3    different conclusion.        So just to say there is

       4    available data is not the same as saying that talcum

       5    powder causes ovarian cancer.

       6    Q.       Let's look at what they did, Doctor.

       7               Since this is about methodology, let's look at

       8    what the methodology they used and see whether or not

       9    it tracks the methodology that was used by you and by

      10    the plaintiffs' experts in this case.

      11               If you go to page 15 in the section that was

      12    peer-reviewed, it talks about "perineal exposure to

      13    talc."     Do you see that?

      14    A.       I'm with you.

      15    Q.       This is the section where they start talking

      16    about the analysis of the talc data.            Correct?

      17    A.       That's right.

      18    Q.       And they acknowledge the IARC working group,

      19    which we will talk about in a moment, in the first

      20    paragraph.     Right?

      21    A.       Acknowledge and recapitulate their conclusion.

      22    Q.       As background material.       Correct?

      23    A.       Correct.

      24    Q.       Then they start to review the animal studies.

      25    Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 84 of 254 PageID:
                                 103228
                                  Diette - Cross/Mr. Tisi

                                                                                1085

       1    A.      I do.

       2    Q.      And they then, the next section, they start

       3    talking about the human studies.           This is what

       4    epidemiologists do.        Correct?

       5    A.      Human studies?

       6    Q.      They looked at the animal studies and they

       7    looked at the human studies?

       8    A.      Epidemiologists look at the human studies, for

       9    sure, if we are talking about the relevant ones.                I

      10    don't know that epidemiologists do a thorough review

      11    of animal studies and may look for a summary.               But an

      12    epidemiologist will consider animal studies.

      13    Q.      Because that bears on the issue of biologic

      14    plausibility.      Correct?

      15    A.      It does.

      16    Q.      So in this document Health Canada, after having

      17    had an analysis by the outside Taher group, they then

      18    write their own report, and in their own report they

      19    summarize the human data and the animal data.

      20    Correct?

      21    A.      That's correct.

      22    Q.      You will see table 6-1, which is a chart of many

      23    of the different epidemiology studies that you have

      24    talked about and Dr. McTiernan talked about.               Correct?

      25    A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 85 of 254 PageID:
                                 103229
                                  Diette - Cross/Mr. Tisi

                                                                             1086

       1    Q.      Among the other things they list are the sample

       2    size, et cetera.       Correct?

       3    A.      That's correct.

       4    Q.      If you go to page 18, they talk about "mode of

       5    action."     See that?

       6    A.      I do.

       7    Q.      I want to pause here a minute and talk about

       8    some of the things Health Canada is looking at again

       9    only six months ago.        Correct?

      10    A.      Correct.

      11    Q.      This is contemporaneous with what we are doing

      12    here today, correct, looking at the data?

      13    A.      I guess, yes.

      14    Q.      They say:

      15               "With respect to talc specifically, local

      16    chronic irritation leading to an inflammatory response

      17    is one possible mechanism of tumor progression that is

      18    frequently hypothesized.          It is known that persistent

      19    indications of inflammation, including C-reactive

      20    protein, tumour necrosis factor, and other

      21    inflammatory markers, are detected in the blood of

      22    women prior to a diagnosis of ovarian tumors."

      23               Do you see that?

      24    A.      I do.

      25    Q.      It goes on at the bottom, the last sentence, it
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 86 of 254 PageID:
                                 103230
                                  Diette - Cross/Mr. Tisi

                                                                             1087

       1    says:

       2              "There is support for an association of

       3    inflammation and increased risk of ovarian cancer,"

       4    citing the National Academy of Sciences."

       5              Do you see that?

       6    A.      I do.

       7    Q.      I just want to confirm with you this is what

       8    people outside the courtroom -- you understand that

       9    Health Canada doesn't have anything to do with this

      10    litigation whatsoever.         Correct?

      11    A.      I think they do now.        Dr. McTiernan said they

      12    invited her to participate in the process so they are

      13    probably somehow linked.         Otherwise, I don't know of

      14    any links.

      15    Q.      At the time of this report you have no evidence

      16    that they were involved in this litigation.

      17    A.      No, of course not.

      18    Q.      They are looking at the data; and if we are

      19    trying to assess whether or not the experts in this

      20    case are acting reasonably in their interpretation of

      21    the data and studies, one of the places we might look

      22    is to look at, as you pointed out, what people outside

      23    at the courtroom are doing.          Correct?

      24    A.      It includes that.

      25    Q.      One of the things they are looking at here is,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 87 of 254 PageID:
                                 103231
                                  Diette - Cross/Mr. Tisi

                                                                              1088

       1    this isn't some harebrained idea that there is

       2    inflammation, is a biologically plausible mechanism;

       3    this is something that the scientists at Health Canada

       4    looked at and assessed and put into their report.

       5               I'm not asking whether they are correct or not

       6    correct.     I'm asking you whether or not this is the

       7    kind of information that experts did outside the

       8    courtroom.

       9    A.      This was done outside the courtroom.            Can you

      10    repeat the first part of the question?             I lost you by

      11    the time we got there.

      12    Q.      Doctor, if you would look, this whole discussion

      13    of inflammation is something that the scientists in

      14    Health Canada were doing independent of what

      15    plaintiffs' experts and you were doing when you were

      16    preparing your expert report.          Correct?

      17    A.      Correct.

      18    Q.      If we are trying to check whether or not the

      19    methodology that was being used by the experts in

      20    trying to decide the question whether or not talcum

      21    powder products cause ovarian cancer inflammation and

      22    this discussion of the studies here are some

      23    corroboration of that.         True?

      24    A.      Oh, my gosh.     Some corroboration is very

      25    different.     This says that local chronic irritation is
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 88 of 254 PageID:
                                 103232
                                  Diette - Cross/Mr. Tisi

                                                                             1089

       1    a possible mechanism that is frequently hypothesized.

       2    Hypothesis is something you serve up in order to test

       3    whether it is true or not.          So to me to lead in with

       4    that really is consistent with all of the uncertainty

       5    I have seen expressed by other authors.             That's not

       6    the same as it's been demonstrated.

       7    Q.      Don't they go on and cite studies that support

       8    that hypothesis?

       9    A.      Sort of.    We have Trabert by 2014.

      10    Q.      I'm just asking whether they cited articles that

      11    support the hypothesis.

      12    A.      Yes, indeed.

      13    Q.      On the next page they talk about migration.

      14    They call it translocation.           They talk about different

      15    studies that deal with that issue?

      16    A.      Correct.

      17    Q.      The next paragraph after that they talk about

      18    whether or not talc gets to the ovaries via inhalation

      19    in the lymph nodes.        Correct?

      20    A.      Are you saying --

      21    Q.      It says."

      22              "Another possible mode of action that is

      23    hypothesized in the scientific literature is

      24    immune-mediated."

      25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 89 of 254 PageID:
                                 103233
                                  Diette - Cross/Mr. Tisi

                                                                             1090

       1    A.       I thought you asked if they said it was by

       2    inhalation.

       3    Q.       I withdraw that.

       4               The next section here talks about a different

       5    mode of action other than migration.            Correct?

       6    A.       That is correct.

       7    Q.       And they provide the support for that.            Correct?

       8    A.       Correct.

       9    Q.       The next one is they talk about the

      10    meta-analysis.        Correct?

      11    A.       Correct.

      12    Q.       And in there they talk about the fact that they

      13    had gone ahead and contracted a new meta-analysis by

      14    Taher.     Correct?

      15    A.       They do.

      16    Q.       And then they go through and they discuss each

      17    of the different Bradford Hill criteria.             Correct?

      18    A.       They do.

      19    Q.       Let's take, for example, the strength of

      20    association.        There is a discussion of that.         Correct?

      21    A.       A discussion --

      22    Q.       Of the strength of association.          Correct?

      23    A.       That's not a conclusion, though.

      24    Q.       I said they discuss it.

      25    A.       I understand.     It is not the same as doing a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 90 of 254 PageID:
                                 103234
                                  Diette - Cross/Mr. Tisi

                                                                             1091

       1    Bradford Hill analysis to discuss it.             You actually

       2    have to do something with it.

       3    Q.      They are considering each and every one of the

       4    Bradford Hill criteria in this document.             Correct?

       5    A.      They do.

       6    Q.      The first one they consider is "strength," and

       7    they discuss the meta-analyses and what is seen in the

       8    meta-analyses.       Correct?

       9    A.      They include that.

      10    Q.      One of the things that they say, and I want to

      11    spend a moment with this paragraph on page 20, it

      12    says:

      13              "The individual cohort studies did not show a

      14    statistically significant association between perineal

      15    talc use and ovarian cancer."

      16              Correct?

      17    A.      That's correct.

      18    Q.      They go on to give reasons why that might have

      19    under-estimated the risk.         Correct?

      20    A.      They give some reasons why that could be.

      21    Q.      "However, there was a positive association."

      22    See that?

      23    A.      In the case-control studies.

      24    Q.      No --

      25    A.      I'm sorry.     With the serous ovarian.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 91 of 254 PageID:
                                 103235
                                  Diette - Cross/Mr. Tisi

                                                                             1092

       1    Q.      Correct.

       2              (Reading.)

       3              "However, there was a positive association

       4    with statistical significance, specific to invasive

       5    serous-type ovarian cancer in the cohort studies."

       6              Do you see that?

       7    A.      I do.

       8    Q.      It says:

       9              "Given the long latency for ovarian cancer,

      10    the follow-up periods may not have been sufficient to

      11    capture all the cases for the individual cohort

      12    studies."

      13              Do you see that?

      14    A.      I do.

      15    Q.      They are identifying the very same kind of

      16    issues that you heard Dr. McTiernan talk about

      17    yesterday.      Correct?

      18    A.      Some of these, yes.

      19    Q.      The next thing -- and, of course, as we talked

      20    about before, Dr. McTiernan had no involvement in this

      21    process of developing this report, to your knowledge?

      22    A.      As far as I know, she did not.

      23    Q.      The next thing it says:

      24              "Given the rarity of ovarian cancer, many of

      25    the available human studies may not be sufficiently
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 92 of 254 PageID:
                                 103236
                                  Diette - Cross/Mr. Tisi

                                                                             1093

       1    powered to detect a low odds ratio."

       2              Do you see that?

       3    A.      I do.

       4    Q.      It goes on to say:

       5              "With larger sample sizes, more individual

       6    studies may have demonstrated stronger associations."

       7              These are the very kinds of things that

       8    Dr. McTiernan and plaintiffs' experts identified

       9    totally independent of this analysis. Correct?

      10    A.      These are the same things most of the folks

      11    involved here have identified.           They didn't go out and

      12    discover something new.         They've assembled some of the

      13    same stuff that's out there.

      14    Q.      If you go to the Taher report, they also talked

      15    about the issue of nondifferential misclassification

      16    because the people in the cohort studies, the women in

      17    the cohort studies were only interviewed once during

      18    the course of the study about their talc use.               Do you

      19    remember that?

      20    A.      Yes.    They hypothesized that was a possibility.

      21    They didn't demonstrate that was a truth or a fact.

      22    Q.      Doctor, you hypothesized recall bias was an

      23    issue with these studies, that confounding was an

      24    issue with these studies?

      25    A.      What's kind of cool, though, is that I actually
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 93 of 254 PageID:
                                 103237
                                  Diette - Cross/Mr. Tisi

                                                                             1094

       1    showed an exact example from these particular

       2    epidemiologic studies which demonstrated it exactly.

       3    So it's not just a hypothesis.           It's actually a fact

       4    based on at least the one study.

       5    Q.      What I'm trying to ask you, Doctor, is outside

       6    the courtroom the scientists who were looking at the

       7    same question you and Dr. McTiernan were looking at

       8    were considering the very same kind of issues that you

       9    and Dr. McTiernan talked about over the past two days.

      10    Correct?

      11    A.      Generally speaking, I'd say there is some

      12    overlap with at least the content of what these are.

      13    Q.      The next issue is on "consistency."            You

      14    testified there is no consistency.            Correct?

      15    A.      I did not.     I said when you look at the

      16    information in total, that it doesn't satisfy the

      17    consistency criterion because what I said was

      18    including that you are not just looking for a couple

      19    of examples where a couple of studies may be

      20    consistent with each other, but does the total body of

      21    evidence show consistency.

      22    Q.      Well, Health Canada addressed that issue, did

      23    they not, outside of the courtroom?

      24    A.      They did.

      25    Q.      They said:
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 94 of 254 PageID:
                                 103238
                                  Diette - Cross/Mr. Tisi

                                                                             1095

       1              "Several meta-analyses conducted over the past

       2    15 years calculated similar odds ratios and resulted

       3    in similar conclusions."

       4              Did I read correctly?

       5    A.      You did.

       6    Q.      It says:

       7              "There is a small yet consistent and

       8    statistically significant increased risk for ovarian

       9    cancer with perineal talc use," and cites the very

      10    same studies that you and Dr. McTiernan have talked

      11    about over the past two days.          Correct?

      12    A.      Yes.

      13    Q.      They go on to say:

      14              "The epidemiological studies examined in these

      15    meta-analyses were conducted over different periods of

      16    time across more than four decades among different

      17    ethnicities and spanned many geographical areas

      18    worldwide."

      19              Do you see that?

      20    A.      I see it.     They don't say whether there is

      21    consistency or not.        You are exactly right.        They are

      22    describing the same sorts of things Dr. McTiernan and

      23    I considered.       But I also evaluated.       I don't see an

      24    evaluation here whether they are consistent.

      25    Q.      Doctor, in fairness, let me ask you this:             What
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 95 of 254 PageID:
                                 103239
                                  Diette - Cross/Mr. Tisi

                                                                             1096

       1    is the importance of replication?

       2    A.      In what context?

       3    Q.      For epidemiology.

       4    A.      It is so abstract, I'm not sure what you mean.

       5    Q.      Does Dr. Gordis deal with that issue?

       6    A.      I'm sure he probably does.

       7    Q.      One of the important things about studies, not

       8    when you are looking at an individual studies, but

       9    when you are looking at multiple studies, is to see

      10    whether or not those studies were conducted in

      11    different populations with different researchers in

      12    different areas under different conditions              using

      13    different study designs.

      14    A.      Yes.

      15    Q.      By doing that, you reduce the issues of

      16    confounding, bias, chance.          Correct?

      17    A.      No, not necessarily.        The biases that we're

      18    talking about in this case, such as information bias,

      19    would function the same way.          That's why when you find

      20    a very small risk, it is not surprising to find that

      21    small risk in different places.           So the reason recall

      22    bias functions in sick people differently than healthy

      23    people, regardless of where they are, and when people

      24    are shy or reluctant to talk about something

      25    sensitive, that functions across countries as well.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 96 of 254 PageID:
                                 103240
                                  Diette - Cross/Mr. Tisi

                                                                             1097

       1    It doesn't necessarily take care of that problem.

       2              And the confounders you still have to assess

       3    them and acknowledge them.          Just doing studies in

       4    multiple countries doesn't take care of confounders if

       5    you don't assess the confounders.

       6    Q.      Doctor, one of the issues you raised is

       7    douching.     Correct?     Correct?

       8    A.      Correct.

       9    Q.      Douching was based upon what study?

      10    A.      The Gonzalez study.

      11    Q.      And the Gonzalez was a United States study?

      12    A.      It is.

      13    Q.      There were multiple studies conducted around the

      14    world, correct, case-control studies?

      15    A.      There are a few that were world-wide and most

      16    U.S..

      17    Q.      There were three studies in Australia, one study

      18    in China, one study in Greece, a study in Israel,

      19    several studies in Canada.          Correct?

      20    A.      Correct.

      21    Q.      In order to assess that question -- do you know

      22    whether or not douching is even something that is a --

      23    in order to be a confounder, douching would have to be

      24    associated with the use of talc?

      25    A.      If it is going to confound the relationship
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 97 of 254 PageID:
                                 103241
                                  Diette - Cross/Mr. Tisi

                                                                             1098

       1    between talc and ovarian cancer.

       2    Q.       Because confounding doesn't mean confusion.

       3    There is a very specific formula or criteria to meet

       4    the criteria to be a confounder.           Correct?

       5    A.       It is definitely not confusion.

       6    Q.       It has to be associated with the item under

       7    study.     Correct?

       8    A.       In order to confound the relationship between

       9    the exposure and the outcome.

      10    Q.       And so when you went and were looking at the

      11    issue of douching, did you go and make any effort to

      12    see whether or not in the other countries, in

      13    Australia where they found statistically significant

      14    increased risk in the case-control studies; in China,

      15    where there was an increased risk, did you go and see

      16    whether or not women douched in connection with the

      17    use of talcum powder products?

      18    A.       There are a couple of questions.          I did look at

      19    every single study I had available to me to see

      20    whether or not douching was accounted for.              There was

      21    one case-control study that did account for it, and I

      22    think there may be a second I found subsequent to

      23    that.     That was all that I found.

      24               Separately if there is a relationship between

      25    douching and talcum powder use -- they for sure looked
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 98 of 254 PageID:
                                 103242
                                  Diette - Cross/Mr. Tisi

                                                                             1099

       1    at that in the Gonzalez study.           I don't remember

       2    whether any of the other studies looked at the

       3    concordance of those two habits.

       4    Q.      Did you go and see whether or not there was any

       5    data in any of the other countries in which

       6    douching -- because to be a confounder, it would have

       7    to be related to the use of talcum powder and see

       8    whether or not there's any use data that would confirm

       9    that as a confounder in those countries?

      10    A.      I think I just answered you.          I said I went and

      11    looked at every single study for what they assessed

      12    about douching.

      13              I know for sure the Gonzalez study looked at

      14    the correspondence of the two habits.             Together they

      15    had an odds ratio of 2.1 for the relationship between

      16    the two of them, and I don't recall whether there was

      17    -- there is only one study or two studies at most that

      18    even accounted for douching.

      19    Q.      That wasn't my question.         There are three

      20    Australian studies.        Correct?

      21    A.      I don't remember the count.          I believe you.

      22    Q.      There were three Australian studies, Purdie,

      23    Green, and Merritt, all statistically significant in

      24    Australia.     Correct?

      25    A.      I'm confused by your title.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 99 of 254 PageID:
                                 103243
                                  Diette - Cross/Mr. Tisi

                                                                             1100

       1              THE COURT:     This is listed as recall bias and

       2    not douching.       Based on that title, how does he know

       3    they are douching?

       4    Q.      The studies did not adjust for douching. These

       5    three studies did not adjust for douching.

       6              My question is:       Do you know whether or not

       7    women in Australia even douche?

       8    A.      I have no idea.

       9    Q.      Do you know whether or not that it is associated

      10    with the use of talcum powder products in Australia?

      11    A.      No idea.

      12              THE COURT:     You are asking about the studies.

      13    I would like to move on.         You are asking about has he

      14    considered studies in this connection.             I thought you

      15    were pointing these out as ones that considered it.

      16    We started with Gonzalez.         He said he clearly did.         I

      17    don't know where we are going with some hypotheticals,

      18    whether they do.       You don't know either.        Maybe you

      19    do.

      20    Q.      Going back to the Health Canada assessment, if

      21    you look at the specificity section, they talk about

      22    that.    Correct?

      23    A.      They do.

      24    Q.      They identify specificity, that the cancers are

      25    specific to the ovaries as opposed to any other of the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 100 of 254 PageID:
                                  103244
                                  Diette - Cross/Mr. Tisi

                                                                              1101

        1   female anatomy.       Correct?

        2   A.      They've gotten that so incorrect.            That's not

        3   what specificity means in the Hill criteria.

        4   Q.      You may disagree with their assessment but they

        5   assessed it.      Correct?

        6   A.      Well, in a couple of cases I don't see that they

        7   assessed to reach a conclusion.           They just put down

        8   some things they might have considered.              In some of

        9   these cases they are saying stuff that isn't true.

       10   For temporality, that you brought up, you said in all

       11   case-control studies, reporting positive outcomes, the

       12   participants recalled the exposure to talc preceded

       13   the reported outcome.         Well, of course, that's true.

       14   That's what happens in cross-sections, that you can

       15   ask the people about the past.           That's not the same as

       16   demonstrating temporality.          So they've actually

       17   reported something here that doesn't show temporality.

       18              It's just like the specificity thing, where

       19   they say perineal talc exposure is specifically

       20   associated with cancer of the ovary.             There has to be

       21   a one-to-one association between the exposure and the

       22   outcome, generally speaking, which is super rare.

       23   This is just a sentence where they have the word

       24   "specifically" in it.

       25   Q.      Do you disagree with them?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 101 of 254 PageID:
                                  103245
                                  Diette - Cross/Mr. Tisi

                                                                              1102

        1   A.      I disagree that that        particular sentence is

        2   supportive of the notion of specificity, even though

        3   they've used the English word "specifically" in it.

        4   Q.      They also addressed "biological gradient," which

        5   is dose-response?

        6   A.      Right.     They say there is a lack of available

        7   exposure effect relationship.

        8   Q.      They also say that seven studies provided some

        9   evidence of increased risk of ovarian cancer with

       10   increasing perineal applications of talc, although the

       11   evidence wasn't clear.         Correct?

       12   A.      Yes.

       13   Q.      Does the Bradford Hill criteria require that

       14   there be consistent statistically significant

       15   increased risk for dose-response in order for this

       16   criteria to be met?

       17   A.      None of the Bradford Hill criteria are required

       18   including that one.

       19   Q.      "Biological plausibility," do they deal with

       20   that issue, the next page?          Do they talk about the

       21   issue of biological plausibility?

       22   A.      Yes.

       23   Q.      Do they say, "the presence of talc in the

       24   ovaries has been documented"?

       25   A.      They do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 102 of 254 PageID:
                                  103246
                                  Diette - Cross/Mr. Tisi

                                                                              1103

        1   Q.      "This evidence of retrograde transport supports

        2   the biologic plausibility of the association between

        3   perineal talc application and ovarian exposure."

        4   Correct?

        5   A.      They do.

        6   Q.      And although they also say that the specific

        7   cascade has not been established, you would agree that

        8   they do discuss the biologic plausibility of migration

        9   as being a mechanism by which talc gets to the

       10   ovaries?

       11   A.      They do discuss it.

       12   Q.      They talk about "coherence" as well.            Correct?

       13   A.      Yes.

       14   Q.      And at the conclusion of all of this, Doctor,

       15   they then make another statement that we talked about

       16   before from the synopsis.          Correct?     They say:

       17              "The most recent meta-analysis detailed above,

       18   Taher 2018, and consistent with the Hill criteria,

       19   suggests a small but consistent statistically

       20   significant positive association between ovarian

       21   cancer and perineal exposure to talc.             Further,

       22   available data are indicative of a causal effect."

       23              Do they say that?

       24   A.      They do.

       25   Q.      They go on to say later on -- if you go to page
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 103 of 254 PageID:
                                  103247
                                  Diette - Cross/Mr. Tisi

                                                                              1104

        1   27, they repeat this statement, if you go to the

        2   middle of the page, it says:

        3              "Data from published meta-analyses of

        4   epidemiological studies indicate a consistent and

        5   statistically significant positive association between

        6   perineal exposure to talc and ovarian cancer."

        7              Do you see that?

        8   A.      I do.

        9   Q.      They quote another article which you are

       10   familiar with; it says:

       11              "It is unlikely that the association between

       12   talc and ovarian cancer is due to confounding, and so

       13   it is fair to say that there is a statistically robust

       14   relationship between talc use and ovarian cancer, it

       15   is likely to be causal."

       16              MS. BROWN:     Counsel, I think you read that

       17   incorrectly.

       18   Q.      It says:

       19              "It is unlikely that the association between

       20   talc and ovarian cancer is due to confounding and so

       21   it is fair to say that if there is a statistically

       22   robust relationship between talc use and ovarian

       23   cancer, it is likely to be causal."

       24              Do you see that?

       25   A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 104 of 254 PageID:
                                  103248
                                  Diette - Cross/Mr. Tisi

                                                                              1105

        1   Q.      And so outside the courtroom, separate and apart

        2   from litigation, Health Canada did three things:

        3   First, it commissioned the Taher study?

        4   A.      Correct.

        5   Q.      Second, it wrote a report?

        6   A.      A draft report.

        7   Q.      Third, it had that draft report peer-reviewed?

        8   A.      Somehow.

        9   Q.      And, fourth, it published it.           Correct?

       10   A.      I don't know what "published" means.            It's

       11   available.

       12   Q.      Made it available?

       13   A.      Yes.

       14   Q.      If you go back to page 27 of the assessment,

       15   after the sentence I read below, it says:

       16              "Similarly, Penninkilampi and Eslick noted the

       17   confirmation of an association in cohort studies

       18   between perineal talc use and serious invasive ovarian

       19   cancer is suggestive of a causal association."

       20              See that?

       21   A.      I would call it serous probably rather than

       22   serious just so that it's correct.

       23   Q.      That is the sentence we read before from the

       24   Penninkilampi study?

       25   A.      Yes, it's the same one.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 105 of 254 PageID:
                                  103249
                                  Diette - Cross/Mr. Tisi

                                                                               1106

        1   Q.      "Taher and colleagues noted that consistent with

        2   previous evaluations by the International Agency for

        3   Research on Cancer 2010, and more recent and

        4   subsequent evaluations by individual investigators,

        5   the present comprehensive evaluation of all currently

        6   available relevant data indicates that perineal

        7   exposure to talc is a possible cause of ovarian cancer

        8   in humans."

        9              Correct?

       10   A.      Did they say that?        Yes --

       11              MS. BROWN:     Can he be permitted to finish his

       12   answer?

       13              MR. TISI:     I just asked whether it says that.

       14              THE COURT:     Well, these are quoting.         So we

       15   have to be clear.        It is the article, whatever this

       16   is, the draft screening report, quoting these various

       17   sources you've already discussed.            It is not the

       18   language of the Canadian people.            It is their quotes

       19   from these articles.

       20              MR. TISI:     Correct.

       21              THE COURT:     Now, we can continue.

       22              MS. BROWN:     Thank you.

       23              THE COURT:     Can I just ask, and maybe there is

       24   not an answer any of you can give me,             but is there

       25   anywhere that reflects what the peer review was of
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 106 of 254 PageID:
                                  103250
                                  Diette - Cross/Mr. Tisi

                                                                              1107

        1   this Canadian report?

        2              MR. TISI:     I just have what you have, your

        3   Honor.

        4              THE COURT:     All right.

        5   BY MR. TISI:

        6   Q.       The next thing I want to do is I want to go to

        7   the Taher paper.        Do you have that in front of you?

        8   A.       Not anymore.     Is it in this binder?

        9              MS. PARFITT:     It is number 63.

       10              THE WITNESS:     Thank you.

       11   Q.       On page 43 -- and this is outside of litigation.

       12   You have no reason to believe that any of the Taher

       13   authors have anything to do with this litigation.

       14   Correct?

       15              MS. BROWN:     Objection, your Honor.        It calls

       16   for him to speculate.         How would he know either way?

       17   It may very well have been funded by plaintiffs'

       18   lawyers.

       19              MR. TISI:     It is not funded by plaintiffs'

       20   lawyers.

       21              THE COURT:     I understand your representation.

       22   The question is:        Do you know if the Taher report was

       23   funded by any plaintiffs' lawyers?

       24              THE WITNESS:     I'm not aware of that.

       25   BY MR. TISI:
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 107 of 254 PageID:
                                  103251
                                  Diette - Cross/Mr. Tisi

                                                                                1108

        1   Q.      On page 43, the authors talk about the cohort

        2   studies.       Correct?

        3   A.      They do.

        4   Q.      On page 43 they discuss three of the issues you

        5   talked about before with respect to the talc studies,

        6   do they not?

        7   A.      Are there three?       I don't know.

        8   Q.      The first one they talk about is latency.              Do

        9   you see that?

       10   A.      Yes.

       11   Q.      (Reading.)

       12              "Although cohort study designs are efficient

       13   for examining diseases with a long latency period, it

       14   is essential that the period between talc exposure and

       15   the cancer diagnosis be sufficiently long."

       16              See that?

       17   A.      I do.

       18   Q.      And they identify the cohort studies may not be

       19   long enough to truly identify ovarian cancer related

       20   to talc, do they not?

       21   A.      So --

       22   Q.      I'm asking whether they identify that as a

       23   potential weakness of the cohort studies outside of

       24   litigation.

       25   A.      They are talking about latency here, and they
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 108 of 254 PageID:
                                  103252
                                  Diette - Cross/Mr. Tisi

                                                                              1109

        1   are talking about latency.          I agree with you.

        2   Q.      One of the things counsel asked you before is

        3   whether or not in assessing epidemiology studies, in

        4   your experience, whether or not there is anything

        5   different between cancer and the study of any other

        6   kind of disease.       Do you remember that?

        7   A.      Who asked that?

        8   Q.      Counsel for Johnson & Johnson.

        9   A.      Today?

       10   Q.      Yes.

       11   A.      Really?

       12   Q.      Asked you with your qualifications.

       13              Do you remember earlier on you were asked a

       14   question about your qualifications, whether or not

       15   your qualifications -- somebody with training in

       16   epidemiology, who is primarily a pulmonary physician,

       17   whether or not that allows you to analyze studies on

       18   cancer?     Do you remember that question?

       19   A.      Not exactly.      But I can answer it again if

       20   that's is helpful.

       21   Q.      I'm asking you this:        Do you know what the

       22   latency period is for ovarian cancer?

       23   A.      From what?

       24   Q.      I'm asking you.

       25   A.      I know, but it's an incomplete question.              If you
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 109 of 254 PageID:
                                  103253
                                  Diette - Cross/Mr. Tisi

                                                                               1110

        1   ask, What's the latency for lung cancer?, you have to

        2   know what the exposure is you are talking about.                If

        3   you ask, What's the latency for mesothelioma?, you

        4   have to know what it is you are talking about because

        5   the latency differs depending upon which exposure.

        6   Q.       Have you done research into that?

        7   A.       Research in the sense that I've looked to find

        8   whether or not there is a known latency period between

        9   talcum powder and ovarian cancer, and there is not.

       10   Q.       And whether or not these studies are long enough

       11   to actually capture that risk?

       12   A.       They do seem to be long enough in general.

       13              You are highlighting the Gonzalez study right

       14   there.     All of these studies have older women, and

       15   they are describing something that's a habit.               When

       16   they ask them about talcum powder, it wouldn't have

       17   been just on the day they asked them the question.

       18   They are documenting a habit as opposed to just a

       19   one-time event.

       20              The Gonzalez study also asked about

       21   pre-pubertal girls also, and so they have evidence

       22   going back that many decades.           These are mature women

       23   that were enrolled in the study.            So they actually

       24   have that kind of time.

       25              What I would say too because you showed me
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 110 of 254 PageID:
                                  103254
                                  Diette - Cross/Mr. Tisi

                                                                              1111

        1   Narod before, and Narod said we would need 200,000

        2   women followed for 10 years, and with all three of

        3   these studies, you have 200,000 women who were already

        4   followed for 12 years, and of the other ones was an

        5   average of eight years.         So you are getting awfully

        6   close to the right amount of time, according to Narod.

        7              One of the studies asked about talcum powder

        8   use in the 20 years prior to the study.              I don't think

        9   you can sort of say in general there is not enough

       10   time that's gone by.        And that's even assuming you

       11   knew, which I don't know how anybody could know, what

       12   the latency period is between talcum powder and

       13   ovarian cancer.

       14   Q.      One of the advantages of a case-control study is

       15   you can interview people after the fact and find out

       16   when their exposure began?

       17   A.      You can hope to.       But that's the disadvantages,

       18   that's it's a hope to, because --

       19   Q.      Doctor, one of the advantages of a case-control

       20   study is you can interview women about their use

       21   looking backwards.        Correct?

       22   A.      You can interview them, yes.

       23   Q.      And you can try and get information as best you

       24   can about when they started to be exposed to the issue

       25   at interest?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 111 of 254 PageID:
                                  103255
                                  Diette - Cross/Mr. Tisi

                                                                              1112

        1   A.       You can try to.

        2   Q.       You can't really do that in a cohort study, can

        3   you?

        4   A.       You do that because you are assessing the people

        5   at some certain baseline, and you can also ask

        6   questions of the women at baseline.

        7              The same question is available to a person who

        8   is enrolling in a cohort study as in a case-control

        9   study.

       10              Just to be clear.       You can ask a woman who is

       11   enrolling in either type of study, What were your

       12   habits last week?        10 years ago?      20 years ago?      That

       13   question can be asked in any study design.

       14   Q.       So getting back to my original question, the

       15   issue of latency is an issue that was raised outside

       16   of litigation in this study.           Correct?    The issue of

       17   whether or not the cohort studies were long enough was

       18   addressed outside of the courtroom.

       19   A.       That is correct.

       20   Q.       That is an issue both you and Dr. McTiernan

       21   addressed in your reports?

       22   A.       That is correct.

       23   Q.       You have a disagreement?

       24   A.       I don't remember what she says about latency.

       25   If it's other than what I said, then I disagree with
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 112 of 254 PageID:
                                  103256
                                  Diette - Cross/Mr. Tisi

                                                                              1113

        1   her.

        2   Q.      The next one is under power.          Do you see the

        3   next sentence?       This is the issue you were just

        4   talking about as to whether or not the cohort studies

        5   were large enough.        Correct?

        6   A.      Large enough to what?

        7   Q.      Large enough to detect an association.

        8   A.      That's where there is a mistake.           Any size study

        9   can detect an association.           But if we are talking

       10   about power, we are talking about something different.

       11   Q.      But the issue of whether or not these studies

       12   were adequately powered to detect an association is an

       13   issue that was raised outside of litigation.               Correct?

       14   A.      Absolutely.

       15   Q.      And it's an issue you have addressed in your

       16   report.     Correct?

       17   A.      Correct.

       18   Q.      And it's an issue Dr. McTiernan and plaintiffs'

       19   other experts addressed in their reports.              Correct?

       20   A.      That's correct.

       21   Q.      And it's an area upon which you disagree.

       22   Correct?

       23   A.      Yes.

       24   Q.      Next page, page 44, they talk about the issue of

       25   nondifferential misclassification.            Correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 113 of 254 PageID:
                                  103257
                                  Diette - Cross/Mr. Tisi

                                                                              1114

        1   A.      They do.

        2   Q.      Remind us again what nondifferential

        3   classification is?

        4   A.      It's a broad category of whether people are

        5   assigned to the wrong exposure but without there being

        6   information that drives that; meaning that it's sort

        7   of like a random or a haphazard kind of relationship

        8   as opposed to it being determined by something in

        9   particular.

       10   Q.      It's an information bias.         Correct?

       11   A.      It functions as an information bias.

       12   Q.      And if you have nondifferential

       13   misclassification unlike recall bias which can be an

       14   exaggerated effect, nondifferential misclassification

       15   is a bias that can attenuate an effect?

       16   A.      Absolutely.

       17   Q.      It's something you noted in your literature as

       18   well.    Correct?

       19   A.      What's my literature?

       20   Q.      In your cohort studies there is always an issue

       21   you have to consider of nondifferential

       22   misclassification?

       23   A.      Sure.

       24   Q.      And that's one of the issues that's being

       25   addressed here, whether or not assessing women at one
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 114 of 254 PageID:
                                  103258
                                  Diette - Cross/Mr. Tisi

                                                                              1115

        1   time in the cohort studies about their exposure to

        2   either talc or powders is sufficient to, has a

        3   potential of introducing nondifferential

        4   misclassification?

        5   A.      Correct.

        6   Q.      That's an issue that was identified outside the

        7   courtroom.      Correct?

        8   A.      Correct.

        9   Q.      It was addressed by you in your report.

       10   Correct?

       11   A.      Correct.

       12   Q.      It was addressed by Dr. McTiernan and Dr.

       13   Siemiatycki.       It was addressed by Dr. Moorman.

       14   Correct?

       15   A.      Correct.

       16   Q.      It was addressed Dr. Singh.          Correct?

       17   A.      I'm sure, but I don't remember.

       18   Q.      It was addressed by Dr. Smith-Bindman?

       19   A.      Yes.

       20   Q.      And it's an area where you all addressed it and

       21   you have a disagreement.          Correct?

       22   A.      What's the disagreement?

       23   Q.      About the effect of nondifferential

       24   misclassification in the cohort studies?

       25   A.      What the effect of it is?         I don't think I
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 115 of 254 PageID:
                                  103259
                                  Diette - Cross/Mr. Tisi

                                                                              1116

        1   disagree with how it works.

        2   Q.      I'm asking whether it was assessed by all the

        3   experts in this case?

        4   A.      Yes, it was.

        5   Q.      This wasn't a situation where people were

        6   ignoring the potential of this bias?

        7   A.      Nobody was ignoring bias or confounding or

        8   chance.

        9   Q.      And so what I'm trying to ask you, Doctor, is

       10   both the Health Canada assessment and the Taher

       11   assessment were doing in parallel what you and I are

       12   doing here today; they were trying to make sense of

       13   the data and trying to see whether or not using the

       14   Bradford Hill criteria there was a cause and effect.

       15   Correct?

       16   A.      Taher was a meta-analysis.          They did comment on

       17   cause and effect, and I think the draft Health Canada

       18   document is also trying to consider whether there is

       19   cause and effect.

       20   Q.      So my question to you is, Doctor, totally

       21   separate from being involved in this litigation in

       22   this courtroom, in this courthouse in Trenton, New

       23   Jersey, people were doing the very same kind of

       24   analysis that you and Dr. McTiernan were talking about

       25   the past two days?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 116 of 254 PageID:
                                  103260
                                  Diette - Cross/Mr. Tisi

                                                                                1117

        1   A.      I don't think it's the exact same one.

        2   Q.      I didn't say the exact same.

        3   A.      I thought I heard you say exact same.

        4              THE COURT:     It was very same.

        5   Q.      They were doing a Bradford Hill analysis of the

        6   available data looking at the very same studies that

        7   we have all been talking about.           Correct?

        8   A.      No.   They evoked the term Bradford Hill

        9   analysis, and they didn't uniformly do a Bradford Hill

       10   analysis.     That's when we looked at some of those

       11   criteria you asked me to looked at, did they discuss

       12   it?    Yes, they discussed it, but that is not the same

       13   as analyzing it.

       14   Q.      Doctor, outside the courtroom, totally separate

       15   from what we are doing here, they analyzed, assessed

       16   the very data that we have been talking about --

       17   Penninkilampi, Eslick, case-controls, the cohorts --

       18   they are all here.        Correct?

       19   A.      I think you just twisted back what I just said

       20   because I don't think in some cases they did assess.

       21   They acknowledged certain things, but they didn't

       22   always reach an assessment.

       23   Q.      How do you know that?

       24   A.      I read it.      That's what I'm saying.        The point I

       25   where I was asking -- am I allowed to comment?                And
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 117 of 254 PageID:
                                  103261
                                  Diette - Cross/Mr. Tisi

                                                                              1118

        1   you said, no.       You're just reading it.        So we're just

        2   reading stuff in.        One of my comments would have been

        3   is they just listed some things there, but they

        4   haven't reached a conclusion.            Under strength of

        5   association they don't declare whether it's weak or

        6   strong as an example.           So --

        7   Q.      Can you tell us but --

        8              MS. BROWN:     Can he be allowed to finish his

        9   answer before counsel asks another question?

       10              THE COURT:     Fine.

       11   A.      It's not enough to just say Bradford Hill, those

       12   headings, and then fill in some stuff underneath.                You

       13   actually have to analyze it.            And I'm saying based on

       14   what I read, they didn't uniformly do that.

       15   Q.      Let's move on.

       16              THE COURT:     Perhaps now is a good time to

       17   break for lunch, 12:30.

       18              MR. TISI:     Yes.

       19              THE COURT:     Basically, you used an hour and

       20   15 minutes.      So you still have the bulk of your time

       21   left.

       22              THE DEPUTY CLERK:        All rise.

       23              (Luncheon recess.)

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 118 of 254 PageID:
                                  103262
                                  Diette - Cross/Mr. Tisi

                                                                              1119

        1                    A F T E R N O O N          S E S S I O N

        2

        3              (In open court.)

        4              THE DEPUTY CLERK:       All rise.

        5              THE COURT:     Thank you.

        6

        7   GREGORY B. DIETTE, resumed.

        8

        9   CROSS-EXAMINATION

       10   BY MR. TISI:

       11   Q.      I want to back up a little bit.           Let's see if we

       12   can get some things out of the way.

       13              First of all, I want to ask you a little bit

       14   about your qualifications and then I'm going to talk

       15   about your methodology.         So let me ask you a couple of

       16   questions right off of the bat.

       17              You are not an oncologist.          Correct?

       18   A.      Correct.

       19   Q.      You are Board Certified in pulmonology?

       20   A.      Pulmonology and internal medicine.

       21   Q.      There are people who actually do -- people who

       22   are oncologists and people who do cancer research as

       23   their primary focus of what they do.             Correct?

       24   A.      That's correct.

       25   Q.      You are not one of those people?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 119 of 254 PageID:
                                  103263
                                  Diette - Cross/Mr. Tisi

                                                                               1120

        1   A.      I am not an oncologist, and that's my not my

        2   primary focus.

        3   Q.      Your research activities have not been focused

        4   on researching causes of cancer?

        5   A.      Not focused for sure.        I've had some studies

        6   that pertained to cancer, but it has not been a focus.

        7   Q.      Your focus is pulmonary diseases, things like

        8   asthma, those kinds of things?

        9   A.      More environmentally caused diseases in general,

       10   including asthma, COPD, and other lung diseases.

       11   Q.      And there are people actually at Johns Hopkins

       12   who actually specialize in cancer epidemiology.                True?

       13   A.      There have been.       I assume there are.        I don't

       14   know who they are at the moment.

       15   Q.      But people wouldn't, when they come to Johns

       16   Hopkins, say:       I need a cancer epidemiologist; they

       17   typically wouldn't say I need to speak to you.                Is

       18   that fair?

       19   A.      If somebody needed an epidemiologist, they might

       20   come to me.      I honestly don't know what happens if

       21   somebody says:       I want a cancer epidemiologist.           I

       22   guess that's what I could say.

       23   Q.      Now, counsel provided some slides here about

       24   your background and research.           Is any of that related

       25   to cancer or ovarian cancer?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 120 of 254 PageID:
                                  103264
                                  Diette - Cross/Mr. Tisi

                                                                              1121

        1   A.      So the clinical work -- I'll start there.

        2   That's the part that slipped off the page there.                So

        3   my clinical work includes training in cancer care as

        4   an internist; and one of my responsibilities in the

        5   hospital is to work in our oncology center.               There's

        6   only people with cancer there.           So cancer care is

        7   throughout the whole enterprise in a way.              So I'll see

        8   people with cancer on the pulmonary service, on the

        9   internal medicine service.          There are people with

       10   cancer in my clinic.

       11              The other issues are in terms of my degree,

       12   part of that included studying cancer epidemiology as

       13   part of the clinical epidemiology degree that led me

       14   being a professor eventually of epidemiology, and the

       15   teaching I do has included teaching of oncologists and

       16   other folks who do that sort of research.

       17   Q.      When Hopkins University puts information out

       18   about you, it does not indicate that your research

       19   interest primarily is cancer.           True?

       20   A.      You know, I think either your colleague maybe

       21   showed me something from our website.             I don't know

       22   for the most part what my university puts out about

       23   me.    There are a couple of websites out there that it

       24   seems as if only lawyers seem to care about.               I don't

       25   know what else gets out there.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 121 of 254 PageID:
                                  103265
                                  Diette - Cross/Mr. Tisi

                                                                               1122

        1   Q.      This indicates your background as a professor of

        2   medicine -- I'm sorry -- and expertise and research

        3   interests?

        4              Johns Hopkins University has Greg Diette, and

        5   it has your expertise as asthma, chronic obstructive

        6   pulmonary diseases, critical care medicine, pulmonary

        7   medicine, and it actually indicates your research

        8   interests are environmental impacts on lung disease.

        9   Is that correct?

       10   A.      That's what it says, yes.

       11   Q.      And epidemiology of airway disease?

       12   A.      Correct.

       13   Q.      And chronic obstructive pulmonary disease and

       14   asthma.     Correct?

       15   A.      Correct.

       16   Q.      Your CV is in the record.         That is really a good

       17   summary of your primary focus of your professional

       18   career?

       19   A.      I wouldn't limit it to that.          I don't know what

       20   website that is and why it was so succinct, but those

       21   things are all true about me.

       22              THE COURT:     At the top corner it said "Find an

       23   Expert?"

       24              THE WITNESS:     I didn't populate it.         Nobody

       25   asked me to contribute to that.           If it's a way to find
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 122 of 254 PageID:
                                  103266
                                  Diette - Cross/Mr. Tisi

                                                                              1123

        1   a clinical doctor, there are some sites where there

        2   just was two or three bullets about reasons why

        3   somebody might come to the doctor.            Anyway, it's

        4   nowhere near complete.         Somebody just populated that.

        5   Q.      Doctor, how many of your articles deal with risk

        6   factors for gynecologic cancer?

        7   A.      Zero.

        8   Q.      How many people with ovarian cancer?

        9   A.      Zero.

       10   Q.      You have been an expert in many cases.             Correct?

       11   How many cases this past year, past 12 months.

       12   A.      Probably about 15 cases, I'd say.

       13   Q.      You indicate this is 20 percent of your total

       14   time.    That's not 20 percent of your professional

       15   time.    It's 20 percent of your time period.             Correct?

       16   A.      20 percent of the time I do some work.

       17   Q.      You have testified primarily on issues relating

       18   to lung disease.       Correct?

       19   A.      Correct.

       20   Q.      You are involved in several cases -- putting

       21   this case aside -- several cases involving

       22   mesothelioma and exposure to talc?

       23   A.      I don't disagree there have been cases with lung

       24   disease.     I don't know if "primarily" is right.

       25   Certainly, there are lung disease cases.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 123 of 254 PageID:
                                  103267
                                  Diette - Cross/Mr. Tisi

                                                                                1124

        1   Q.      Well, let me step back a bit and ask you this

        2   directly, Doctor:        The issue we talked about, the

        3   first observational study of ovarian cancer happened

        4   in 1982.      From 1982 to now, has Johnson & Johnson or

        5   any talc manufacturer ever come to you and said:

        6   Dr. Diette, I really need your opinion on whether or

        7   not talc causes ovarian cancer?

        8   A.      No.

        9   Q.      Even until today, Health Canada came out with

       10   the recommendations we've talked about before, they

       11   had a comment period where they could have people come

       12   in and give comments.         Do you understand that to be

       13   true?

       14   A.      I understand it because your colleague told me

       15   that.

       16   Q.      You thought that this was such a sloppy work.

       17   Did you ever take the time, given what you have done,

       18   to write a letter and a comment to Health Canada to

       19   say:    You know something?        You got it all wrong.           This

       20   is how you are supposed to look at this question.

       21              MS. BROWN:     Your Honor, I would object to

       22   counsel's character of Dr. Diette's testimony.                He

       23   didn't testify it was sloppy work.            I think he has

       24   some critiques of their process, but I would object to

       25   that characterization.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 124 of 254 PageID:
                                  103268
                                  Diette - Cross/Mr. Tisi

                                                                              1125

        1              MR. TISI:     Actually, your Honor, he did at his

        2   deposition, and I can show him.           It takes about

        3   5 seconds.

        4              THE COURT:     It doesn't really matter the words

        5   being used.      The real question is, you clearly

        6   disagreed with some of the things they did in their

        7   methods.     Did you ever write a letter?

        8              THE WITNESS:     Other than this matter, I don't

        9   even know who Health Canada is.           It is not part of my

       10   business to write them letters about anything,

       11   including this.

       12   BY MR. TISI:

       13   Q.      It is part of your business to be an expert.

       14   Correct?

       15   A.      In this particular matter.          But I honestly don't

       16   know Health Canada.        I've never looked up something

       17   about Health Canada.

       18   Q.      That's interesting, Doctor, because let me ask

       19   you this:     Health Canada -- did J&J ever say -- not

       20   J&J's lawyers.       J&J the company.       Did any scientist at

       21   J&J come to you and say:          You know, we have this

       22   comment, period.        We need to write to Health Canada

       23   and tell them why they are wrong about their draft

       24   health assessment.        Did anybody come to you from the

       25   company and say:        Dr. Diette, can you please help us
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 125 of 254 PageID:
                                  103269
                                  Diette - Cross/Mr. Tisi

                                                                              1126

        1   draft something to send to Health Canada, because they

        2   got it all wrong?

        3   A.      No.

        4   Q.      Have you ever sought beyond the confines of this

        5   expert report, or whatever expert reports you did in

        6   litigation, to tell people about your opinions of your

        7   colleagues, your professional colleagues, your

        8   regulators, about your views of ovarian cancer and the

        9   talc issue?

       10   A.      Professional colleagues I've talked to.

       11   Q.      Did you ever present to anybody, Grand Rounds,

       12   or anything related to this issue?

       13   A.      I have not given Grand Rounds on this issue.

       14   Q.      Have you ever given a PowerPoint or a talk about

       15   or anything about ovarian cancer and the risks and any

       16   of the opinions you are prepared to give today?

       17   A.      No.

       18   Q.      Let's talk about some basic issues here.

       19              Counsel asked you some questions about

       20   hierarchy of evidence.         Do you remember those

       21   questions?

       22   A.      I do.

       23   Q.      I was a little surprised counsel gave you the

       24   Gordis text because I was going to give you the Gordis

       25   text.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 126 of 254 PageID:
                                  103270
                                  Diette - Cross/Mr. Tisi

                                                                               1127

        1              You cite the Gordis text for the proposition

        2   that cohort studies are better than case-control

        3   studies, and there is a hierarchy of evidence.                Is

        4   that true?

        5   A.      I wouldn't agree with "better".           I can clarify

        6   my thinking about hierarchy, but I can also wait for

        7   your next question.

        8   Q.      Keep going.

        9   A.      When we are talking about a hierarchy of

       10   evidence, it exists in terms of the clinical studies,

       11   and there are strata.         For example, clinical trials

       12   are considered among the highest quality or highest

       13   tier of studies, the observational studies that are

       14   cohort and case-control belong together, and beneath

       15   those are case reports and case series.

       16              But even within those strata you can still

       17   sort.     So there are different kinds of clinical

       18   trials.     And so within clinical trials, there are

       19   different types of clinical trials.             So you would

       20   place a randomized control trial above a nonrandomized

       21   control trial.       And even within that band where you

       22   say clinical trials are higher up than say

       23   observational studies, they are still within that band

       24   of the hierarchy.        And so when you get down to

       25   observational studies, generally speaking, cohorts get
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 127 of 254 PageID:
                                  103271
                                  Diette - Cross/Mr. Tisi

                                                                              1128

        1   the nod over case-control, but they do belong in the

        2   same strata.

        3   Q.      They do belong in the same strata and in fact

        4   Dr. Gordis says they belong in the same strata, don't

        5   they?

        6   A.      I'm sure he said something approximately like

        7   that.

        8   Q.      So when counsel put this particular slide up,

        9   nothing in this slide says that cohort studies are

       10   more reliable than case-control studies; they just say

       11   typically they come first.          Right?

       12   A.      If you read it and try to understand it, I think

       13   you will get that, though, because what this says is a

       14   case-control study is useful as a first step.               But if

       15   that's all you needed, it wouldn't say the next step

       16   is to carry out a cohort study.

       17              So the point here is that there is something

       18   about the cohort study that adds value even when you

       19   have information from the case-control study, and

       20   that's exactly what that so-called real world example

       21   shows, is that there is something to do next.

       22   Q.      The real world is that case-control studies are

       23   easier to do, they are easier to do, they are less

       24   expensive, and that's why there are more of them.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 128 of 254 PageID:
                                  103272
                                  Diette - Cross/Mr. Tisi

                                                                              1129

        1   A.      On average, they are less expensive.            They are

        2   certainly more feasible to do time-wise in most cases.

        3   Whether there's more of them, I don't know.               In this

        4   matter, that might well be why.           But I don't know in

        5   general for the world how they compare.

        6   Q.      So if scientists are trying to discover an

        7   association or not, the first step is because of

        8   expense and ease is to do a case-control study.

        9   Correct?

       10   A.      Yes.    Just to dial it back, the first step would

       11   be to report a case or a case series to make the

       12   observation and then to try to follow that up with

       13   what's next, and it could be either a case-control

       14   study or a cohort.        It often is a case-control if

       15   that's the feasible one to do.

       16   Q.      Let's look at what Dr. Gordis actually says

       17   about case-control and cohort studies.

       18              I have another copy of Dr. Gordis' text.             Do

       19   you have that up there, Doctor?

       20   A.      I did not bring his text with me.

       21   Q.      On page 257 of his textbook, he has an example

       22   of how you look at studies; does he not?

       23   A.      We're talking about Table 14-3, which is "The

       24   Process For Using the Evidence and Developing

       25   Recommendations on the Effectiveness of Prenatal
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 129 of 254 PageID:
                                  103273
                                  Diette - Cross/Mr. Tisi

                                                                              1130

        1   Interventions."

        2   Q.      Correct?

        3              MR. TISI:     Your Honor, for the record, this is

        4   in your book at plaintiffs' opposition Exhibit 133.

        5              THE COURT:     Thank you.

        6   Q.      If you go to the next page, Doctor, he talks

        7   about this as an example.          He says:

        8              "They thus defined an approach for looking at

        9   causation that may have applicability far beyond

       10   questions of effectiveness of prenatal measures."

       11              Do you see that?

       12   A.      I don't.

       13   Q.      Do you see that, Doctor?

       14   A.      I don't know what that sentence means all by

       15   itself.     What's they?      It says, they thus define --

       16   Q.      "They" -- the people who have drafted the

       17   process for using evidence to develop recommendations

       18   on prenatal interventions.

       19   A.      Okay.

       20   Q.      If you go to this Stage I, and this is really

       21   useful because I think it illustrates what we have

       22   been talking here.

       23              If you go to Table 14-3, the first step is

       24   "Categorizing Evidence By Quality and Source."

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 130 of 254 PageID:
                                  103274
                                  Diette - Cross/Mr. Tisi

                                                                              1131

        1   A.      I do.

        2   Q.      And the first is "Trials," and you talked about

        3   that.    Correct?

        4   A.      I did.

        5   Q.      But even trials can be badly done.            Correct?

        6   A.      Oh, any study can be badly done.

        7   Q.      So you have to look at the trials.            You can't

        8   just throw it in a category because it says

        9   "randomized clinical trial" in front of it.               Correct?

       10   A.      Of course.

       11   Q.      The second is, "Cohort or Case-Control Studies."

       12   Correct?

       13   A.      Yes.

       14   Q.      Underneath it talks about different aspects of

       15   studies that can affect their quality.             Correct?

       16   A.      Sure.

       17   Q.      At the very bottom it says:

       18              "Among other issues that must be considered in

       19   reviewing the evidence are precision of the definition

       20   of the outcome being measured, the degree to which the

       21   study methodology has been described, adequacy of the

       22   sample size, and the degree to which the

       23   characteristics of the population studied and of the

       24   intervention being evaluated have been described."

       25              Correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 131 of 254 PageID:
                                  103275
                                  Diette - Cross/Mr. Tisi

                                                                              1132

        1   A.       That's correct.

        2   Q.       The concept they are trying to get through here

        3   is you don't simply put things in a hierarchy because

        4   there is some formula.         You have to look at the

        5   attributes of each study and how they were conducted

        6   and whether they were appropriate to answer the

        7   question.     Correct?

        8   A.       Of course.

        9   Q.       So anybody who would come into court and simply

       10   say, We have a pyramid or a hierarchy, where we put

       11   cohorts above case-control, above case series, above

       12   individual case reports, anybody who does that

       13   mechanically isn't doing their job as an

       14   epidemiologist.       Correct?

       15   A.       You are absolutely incorrect.          This is one

       16   table.     This doesn't help to define the entire

       17   universe of what my profession does, and I think

       18   invariably clinical trials, as you said, are the

       19   highest tier of evidence, and there's a reason we use

       20   them that way.

       21              What you are also saying is that there are

       22   quality issues, which I agree with, that allows the

       23   clinical trial may not inform you as well as a really

       24   good cohort because you may get better data from the

       25   good quality study.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 132 of 254 PageID:
                                  103276
                                  Diette - Cross/Mr. Tisi

                                                                              1133

        1              Generally speaking, they belong in some order

        2   as you evaluate them.         That was the point of the

        3   earlier quote from the same textbook, which is talking

        4   about the sequence of doing studies, that you confirm

        5   what you think you learn from the case control or the

        6   cohort.     The next step after that is a clinical trial,

        7   if you can do it.        So there is a sequence that makes

        8   sense.

        9   Q.       Doctor, you indicated in your expert report --

       10   I'm reading from it, on page 5 -- "cohort studies are

       11   widely regarded as more reliable."            You cite Gordis.

       12   There is nowhere in the Gordis text that says that.

       13   Is that true?

       14   A.       I didn't quote him.

       15   Q.       You did quote him.       Actually, if you look at

       16   your footnote here, it goes to footnote 3 of your

       17   report, you cite generally Leon Gordis epidemiology

       18   without a page, footnote 5 on page 5.

       19   A.       I think you are confirming what I just said.              I

       20   didn't provide a quote.         My interpretation from having

       21   this textbook and having been taught from it,

       22   different versions, and using it, is that what I said

       23   is correct.

       24   Q.       Doctor, in this big textbook, if this was such a

       25   fundamental principal in this big textbook you used at
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 133 of 254 PageID:
                                  103277
                                  Diette - Cross/Mr. Tisi

                                                                               1134

        1   Johns Hopkins and cited in the Judicial Manual of

        2   Scientific Evidence, if this was a fundamental

        3   principle of epidemiology, don't you think Dr. Gordis

        4   would say that?

        5   A.      I have no idea what he would have said.              I'm

        6   embarrassed we are even having this conversation

        7   because this so baked in what I do for a living, and

        8   what I was taught, and what I teach other people, that

        9   it's not the kind of thing I usually provide a

       10   citation for.

       11   Q.      Being baked in --

       12              THE COURT:     There is no quote.       I'm not sure

       13   what you were saying.

       14              MR. TISI:     Well, he's citing to the sentence

       15   as a proposition -- he's citing the proposition there

       16   is a hierarchy of evidence --

       17              THE COURT:     You said it was in quotes.          He is

       18   not quoting anything.         I want the record to be

       19   correct.

       20              MR. TISI:     No quotes, your Honor.        The

       21   principle --

       22              THE COURT:     Let's move on.

       23   Q.      The next thing I would like to do -- would you

       24   please bring up misconception.

       25              Since this is baked in, and you are
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 134 of 254 PageID:
                                  103278
                                  Diette - Cross/Mr. Tisi

                                                                              1135

        1   embarrassed we are having this conversation, do you

        2   know who Ken Rothman is?

        3   A.      I know of him.      I don't know him personally.

        4   Q.      You are a peer reviewer for the journal

        5   Epidemiology?

        6   A.      Yes.

        7   Q.      Do you know Dr. Rothman founded the journal

        8   Epidemiology and was its editor for many years before

        9   he retired from it?

       10   A.      I do not.

       11   Q.      Do you know that his textbook is widely used and

       12   cited in the Judicial Manual of Scientific Evidence?

       13   A.      I don't know what that is.

       14   Q.      I'm going to show you what has been marked as

       15   Exhibit No. 58.       It is an article titled, "Six

       16   Persistent Misconceptions."

       17              You have seen this article before.           Right?

       18   A.      I think your colleague showed it to me.

       19   Q.      Misconception No. 1, could you read it, please?

       20   A.      (Reading.)

       21              "There is a hierarchy of study designs,

       22   randomized trials provide the greatest validity,

       23   followed by cohort studies with case-controls being

       24   least reliable."

       25   Q.      And if you go down three paragraphs to the very
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 135 of 254 PageID:
                                  103279
                                  Diette - Cross/Mr. Tisi

                                                                              1136

        1   bottom he discusses the issue of case-controls and

        2   cohorts.       Do you see that?

        3   A.      Yes.     But you skipped some stuff that would be

        4   important in order to understand that particular

        5   statement.

        6   Q.      The stuff that's above deals with randomized

        7   control trials.       Correct?

        8   A.      The statement also deals with randomized control

        9   trials.

       10   Q.      I'm going down to the part that deals with

       11   case-control and cohort studies.            It says:

       12              "Trials are far from perfect.          Furthermore,

       13   both cohort and case-control studies will yield valid

       14   results when properly designed and carried out."

       15              Do you see that?

       16   A.      Yes.

       17   Q.      Do you agree with that?

       18   A.      Yes.

       19   Q.      If you go down to the left-hand column, it says:

       20              "Properly designed case-control studies will

       21   produce the same results as properly designed cohort

       22   studies.       When conflicts arise, they should stem from

       23   problems with either or both studies."

       24              Do you see that?

       25   A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 136 of 254 PageID:
                                  103280
                                  Diette - Cross/Mr. Tisi

                                                                              1137

        1   Q.      He doesn't say if conflicts arise, choose the

        2   cohort?

        3   A.      You should look at the studies entirely.

        4   Q.      Exactly.     Next quote.

        5              "Although case-control studies have long been

        6   disparaged as being backwards versions of cohort

        7   studies, starting from disease and tracing back to

        8   possible causes, epidemiologists today understand

        9   case-control studies to be conceptually identical to

       10   cohort studies, apart from the efficiency gained that

       11   comes from sampling the denominators rather than

       12   conducting a complete census."

       13              Did I read that correctly?

       14   A.      You did.

       15   Q.      So while you might be embarrassed we are having

       16   this conversation, the idea that you don't simply

       17   elevate cohort studies above case-control studies is

       18   in the epidemiology methods literature.              Correct?

       19   A.      You used a key word which is "simply."             I agree

       20   with all the other propositions you put forth which is

       21   you actually have to look at the studies and the

       22   quality of the study.         So even if you insisted the

       23   case-control studies and cohorts are exactly on the

       24   same plane, it wouldn't change any of my opinions

       25   about this matter.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 137 of 254 PageID:
                                  103281
                                  Diette - Cross/Mr. Tisi

                                                                                1138

        1   Q.       Next concept is statistical significance.             We

        2   talked about that a bit, and let's talk about it

        3   again.     I would like to go to Dr. Rothman's textbook

        4   on epidemiology.

        5              MR. TISI:     Your Honor, it is Plaintiffs'

        6   Exhibit 20.

        7   Q.       This is Chapter 2 of the book entitled,

        8   "Causation and Causal Inference."            Correct?

        9   A.       I don't know.     I'm looking at something else.

       10   Q.       It is in your binder, sir.         The title is "Modern

       11   Epidemiology."       The copy of the book is right here.

       12   "Modern Epidemiology."

       13              MR. TISI:     Your Honor, for the record, it is

       14   cited in the "Judicial Manual for Scientific Evidence"

       15   as one of the references, and that is on Diette

       16   Exhibit 1 -- it is Opposition Exhibit 20.

       17              THE COURT:     I hope you have permission to copy

       18   the chapter.      There is copyright.        I'm just noting

       19   that.

       20              MR. TISI:     Since I'm defending Dr. Rothman --

       21              MS. BROWN:     Could we make sure Dr. Diette has

       22   a copy of it.

       23              THE WITNESS:     I have it now.

       24   BY MR. TISI:

       25   Q.       If you go to Chapter 2 entitled, "Causation and
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 138 of 254 PageID:
                                  103282
                                  Diette - Cross/Mr. Tisi

                                                                               1139

        1   Causal Inference," 27, he says -- this is under the

        2   consistency prong of the Bradford Hill criteria.                  Am I

        3   correct?

        4              THE COURT:     What page did you say?

        5              MR. TISI:     27.

        6   Q.      Just to orient ourselves, this discusses the

        7   Bradford Hill criteria and how it is taught to

        8   epidemiology students.         Correct?

        9   A.      What it says in this book?

       10   Q.      Yes.     It says "causal criteria" on page 26.             The

       11   first category is "strength"; the second category is

       12   "consistency"?

       13   A.      In terms of getting me to agree with what you

       14   are saying, I don't doubt there are students that use

       15   this.    When I took the case-control study course at

       16   Johns Hopkins we used the book called Schlesselman.

       17   So we didn't use this book.          I don't know why.        I

       18   don't know whether other people use it or not, but

       19   it's not the book I used.

       20   Q.      On page 27, under the consistency prong, second

       21   paragraph, Dr. Rothman and his colleague,

       22   Dr. Greenland said:

       23              "One mistake in implementing the consistency

       24   criterion is so common that it deserves special

       25   mention.       It's sometimes claimed a literature or set
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 139 of 254 PageID:
                                  103283
                                  Diette - Cross/Mr. Tisi

                                                                               1140

        1   of results is inconsistent simply because some results

        2   are statistically significant and some are not.                This

        3   sort of evaluation is completely fallacious even if

        4   one accepts the use of significance testing methods."

        5              Do you see that?

        6   A.       I do.

        7   Q.       Do you agree with that?

        8   A.       I believe we talked about this in my deposition,

        9   that it says that if you do that it says some results

       10   are statistically significant and some are not.                I

       11   agree.     If that's all you did was line things up and

       12   say these are and these are not, and that's simply

       13   what you did, you would not be done with your

       14   analysis, and I agree with that.

       15   Q.       So if anybody had done a methodology and simply

       16   sorted by statistical significance and put them in one

       17   bucket on one hand, and nonsignificant results in

       18   another bucket, and then sorted by study design, that

       19   would not be proper methodology.            Correct?

       20   A.       Incorrect.    Sorting them into buckets is not the

       21   problem.     If we're going to read what he says, he says

       22   to simply do that is a fallacy or it's fallacious.                 I

       23   agree with that.       If you do that and you stop there --

       24   look at the Taher study; they count up how many

       25   studies are statistically significant or not, and they
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 140 of 254 PageID:
                                  103284
                                  Diette - Cross/Mr. Tisi

                                                                              1141

        1   don't stop there either.          They are not wrong to

        2   describe the studies as being statistically

        3   significant or not.        They would be wrong if they only

        4   did that.     That's how I read this.

        5   Q.      The way you read it is in the context in which

        6   it is written.       It is written under the section

        7   involving consistency of association.             Correct?

        8   A.      I'm reading this under the context of how it is

        9   written?     Well, of course.

       10   Q.      It is written in the section that deals with

       11   consistency.       Correct?

       12   A.      Exactly.

       13   Q.      And so what we're trying to figure out, are

       14   studies consistent.        Correct?

       15   A.      Are studies consistent?

       16   Q.      Yes, are multiple studies, when you line them

       17   up, are they consistent?

       18   A.      It says that if you simply do that, that you

       19   have done something wrong.

       20   Q.      And do you agree with that?

       21   A.      If that's all you do.

       22   Q.      The next thing I want is to show you another

       23   textbook from Dr. Oleckno, and that is Opposition

       24   Exhibit 1, 43.       I would ask you to go to page 222.

       25              MS. BROWN:     Counsel, is that in the binder you
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 141 of 254 PageID:
                                  103285
                                  Diette - Cross/Mr. Tisi

                                                                              1142

        1   gave me?

        2              MR. TISI:     It is in the binder.        It is

        3   Exhibit 143.

        4   Q.      On the left side on page 222 it says the

        5   following:

        6              "Finally, statistically significant is often

        7   misinterpreted as meaning that the null hypothesis is

        8   false or that the association is one of cause and

        9   effect.     Neither can be demonstrated using statistical

       10   significance testing, which depends on probabilities.

       11   For these and other reasons most epidemiologists

       12   prefer to use confidence intervals."

       13              Do you see that?

       14   A.      I do.

       15   Q.      Do you agree with it?

       16   A.      I'm still trying to figure out what this is.               I

       17   don't know who Oleckno is.

       18   Q.      Your colleague, Dr. Merlo, who is also an expert

       19   in this case relied on this textbook.             You know who

       20   Dr. Merlo is.       Right?

       21   A.      I do.

       22   Q.      Dr. Merlo, who is one of the other epidemiology

       23   experts whose opinions they are challenging, has

       24   relied on this textbook.

       25   A.      I don't doubt you.        I just don't have any idea
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 142 of 254 PageID:
                                  103286
                                  Diette - Cross/Mr. Tisi

                                                                              1143

        1   who this is.

        2   Q.      Well, do you agree with the principle most

        3   epidemiologists look to confidence intervals rather

        4   than just simply deciding whether or not something is

        5   statistically significant or not?

        6   A.      So I think most epidemiologists look at both of

        7   those things, but you have to understand that they are

        8   complimentary.       It's not as if one versus the other.

        9   A 95 percent confidence interval is the equivalent of

       10   establishing what a P of less than .05 is.

       11              I think the way I have been hearing the

       12   conversations go about this matter, there seems to be

       13   some confusion about that.          But if the P is less than

       14   .05, the 95 percent confidence interval is going to

       15   include 1.      So they are basically redundant in one

       16   way, but they tell you some complimentary information

       17   about the significance.

       18   Q.      So you look at it all?

       19   A.      Of course.

       20   Q.      When Dr. McTiernan was here yesterday, one of

       21   the things she said was that you just don't simply

       22   look at whether or not the lower bounds of the

       23   confidence interval crosses 1.           She says you look at

       24   it all.     You look at where the confidence intervals --

       25   how tight they are, where the point estimates are, and
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 143 of 254 PageID:
                                  103287
                                  Diette - Cross/Mr. Tisi

                                                                              1144

        1   how they line up.        You remember that testimony.

        2   Correct?

        3   A.       I do.

        4   Q.       That's the way epidemiologists look at it.

        5   Correct?

        6   A.       You look at all of those things.          That doesn't

        7   mean you can reach the conclusion that you are going

        8   to reach just by doing that.

        9   Q.       What you don't do is, you don't ignore

       10   everything that happens on the right-hand side of the

       11   null value and only see are there studies that cross 1

       12   and then collapse it to only deal with the cohort

       13   study?

       14   A.       I think in almost any question you asked, if you

       15   say you only do something, I'm going to disagree with

       16   you.     If you say you do something, I may well agree

       17   with you.        You certainly may look at whether or not

       18   the confidence interval includes 1, and you should use

       19   that to inform something about what the information is

       20   telling you.        You should also do what you said which

       21   is to also look at the confidence interval and how

       22   wide it is.        Those are both things that you do.

       23   Q.       At the end of the day, one of the things you

       24   have to do is you exercise your professional judgment

       25   to try to decide what this all means.             Correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 144 of 254 PageID:
                                  103288
                                  Diette - Cross/Mr. Tisi

                                                                                1145

        1   A.      Yes, although there is not information enough

        2   information on that particular slide to reach the

        3   conclusion whether or not there is causation.

        4   Q.      I didn't say that, Doctor.          We're talking about

        5   it in context of consistency of association.               One of

        6   the things we talked about is:           Are these results

        7   consistent?      What you don't do is you don't block off

        8   what is to the right of the null value and then sort

        9   them by study design.

       10   A.      I agree that you don't simply do that.             Each

       11   time you say "only" it suggests something.              But if all

       12   of those values that we saw on that forest plot were

       13   all well to the right of the line of unity, that one

       14   line, that would tell us something.             If they were all

       15   completely to the left, that would tell us something.

       16   If there is a mixture, that tells us something.                So

       17   you do look at it.        But how you reach your conclusion

       18   about causation doesn't come from just looking at

       19   that.

       20   Q.      But one of the things you have to do when you do

       21   look at this is to exercise your judgment and try to

       22   decide what this all means?

       23   A.      That's part of the picture.

       24   Q.      Now, the other thing you said, and you asked and

       25   I wrote this down when J&J's lawyer asked you, you
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 145 of 254 PageID:
                                  103289
                                  Diette - Cross/Mr. Tisi

                                                                              1146

        1   said confidence interval crosses 1 means no

        2   association.      Is that true?

        3   A.      That's what we were reading from that article.

        4   Q.      But that is not true, is it?          When it crosses 1,

        5   you can't make any decision about association.

        6   Correct?

        7   A.      Incorrect.     That's why I brought that article,

        8   because it comes from a current good journal, from the

        9   Nurses' Health Study, and because those authors used

       10   the conventions that those of us who publish papers

       11   and write grants have to use when we communicate with

       12   people.

       13   Q.      Doctor, let me bring up Exhibit 142, please.

       14              Are you familiar with the American Statistical

       15   Association?

       16   A.      Barely.     I've heard of them, and I've heard the

       17   most I've ever heard in my life from you guys.

       18   Q.      Do you know whether or not Dr. Ballman was an

       19   officer -- one of your co-experts for J&J was an

       20   officer of the American Statistical Association?

       21   A.      I don't know.

       22   Q.      Let me see if we could go to the next page.

       23              It is the American Statistical Association's

       24   statement on p-Values, Content, Process and Purpose.

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 146 of 254 PageID:
                                  103290
                                  Diette - Cross/Mr. Tisi

                                                                              1147

        1   A.      Yes.

        2   Q.      One of the things -- I want to go through this

        3   very briefly.

        4              On the left-hand side at the bottom it says:

        5              "The ASA Board decided to take up the

        6   challenge of developing a policy statement on p-Values

        7   and statistical significance, it did so recognizing

        8   this was not a lightly taken step."

        9              Do you see it?

       10   A.      I do.

       11   Q.      First of all, you are not a statistician or

       12   biostatistician; are you?

       13   A.      I don't hold myself out that way, but

       14   biostatistics is part of my training and part of the

       15   tool set that I use in my work.

       16   Q.      Next column, second paragraph, this is by

       17   contrast:

       18              "The Board envisioned that the ASA statement

       19   on p-Values and statistical significance would shed

       20   light on an aspect of our field that is too often

       21   misunderstood and misused in the broader research

       22   community and in the process provides the community a

       23   service."

       24              Do you see that?

       25   A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 147 of 254 PageID:
                                  103291
                                  Diette - Cross/Mr. Tisi

                                                                              1148

        1   Q.      (Reading.)

        2              "The intended audience would be researchers,

        3   practitioners, and science writers who are not

        4   primarily statisticians.          Thus, this statement would

        5   be quite different from anything previously

        6   attempted."

        7              Do you see that?

        8   A.      I do.

        9   Q.      This was the first and only time the American

       10   Statistical Association ever took the step to make a

       11   comment on a statistical matter.

       12              Do you understand that to be true?

       13   A.      I don't know.      It's interesting.

       14   Q.      Next page.

       15              "The people who are involved in this process"

       16   -- if you go on the left-hand side.

       17              Do you know who Jim Berger is and Steve

       18   Goodman?

       19   A.      I know Steve Goodman.

       20   Q.      He is at Johns Hopkins; isn't he?

       21   A.      Not anymore.

       22   Q.      Was he?

       23   A.      He was.

       24   Q.      Good researcher?

       25   A.      Yes.    I think so.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 148 of 254 PageID:
                                  103292
                                  Diette - Cross/Mr. Tisi

                                                                              1149

        1   Q.      Now, one of the things attached to this

        2   editorial is the ASA statement on statistical

        3   significance and p-Values.

        4              Do you see it?

        5   A.      I do.

        6   Q.      Then if you go to the second paragraph on the

        7   introduction, it says:

        8              "Underpinning many published scientific

        9   conclusions is the concept of statistical

       10   significance, typically assessed with an index called

       11   p-Value."

       12              Do you see that?

       13   A.      I do.

       14   Q.      (Reading.)

       15              "While the p-Value can be a useful statistical

       16   measure, it is commonly misused and misinterpreted."

       17              Do you see that?

       18   A.      I do.

       19   Q.      The next paragraph, it says, second sentence:

       20              "The issues touched on here affect not only

       21   research, but research funding, journal practices,

       22   career advancement, scientific education, public

       23   policy, journalism, and law."

       24              Do you see that?

       25   A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 149 of 254 PageID:
                                  103293
                                  Diette - Cross/Mr. Tisi

                                                                              1150

        1   Q.      Let's go to the second statement that the ASA

        2   makes on statistical significance.            It says:

        3              "P-Values do not measure the probability that

        4   the studied hypothesis is true or the probability that

        5   the data were produced by random chance alone."

        6              Do you see that?

        7   A.      I do.

        8   Q.      Do you agree with that?

        9   A.      I do.

       10   Q.      (Reading.)

       11              "Researchers often wish to turn to a P-Value

       12   into a statement about the truth of the null

       13   hypothesis or about the probability that random chance

       14   produced the observed data.          The p-Value is neither.

       15   It is a statement about the data in relation to a

       16   specified hypothetical explanation and is not a

       17   statement about the explanation itself."

       18              Do you see that?

       19   A.      I do.

       20   Q.      Do you agree with that?

       21   A.      There is a lot there.        It depends upon the

       22   context for this.        When you say -- if you want to turn

       23   it into a statement about the truth of a null

       24   hypothesis, it's not literally that.             It's the chance

       25   you are willing to take to get the wrong answer.                So a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 150 of 254 PageID:
                                  103294
                                  Diette - Cross/Mr. Tisi

                                                                              1151

        1   lot of this I think is very confusingly described by

        2   people, but these particular words I agree with them.

        3   Q.      The next point is:

        4              "Scientific conclusions and business or policy

        5   decisions should not be based on whether p-Value

        6   crosses a specific threshold.           Practices that reduce

        7   data analysis or scientific inferences to a mechanical

        8   bright line rule such as p-Value less than .05 for

        9   justifying scientific claims or conclusions can lead

       10   to erroneous beliefs and poor decision-making.                A

       11   conclusion does not immediately become true on one

       12   side of the divide or false on the other."

       13              Do you see that?

       14   A.      I do.

       15   Q.      Do you agree with it?

       16   A.      Generally speaking, you can reach the wrong

       17   conclusion.      But I would say every single drug that

       18   you and I take that has been approved by the FDA

       19   requires a p-Value of less than .05.             Even if you

       20   philosophically disagree with hypothesis testing or

       21   some of the principles, this is the world we live in.

       22   Q.      Doctor, drug approval is a different issue than

       23   we're facing here.        We are trying to decide whether or

       24   not the epidemiologic data on balance supports a

       25   conclusion that there is an association and a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 151 of 254 PageID:
                                  103295
                                  Diette - Cross/Mr. Tisi

                                                                              1152

        1   consistency --

        2   A.      It is not at all a different issue.            It is a

        3   different application.         It's the same topic and the

        4   same topic is if you set up a hypothesis and test it,

        5   do you accept or reject the hypothesis?

        6              My point is the FDA may be doing something

        7   that is imperfect, but that is the world we live in.

        8   That JAMA article we looked at earlier today, JAMA

        9   Oncology, their editors and the authors may be doing

       10   something imperfect,        but that's the world we live in.

       11   If you want to report your results those are the rules

       12   you use right now.

       13   Q.      We're not talking about reporting the results.

       14   We're talking about interpreting the results.

       15              Let me ask the question.         I'm trying to get

       16   from you not about publishing an article, not about

       17   getting a drug approved.          I'm asking you a question.

       18              We're looking at a series of studies and

       19   trying to decide whether or not those studies, taken

       20   in the aggregate, favor an association and a

       21   consistency of association.

       22   A.      What you are showing me --

       23   Q.      There is no question pending.           Let me ask you

       24   the question.

       25              My question now is:       Isn't it important to
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 152 of 254 PageID:
                                  103296
                                  Diette - Cross/Mr. Tisi

                                                                              1153

        1   look at the totality of the data, including confidence

        2   intervals, including p-Values, including the risk

        3   estimates, look at it all and see what patterns arise?

        4   A.      I already said that I agreed with you when you

        5   asked me that before.

        6   Q.      So you don't simply say:         You know, it crosses

        7   the line, no association?

        8   A.      In which case?

        9   Q.      In the case of multiple studies.           If you have

       10   multiple studies side-by-side, one having crossing 1

       11   and all the others not crossing 1, you wouldn't say

       12   that was not an association.           Correct?

       13   A.      I think you are either misunderstanding

       14   something or you are trying to be confusing.

       15              First of all, I don't think the authors of

       16   that paper misstated it when they said there was no

       17   association when they reported that, and it is the

       18   same hypothesis testing principle that's used when you

       19   combine studies into one.

       20              For example, the meta-analysis we looked at,

       21   the meta-analyses combine a pooled estimate, and they

       22   provide a p-Value based on the same principle of

       23   hypothesis testing.        We looked at that forest plot.

       24   It tells you something.         It doesn't tell you

       25   everything.      And these things we're looking at here
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 153 of 254 PageID:
                                  103297
                                  Diette - Cross/Mr. Tisi

                                                                              1154

        1   don't tell you what to do in this circumstance.

        2   Q.      Doctor, right after you filed your expert

        3   report, the American Statistical Association came out

        4   with a journal with 42 articles dealing with this very

        5   issue, did it not?

        6   A.      It did.

        7   Q.      And it devoted the entire journal to this issue

        8   because of what it described as a serious problem with

        9   the use or the misuse of statistical significance.

       10   Correct?

       11   A.      That was one of the motivations.

       12   Q.      And one of the articles that came out of that,

       13   an editorial that I'm going to show you.              It is

       14   Exhibit 13.

       15              Doctor, I placed in front of you, this is

       16   Diette Exhibit No. 13.         This is an article that

       17   accompanied those 42 articles, but it happened to

       18   appear in the journal Nature.

       19              Do you see it?

       20   A.      I do.

       21   Q.      It is signed by, among others, Sander Greenland.

       22   Correct?

       23   A.      That's correct.

       24   Q.      Dr. Greenland is the co-author on the book of

       25   epidemiology that we talked about before.              Is that
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 154 of 254 PageID:
                                  103298
                                  Diette - Cross/Mr. Tisi

                                                                              1155

        1   correct?

        2   A.      That's correct.

        3   Q.      And Sander Greenland you know within a week of

        4   this being circulated, 800 statisticians and different

        5   researchers and epidemiologists signed onto this.

        6   Correct?

        7   A.      I think that's correct.

        8   Q.      And it was widely circulated including amongst

        9   the Johns Hopkins community.           Correct?

       10   A.      You showed me -- your colleague showed me

       11   something from our ICTR website that showed that it

       12   had been posted there.

       13   Q.      If anyone were to describe Dr. Rothman and

       14   Dr. Greenland and any of these people as outliers,

       15   would that be accurate?

       16   A.      In what way?

       17   Q.      Pariahs in the epidemiology community?

       18   A.      That's not a term I use.         There is no reason to

       19   disparage them.

       20   Q.      Okay.    Now, in this article they describe what

       21   they call a pervasive problem, and they say:

       22              "Let's be clear about what must stop:            We

       23   should never conclude that there is no difference or

       24   no association just because a p-Value is larger than a

       25   threshold such as .05 or equivalently because a
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 155 of 254 PageID:
                                  103299
                                  Diette - Cross/Mr. Tisi

                                                                              1156

        1   confidence interval includes zero."

        2              Do you see that?

        3   A.      I do.

        4   Q.      "Neither should we conclude that two studies

        5   conflict because one has a statistically significant

        6   result and the other does not.           These errors waste

        7   research testify efforts and misinform policy

        8   decisions."

        9              Do you see that?

       10   A.      I do.

       11   Q.      Do you agree with the authors that you should

       12   not -- epidemiologists must not say that studies

       13   conflict because one has a statistically significant

       14   result and the other one does not?

       15   A.      I don't automatically agree with that.             I think

       16   you have to look at the context for this.              I think you

       17   showed me this is an editorial in a different journal

       18   from Nature, which if you look at the exact same

       19   journal issue, you will see that they provide

       20   instructions to the authors on how to report their

       21   p-Values and how to report their confidence intervals.

       22   These are interesting ideas you are presenting.                I'm

       23   not sure whether it is going to be the Court's job to

       24   decide whether or not this has taken hold.

       25              But I can tell you that in the current world I
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 156 of 254 PageID:
                                  103300
                                  Diette - Cross/Mr. Tisi

                                                                              1157

        1   work in of epidemiology and medicine we rely on

        2   p-Values, we rely on 95 percent confidence intervals,

        3   and I can't send a paper to a publication and say:                 By

        4   the way Sander Greenland said I shouldn't be doing

        5   this,    so I don't want you to look at this.

        6   Q.      Do you understand that we are suggesting you

        7   jettison any concept of statistical significance?

        8   A.      I can't tell what you're suggesting that you're

        9   not saying now.

       10   Q.      What he's saying here is you don't misuse it.

       11   You don't conclude the two studies conflict because

       12   one is statistically significant and one is not.

       13   A.      It also says that you shouldn't use a p-Value

       14   threshold such as .05.         Unfortunately, that's the

       15   world we live in.        To me this is like if you decided a

       16   jury trial of 12 people is the wrong way to do law.

       17   Maybe there is a better way.           But I assume at the

       18   moment you use 12 people in the jury pool.

       19              This is the same thing.        There could be a

       20   better way, but at the moment these are not the rules

       21   of the game.      These are somebody's opinion about what

       22   might happen.

       23   Q.      Doctor, if you go back to the American

       24   Statistical Society's statement, you have articles

       25   going back to the 1960s that support the misuse.                You
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 157 of 254 PageID:
                                  103301
                                  Diette - Cross/Mr. Tisi

                                                                              1158

        1   can take a look at it.         There are footnotes here going

        2   back to the 1960s and '70s talking about that

        3   epidemiologists should not do what you are doing.

        4   A.      No.   What I told you earlier -- at least I've

        5   told the Court earlier -- was this is an issue we have

        6   been discussing ever since I have been in this field.

        7   This is over 20 years.         It is a very interesting

        8   issue, and it may at some point change.

        9              You are cherry-picking a few quotes that are

       10   opportunistic here.        But if you read the entire

       11   introduction to that journal you are talking about,

       12   you are going to see a lot of different opinions

       13   including questions like:          Are we suggesting that we

       14   abandon P-Values?        And they say no, and they go on and

       15   on and say:      Well, what should the substitute be?

       16   There are at least seven or eight major ideas of what

       17   the substitute should be and they have not been

       18   endorsed yet.

       19   Q.      I really need you to focus on what I'm asking.

       20   I'm asking, using statistical significance to define

       21   consistency. I'm not asking you to publish a paper.

       22   I'm not asking you to get a drug approved.              I'm not

       23   asking you what it takes to get a paper published.

       24   I'm asking you how do you interpret the results when

       25   you're combining studies together.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 158 of 254 PageID:
                                  103302
                                  Diette - Cross/Mr. Tisi

                                                                              1159

        1              So if you would stay focused on that, I'm

        2   going to ask you a question.

        3              The next question goes to the next page.             They

        4   have a statement here that says:

        5              "Beware of false conclusions."

        6              If you look at the chart, they give a generic

        7   example, and the generic example are two studies:                One

        8   study they are keeping the point estimate exactly the

        9   same.    Correct?

       10   A.      That's correct.

       11   Q.      One study has a tight confidence interval not

       12   crossing 1?

       13   A.      That's correct.

       14   Q.      The other one has a longer confidence interval

       15   crossing 1?

       16   A.      That's correct.

       17   Q.      And it would be wrong to say you look at this

       18   little tail right here and say that these two studies

       19   are inconsistent because this study crosses 1.

       20   Correct?

       21   A.      Well, there is obviously some difference in

       22   those studies, and one has greater variability than

       23   the other.      They both have the same point estimate but

       24   you wouldn't look at those and say they are identical

       25   because they are not.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 159 of 254 PageID:
                                  103303
                                  Diette - Cross/Mr. Tisi

                                                                              1160

        1   Q.       Consistency doesn't imply you have to have

        2   identical studies results.          How often does that

        3   happen?

        4   A.       Still, there is an inconsistency here.

        5   Q.       But to say that these two studies are

        6   inconsistent for the purpose of a Bradford Hill

        7   analysis, are you saying these two studies are

        8   inconsistent?

        9   A.       They might or might not be.         I would say more

       10   than just what you have on the slide there.               But what

       11   I would say is that if you looked at my slide from

       12   earlier today, I'm not saying the entire consistency

       13   criterion is fulfilled by whether things are

       14   statistically significant or not.            What I really

       15   focused on primarily was that the different designs

       16   produce different answers, and it is not because of

       17   something that looks like that.           It's because there is

       18   a null effect from the cohort studies and not the

       19   case-control.

       20              The one up top would not be a good description

       21   of the average case-control effect and the bottom the

       22   average cohort effect.         You have to move the red dot

       23   way, way, way to the left, almost to the line of 1

       24   there.

       25   Q.       Doctor, when you were using the example with
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 160 of 254 PageID:
                                  103304
                                  Diette - Cross/Mr. Tisi

                                                                              1161

        1   J&J's counsel, you were talking about one study, and

        2   you talked about how wonderful the study was.               Do you

        3   remember that?

        4   A.      I did.

        5   Q.      What we are talking about here is, not

        6   evaluating internally one study but comparing studies

        7   across a continuum of 40 years in multiple countries,

        8   multiple researchers, multiple different designs.

        9   Correct?

       10   A.      Correct.

       11   Q.      And so when you are comparing studies as opposed

       12   to looking internally within a study, you have to have

       13   some metric to kind of understand what those studies

       14   are telling you.       True?

       15   A.      Some metrics help.

       16   Q.      What you are doing, what I think you are saying

       17   is if it's statistically significant -- I wrote this

       18   down -- counsel wrote it down.           If it's 1, it's no

       19   association; and if it is no association, it is

       20   inconsistent with a study that shows a positive

       21   association.

       22              Is that what you are saying or not?

       23   A.      That's literally what that study language was.

       24   Q.      And what I'm asking you, is:          Are these 800

       25   statisticians and the people at the American
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 161 of 254 PageID:
                                  103305
                                  Diette - Cross/Mr. Tisi

                                                                              1162

        1   Statistical Association, you have one study and you

        2   have a consensus statement, what are we to make of

        3   that, Doctor?

        4   A.       There is no consensus statement.          There are 800

        5   people who signed onto the proposition we should look

        6   into this and consider this.           If you read the entire

        7   front end of that document from the statistical

        8   association, you will see lots of good ideas in there,

        9   and it is not a prescription for what to do.               It's a

       10   call for considering potentially other ways of doing

       11   business.

       12   Q.       Doctor, they are not saying this is a call for

       13   what not to do.       Back up to the prior page.

       14              They are not saying what they are calling not

       15   to do.     They are saying, let's be clear about what

       16   must stop.

       17   A.       You are reading from a different document.

       18   Q.       Doctor, wouldn't you agree with me, when you go

       19   back and take a look at the studies, that you have to

       20   use people like you and Dr. McTiernan,

       21   Dr. Siemiatycki, and Dr. Merlo, they have to use their

       22   own judgment when looking at this plot.              There is no

       23   mechanical way of doing it.

       24              Is that true when you look at the forest plot?

       25   If it were that easy, people like me could do it.                You
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 162 of 254 PageID:
                                  103306
                                  Diette - Cross/Mr. Tisi

                                                                              1163

        1   have to use your professional judgment to make that

        2   call.    True?

        3   A.      Make which call?

        4   Q.      About whether or not this is a consistent

        5   association.

        6   A.      Well, if you use your professional judgment

        7   correctly, you should look at those ones below that

        8   heavy horizontal line that says "cohort studies."                You

        9   should remove two of the bottom three because that's

       10   redundant.       It's representing a single study three

       11   times to make it look as if there are five different

       12   results.     There are not.

       13              You would take the most recent one which is

       14   the Gates one at the bottom.           You would keep Gonzalez

       15   and you would keep Houghton, and I think you would

       16   reach a conclusion that those are consistently

       17   approximately null, which is exactly the same thing

       18   that the meta-analyses say when they analyze the

       19   cohort studies by themselves.

       20   Q.      And the reason why you say that is because in

       21   your mind case-control studies are inferior by design

       22   to cohort studies and some of these results cross 1.

       23   Correct?

       24   A.      No, you are incorrect.         The reason I'm saying it

       25   is because that slide is misleading; and if we are
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 163 of 254 PageID:
                                  103307
                                  Diette - Cross/Mr. Tisi

                                                                              1164

        1   looking for consistency that I was talking about

        2   earlier, it is the consistency by study design.

        3              So regardless of what you think you know about

        4   the ones that are all above that horizontal line,

        5   there is an inconsistency between what you see up

        6   above that line and what you see down below that line,

        7   especially when you remove the misleading two extra

        8   bars there.

        9   Q.      I want to turn my attention to the bias issue

       10   that you talked about before.           It's on page 19 of 20

       11   of your report.       The study that you rely on, I tried

       12   to write it down, and you said it's a teaching study.

       13   It's the kind of study you would take and you are

       14   going to teach people about the issue of recall bias.

       15              Do you remember that?

       16   A.      I do.

       17   Q.      It's the Schildkraut study?

       18   A.      It is.

       19   Q.      And the Schildkraut study actually was written

       20   by one of plaintiffs' experts, Dr. Moorman?

       21   A.      Correct.

       22   Q.      Your opinions on recall bias are on page 19 or

       23   20.    The study that you primarily rely on is the

       24   Schildkraut study.        Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 164 of 254 PageID:
                                  103308
                                  Diette - Cross/Mr. Tisi

                                                                              1165

        1   Q.      And that's the study you told counsel is the one

        2   you would use as a teaching study?

        3   A.      Absolutely.

        4   Q.      About recall bias.        Correct?

        5   A.      Without a doubt.

        6   Q.      And if you look at what Schildkraut said --

        7   let's go to Schildkraut.

        8              MR. TISI:     It's Exhibit No. 8, your Honor.

        9   Q.      Let's just orient ourselves to what the study

       10   actually said.

       11              This is the Schildkraut study, and it's titled

       12   the "Association Between Body Powder Use and Ovarian

       13   Cancer," and this is from the AACES.             Correct?

       14   A.      Yes.

       15   Q.      Dr. Moorman is the last author which means she

       16   is the senior author on the paper?

       17   A.      Sometimes it does.

       18   Q.      The results of the study as listed above is

       19   powder use was common 62 percent of cases and

       20   52 percent of controls.         Genital powder was associated

       21   with an increased risk of epithelial ovarian cancer,

       22   odds ratio 1.44, and a dose-response relationship was

       23   found for duration of use and number of lifetime

       24   applications.

       25              Correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 165 of 254 PageID:
                                  103309
                                  Diette - Cross/Mr. Tisi

                                                                              1166

        1   A.      That's correct.

        2   Q.      This is one of those studies that found an

        3   association and found dose-response?

        4   A.      In the combined pre-and-post 2014.

        5   Q.      And if you look at the last page -- before we

        6   talk about recall bias -- if you go to the last page,

        7   page 1416, it says:

        8              "The results of the current study showed that

        9   genital powder use was associated with ovarian cancer

       10   risk in African-American women and are consistent with

       11   localized chronic inflammation in the ovary due to

       12   particulates that travel through a direct transvaginal

       13   route."

       14              Do you see that?

       15   A.      I do.

       16   Q.      It's talking about biologic plausibility and

       17   association       Correct?

       18   A.      Correct.

       19   Q.      "The dose-response observed for duration of

       20   genital powder use provides further evidence for the

       21   relationship between genital powder use and overall

       22   EOC risk.       Our data suggest that the increased risk

       23   due to genital powder applies to both serous and

       24   nonserous histological subtypes of EOC?"

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 166 of 254 PageID:
                                  103310
                                  Diette - Cross/Mr. Tisi

                                                                              1167

        1   A.      I do.

        2   Q.      First of all, you know that Dr. Moorman was not

        3   our expert when she wrote this?

        4              MS. BROWN:       Objection, your Honor.      How in the

        5   world would he know that.

        6   Q.      You read her deposition, haven't you?

        7   A.      If I did, I don't remember that fact.

        8              THE COURT:       Okay.   Let's move on.

        9   Q.      Now, the issue of recall bias was addressed by

       10   her using the very data that you say is exemplary of

       11   the issue.       Correct?

       12   A.      It is.

       13   Q.      And if you look at the chart, and I think the

       14   chart you referred to is chart Table II.              It shows a

       15   differentiation between pre-and-post-2014 recall.                Is

       16   that correct?

       17   A.      Or reporting.

       18   Q.      Or reporting.

       19              Now, Dr. Schildkraut addressed that finding --

       20   the Schildkraut authors addressed that finding; did

       21   they not?

       22   A.      They discussed it.

       23   Q.      And if you go to page 1416, it says, last page

       24   of the narrative, on the right-hand side:

       25              "The authors state:        Although our findings
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 167 of 254 PageID:
                                  103311
                                  Diette - Cross/Mr. Tisi

                                                                              1168

        1   suggest that the publicity of the class action

        2   lawsuits may have increased reporting of body powder

        3   use, our data do not support that recall bias before

        4   2014 versus 2014 or later, which would account for the

        5   association with body powder use and EOC.              It is

        6   possible that the lawsuits sharpened the memories of

        7   body power use and improved the accuracy of reported

        8   use for both cases and controls interviewed in 2014 or

        9   later."

       10              Correct.

       11   A.      That's correct.

       12   Q.      She makes two observations:          No. 1 is, this

       13   finding doesn't incriminate in any way the study that

       14   came before 2014.        Correct?

       15   A.      I think this is an extrapolation from their own

       16   data.     This is a current era study.          They can't

       17   comment from this study based on what was true

       18   earlier.

       19   Q.      I'm asking you what they said.

       20   A.      I'm answering what I think they mean because

       21   that's the way I heard you.          We just read the

       22   statement.

       23   Q.      Do you want to see what Dr. Moorman means about

       24   that?

       25   A.      Not particularly.       I think this is a really
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 168 of 254 PageID:
                                  103312
                                  Diette - Cross/Mr. Tisi

                                                                              1169

        1   interesting study.        They provide a really good

        2   rationale for looking for an interaction.              They

        3   demonstrate an interaction which you just showed in

        4   Table II.     They calculated the p-Value for whatever

        5   reason and showed that interaction was significant.

        6              So it shows one of the clearest examples I

        7   have seen, and the only one in this particular matter,

        8   where there is evidence of recall bias within a

        9   particular study.

       10              MR. TISI:     Your Honor, permission to play a

       11   very brief video clip, about 30 seconds on this issue.

       12              THE COURT:     On which issue?

       13              MR. TISI:     On the issue of recall bias.

       14              THE COURT:     I'm not sure why we are doing

       15   that.

       16              MR. TISI:     I want to ask him whether or not he

       17   agrees or disagrees about what she said about her own

       18   study.

       19              MS. BROWN:     Your Honor, I would object.          No.

       20   1, I'm not sure what the relevance of that is.                No. 2,

       21   there is no foundation he is even aware of that and

       22   certainly has no impact on his opinion.              So I would

       23   object on lack of foundation and relevance.

       24              MR. TISI:     Your Honor, he spent a lot of time

       25   discussing her study, A.          B, he spent a lot of time
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 169 of 254 PageID:
                                  103313
                                  Diette - Cross/Mr. Tisi

                                                                              1170

        1   criticizing her, and half of his report is spent

        2   criticizing the methodology of the plaintiffs'

        3   experts.       I think hearing from what a witness for

        4   30 seconds --

        5              THE COURT:     I'm not sure when you have a 30-

        6   second clip, I have a problem with what was said

        7   before and what was said later.           That's a problem I

        8   have.    So I don't think that's going to be useful.               So

        9   let's move on.       There is plenty of briefing on Dr.

       10   Moorman, too.

       11   BY MR. TISI:

       12   Q.      Doctor, counsel asked you questions about IARC

       13   and whether IARC addressed the issue?

       14   A.      Which issue?

       15   Q.      The issue of bias, recall bias.

       16              Do you remember counsel for J&J asking you

       17   whether IARC addressed the issue of whether recall

       18   bias affected the case-control studies?

       19   A.      Yes.

       20   Q.      In fact, that was not a complete reading of what

       21   IARC actually said, was it?

       22   A.      It's a very long monograph.

       23   Q.      It's not even a complete statement of what they

       24   said about recall bias; was it?

       25   A.      Let's have a look.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 170 of 254 PageID:
                                  103314
                                  Diette - Cross/Mr. Tisi

                                                                              1171

        1   Q.      Let's have a look.

        2              Would you please go to Exhibit 57 in your

        3   booklet, page 409.        Why don't we address all of the

        4   things IARC addressed here because it addresses bias,

        5   chance, and confounding, all three things.              I intend

        6   to discuss them differently so we don't have to go

        7   back to the document.

        8              IARC 2010 publication says the following --

        9   explain for the record what IARC is.             IARC has pulled

       10   together all the studies and looked at this issue --

       11              THE COURT:     Do you want him to explain it or

       12   do you want to explain it?

       13              MR. TISI:     I apologize.

       14   Q.      You understand that IARC looked at this issue in

       15   2006?

       16   A.      I do.

       17   Q.      You understand they aggregated all the studies

       18   that were then available?

       19   A.      I do.

       20   Q.      You understand those results were actually

       21   published in 2010 and that's what we are looking at

       22   now.    Correct?

       23   A.      That's what I understand.

       24   Q.      The first thing they looked at were some of the

       25   issues you described:         Could chance explain these
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 171 of 254 PageID:
                                  103315
                                  Diette - Cross/Mr. Tisi

                                                                              1172

        1   observations or results?

        2              "First, while chance cannot be ruled out as an

        3   explanation, it seemed very unlikely to be responsible

        4   for the consistent pattern of excess risks."

        5              Do you see that?

        6   A.      Yes.

        7   Q.      First of all, they call it "consistent,"

        8   correct, a consistent pattern?

        9   A.      Correct.

       10   Q.      When they talk about the risk, they talk about

       11   it in terms of consistency.          Correct?

       12   A.      Correct.

       13   Q.      Next sentence:

       14              "A second possible explanation would be recall

       15   bias, to which case-control studies may be

       16   particularly susceptible."

       17              See that?

       18   A.      Yes.

       19   Q.      (Reading.)

       20              "This may have been the case had there been

       21   wide spread publicity about the possible association

       22   between the use of body powder and cancer.              In such

       23   circumstances, it is possible that women who had

       24   ovarian cancer could be more likely than women who did

       25   not to remember or over-report a habit, such as body
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 172 of 254 PageID:
                                  103316
                                  Diette - Cross/Mr. Tisi

                                                                              1173

        1   powder use, if they thought that it may have played a

        2   role in their illness."

        3              Did I read that correctly?

        4   A.      You did.

        5   Q.      (Reading.)

        6              "There was a flurry of publicity in the U.S.A.

        7   in the mid 1970s concerning the possible risks of

        8   cancer posed by the use of talc body powders.

        9   Following industry decision to market talc powders

       10   with no asbestos, it was the opinion of the working

       11   group that there had not been widespread public

       12   concern about this issue, at least until relatively

       13   recently.       Therefore, the working group considered it

       14   unlikely that a bias could explain the set of

       15   consistent findings that stretch out over two

       16   decades."

       17              Do you see that?

       18   A.      Yes.     Would you mind just finishing.

       19   Q.      I am.

       20              "The group believed that recall bias was

       21   possibly inherent in the case-control studies and

       22   could not rule it out."

       23              That's the sentence your counsel provided to

       24   you.    Correct?

       25              MS. BROWN:     Objection, your Honor.        That's
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 173 of 254 PageID:
                                  103317
                                  Diette - Cross/Mr. Tisi

                                                                              1174

        1   incorrect.      The IARC sentence we put out was the

        2   definition of 2-B.        It was not this.       So I would

        3   object to any suggestion we were somehow

        4   misrepresenting that.

        5              THE COURT:     All right.

        6   BY MR. TISI:

        7   Q.      Let's look at what they actually said.             They

        8   said:

        9              "The working group considered it unlikely that

       10   such a bias in the context of talc and ovarian cancer

       11   was the explanation."

       12              Did they not say that?

       13   A.      They said both that and that it was a

       14   possibility.

       15   Q.      It always is a possibility.          In fact, Dr. Gordis

       16   addresses that in his book, but he says it almost

       17   never happens; doesn't he?

       18   A.      To the contrary.       He actually provides excellent

       19   examples.

       20   Q.      Let's go to his book, if you have it in front of

       21   you.

       22              THE COURT:     Mr. Tisi, you have a half hour

       23   left.

       24              MR. TISI:     I'm going to move on, your Honor.

       25   Q.      Let's talk about that confounding.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 174 of 254 PageID:
                                  103318
                                  Diette - Cross/Mr. Tisi

                                                                              1175

        1              IARC also addressed the issue of confounding;

        2   did it not?

        3   A.      It did.

        4   Q.      If you go to page 408 of the 2010 IARC report,

        5   it says --

        6              MR. TISI:     For the record, your Honor, that is

        7   Exhibit 8.

        8   Q.      It says:

        9              "It is possible that confounding by

       10   unrecognized risk factors may have distorted the

       11   results.     One or more factors, if they are causes of

       12   ovarian cancer and also associated with the population

       13   of perineal use of talc, could induce the appearance

       14   of an association between the use of talc and ovarian

       15   cancer where there is none."

       16              Do you see that?

       17   A.      I do.

       18   Q.      "In order for such an unrecognized risk factor

       19   to induce the consistent pattern of excess risk in all

       20   the case-control studies, it would be necessary for

       21   the factor to be associated with perineal talc use

       22   across different countries in different decades."

       23              That's the issue I raised before.           Correct?

       24   You would have to show the confounder in the case we

       25   are talking about here with douching, it would have to
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 175 of 254 PageID:
                                  103319
                                  Diette - Cross/Mr. Tisi

                                                                              1176

        1   be a pattern of use that would be the same in other

        2   countries, in different decades, and under different

        3   circumstances than it was in the Nurses Health Study,

        4   in the Sister Study.        Correct?

        5   A.      You would have to show it was different?

        6   Q.      You would have to show it was the same.

        7   A.      No.   If you wanted douching to be the only

        8   example, you would have to show that that was also

        9   present.

       10   Q.      I'm talking about douching now.

       11   A.      I missed that.      I thought we were talking about

       12   here in general about confounders.

       13   Q.      If douching was an issue, a true confounder, it

       14   would have to be an issue that was associated with

       15   talc use, not only in the sister study, but in every

       16   study in every country in every decade in which this

       17   issue was studied.        True?

       18   A.      No, it wouldn't.

       19   Q.      Doctor, isn't that what IARC is saying here:

       20              "It would be necessary for the factor to be

       21   associated with perineal talc use across different

       22   countries and different decades to be a true

       23   confounder in this circumstance"?

       24   A.      They are saying that.        But what I'm saying is

       25   that douching would not have to be the confounder, and
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 176 of 254 PageID:
                                  103320
                                  Diette - Cross/Mr. Tisi

                                                                              1177

        1   it wouldn't have to be present in all of those other

        2   studies.

        3   Q.      You can't say to a reasonable degree of medical

        4   scientific certainty; and, in fact, you don't know

        5   that confounding explained the risks of ovarian cancer

        6   and talc in studies.        True?    You say it could and it

        7   may?

        8   A.      That I agree with.

        9   Q.      But you don't say that it does; do you?

       10   A.      No, most of the risks of ovarian cancer isn't

       11   known and so most of the risk has not been accounted

       12   for in any of the studies.

       13   Q.      Just to be clear, you cannot say to a reasonable

       14   degree of medical certainty that douching is a

       15   confounder for the ovarian cancer study; can you?

       16   A.      I cannot say that it is, correct.

       17   Q.      And you cannot say any of the factors that you

       18   discussed -- you cannot say that confounding is a

       19   factor that in your opinion to a reasonable degree of

       20   medical certainty affected the results of these

       21   studies; can you?

       22   A.      I think that genetic susceptibility likely did,

       23   but I can't prove it to you.

       24   Q.      Going back to the issue of recall bias, your

       25   report is very clear that recall -- that you say it
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 177 of 254 PageID:
                                  103321
                                  Diette - Cross/Mr. Tisi

                                                                              1178

        1   could affect.       You are not telling the Court that to a

        2   reasonable view of medical certainty based upon your

        3   review of the entirety of the data that recall bias

        4   was the explanation for the increased risk in the

        5   case-control studies, are you?

        6   A.      I can't say it has to be.         I can say it's

        7   demonstrated in the one study affirmatively.

        8   Q.      It's demonstrated in one study from 2014

        9   forward, in that one study?

       10   A.      True.

       11   Q.      And most of these studies we are talking about

       12   preceded 2014.       Correct?

       13   A.      And didn't examine the issue.

       14   Q.      Let me ask you this, Doctor:          On the recall bias

       15   issue, you provided appendix A to your report, which

       16   was a list of articles in a public media about talc

       17   and ovarian cancer, and you used that to illustrate

       18   the possibility prior to 2014 there may have been

       19   publicity in some of these -- may have been publicity

       20   that may have affected some of these women.               Correct?

       21   A.      That's correct.

       22   Q.      I can bring it up, but the record will reflect

       23   and you can take a look at it, if you wish, you made

       24   no attempt to correlate those media reports with the

       25   studies at issue in this case?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 178 of 254 PageID:
                                  103322
                                  Diette - Cross/Mr. Tisi

                                                                              1179

        1   A.      How would you do that?

        2   Q.      Well, you might say we have a couple of studies

        3   from Australia, and let's see whether or not there was

        4   any publicity in Australia.

        5   A.      When we're talking about Schildkraut, they

        6   didn't just say there was news reports.              They

        7   literally had their own data to see whether that

        8   occurred.     I can't do that even if you want me to.

        9   Q.      The next question is, let me talk about the

       10   issue of asbestos.

       11              Would you agree with me, Doctor, there is no

       12   safe dose of asbestos in your experience?

       13   A.      I'd agree that there is no dose that's been

       14   demonstrated to be safe, but I know there has to be

       15   one.

       16   Q.      And putting the issue of causation aside, would

       17   you agree with me that if you are doing a Bradford

       18   Hill analysis and you are looking for biologic

       19   plausibility, you would agree with me on a couple of

       20   basic principles -- let me rephrase the question.

       21              No. 1, asbestos is a known carcinogen?

       22   A.      That is correct.

       23   Q.      No. 2, there are studies linking ovarian cancer

       24   and asbestos?

       25   A.      There are with some challenges to them.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 179 of 254 PageID:
                                  103323
                                  Diette - Cross/Mr. Tisi

                                                                              1180

        1   Q.      No. 3, that IARC has taken the position that

        2   asbestos is an ovarian carcinogen?

        3   A.      Correct.

        4   Q.      No. 4, you are looking at talcum powder products

        5   in this case, and I think your phrase is "whatever

        6   constituents are contained in the product"?

        7   A.      Correct.

        8   Q.      Now, when you are looking at the association

        9   aspect of it, the statistical side of it, consistency

       10   strength, et cetera, it's baked into the epidemiology.

       11   Correct?

       12   A.      If we're talking about the epidemiology that

       13   relates perineal application of talcum powder and

       14   ovarian cancer.       Is that correct?       I'm trying to

       15   clarify because I want to make sure what question I'm

       16   answering.

       17   Q.      Yes, correct.

       18              Let's take those statistical measures of

       19   epidemiology and put them aside for a minute and talk

       20   about biologic plausibility, which is the biology

       21   aspect of it.

       22              Considering whether or not the association

       23   seen or suggested makes sense, you agree that's the

       24   definition of biologic plausibility.             Correct?

       25   A.      It's reasonable to call it that.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 180 of 254 PageID:
                                  103324
                                  Diette - Cross/Mr. Tisi

                                                                              1181

        1   Q.      So if biologic plausibility, if the definition

        2   is:    Does the association make sense from a biologic

        3   standpoint, if that is the definition, would the

        4   presence of a carcinogen or a probable carcinogen in

        5   the product, generally speaking, provide you with

        6   additional information, that would allow you to say

        7   this association we see, it makes sense it could be

        8   causal?

        9   A.      Not in this case, no.

       10   Q.      I'm asking generally speaking.

       11   A.      How does that work?        I understand it's a

       12   hypothetical.

       13   Q.      In evaluating biologic plausibility, if I have a

       14   glass of soda and I drink it, and I get sick, and we

       15   find out in the soda there is chili powder, and

       16   somebody says, does it make sense that that soda made

       17   Chris sick, would the presence of chili powder help

       18   explain what happened to me?

       19   A.      Maybe.    I don't know.

       20   Q.      You don't think it would?

       21   A.      I don't know.      Does chili powder make you sick?

       22   Q.      All right.     If I have a bottle of talcum powder

       23   and in this bottle are known carcinogens, and we have

       24   a pattern of epidemiology studies which demonstrate an

       25   increased risk, if I have a carcinogen in here, does
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 181 of 254 PageID:
                                  103325
                                  Diette - Cross/Mr. Tisi

                                                                              1182

        1   it help make sense in looking at the totality of the

        2   data that that may be an explanation?

        3   A.      Only in an abstract way.         I think you would have

        4   to understand something about what kind of dose you

        5   are talking to see if it makes any sense at all.

        6   Q.      Dose goes to causation.         Correct?

        7   A.      It can.

        8   Q.      I'm talking about biologic plausibility, which

        9   is a totally different concept; isn't it?

       10   A.      Not necessarily.

       11   Q.      But it can be?

       12   A.      Well, it is to me because if you said that there

       13   was a single fiber of asbestos in the bottle, and you

       14   were going to say, is that biologically plausible it

       15   causes cancer?, I would say, No.            I don't know of any

       16   study that shows a single fiber can.             So it's not

       17   enough to just know there's a single fiber.               You would

       18   have to know something more about the dose.

       19   Q.      How many women do you know, Doctor, who use a

       20   bottle of baby powder once in their lifetime?                 These

       21   studies talk about lifetime use, daily use, weekly

       22   use.    Correct?

       23   A.      Some do, yes.

       24   Q.      Some of these are over decades.            Correct?

       25   A.      That's correct.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 182 of 254 PageID:
                                  103326
                                  Diette - Cross/Mr. Tisi

                                                                              1183

        1   Q.       If there is a fiber or two or five or ten in

        2   every bottle and use it for their lifetime, does that

        3   help you decide on biologic plausibility?

        4   A.       No.   Dose is a very different concept than that

        5   just how many fibers are there.           Dose literally means

        6   the amount of the substance that reaches the target

        7   organ.

        8   Q.       How many fibers does it take to cause

        9   mesothelioma?

       10   A.       No idea.

       11   Q.       Can one fiber cause changes that are consistent

       12   with mesothelioma?

       13   A.       Really doubtful.

       14   Q.       Can ten?

       15   A.       No idea.

       16   Q.       Would you agree with me that the presence of

       17   asbestos, for example, is relevant to the question of

       18   whether or not it is a biologically plausible

       19   mechanism for causing ovarian cancer?

       20   A.       Not without knowing something about the dose

       21   that you are talking about.

       22   Q.       Do you know that PCPC on behalf of the talc

       23   industry presented a report to the FDA in 2009 on the

       24   issue of ovarian cancer in talc?

       25              MS. BROWN:     Objection, your Honor, to the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 183 of 254 PageID:
                                  103327
                                  Diette - Cross/Mr. Tisi

                                                                              1184

        1   relevance of this.

        2              MR. LOCKE:     I also object for lack of

        3   foundation.

        4              THE COURT:     What's the basis, Mr. Tisi?

        5              MR. TISI:     Let me go to a published article.

        6              THE COURT:     Okay.

        7   BY MR. TISI:

        8   Q.      Are you familiar with an article by Huncharek

        9   and Muscat?

       10              MR. TISI:     I apologize.     I grabbed the part

       11   that did not have a highlight.

       12   A.      I don't believe I have seen this one before.

       13              MS. BROWN:     Is it in the binder, counsel?

       14              MR. TISI:     It is.

       15   Q.      If you go to page 505.

       16              THE COURT:     What exhibit?

       17              MR. TISI:     Exhibit 155, your Honor.

       18              THE COURT:     What page?

       19              MR. TISI:     Page 505.

       20   Q.      This is a review, and I will represent to you

       21   that this was an article that was authored by people

       22   who were both consultants and expert witnesses for

       23   J&J.

       24              If you look at page 505, three-quarters of the

       25   way down, there is a statement that begins with, "A
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 184 of 254 PageID:
                                  103328
                                  Diette - Cross/Mr. Tisi

                                                                              1185

        1   number of investigators."

        2              Do you see that?

        3   A.      I do.

        4   Q.      Go to page 505.       It says:

        5              "A number of investigators initially

        6   implicated talc products as possible carcinogens, as

        7   before the early 1970s some talc products contained

        8   small amounts of asbestos fibers.            Clearly, such

        9   products could possibly represent a carcinogenic risk

       10   secondary to asbestos contamination.             It should be

       11   pointed out that this in no way implicates talc as a

       12   toxin if the problematic constituent of such products

       13   was asbestos fibers, not talc."

       14              Do you see that?

       15   A.      I do.

       16   Q.      Putting aside the issue whether or not talc or

       17   other constituents may be carcinogenic.              If it

       18   contains asbestos, that is at least a biologic

       19   explanation for the epidemiology.            Is that not

       20   correct?

       21   A.      Two things:      One, you still need the dose.          But

       22   they are also citing an article Rohl, which has been

       23   found to be unreliable.         That particular study has

       24   been found to be unreliable because they couldn't

       25   distinguish asbestiform from non-asbestiform fibers.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 185 of 254 PageID:
                                  103329
                                  Diette - Cross/Mr. Tisi

                                                                              1186

        1   The premise here is based on something --

        2              MR. TISI:     I move to strike.

        3   Q.      I'm asking you the question about whether or not

        4   the presence of asbestos in talc can provide a

        5   biologic plausible explanation that would be

        6   consistent with the causal inference.

        7   A.      I think I've already answered that.            This isn't

        8   any different just because we read this.              My answer

        9   stands from what I said before.

       10   Q.      Your answer would be yes, that it could.

       11              MS. BROWN:     Objection, your Honor.        That

       12   misstates what he testified to before.

       13              THE COURT:     I'll let him give his answer now.

       14   BY MR. TISI:

       15   Q.      The question is:       If there is presence of

       16   asbestos in the talc could that provide a biologically

       17   plausible explanation that is consistent with the

       18   causal inference?

       19   A.      I would say no unless you can tell me something

       20   about what that dose would be.

       21   Q.      I want to ask you a couple of questions about

       22   the -- do you know whether or not the other day in

       23   court, where you were told that another trial that a

       24   corporate representative of J&J --

       25              MS. BROWN:     Objection, your Honor.        It sounds
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 186 of 254 PageID:
                                  103330
                                  Diette - Cross/Mr. Tisi

                                                                              1187

        1   like counsel is about to give information about

        2   testimony of a J&J corporate representative.               I would

        3   object as inappropriate for this context, lacking

        4   foundation, and irrelevant to the inquiry before the

        5   Court and to Dr. Diette's testimony.

        6              MR. TISI:     It's not irrelevant, your Honor.

        7              THE COURT:     Let me hear what you are trying to

        8   do.    I ruled before about the J&J documents testing

        9   and did not admit them.         What are you trying to do now

       10   that changes that?

       11              MR. TISI:     I'm trying to demonstrate that J&J

       12   has taken the position that there is no safe dose of

       13   asbestos, none, not a fiber, not 20 fibers, not 100

       14   fibers, and J&J's corporate representative --

       15              THE COURT:     Even if you say that this expert

       16   may not agree with it anyway.           We're dealing with his

       17   opinions.     He's already says he disagrees.           Leave it

       18   to that and ask him his opinions.

       19   BY MR. TISI:

       20   Q.      Doctor, do you know whether or not a reasonable

       21   scientist looking at that question could reach a

       22   contrary conclusion?

       23   A.      So I'm clear, can you say what that question is?

       24   Q.      A reasonable expert looking at talcum powder

       25   products, if it contains asbestos or a known or
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 187 of 254 PageID:
                                  103331
                                Diette  - Redirect/Ms. Brown

                                                                              1188

        1   potential carcinogen would be relevant to the issue of

        2   biologic plausibility?

        3              THE COURT:     I think you are asking the

        4   question regardless of dose.

        5   Q.      Regardless of dose.        One fiber.     Is one fiber --

        6   A.      I think a reasonable scientist would not be on

        7   firm ground if their opinion was a single fiber would

        8   cause cancer.

        9   Q.      Ten fibers?

       10   A.      I don't know what the threshold would be.

       11   Q.      Where would you be comfortable?

       12   A.      I would be comfortable if you could tell me what

       13   the dose was that the person received from the

       14   exposure that you are talking about.

       15   Q.      You don't know how many fibers it would take to

       16   make it biologically plausible?

       17   A.      No.   You still would have to translate it into a

       18   dose.

       19              MR. TISI:     Your Honor, I have no further

       20   questions.      Thank you very much.

       21              MS. BROWN:     With the Court's indulgence, I

       22   have ten minutes of redirect.

       23              THE COURT:     That's fine.

       24   REDIRECT EXAMINATION

       25   BY MS. BROWN:
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 188 of 254 PageID:
                                  103332
                                Diette  - Redirect/Ms. Brown

                                                                              1189

        1   Q.      Just a few questions for you to finish out the

        2   day.

        3              I want to start by picking up where counsel

        4   left off regarding a hypothetical asbestos

        5   contamination of talcum powder.

        6              Are you with me?

        7   A.      I am.

        8   Q.      When we heard from Dr. McTiernan yesterday she

        9   testified whether talcum powder is contaminated with

       10   any alleged constituent or not, the relevant body of

       11   epidemiology to look to try to determine if there is a

       12   causal association between talc and ovarian cancer, is

       13   the talc epidemiology.         Do you agree with that?

       14   A.      I do.

       15   Q.      Tell us why.

       16   A.      First of all, because it's what we have.              I

       17   don't know if there is even a single study that

       18   characterized what the powder -- what it contained.

       19   In some cases the studies talked about powder that

       20   either was or wasn't talc.          But even when it was talc,

       21   for the most part it wasn't identified as what the

       22   constituents were.

       23              So I think we are left with whatever was

       24   assessed as talcum powder application is what it is.

       25   Everything about it, whether it's pure or not pure,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 189 of 254 PageID:
                                  103333
                                Diette  - Redirect/Ms. Brown

                                                                              1190

        1   whatever that means, is really part of the

        2   epidemiology.

        3   Q.      Counsel asked you some questions about a slide

        4   you and I put up about IARC.           Do you remember that?

        5   A.      I do.

        6   Q.      And the slide that you and I put up actually

        7   regarding IARC was not the one counsel showed you, was

        8   it?

        9   A.      That's correct.

       10   Q.      What you and I put up in fact was IARC's

       11   definition of the 2-B classification.             Is that right?

       12   A.      Yes, this is part of the conclusion.

       13   Q.      And in classifying talc in the 2-B category,

       14   what are the issues that IARC raised as it relates to

       15   the evidence or the quality of the evidence of

       16   carcinogenicity?

       17   A.      They said that chance bias or confounding could

       18   not be ruled out with reasonable confidence.

       19   Q.      And what was the year of this IARC monograph?

       20   A.      It was published in 2010.

       21   Q.      Does that remain the IARC classification today?

       22   A.      Yes.

       23   Q.      And one of the articles that you discussed with

       24   the Court this morning regarding recall bias was the

       25   Schildkraut article.        Is that correct?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 190 of 254 PageID:
                                  103334
                                Diette  - Redirect/Ms. Brown

                                                                              1191

        1   A.      It is.

        2   Q.      Do you recall the year the Schildkraut article

        3   was published?

        4   A.      It looks like 2016 is the copyright.

        5   Q.      Did IARC have the benefit of the Schildkraut

        6   results in 2010?

        7   A.      No.

        8   Q.      You were asked some questions, Dr. Diette, about

        9   a textbook by a Dr. Rothman.           Do you remember that?

       10   A.      I do.

       11   Q.      And you were asked some questions about whether

       12   it would be appropriate to look at cohort studies to

       13   the exclusion of case-control studies or above and

       14   beyond case-control studies.           Do you recall that?

       15   A.      I do.

       16   Q.      In performing your Bradford Hill analysis in

       17   this case, did you do that?

       18   A.      No.     I looked at all the studies of both

       19   designs.

       20   Q.      Did Dr. Rothman, though, actually look at the

       21   talc epidemiology?

       22   A.      He did.

       23   Q.      And did he publish a paper about his

       24   interpretation of the talc epidemiology?

       25              MR. TISI:     Objection, your Honor, to the
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 191 of 254 PageID:
                                  103335
                                Diette  - Redirect/Ms. Brown

                                                                              1192

        1   phrase "publication."         This is a report I was going to

        2   use if you allow me to redirect on it, I'm happy to

        3   allow her to use it, but it has not been published.

        4              THE COURT:     It's not published?

        5              MR. TISI:     It's not published.       It's a report

        6   submitted to the National Toxicology Program.

        7              THE COURT:     You said in your question --

        8              MS. BROWN:     I'll rephrase.

        9   BY MS. BROWN:

       10   Q.      Are you aware of a report by Dr. Rothman

       11   regarding the talc epidemiology in 2000?

       12   A.      Yes.

       13   Q.      Did Dr. Rothman comment on whether the relative

       14   risk seen at that time of 1.31 was strong or weak?

       15   A.      He used the characterization "weak."

       16   Q.      And is that consistent with your understanding

       17   of how a properly-applied Bradford Hill methodology

       18   would view a 1.2 or a 1.3 relative risk?

       19   A.      It is.

       20   Q.      And does Dr. Rothman also indicate some

       21   potential concerns or challenges to interpreting a

       22   relative risk of 1.3?

       23   A.      Yes.     He said that bias and causation are

       24   competing explanations for the weak/positive

       25   association.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 192 of 254 PageID:
                                  103336
                                Diette  - Redirect/Ms. Brown

                                                                              1193

        1   Q.      And is that consistent with the, Doctor, with

        2   IARC's classification of the talc epidemiology?

        3   A.      Yes.

        4   Q.      And did Dr. Rothman also comment on whether or

        5   not the talc epidemiology indicated a dose-response?

        6   A.      If you look at the very top there, one of the

        7   things he notes is that a nearly constant feature of

        8   causal relations in epidemiology and in pathogenesis

        9   of cancer, in particular, is a monotonically

       10   increasing relation between measures of exposure and

       11   disease risk.

       12              And then what he did is estimated what the

       13   curves looked like, two different curves, and found

       14   they were inversed, meaning the more you used, they

       15   would appear protective from ovarian cancer.

       16   Q.      Is Dr. Rothman's finding on the lack of a

       17   dose-response consistent with your review of the talc

       18   epidemiology?

       19   A.      That summarizes at the time some of the findings

       20   which at that point looked more inverse rather than

       21   flat or positive.

       22   Q.      Since the publication of Doctor --

       23              MR. TISI:     I object to the term "publication."

       24              MS. BROWN:     I'll rephrase it.

       25   BY MS. BROWN:
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 193 of 254 PageID:
                                  103337
                                Diette  - Redirect/Ms. Brown

                                                                              1194

        1   Q.      Since 2002 have you reviewed the talc

        2   epidemiology as it relates to whether or not a

        3   dose-response has been seen?

        4   A.      Yes.

        5   Q.      And have you found a consistent dose-response?

        6   A.      Not a consistent one.

        7   Q.      You were shown a draft screening assessment from

        8   Health Canada.       Do you remember that?

        9   A.      I do.

       10   Q.      And does Health Canada in fact make a statement

       11   regarding biological gradient or dose-response?

       12   A.      Yes.

       13   Q.      And what is the conclusion as recently as

       14   December 2018 of Health Canada regarding whether or

       15   not the talc epidemiology evidence is a dose-response?

       16   A.      There are a couple just to -- the first sentence

       17   states that there is a lack of an available exposure

       18   effect relationship in the human epidemiological data.

       19              And they also talk about Taher and colleagues

       20   isolated seven studies that provided some evidence of

       21   increased risk of ovarian cancer with increasing

       22   perineal applications of talc.           However, none

       23   demonstrated both a clear dose-response, and I think

       24   the next page says "and statistical significance."

       25   Q.      Is that consistent, Doctor, with your
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 194 of 254 PageID:
                                  103338
                                Diette  - Redirect/Ms. Brown

                                                                              1195

        1   application of the Bradford Hill methodology?

        2   A.       It is.

        3   Q.       You were asked some questions, Doctor, about

        4   whether this draft screening assessment was

        5   peer-reviewed.        Do you remember that?

        6   A.       I do.

        7   Q.       And does the draft screening assessment in fact

        8   contain a sentence regarding what -- a statement as to

        9   that peer-reviewed process?

       10   A.       Let's see.     I know we saw it earlier.

       11   Q.       The sentence beginning on the bottom of one of

       12   the risk assessment, and going to two:

       13              "The human health portion of this assessment

       14   has undergone external peer review and/or

       15   consultation?"

       16              Do you see that?

       17   A.       I do.

       18   Q.       Does the draft "Screening Assessment" report any

       19   additional information about what this external peer

       20   review and/or consultation may have looked like?

       21   A.       I didn't see anything else.

       22   Q.       The draft "Screening Assessment" goes on to

       23   state:

       24              "This draft Screening Assessment focuses on

       25   information critical to determining whether substances
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 195 of 254 PageID:
                                  103339
                                Diette  - Redirect/Ms. Brown

                                                                              1196

        1   meet the criteria as set out in Section 64 of CEPA by

        2   examining scientific information and incorporating a

        3   weight of the evidence approach and precaution."

        4              Do you see that, Doctor?

        5   A.      I do.

        6   Q.      And is there additional information available on

        7   Health Canada's website regarding what Health Canada

        8   views as required for this precautionary approach?

        9   A.      Yes, it's this document that you have that I

       10   have seen.

       11   Q.      And this is Health Canada decision-making

       12   framework for identifying, assessing and managing

       13   health risks.

       14              Does it not give information about the use of

       15   a precautionary approach?

       16   A.      Yes.

       17   Q.      A key feature of managing health risks is that

       18   decisions are often made in the presence of

       19   considerable scientific uncertainty.             Is that correct?

       20   A.      That's right.

       21   Q.      (Reading.)

       22              "A precautionary approach to decision-making

       23   emphasizes the need to take timely and appropriate

       24   preventative action even in the absence of a full

       25   scientific demonstration of cause and effect."
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 196 of 254 PageID:
                                  103340
                                Diette  - Redirect/Ms. Brown

                                                                              1197

        1              Is that how the Health Canada organization

        2   described its precautionary approach?

        3              MR. TISI:     Your Honor, let me object.         Counsel

        4   went beyond.      I focused on the scientific portion of

        5   the Health Canada.        She's focusing on the regulatory

        6   application of it, which are two different parts, and

        7   it's very misleading.         Health Canada had two goals

        8   here, and I specifically stayed away from the one.

        9   One is whether or not it needed to take regulatory

       10   action under Canadian law to warn women and take

       11   remedial steps.        That's where the precautionary issue

       12   comes into being.

       13              The scientific analysis, which was a Bradford

       14   Hill analysis that you saw, is a separate -- was a

       15   separate analysis.        I think it's misleading to

       16   conflate the two.        I know this is a hearing, and we

       17   can do whatever we want in the hearing.              There is no

       18   jury present, but it's misleading because that is not

       19   what the document says.

       20              MS. BROWN:     Your Honor, we are working off the

       21   document --

       22              THE COURT:     It sounds more like Mr. Tisi

       23   thinks you are going into an area that's not

       24   appropriate for redirect.          That's what I was hearing.

       25              MR. TISI:     Both.    A, it's inappropriate, and,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 197 of 254 PageID:
                                  103341
                                Diette  - Redirect/Ms. Brown

                                                                                1198

        1   B, it's misleading.

        2              THE COURT:     I don't know if it's misleading.

        3   She is reading right from the document.

        4              MR. TISI:     I focused on the scientific aspect

        5   of it, which is the Bradford Hill aspect.              She's going

        6   to the regulatory issues at Health Canada.              If you

        7   look at the synopsis, the paragraph I read, which was

        8   the scientific aspect of it -- and that's why I took a

        9   little bit of time to go through and say which is the

       10   portion that was peer-reviewed, and it was the health

       11   effect section.

       12              The other section of the document deals with

       13   the Canadian Act, whatever.          And if you look at the

       14   very last paragraph that follows the scientific

       15   conclusion, they talk about, Now that we have this

       16   result, what do we do with it?           I don't have the

       17   document in front of me.

       18              THE COURT:     Isn't that the point of it?          The

       19   reason they went about this is to decide to take

       20   action.     It's the same thing of anything we talk

       21   about, about the governmental documents, IARC.                The

       22   reason these reviews are being undertaken by a

       23   governmental agency, here Health Canada, is to decide

       24   is there some action to be taken; if it's IARC, how do

       25   we classify it, what do we do.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 198 of 254 PageID:
                                  103342
                                Diette  - Redirect/Ms. Brown

                                                                              1199

        1              I don't think it's inappropriate.           Let's hear

        2   it and move on.       I will give you a few minutes of

        3   redirect just as I gave yesterday to Mr. Williams.

        4   It's not late in the day.          We'll go a little longer.

        5              MS. BROWN:     I can conclude quickly.

        6   BY MS. BROWN:

        7   Q.      The two points here, Dr. Diette, is counsel

        8   represented that this document has been peer-reviewed;

        9   and based just on the text of what we have regarding

       10   the review process, is it clear from the document

       11   itself whether it had been externally peer-reviewed or

       12   there was some kind of consultation the details of

       13   which we don't know?

       14   A.      It's hard to tell whether it's either/or both.

       15   Q.      And in terms of the focus of the draft-screening

       16   assessment regarding the scientific information and

       17   the approach to weighing the evidence, does Health

       18   Canada speak to a precautionary approach?

       19   A.      They do.

       20   Q.      Does that precautionary approach that we just

       21   looked at, where a preventive action can be taken in

       22   the absence of full scientific demonstration of cause

       23   and effect, is that consistent -- or I think counsel

       24   used the term "very similar" or "almost the same" as a

       25   Bradford Hill causal analysis?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 199 of 254 PageID:
                                  103343
                                Diette  - Redirect/Ms. Brown

                                                                              1200

        1   A.      No, it clearly doesn't require a causal

        2   conclusion, that it's something that can come up short

        3   of that.

        4   Q.      Counsel asked you some questions about whether,

        5   well, Health Canada had done the same thing you had,

        6   and the two of you just reached separate conclusions.

        7              In your review of the Health Canada document

        8   and the precautionary approach that they took, was

        9   Health Canada, the folks at Health Canada, employing

       10   the same Bradford Hill criteria as you employed?

       11              MR. TISI:     Objection.     Leading I guess is

       12   okay.

       13              MS. BROWN:     I'll rephrase.

       14              THE COURT:     Leading has been the name of the

       15   game in most of the direct that I've heard this week.

       16              Go ahead.

       17   BY MS. BROWN:

       18   Q.      How would you compare, Dr. Diette, the Bradford

       19   Hill methodology that you employed here with the

       20   precautionary approach that Health Canada took in its

       21   assessment?

       22   A.      I'd say a couple of things.          One was I didn't

       23   see they actually assessed each one of the criteria.

       24   That was one difference.

       25              But the purpose of Bradford Hill is to
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 200 of 254 PageID:
                                  103344
                                Diette  - Redirect/Ms. Brown

                                                                              1201

        1   determine causation, and so it's a different exercise

        2   that precautionary principle in general requires

        3   somebody to, in essence, raise concern, but not to

        4   have definitive proof or even a substantial evidence

        5   of causation to take some action.

        6   Q.      Dr. Diette, counsel spent a fair amount of time

        7   asking you questions about consistency.              Do you recall

        8   that?

        9   A.      I do.

       10   Q.      Do you recall questions suggesting you had made

       11   a determination the epidemiology was inconsistent

       12   based on a review of whether there was statistical

       13   significance in the case-control studies?

       14              MR. TISI:     Your Honor, I didn't even ask her

       15   about this slide.        I think you gave counsel ten

       16   minutes.

       17              THE COURT:     She said she only needed ten.

       18   Let's be fair.       The rule has been that on the redirect

       19   we talked about it, what time could be spent.               I

       20   clearly indicated you could have a half hour, an hour.

       21   She just indicated she thought she only needed

       22   ten minutes.      That is why we went through instead of

       23   taking a break.

       24              MS. BROWN:     This is the last topic.

       25              THE COURT:     It wasn't because she was only
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 201 of 254 PageID:
                                  103345
                                Diette  - Redirect/Ms. Brown

                                                                              1202

        1   allotted that.

        2   BY MS. BROWN:

        3   Q.      Do you recall those questions about consistency

        4   and how you had made your determination of whether or

        5   not there was consistency in the talc epidemiology?

        6   A.      Yes.

        7   Q.      Dr. Diette, remind us the areas that you

        8   considered in reaching your determination about

        9   consistency.

       10

       11   A.      Several, but looking at the total evidence that

       12   was available and what we had put up here were some

       13   examples of there being differences by study design,

       14   so that the retrospective did and the prospective did

       15   not show an association, that condoms and diaphragms

       16   contrary to what one might think did not have a

       17   consistent association with ovarian cancer, that the

       18   dose-response was really all over the map as we

       19   discussed before, tubal ligation should interrupt,

       20   wasn't consistently protective in the studies, and

       21   NSAIDS, which are antiinflammatories are not

       22   consistently associated with reduction and risk as

       23   they might be, and in fact may be associated with

       24   higher risk.

       25   Q.      Did you make your determination that there was
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 202 of 254 PageID:
                                  103346- Recross/Mr. Tisi
                                 Diette

                                                                              1203

        1   no consistency based solely on a review of whether or

        2   not a study reached statistical significance or did

        3   not?

        4   A.      No.   I evaluated whether each one did or not.

        5   But I didn't reach my evaluation of consistency solely

        6   based on that.

        7   Q.      Did you reach your conclusions about the talc

        8   epidemiology by elevating cohort studies to the

        9   exclusion of case-control study?

       10   A.      No.

       11   Q.      Did you consider the totality of the

       12   epidemiological evidence as it relates to the

       13   hypothesis that talc can cause ovarian cancer?

       14   A.      Absolutely.

       15   Q.      Do you believe that someone properly applying

       16   the Bradford Hill criteria could possibly reach a

       17   different result than you did in this case?

       18   A.      No.

       19              MS. BROWN:     I have no further questions.

       20              THE COURT:     I'll give you a few minutes,

       21   Mr. Tisi.

       22

       23   RECROSS-EXAMINATION

       24   BY MR. TISI:

       25   Q.      Counsel asked you some questions about -- and
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 203 of 254 PageID:
                                  103347- Recross/Mr. Tisi
                                 Diette

                                                                              1204

        1   I'm glad she did ask you some questions about --

        2   Dr. Rothman's report in 2000.            This 2000 report is

        3   19 years ago in terms of the studies that have gone on

        4   between then and now.         Correct?

        5   A.      Correct.

        6   Q.      But the general principles that he describes

        7   here are all the same.         Correct?     The methods?

        8   A.      I don't remember every word of that, but,

        9   certainly, at least many of the principles are the

       10   same.

       11   Q.      If you go to the second page of the document,

       12   this is Exhibit 146, under "Exposure

       13   Misclassifications," do you see that?

       14   A.      Not yet.

       15   Q.      It's on page 3.

       16   A.      Okay.

       17   Q.      J&J and PCPC and the talc industry hired

       18   Dr. Rothman to present this to the National Toxicology

       19   Program?     This was J&J's expert at the time.

       20   A.      I heard that.      I'm not sure whether it's right

       21   or not.

       22   Q.      They didn't contact you at any time to do this

       23   for them, right?

       24   A.      That is correct.

       25   Q.      But they did contact Dr. Rothman, and Dr.
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 204 of 254 PageID:
                                  103348- Recross/Mr. Tisi
                                 Diette

                                                                              1205

        1   Rothman here says:

        2              "It is commonly believed that the validity              of

        3   case-control study is worse than cohort studies, but

        4   that view is a mistaken."

        5              Do you see that?

        6   A.      I do.

        7   Q.      (Reading.)

        8              "The validity of the study depends on the

        9   specifics of the study design, the nature of the data,

       10   and the nature of the hypothesis the study addresses."

       11              Do you see that?

       12   A.      I'm with you.

       13   Q.      The truth of the matter is, because of the

       14   nature of cancer, many of the studies of cancer are

       15   case-control studies.         True?

       16   A.      For rare cancers especially.

       17   Q.      Ovarian cancer is a rare cancer; isn't it?

       18   A.      It is.

       19   Q.      So it's not surprising that the studies that are

       20   the ones that are most used by people who study the

       21   epidemiology of cancers are case-control studies.

       22   True?

       23   A.      It's not surprising.

       24   Q.      He gives an example, and this is helpful:

       25              "A cohort study that examines the long-term
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 205 of 254 PageID:
                                  103349- Recross/Mr. Tisi
                                 Diette

                                                                              1206

        1   risk of cancer among coffee drinkers after a one-time

        2   dietary assessment of coffee consumption would suffer

        3   from weak exposure assessment. Although exposure

        4   information might be accurate at the time it was

        5   collected the exposure status of the cohort members

        6   will change over time with time and the initial

        7   measure might only poorly correlate with more

        8   meaningful measures of coffee consumption."

        9              What he is saying here is, Doctor, if you only

       10   take the measurement once, that people's behavior

       11   changes.     Right?

       12   A.      It can change.

       13   Q.      Often does change.        Correct?

       14   A.      I don't know how often it does, but it can

       15   change, is the point.

       16   Q.      (Reading.)

       17              "The effect of having a poor measure of

       18   exposure will be considerable nondifferential

       19   misclassification."

       20              He uses the word "considerable."           Correct?

       21   A.      That's correct.

       22   Q.      Now, adding to that let's say instead of

       23   studying coffee consumption, you want to study

       24   caffeine consumption, and you ask people about coffee.

       25              Now, if you ask them about coffee, they may
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 206 of 254 PageID:
                                  103350- Recross/Mr. Tisi
                                 Diette

                                                                              1207

        1   answer if you are not specific enough, you would

        2   include decaffeinated coffee.            Right?

        3   A.      I'm sorry?

        4   Q.      If the questionnaire says, You drink coffee,

        5   people --

        6   A.      I understand.      I misheard.      This has been on my

        7   mind since the Health Canada thing, which is they say

        8   that there's 8,500 consumer products that have talc in

        9   it.    That's like asking about perineal talcum powder

       10   and not asking about the 8,499 other ones.

       11   Q.      But you know the cohort studies, Houghton and

       12   Gates, asked only once.         Right?

       13   A.      Correct.

       14   Q.      And not only that, but they only asked about

       15   powder exposure.       It could be cornstarch.         It could be

       16   other kinds of powders.         Right?

       17   A.      I would have to look back to see which question

       18   was used on which, but I know certain studies used

       19   that broader.

       20   Q.      And so both of those things combined have the

       21   potential of raising nondifferential or, to use Dr.

       22   Rothman's term, considerable nondifferential

       23   misclassification.        Correct?

       24   A.      Correct.

       25   Q.      And that is the kind of bias -- you spent a lot
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 207 of 254 PageID:
                                  103351- Recross/Mr. Tisi
                                 Diette

                                                                              1208

        1   of time talking about recall bias, but that's the kind

        2   of bias that's towards the null?

        3   A.      That is correct.

        4   Q.      And that is a point that Dr. Rothman is making.

        5              Another thing he says here, he talked about

        6   another issue you raised, which is the issue of

        7   confounding.      This is 19 years ago:

        8              "Although there are some strong risk factors

        9   for ovarian cancer, for any of them to be confounding

       10   to the extent they could account for the positive

       11   relations that have been reported, they would have to

       12   be strongly correlated with talc use.             Family history,

       13   ethnicity, obesity, and some reproductive factors are

       14   poorly associated with the risk of ovarian cancer."

       15              See that?

       16   A.      I do.

       17   Q.      (Reading.)

       18              "But the magnitude of these associations does

       19   not appear to be high enough to induce enough

       20   confounding, even jointly, to completely explain the

       21   positive association?"

       22              Do you see that?

       23   A.      I do.

       24   Q.      So what he is saying is, in order for the

       25   confounder to really explain the results of the study,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 208 of 254 PageID:
                                  103352- Recross/Mr. Tisi
                                 Diette

                                                                              1209

        1   the confounder has to be closely correlated with, in

        2   this case talc use, closely correlated causing the

        3   disease itself, and it would have to be of an order of

        4   magnitude that would have to be high enough to explain

        5   the risk.     Correct?

        6   A.      To be fair, they list four that they say the

        7   magnitude does not appear high enough to induce enough

        8   confounding.      But we know most of the explanation for

        9   ovarian cancer isn't known.          So the majority of the

       10   risk remains to be discovered, and all of that could

       11   be confounding.

       12   Q.      But what he is saying and whether you see IARC,

       13   whether you see Dr. Rothman, whether the study we

       14   talked about before, confounding has consistently been

       15   said unlikely done, unlikely the result to be a cause

       16   of the increased risk for the talc study.              You have

       17   seen that in the literature.           Correct?

       18   A.      I don't think what you said is right.             We've

       19   looked at a variety of different statements on it.

       20   Some consider it possible.          There is different

       21   language that different investigators have used.

       22   Q.      Counsel asked you about precautionary principles

       23   in Health Canada, and I'm going to ask -- let me ask

       24   you briefly.

       25              Health Canada specifically excluded discussion
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 209 of 254 PageID:
                                  103353- Recross/Mr. Tisi
                                 Diette

                                                                              1210

        1   of asbestos in talc.        Right?

        2   A.       They were focused on talc for this project.

        3   Q.       And did they say that if talc was in the

        4   asbestos, that they would categorize it in a

        5   completely different way?

        6   A.       I think you meant the other way around.            I think

        7   you said if talc was in the asbestos.

        8   Q.       If asbestos was in talc, it would be a

        9   completely different issue and it would be governed by

       10   a different set of regulations?

       11   A.       I don't recall that, but I don't doubt that it

       12   would be a different mechanism.

       13   Q.       And so at least to Health Canada, the presence

       14   or absence of asbestos in talc would have made a

       15   difference.      Correct?     You saw that in the document.

       16   A.       In how they regulate it?

       17   Q.       Yes.

       18   A.       Yes.

       19   Q.       One other thing, in terms of what Health Canada

       20   -- in terms of precautionary principles, do you know

       21   what Health Canada is proposing to tell consumers

       22   about the risk of talc?

       23   A.       Beyond what is in these documents we looked at

       24   today?

       25   Q.       Yes.    Did you look on the website?
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 210 of 254 PageID:
                                  103354- Recross/Mr. Tisi
                                 Diette

                                                                              1211

        1              THE COURT:     He already said he doesn't know.

        2   Let's move on.

        3              MR. TISI:     So the record is clear --

        4              THE COURT:     No.    We're dealing with the

        5   document.     It's not part of what he's got.           He only

        6   testified about the document.

        7              Let's move on.       You are not going to get it

        8   through him.

        9              MR. TISI:     I have no further questions.

       10              Thank you for your indulgence.

       11              THE COURT:     Thank you.

       12              You are excused, Dr. Diette.

       13              (Witness excused.)

       14              (Court adjourned at 3:30 p.m.)

       15   ///

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 211 of 254 PageID:
                                  103355

                                                                               1212

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6     WITNESSES                   Direct Cross      Redirect Recross

        7
            Gregory B. Diette
        8
                  By Ms. Brown              1004      --       1185       --
        9         By Mr. Tisi                 --    1065         --     1200

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 212 of 254 PageID:
                                  103356

                                                                              1213

        1

        2

        3
                                  C E R T I F I C A T E
        4

        5
                   PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE
        6
            FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE
        7
            TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE
        8
            ABOVE-ENTITLED MATTER.
        9

       10
                  S/Vincent Russoniello
       11         Vincent Russoniello, CCR
                  Certificate No. 675
       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 213 of 254 PageID:
                                  103357

                                                                                                              1214
                '               1.3 [7] - 1028:21,           1075:12, 1138:7,            257 [1] - 1129:21
                                 1028:25, 1036:18,           1138:25, 1169:20,           25th [1] - 1071:13
   '70s [1] - 1158:2                                         1179:23
                                 1037:12, 1043:18,                                       26 [2] - 1002:4, 1139:10
                                 1192:18, 1192:22           2-B [3] - 1174:2, 1190:11,   260 [1] - 1077:20
                0
                                1.31 [1] - 1192:14           1190:13                     27 [5] - 1104:1, 1105:14,
   005 [1] - 1042:22            1.44 [1] - 1165:22          2-plus [1] - 1036:11          1139:1, 1139:5, 1139:20
   05 [6] - 1143:10,            1.6 [1] - 1032:9            2.1 [1] - 1099:15            28 [1] - 1213:5
    1143:14, 1151:8,            1/2 [1] - 1075:12           2.91 [1] - 1042:16
    1151:19, 1155:25,           10 [6] - 1009:16,           20 [15] - 1009:19,                        3
    1157:14                      1009:18, 1028:6,            1028:8, 1091:11,
                                                                                         3 [7] - 1018:4, 1025:19,
   08608 [1] - 1002:7            1028:12, 1111:2,            1111:8, 1112:12,
                                                                                          1026:4, 1042:15,
                                 1112:12                     1123:13, 1123:14,
                                                                                          1133:16, 1180:1,
                1               100 [2] - 1024:6, 1187:13    1123:15, 1123:16,
                                                                                          1204:15
   1 [62] - 1015:25, 1016:2,    1004 [1] - 1212:8            1138:6, 1138:16,
                                                                                         30 [4] - 1028:8, 1169:11,
    1016:4, 1016:8, 1016:9,     1065 [1] - 1212:9            1158:7, 1164:10,
                                                                                          1170:4, 1170:5
    1016:15, 1016:16,           109 [2] - 1026:4, 1038:7     1164:23, 1187:13
                                                                                         39 [1] - 1068:12
    1016:21, 1016:23,           1185 [1] - 1212:8           200 [2] - 1028:5, 1028:12
                                                                                         3:30 [1] - 1211:14
    1017:1, 1017:6,             12 [4] - 1111:4, 1123:11,   200,000 [2] - 1111:1,
    1017:15, 1017:17,            1157:16, 1157:18            1111:3
                                                                                                      4
    1017:18, 1017:20,           1200 [1] - 1212:9           2000 [3] - 1192:11,
                                125 [1] - 1051:24            1204:2                      4 [2] - 1074:20, 1180:4
    1017:23, 1018:16,
                                129 [1] - 1040:3            2002 [1] - 1194:1            40 [3] - 1067:16, 1075:7,
    1018:19, 1019:5,
                                                            2006 [1] - 1171:15            1161:7
    1019:9, 1019:11,            12:30 [1] - 1118:17
                                                            2009 [1] - 1183:23           402 [1] - 1002:7
    1019:14, 1019:23,           13 [2] - 1154:14, 1154:16
                                                            2010 [8] - 1058:3,           408 [1] - 1175:4
    1019:24, 1020:1,            133 [3] - 1076:23,
                                 1077:8, 1130:4              1082:24, 1106:3,            409 [1] - 1171:3
    1020:7, 1020:12,
                                14-3 [2] - 1129:23,          1171:8, 1171:21,            42 [2] - 1154:4, 1154:17
    1020:16, 1020:21,
    1021:5, 1021:9, 1036:4,      1130:23                     1175:4, 1190:20, 1191:6     43 [4] - 1107:11, 1108:1,
    1041:25, 1047:11,           1416 [2] - 1166:7,          2014 [22] - 1040:20,          1108:4, 1141:24
    1054:7, 1055:15,             1167:23                     1040:22, 1041:16,           44 [1] - 1113:24
    1058:3, 1058:4, 1081:7,     142 [1] - 1146:13            1041:17, 1041:19,           45 [1] - 1035:19
    1081:11, 1135:19,           143 [1] - 1142:3             1042:6, 1042:17,            47 [2] - 1035:18, 1082:12
    1138:16, 1141:24,           146 [1] - 1204:12            1042:25, 1043:1,            49 [1] - 1081:22
    1143:15, 1143:23,           15 [4] - 1084:11, 1095:2,    1044:7, 1048:24,
    1144:11, 1144:18,            1118:20, 1123:12            1049:2, 1068:18,                         5
    1146:1, 1146:4,             155 [1] - 1184:17            1089:9, 1166:4, 1168:4,     5 [6] - 1002:5, 1074:20,
    1153:10, 1153:11,           16-MD-2738(FLW)(LHG          1168:8, 1168:14,             1125:3, 1133:10,
    1159:12, 1159:15,            [1] - 1002:2                1178:8, 1178:12,             1133:18
    1159:19, 1160:23,           18 [3] - 1004:19,            1178:18                     505 [4] - 1184:15,
    1161:18, 1163:22,            1026:17, 1086:4            2016 [2] - 1040:2, 1191:4     1184:19, 1184:24,
    1168:12, 1169:20,           19 [4] - 1164:10,           2018 [13] - 1015:1,           1185:4
    1179:21                      1164:22, 1204:3, 1208:7     1015:4, 1019:19,            51-page [1] - 1071:10
   1.0 [1] - 1036:4             1960s [2] - 1157:25,         1025:18, 1026:1,            52 [1] - 1165:20
   1.17 [3] - 1017:14,           1158:2                      1038:24, 1053:14,           56 [2] - 1079:20, 1079:22
    1019:7, 1019:9              1970s [2] - 1173:7,          1058:23, 1077:17,           57 [1] - 1171:2
   1.19 [5] - 1016:2, 1019:4,    1185:7                      1079:19, 1079:21,           58 [2] - 1053:17, 1135:15
    1019:7, 1041:22,            1971 [1] - 1074:4            1103:18, 1194:14            588-9516 [1] - 1002:25
    1041:24                     1982 [3] - 1067:14,         2019 [4] - 1002:4,
   1.2 [9] - 1028:21,            1124:4                      1023:9, 1067:22,                         6
    1028:25, 1029:11,                                        1077:17
                                                            21 [2] - 1051:23, 1064:6     6 [1] - 1074:20
    1031:1, 1036:18,                         2
                                                            222 [2] - 1141:24, 1142:4    6-1 [1] - 1085:22
    1037:12, 1043:18,
                                2 [7] - 1073:13, 1074:20,   24 [1] - 1068:11             609 [1] - 1002:25
    1058:8, 1192:18
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 214 of 254 PageID:
                                  103358

                                                                                                          1215
   62 [2] - 1067:25, 1165:19   abstract [2] - 1096:4,      1102:4, 1112:18,            aggregated [1] - 1171:17
   63 [3] - 1080:18,            1182:3                     1112:21, 1113:15,           ago [8] - 1009:16,
    1080:19, 1107:9            abundance [2] - 1034:6,     1113:19, 1114:25,            1031:13, 1073:11,
   64 [1] - 1196:1              1034:9                     1115:9, 1115:12,             1086:9, 1112:12,
   65 [2] - 1035:19, 1053:21   Academy [1] - 1087:4        1115:13, 1115:16,            1204:3, 1208:7
   675 [1] - 1213:11           accept [2] - 1034:8,        1115:18, 1115:20,           agree [45] - 1027:13,
                                1152:5                     1167:9, 1167:19,             1054:14, 1071:19,
                7              accepted [1] - 1023:6       1167:20, 1170:13,            1071:22, 1075:12,
                               accepts [1] - 1140:4        1170:17, 1171:4, 1175:1      1075:25, 1076:7,
   7 [1] - 1074:20
                               accompanied [1] -          addresses [3] - 1171:4,       1076:11, 1076:15,
   753 [1] - 1213:5
                                1154:17                    1174:16, 1205:10             1076:19, 1077:21,
   77 [1] - 1016:14
                               according [1] - 1111:6     addressing [2] -              1078:4, 1078:19,
                               account [5] - 1044:21,      1026:20, 1048:18             1103:7, 1109:1, 1127:5,
                8
                                1045:2, 1098:21,          adds [1] - 1128:18            1132:22, 1136:17,
   8 [2] - 1165:8, 1175:7       1168:4, 1208:10           adequacy [1] - 1131:21        1137:19, 1139:13,
   8,499 [1] - 1207:10         accounted [7] - 1045:11,   adequately [1] - 1113:12      1140:7, 1140:11,
   8,500 [1] - 1207:8           1045:12, 1047:15,         adjourned [1] - 1211:14       1140:14, 1140:23,
   800 [3] - 1155:4,            1072:12, 1098:20,         adjust [2] - 1100:4,          1141:20, 1142:15,
    1161:24, 1162:4             1099:18, 1177:11           1100:5                       1143:2, 1144:16,
   83 [1] - 1016:2             accounting [2] -           administered [5] -            1145:10, 1150:8,
                                1047:22, 1072:2            1049:10, 1049:24,            1150:20, 1151:2,
                9              accuracy [1] - 1168:7       1050:8, 1050:12              1151:15, 1156:11,
   9 [1] - 1028:6              ACCURATE [1] - 1213:6      Administration [1] -          1156:15, 1162:18,
   94 [1] - 1051:24            accurate [2] - 1155:15,     1080:5                       1177:8, 1179:11,
   95 [5] - 1016:1, 1019:4,     1206:4                    administrative [4] -          1179:13, 1179:17,
    1143:9, 1143:14, 1157:2    achieve [1] - 1021:21       1010:7, 1010:9,              1179:19, 1180:23,
   99 [1] - 1015:25            achieving [1] - 1022:11     1010:10, 1010:13             1183:16, 1187:16,
                               acknowledge [4] -          admit [1] - 1187:9            1189:13
                A               1072:9, 1084:18,          advance [3] - 1018:3,        agreed [2] - 1046:16,
                                1084:21, 1097:3            1018:5, 1018:7               1153:4
   A-11 [2] - 1025:19,                                                                 agreement [1] - 1073:19
                               acknowledged [3] -         advanced [2] - 1008:24,
    1059:2                                                                             agrees [1] - 1169:17
                                1049:9, 1050:17,           1022:23
   AACES [1] - 1165:13                                                                 ahead [4] - 1042:5,
                                1117:21                   advancement [1] -
   abandon [2] - 1023:7,                                                                1080:11, 1090:13,
                               Act [1] - 1198:13           1149:22
    1158:14                                                                             1200:16
                               acting [1] - 1087:20       advantage [1] - 1030:2
   abandoning [1] -                                                                    airway [1] - 1122:11
                               ACTION [1] - 1002:2        advantages [2] -
    1022:24                                                                            ALABAMA [1] - 1002:11
                               action [10] - 1086:5,       1111:14, 1111:19
   able [5] - 1007:18,                                                                 Alberg [1] - 1064:20
                                1089:22, 1090:5,          affect [4] - 1050:6,
    1007:21, 1012:2,                                                                   alleged [1] - 1189:10
                                1168:1, 1196:24,           1131:15, 1149:20,
    1034:18, 1034:25
                                1197:10, 1198:20,          1178:1                      ALLEN [1] - 1002:10
   ABOVE [1] - 1213:8
                                1198:24, 1199:21,         affected [3] - 1170:18,      ALLISON [1] - 1002:21
   ABOVE-ENTITLED [1] -
                                1201:5                     1177:20, 1178:20            allotted [1] - 1202:1
    1213:8
                               activities [1] - 1120:3    Affiliates [1] - 1010:12     allow [4] - 1035:24,
   abrupt [1] - 1042:6
                               adding [1] - 1206:22       affirmatively [1] - 1178:7    1181:6, 1192:2, 1192:3
   abruptly [1] - 1043:16
                               addition [3] - 1009:8,     African [1] - 1166:10        allowed [2] - 1117:25,
   absence [3] - 1196:24,                                                               1118:8
                                1011:25, 1031:25          African-American [1] -
    1199:22, 1210:14
                               additional [3] - 1181:6,    1166:10                     allows [2] - 1109:17,
   absolutely [13] -                                                                    1132:22
                                1195:19, 1196:6           agency [2] - 1080:8,
    1008:23, 1010:8,
                               address [2] - 1071:3,       1198:23                     almost [8] - 1036:3,
    1017:9, 1026:24,
                                1171:3                    Agency [3] - 1007:6,          1042:15, 1045:7,
    1033:3, 1038:2, 1076:6,
                               addressed [24] - 1045:5,    1007:8, 1106:2               1045:10, 1144:14,
    1083:1, 1113:14,
                                1045:23, 1047:19,         agents [1] - 1014:15          1160:23, 1174:16,
    1114:16, 1132:15,
                                1067:12, 1094:22,         aggregate [1] - 1152:20       1199:24
    1165:3, 1203:14
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 215 of 254 PageID:
                                  103359

                                                                                                          1216
   alone [1] - 1150:5         anatomy [1] - 1101:1         appointments [1] -           1147:18, 1149:2, 1150:1
   altogether [1] - 1014:19   anchor [1] - 1027:9           1005:6                     asbestiform [2] -
   amazing [2] - 1040:8,      animal [5] - 1084:24,        approach [13] - 1004:23,     1185:25
    1040:9                     1085:6, 1085:11,             1007:20, 1130:8,           asbestos [25] - 1011:9,
   American [9] - 1008:7,      1085:12, 1085:19             1196:3, 1196:8,             1060:15, 1061:9,
    1146:14, 1146:20,         answer [19] - 1033:2,         1196:15, 1196:22,           1173:10, 1179:10,
    1146:23, 1148:9,           1033:15, 1037:15,            1197:2, 1199:17,            1179:12, 1179:21,
    1154:3, 1157:23,           1069:11, 1069:13,            1199:18, 1199:20,           1179:24, 1180:2,
    1161:25, 1166:10           1069:15, 1070:15,            1200:8, 1200:20             1182:13, 1183:17,
   amount [6] - 1009:21,       1070:17, 1078:23,           approached [2] - 1010:2,     1185:8, 1185:10,
    1052:5, 1111:6, 1183:6,    1106:12, 1106:24,            1012:20                     1185:13, 1185:18,
    1201:6                     1109:19, 1118:9,            appropriate [7] - 1017:3,    1186:4, 1186:16,
   amounts [1] - 1185:8        1132:6, 1150:25,             1023:17, 1077:24,           1187:13, 1187:25,
   AN [1] - 1213:6             1186:8, 1186:10,             1132:6, 1191:12,            1189:4, 1210:1, 1210:4,
   analgesics [1] - 1014:13    1186:13, 1207:1              1196:23, 1197:24            1210:7, 1210:8, 1210:14
   analogous [4] - 1015:22,   answered [3] - 1032:21,      appropriately [3] -         asbestos-related [1] -
    1031:10, 1032:24,          1099:10, 1186:7              1024:24, 1026:12,           1061:9
    1033:17                   answering [2] - 1168:20,      1033:6                     ASHCRAFT [1] - 1002:12
   analyses [12] - 1025:5,     1180:16                     approval [1] - 1151:22      aside [4] - 1123:21,
    1045:9, 1058:23,          answers [3] - 1070:25,       approved [3] - 1151:18,      1179:16, 1180:19,
    1072:9, 1083:8, 1091:7,    1074:12, 1160:16             1152:17, 1158:22            1185:16
    1091:8, 1095:1,           anti [2] - 1014:14, 1057:3   area [7] - 1030:17,         aspect [8] - 1010:7,
    1095:15, 1104:3,          anti-inflammatory [2] -       1032:20, 1054:18,           1011:3, 1147:20,
    1153:21, 1163:18           1014:14, 1057:3              1063:25, 1113:21,           1180:9, 1180:21,
   analysis [45] - 1025:20,   antiinflammatories [1] -      1115:20, 1197:23            1198:4, 1198:5, 1198:8
    1026:1, 1026:18,           1202:21                     areas [7] - 1026:22,        aspects [2] - 1059:5,
    1026:23, 1027:3,          anyway [2] - 1123:3,          1054:18, 1058:20,           1131:14
    1027:8, 1029:2,            1187:16                      1060:7, 1095:17,           aspirin [8] - 1014:14,
    1038:25, 1054:5,          apart [3] - 1049:2,           1096:12, 1202:7             1014:19, 1014:22,
    1055:7, 1059:11,           1105:1, 1137:10             argument [1] - 1022:23       1015:17, 1015:20,
    1059:17, 1068:7,          apologize [2] - 1171:13,     arise [3] - 1136:22,         1016:11, 1016:13,
    1071:24, 1072:14,          1184:10                      1137:1, 1153:3              1017:13
    1073:22, 1080:14,         appear [6] - 1035:10,        ARPS [1] - 1002:18          assembled [1] - 1093:12
    1080:17, 1081:19,          1062:25, 1154:18,           arrive [3] - 1031:6,        assembling [1] - 1083:23
    1082:7, 1082:13,           1193:15, 1208:19,            1031:8, 1082:22            assess [6] - 1040:13,
    1083:6, 1083:20,           1209:7                      arrived [1] - 1083:22        1087:19, 1097:2,
    1084:16, 1085:17,         appearance [1] -             article [21] - 1018:4,       1097:5, 1097:21,
    1090:10, 1090:13,          1175:13                      1025:19, 1028:2,            1117:20
    1091:1, 1093:9,           appendix [1] - 1178:15        1041:9, 1082:22,           assessed [9] - 1088:4,
    1103:17, 1116:16,         applicability [1] - 1130:9    1104:9, 1106:15,            1099:11, 1101:5,
    1116:24, 1117:5,          application [7] - 1055:9,     1135:15, 1135:17,           1101:7, 1116:2,
    1117:9, 1117:10,           1103:3, 1152:3,              1146:3, 1146:7, 1152:8,     1117:15, 1149:10,
    1140:14, 1151:7,           1180:13, 1189:24,            1152:16, 1154:16,           1189:24, 1200:23
    1153:20, 1160:7,           1195:1, 1197:6               1155:20, 1184:5,           assessing [4] - 1109:3,
    1179:18, 1191:16,         applications [3] -            1184:8, 1184:21,            1112:4, 1114:25,
    1197:13, 1197:14,          1102:10, 1165:24,            1185:22, 1190:25,           1196:12
    1197:15, 1199:25           1194:22                      1191:2                     Assessment [3] -
   analyze [4] - 1071:16,     applied [1] - 1192:17        articles [9] - 1089:10,      1195:18, 1195:22,
    1109:17, 1118:13,         applies [1] - 1166:23         1106:19, 1123:5,            1195:24
    1163:18                   apply [3] - 1027:16,          1154:4, 1154:12,           assessment [25] -
   analyzed [2] - 1012:17,     1059:17, 1063:18             1154:17, 1157:24,           1012:22, 1044:13,
    1117:15                   applying [3] - 1035:23,       1178:16, 1190:23            1056:2, 1080:25,
   analyzing [1] - 1117:13     1078:25, 1203:15            ASA [4] - 1147:5,            1081:12, 1081:24,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 216 of 254 PageID:
                                  103360

                                                                                                         1217
    1082:6, 1082:13,            1069:20, 1069:22,         Australian [2] - 1099:20,   background [3] -
    1083:3, 1100:20,            1069:25, 1070:11,          1099:22                     1084:22, 1120:24,
    1101:4, 1105:14,            1083:10, 1087:2,          Austria [1] - 1061:14        1122:1
    1116:10, 1116:11,           1090:20, 1090:22,         author [4] - 1038:24,       backwards [2] - 1111:21,
    1117:22, 1125:24,           1091:14, 1091:21,          1154:24, 1165:15,           1137:6
    1194:7, 1195:4, 1195:7,     1092:3, 1101:21,           1165:16                    badly [2] - 1131:5,
    1195:12, 1195:13,           1103:2, 1103:20,          authored [1] - 1184:21       1131:6
    1199:16, 1200:21,           1104:5, 1104:11,          authorities [1] - 1060:11   baked [4] - 1134:7,
    1206:2, 1206:3              1104:19, 1105:17,         authors [31] - 1015:2,       1134:11, 1134:25,
   assigned [1] - 1114:5        1105:19, 1113:7,           1022:13, 1024:23,           1180:10
   assigning [1] - 1030:2       1113:9, 1113:12,           1025:19, 1026:5,           balance [1] - 1151:24
   assistance [1] - 1010:6      1118:5, 1129:7, 1141:7,    1028:23, 1030:23,          Ballman [1] - 1146:18
   associated [22] -            1142:8, 1145:5, 1146:2,    1034:5, 1035:1,            band [2] - 1127:21,
    1014:16, 1019:2,            1146:5, 1151:25,           1040:16, 1042:13,           1127:23
    1019:10, 1035:8,            1152:20, 1152:21,          1043:11, 1044:9,           barely [1] - 1146:16
    1037:21, 1044:19,           1153:7, 1153:12,           1053:9, 1053:24,           bars [4] - 1041:16,
    1047:4, 1047:6,             1153:17, 1155:24,          1059:2, 1059:9,             1041:17, 1045:1, 1164:8
    1068:11, 1097:24,           1161:19, 1161:21,          1059:12, 1069:9,           BART [1] - 1002:20
    1098:6, 1100:9,             1162:8, 1163:5, 1166:3,    1069:18, 1071:3,           based [22] - 1006:25,
    1101:20, 1165:20,           1166:17, 1168:5,           1089:5, 1107:13,            1024:17, 1027:17,
    1166:9, 1175:12,            1172:21, 1175:14,          1108:1, 1146:9, 1152:9,     1035:9, 1035:22,
    1175:21, 1176:14,           1180:8, 1180:22,           1153:15, 1156:11,           1042:14, 1044:2,
    1176:21, 1202:22,           1181:2, 1181:7,            1156:20, 1167:20,           1046:3, 1047:17,
    1202:23, 1208:14            1189:12, 1192:25,          1167:25                     1094:4, 1097:9, 1100:2,
   Association [7] - 1077:9,    1202:15, 1202:17,         automatically [1] -          1118:13, 1151:5,
    1146:15, 1146:20,           1208:21                    1156:15                     1153:22, 1168:17,
    1148:10, 1154:3,           Association's [1] -        available [25] - 1009:21,    1178:2, 1186:1, 1199:9,
    1162:1, 1165:12             1146:23                    1053:15, 1054:15,           1201:12, 1203:1, 1203:6
   association [104] -         associations [4] -          1060:5, 1073:24,           baseline [2] - 1112:5,
    1014:20, 1014:21,           1015:17, 1023:22,          1074:3, 1074:5,             1112:6
    1016:12, 1016:14,           1093:6, 1208:18            1074:15, 1078:16,          basic [4] - 1008:23,
    1016:17, 1017:8,           assume [3] - 1083:16,       1083:8, 1083:12,            1047:24, 1126:18,
    1017:13, 1017:22,           1120:13, 1157:17           1084:4, 1092:25,            1179:20
    1018:17, 1018:21,          assuming [3] - 1030:1,      1098:19, 1102:6,           basis [1] - 1184:4
    1019:9, 1019:15,            1070:25, 1111:10           1103:22, 1105:11,          bat [1] - 1119:16
    1020:11, 1020:13,          asthma [4] - 1120:8,        1105:12, 1106:6,           BE [1] - 1213:6
    1020:17, 1020:22,           1120:10, 1122:5,           1112:7, 1117:6,            bearing [1] - 1074:22
    1021:16, 1024:19,           1122:14                    1171:18, 1194:17,          bears [1] - 1085:13
    1024:22, 1025:6,           attached [1] - 1149:1       1196:6, 1202:12            BEASLEY [1] - 1002:10
    1025:22, 1026:25,          attempt [2] - 1054:16,     average [4] - 1111:5,       became [1] - 1080:13
    1027:6, 1027:18,            1178:24                    1129:1, 1160:21,           become [2] - 1040:23,
    1027:23, 1027:24,          attempted [1] - 1148:6      1160:22                     1151:11
    1028:10, 1029:3,           attend [2] - 1006:15,      aware [6] - 1038:21,        becomes [2] - 1027:8,
    1029:15, 1032:14,           1006:18                    1040:23, 1079:14,           1048:14
    1035:13, 1035:21,          attention [4] - 1048:24,    1107:24, 1169:21,          beer [3] - 1044:17,
    1035:25, 1038:1,            1049:3, 1068:17, 1164:9    1192:10                     1044:23, 1044:25
    1038:2, 1042:4, 1044:5,    attenuate [1] - 1114:15    awareness [1] - 1040:19     began [1] - 1111:16
    1044:6, 1052:22,           attributes [1] - 1132:5    aways [1] - 1016:19         beginning [3] - 1081:21,
    1059:8, 1059:16,           audience [1] - 1148:2      awfully [1] - 1111:5         1082:4, 1195:11
    1063:13, 1063:14,          Australia [7] - 1097:17,   axis [1] - 1041:12          begins [1] - 1184:25
    1063:20, 1068:19,           1098:13, 1099:24,                                     Behalf [1] - 1003:4
    1068:21, 1069:2,            1100:7, 1100:10,                      B               behalf [4] - 1002:14,
    1069:4, 1069:8,             1179:3, 1179:4            baby [1] - 1182:20           1002:22, 1004:9,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 217 of 254 PageID:
                                  103361

                                                                                                          1218
    1183:22                    1130:9, 1191:14,            1182:8, 1183:3,            bottle [6] - 1044:17,
   behavior [1] - 1206:10      1197:4, 1210:23             1185:18, 1186:5, 1188:2     1181:22, 1181:23,
   BEISNER [1] - 1002:18      bias [69] - 1025:8,         biological [6] - 1034:23,    1182:13, 1182:20,
   beliefs [1] - 1151:10       1025:24, 1033:10,           1056:14, 1102:4,            1183:2
   belong [5] - 1127:14,       1037:7, 1037:11,            1102:19, 1102:21,          bottom [10] - 1037:6,
    1128:1, 1128:3, 1128:4,    1037:18, 1037:24,           1194:11                     1081:11, 1086:25,
    1133:1                     1038:4, 1038:10,           biologically [8] -           1131:17, 1136:1,
   below [11] - 1016:14,       1038:19, 1039:3,            1034:15, 1052:13,           1147:4, 1160:21,
    1016:23, 1017:6,           1039:6, 1039:10,            1073:5, 1088:2,             1163:9, 1163:14,
    1018:16, 1020:2,           1040:6, 1040:12,            1182:14, 1183:18,           1195:11
    1020:3, 1020:21,           1041:10, 1043:9,            1186:16, 1188:16           boundaries [1] - 1070:5
    1042:18, 1105:15,          1043:17, 1044:10,          biology [1] - 1180:20       bounds [1] - 1143:22
    1163:7, 1164:6             1048:18, 1049:1,           biostatistician [1] -       box [1] - 1058:3
   beneath [1] - 1127:14       1049:6, 1049:11,            1147:12                    boxes [2] - 1076:18,
   benefit [1] - 1191:5        1049:16, 1049:17,          biostatistics [1] -          1076:20
   Berge [5] - 1025:18,        1058:14, 1058:17,           1147:14                    Bradford [51] - 1012:22,
    1029:1, 1058:23,           1061:20, 1068:17,          birth [4] - 1039:21,         1026:17, 1027:4,
    1059:2, 1059:12            1070:12, 1093:22,           1039:24, 1039:25            1027:7, 1027:12,
   Berger [1] - 1148:17        1096:16, 1096:18,          bit [18] - 1008:5,           1027:16, 1028:2,
   best [3] - 1029:21,         1096:22, 1100:1,            1010:17, 1012:3,            1031:4, 1031:6, 1034:4,
    1079:25, 1111:23           1114:10, 1114:11,           1013:10, 1026:1,            1034:7, 1035:23,
   better [7] - 1022:4,        1114:13, 1114:15,           1030:10, 1035:3,            1036:9, 1051:1, 1054:4,
    1023:18, 1029:24,          1116:6, 1116:7, 1164:9,     1037:2, 1050:22,            1057:1, 1059:11,
    1127:2, 1132:24,           1164:14, 1164:22,           1050:23, 1050:24,           1059:17, 1063:15,
    1157:17, 1157:20           1165:4, 1166:6, 1167:9,     1058:18, 1079:16,           1063:19, 1071:17,
   better" [1] - 1127:5        1168:3, 1169:8,             1119:11, 1119:13,           1071:19, 1072:14,
   Between [1] - 1165:12       1169:13, 1170:15,           1124:1, 1138:2, 1198:9      1076:15, 1078:7,
   between [47] - 1009:18,     1170:18, 1170:24,          bizarre [1] - 1051:20        1081:18, 1083:20,
    1011:9, 1011:23,           1171:4, 1172:15,           block [2] - 1056:5,          1090:17, 1091:1,
    1013:4, 1015:17,           1173:14, 1173:20,           1145:7                      1091:4, 1102:13,
    1024:19, 1025:21,          1174:10, 1177:24,          blood [1] - 1086:21          1102:17, 1116:14,
    1026:6, 1027:18,           1178:3, 1178:14,           blue [1] - 1041:15           1117:5, 1117:8, 1117:9,
    1035:13, 1035:25,          1190:17, 1190:24,          Board [3] - 1119:19,         1118:11, 1139:2,
    1047:9, 1059:6,            1192:23, 1207:25,           1147:5, 1147:18             1139:7, 1160:6,
    1059:23, 1062:11,          1208:1, 1208:2             body [17] - 1011:22,         1179:17, 1191:16,
    1063:9, 1063:17,          biases [1] - 1096:17         1031:18, 1033:19,           1192:17, 1195:1,
    1063:21, 1068:20,         BIDDLE [1] - 1002:16         1048:3, 1054:8,             1197:13, 1198:5,
    1070:1, 1083:11,          big [5] - 1012:6, 1037:9,    1054:11, 1058:9,            1199:25, 1200:10,
    1091:14, 1098:1,           1060:1, 1133:24,            1058:10, 1078:16,           1200:18, 1200:25,
    1098:8, 1098:24,           1133:25                     1094:20, 1168:2,            1203:16
    1099:15, 1101:21,         binder [7] - 1068:1,         1168:5, 1168:7,            brain [1] - 1039:22
    1103:2, 1103:20,           1079:20, 1107:8,            1172:22, 1172:25,          break [5] - 1065:23,
    1104:5, 1104:11,           1138:10, 1141:25,           1173:8, 1189:10             1066:1, 1069:15,
    1104:14, 1104:19,          1142:2, 1184:13            Body [1] - 1165:12           1118:17, 1201:23
    1104:22, 1105:18,         Bindman [1] - 1115:18       book [14] - 1031:25,        breast [2] - 1032:7,
    1108:14, 1109:5,          biologic [20] - 1030:22,     1077:5, 1077:7,             1045:18
    1110:8, 1111:12,           1072:15, 1072:17,           1077:14, 1130:4,           brief [3] - 1011:18,
    1164:5, 1166:21,           1074:25, 1075:10,           1138:7, 1138:11,            1059:21, 1169:11
    1167:15, 1172:22,          1085:13, 1103:2,            1139:9, 1139:16,           briefing [2] - 1022:21,
    1175:14, 1189:12,          1103:8, 1166:16,            1139:17, 1139:19,           1170:9
    1193:10, 1204:4            1179:18, 1180:20,           1154:24, 1174:16,          briefly [2] - 1147:3,
   beware [1] - 1159:5         1180:24, 1181:1,            1174:20                     1209:24
   beyond [5] - 1126:4,        1181:2, 1181:13,           booklet [1] - 1171:3        bright [4] - 1021:19,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 218 of 254 PageID:
                                  103362

                                                                                                         1219
    1022:2, 1027:22, 1151:8    1002:16, 1002:18,          Canadian [5] - 1080:4,      1111:13, 1119:22,
   bring [5] - 1073:13,        1002:20, 1002:21,           1106:18, 1107:1,           1120:4, 1120:6,
    1129:20, 1134:24,          1003:4, 1004:14,            1197:10, 1198:13           1120:12, 1120:16,
    1146:13, 1178:22           1018:11, 1020:9,           cancer [155] - 1007:14,     1120:21, 1120:25,
   broad [2] - 1059:24,        1034:12, 1046:19,           1007:17, 1011:10,          1121:3, 1121:6, 1121:8,
    1114:4                     1064:14, 1067:6,            1011:20, 1012:1,           1121:10, 1121:12,
   broaden [1] - 1049:6        1069:16, 1074:1,            1013:4, 1014:7,            1121:19, 1123:6,
   broader [3] - 1039:5,       1074:19, 1107:5,            1014:16, 1015:18,          1123:8, 1124:3, 1124:7,
    1147:21, 1207:19           1107:25, 1119:10,           1019:3, 1022:1, 1024:2,    1126:8, 1126:15,
   brought [2] - 1101:10,      1125:12, 1138:24,           1024:19, 1025:21,          1165:21, 1166:9,
    1146:7                     1170:11, 1174:6,            1026:7, 1027:18,           1172:22, 1172:24,
   BROWN [55] - 1002:21,       1184:7, 1186:14,            1028:7, 1028:16,           1173:8, 1174:10,
    1004:6, 1004:14,           1187:19, 1188:25,           1028:20, 1030:21,          1175:12, 1175:15,
    1004:20, 1004:23,          1192:9, 1193:25,            1031:10, 1031:11,          1177:5, 1177:10,
    1018:2, 1018:8,            1199:6, 1200:17,            1032:7, 1032:15,           1177:15, 1178:17,
    1018:11, 1020:9,           1202:2, 1203:24             1032:23, 1032:25,          1179:23, 1180:14,
    1026:3, 1034:12,                                       1033:13, 1034:1,           1182:15, 1183:19,
    1035:17, 1045:21,                     C                1034:10, 1034:16,          1183:24, 1188:8,
    1046:7, 1046:11,                                       1034:24, 1035:10,          1189:12, 1193:9,
                              C-reactive [1] - 1086:19
    1046:19, 1051:23,                                      1035:14, 1036:1,           1193:15, 1194:21,
                              caffeine [1] - 1206:24
    1063:23, 1064:4,                                       1038:21, 1040:7,           1202:17, 1203:13,
                              calculated [3] - 1041:21,
    1064:10, 1064:13,                                      1040:20, 1042:10,          1205:14, 1205:17,
                               1095:2, 1169:4
    1064:14, 1065:22,                                      1042:25, 1044:23,          1206:1, 1208:9,
                              CALIFORNIA [1] -
    1069:10, 1073:15,                                      1044:25, 1045:4,           1208:14, 1209:9
                               1002:20
    1077:7, 1104:16,                                       1045:6, 1045:18,          Cancer [2] - 1106:3,
                              Canada [55] - 1053:14,
    1106:11, 1106:22,                                      1046:23, 1047:5,           1165:13
                               1053:17, 1079:12,
    1107:15, 1118:8,                                       1047:18, 1048:10,         cancers [3] - 1100:24,
                               1080:3, 1080:11,
    1124:21, 1138:21,                                      1049:3, 1049:16,           1205:16, 1205:21
                               1080:20, 1080:24,
    1141:25, 1167:4,                                       1054:9, 1055:19,          cannot [5] - 1172:2,
                               1081:4, 1081:5, 1081:7,
    1169:19, 1173:25,                                      1057:8, 1057:9, 1061:5,    1177:13, 1177:16,
                               1081:23, 1082:6,
    1183:25, 1184:13,                                      1062:17, 1062:24,          1177:17, 1177:18
                               1082:13, 1083:2,
    1186:11, 1186:25,                                      1062:25, 1063:10,         capture [3] - 1065:11,
                               1085:16, 1086:8,
    1188:21, 1188:25,                                      1063:17, 1063:21,          1092:11, 1110:11
                               1087:9, 1088:3,
    1192:8, 1192:9,                                        1064:22, 1065:16,         captured [1] - 1045:6
                               1088:14, 1094:22,
    1193:24, 1193:25,                                      1067:13, 1067:22,         carcinogen [9] -
                               1097:19, 1100:20,
    1197:20, 1199:5,                                       1068:12, 1068:21,          1033:20, 1061:6,
                               1105:2, 1116:10,
    1199:6, 1200:13,                                       1070:1, 1070:12,           1061:23, 1179:21,
                               1116:17, 1124:9,
    1200:17, 1201:24,                                      1075:1, 1079:13,           1180:2, 1181:4,
                               1124:18, 1125:9,
    1202:2, 1203:19                                        1081:25, 1082:18,          1181:25, 1188:1
                               1125:16, 1125:17,
   Brown [1] - 1212:8                                      1083:11, 1083:23,         carcinogenic [2] -
                               1125:19, 1125:22,
   brown [2] - 1067:19,                                    1084:5, 1087:3,            1185:9, 1185:17
                               1126:1, 1194:8,
    1068:3                                                 1088:21, 1091:15,         carcinogenicity [1] -
                               1194:10, 1194:14,
   bucket [2] - 1140:17,                                   1092:5, 1092:9,            1190:16
                               1196:7, 1196:11,
    1140:18                                                1092:24, 1095:9,          carcinogens [2] -
                               1197:1, 1197:5, 1197:7,
   buckets [1] - 1140:20                                   1098:1, 1101:20,           1181:23, 1185:6
                               1198:6, 1198:23,
   bulk [1] - 1118:20                                      1102:9, 1103:21,          Carcinoma [1] - 1074:7
                               1199:18, 1200:5,
   bullets [1] - 1123:2                                    1104:6, 1104:12,          Care [2] - 1003:4, 1007:7
                               1200:7, 1200:9,
   bunch [1] - 1058:7                                      1104:14, 1104:20,         care [10] - 1006:15,
                               1200:20, 1207:7,
   business [4] - 1125:10,                                 1104:23, 1105:19,          1006:16, 1008:2,
                               1209:23, 1209:25,
    1125:13, 1151:4,                                       1106:7, 1108:15,           1011:2, 1097:1, 1097:4,
                               1210:13, 1210:19,
    1162:11                                                1108:19, 1109:5,           1121:3, 1121:6,
                               1210:21
   BY [35] - 1002:11,                                      1109:18, 1109:22,          1121:24, 1122:6
                              Canada's [2] - 1081:18,
    1002:12, 1002:14,                                      1110:1, 1110:9,           career [4] - 1011:1,
                               1196:7
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 219 of 254 PageID:
                                  103363

                                                                                                   1220
    1023:5, 1122:18,        1175:20, 1175:24,       1117:20, 1123:10,           1137:8, 1175:11,
    1149:22                 1178:5, 1178:25,        1123:11, 1123:12,           1182:15
   careful [2] - 1015:3,    1180:5, 1181:9,         1123:20, 1123:21,          causing [3] - 1054:3,
    1043:12                 1191:13, 1191:14,       1123:23, 1123:25,           1183:19, 1209:2
   carried [1] - 1136:14    1191:17, 1201:13,       1129:2, 1165:19,           CCR [2] - 1002:24,
   carry [1] - 1128:16      1203:9, 1203:17,        1168:8, 1189:19             1213:11
   carve [1] - 1010:15      1205:3, 1205:15,       categories [2] - 1052:15,   census [1] - 1137:12
   cascade [1] - 1103:7     1205:21, 1209:2         1059:24                    center [2] - 1006:19,
   Case [1] - 1131:11      case-control [62] -     categorize [1] - 1210:4      1121:5
   case [107] - 1011:6,     1031:15, 1031:18,      Categorizing [1] -          CEPA [1] - 1196:1
    1017:4, 1023:11,        1031:21, 1032:1,        1130:24                    certain [7] - 1027:20,
    1028:17, 1029:9,        1032:8, 1032:16,       category [7] - 1052:13,      1028:17, 1045:8,
    1031:15, 1031:18,       1038:17, 1038:18,       1054:4, 1114:4, 1131:8,     1063:12, 1112:5,
    1031:21, 1032:1,        1040:15, 1049:7,        1139:11, 1190:13            1117:21, 1207:18
    1032:8, 1032:10,        1049:19, 1051:10,      Causal [2] - 1138:8,        certainly [7] - 1045:22,
    1032:16, 1035:4,        1054:24, 1058:12,       1139:1                      1078:10, 1123:25,
    1037:25, 1038:17,       1063:12, 1068:16,      causal [42] - 1011:23,       1129:2, 1144:17,
    1038:18, 1038:20,       1070:23, 1083:25,       1024:18, 1024:22,           1169:22, 1204:9
    1039:8, 1040:15,        1091:23, 1097:14,       1025:8, 1025:20,           certainty [6] - 1011:16,
    1049:7, 1049:19,        1098:14, 1098:21,       1025:24, 1026:6,            1030:23, 1177:4,
    1051:10, 1053:1,        1101:11, 1111:14,       1029:14, 1030:18,           1177:14, 1177:20,
    1054:24, 1055:12,       1111:19, 1112:8,        1031:2, 1031:8, 1033:7,     1178:2
    1058:12, 1058:24,       1127:2, 1127:14,        1033:22, 1036:6,           Certificate [1] - 1213:11
    1059:6, 1060:19,        1128:1, 1128:10,        1052:22, 1053:5,           Certified [1] - 1119:19
    1063:4, 1063:5,         1128:14, 1128:19,       1053:6, 1059:8,            CERTIFIED [1] - 1213:6
    1063:12, 1068:16,       1128:22, 1129:8,        1063:16, 1063:20,          Cervix [1] - 1074:8
    1070:21, 1070:23,       1129:13, 1129:14,       1068:21, 1069:4,           cetera [2] - 1086:2,
    1071:17, 1083:25,       1129:17, 1132:11,       1069:8, 1069:19,            1180:10
    1084:10, 1087:20,       1136:11, 1136:13,       1069:22, 1071:16,          challenge [2] - 1036:21,
    1091:23, 1096:18,       1136:20, 1137:5,        1077:22, 1077:25,           1147:6
    1097:14, 1098:14,       1137:9, 1137:17,        1083:12, 1103:22,          challenges [4] - 1036:18,
    1098:21, 1101:11,       1137:23, 1139:15,       1104:15, 1104:23,           1037:3, 1179:25,
    1111:14, 1111:19,       1160:19, 1160:21,       1105:19, 1139:10,           1192:21
    1112:8, 1116:3,         1163:21, 1170:18,       1181:8, 1186:6,            challenging [1] -
    1117:17, 1123:21,       1172:15, 1173:21,       1186:18, 1189:12,           1142:23
    1127:2, 1127:14,        1175:20, 1178:5,        1193:8, 1199:25, 1200:1    chance [19] - 1036:25,
    1127:15, 1128:1,        1191:13, 1191:14,      causation [15] - 1024:15,    1037:1, 1037:7,
    1128:10, 1128:14,       1201:13, 1203:9,        1025:10, 1026:13,           1037:11, 1037:13,
    1128:19, 1128:22,       1205:3, 1205:15,        1029:21, 1031:7,            1037:14, 1037:16,
    1129:8, 1129:11,        1205:21                 1036:19, 1078:17,           1037:25, 1061:19,
    1129:13, 1129:14,      Case-Control [1] -       1130:9, 1145:3,             1096:16, 1116:8,
    1129:17, 1132:11,       1131:11                 1145:18, 1179:16,           1150:5, 1150:13,
    1132:12, 1133:5,       case-controls [7] -      1182:6, 1192:23,            1150:24, 1171:5,
    1135:23, 1136:1,        1028:17, 1035:4,        1201:1, 1201:5              1171:25, 1172:2,
    1136:11, 1136:13,       1058:24, 1070:21,      Causation [3] - 1077:10,     1190:17
    1136:20, 1137:5,        1117:17, 1135:23,       1138:8, 1138:25            change [13] - 1035:16,
    1137:9, 1137:17,        1136:1                 caused [2] - 1062:17,        1042:6, 1042:20,
    1137:23, 1139:15,      cases [23] - 1024:23,    1120:9                      1043:15, 1049:14,
    1142:19, 1153:8,        1033:5, 1039:8,        causes [13] - 1030:21,       1050:23, 1051:17,
    1153:9, 1160:19,        1041:13, 1042:7,        1044:25, 1055:10,           1137:24, 1158:8,
    1160:21, 1163:21,       1043:6, 1043:14,        1062:24, 1081:24,           1206:6, 1206:12,
    1170:18, 1172:15,       1048:10, 1092:11,       1082:18, 1083:23,           1206:13, 1206:15
    1172:20, 1173:21,       1101:6, 1101:9,         1084:5, 1120:4, 1124:7,    changes [4] - 1077:18,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 220 of 254 PageID:
                                  103364

                                                                                                            1221
    1183:11, 1187:10,         citation [2] - 1038:15,       1121:1, 1121:3,              1137:17, 1144:12,
    1206:11                    1134:10                      1121:13, 1123:1,             1160:18, 1160:22,
   Chapter [2] - 1138:7,      citations [1] - 1012:15       1127:10, 1127:11,            1163:8, 1163:19,
    1138:25                   cite [4] - 1089:7, 1127:1,    1127:17, 1127:18,            1163:22, 1191:12,
   chapter [4] - 1077:9,       1133:11, 1133:17             1127:19, 1127:22,            1203:8, 1205:3,
    1077:13, 1077:23,         cited [8] - 1030:24,          1131:9, 1132:18,             1205:25, 1206:5,
    1138:18                    1033:23, 1064:20,            1132:23, 1133:6              1207:11
   character [1] - 1124:22     1074:13, 1089:10,           clinician [1] - 1006:6       Cohort [1] - 1131:11
   characteristics [1] -       1134:1, 1135:12,            clip [2] - 1169:11, 1170:6   cohorts [8] - 1035:5,
    1131:23                    1138:14                     close [6] - 1016:7,           1058:24, 1070:24,
   characterization [2] -     cites [1] - 1095:9            1034:13, 1036:4,             1117:17, 1127:25,
    1124:25, 1192:15          citing [4] - 1087:4,          1043:17, 1079:6, 1111:6      1132:11, 1136:2,
   characterized [1] -         1134:14, 1134:15,           closely [2] - 1209:1,         1137:23
    1189:18                    1185:22                      1209:2                      collapse [1] - 1144:12
   charge [1] - 1008:24       CIVIL [1] - 1002:2           co [3] - 1006:3, 1146:19,    colleague [6] - 1121:20,
   chart [8] - 1016:19,       claimed [1] - 1139:25         1154:24                      1124:14, 1135:18,
    1019:12, 1042:2,          claims [1] - 1151:9          co-author [1] - 1154:24       1139:21, 1142:18,
    1085:22, 1159:6,          clarification [1] -          co-directed [1] - 1006:3      1155:10
    1167:13, 1167:14           1019:21                     co-experts [1] - 1146:19     colleagues [7] - 1036:11,
   cheat [1] - 1041:23        clarify [3] - 1070:16,       coalesce [1] - 1065:5         1040:13, 1106:1,
   check [2] - 1046:8,         1127:5, 1180:15             coat [1] - 1009:6             1126:7, 1126:10,
    1088:18                   clarifying [1] - 1069:5      coffee [8] - 1206:1,          1194:19
   checklist [1] - 1076:20    CLARKSON [1] - 1002:7         1206:2, 1206:8,             collected [1] - 1206:5
   cherry [1] - 1158:9        class [2] - 1006:2,           1206:23, 1206:24,           color [1] - 1041:14
   cherry-picking [1] -        1168:1                       1206:25, 1207:2, 1207:4     column [2] - 1136:19,
    1158:9                    classic [1] - 1039:20        coherence [1] - 1103:12       1147:16
   chest [2] - 1062:11,       classification [4] -         cohort [66] - 1014:9,        combine [2] - 1153:19,
    1062:12                    1114:3, 1190:11,             1031:22, 1032:4,             1153:21
   child [2] - 1039:21,        1190:21, 1193:2              1032:9, 1032:18,            combined [2] - 1166:4,
    1039:24                   classify [1] - 1198:25        1036:14, 1050:2,             1207:20
   chili [3] - 1181:15,       classifying [1] - 1190:13     1050:6, 1050:9,             combining [1] - 1158:25
    1181:17, 1181:21          classroom [1] - 1006:1        1050:10, 1051:8,            comfortable [2] -
   China [2] - 1097:18,       clear [14] - 1025:8,          1051:9, 1054:25,             1188:11, 1188:12
    1098:14                    1033:4, 1052:3,              1057:22, 1058:6,            coming [2] - 1026:21,
   choose [1] - 1137:1         1102:11, 1106:15,            1059:7, 1063:14,             1032:1
   chose [2] - 1040:20,        1112:10, 1155:22,            1068:19, 1070:21,           commencement [1] -
    1042:14                    1162:15, 1177:13,            1091:13, 1092:5,             1068:18
   Chris [1] - 1181:17         1177:25, 1187:23,            1092:11, 1093:16,           comment [13] - 1038:9,
   CHRISTOPHER [1] -           1194:23, 1199:10,            1093:17, 1105:17,            1053:8, 1058:23,
    1002:14                    1211:3                       1108:1, 1108:12,             1071:8, 1116:16,
   chronic [5] - 1086:16,     clearer [1] - 1025:11         1108:18, 1108:23,            1117:25, 1124:11,
    1088:25, 1122:5,          clearest [1] - 1169:6         1112:2, 1112:8,              1124:18, 1125:22,
    1122:13, 1166:11          clearly [6] - 1028:9,         1112:17, 1113:4,             1148:11, 1168:17,
   cigarette [3] - 1028:6,     1100:16, 1125:5,             1114:20, 1115:1,             1192:13, 1193:4
    1034:16, 1044:17           1185:8, 1200:1, 1201:20      1115:24, 1127:2,            commented [1] -
   circulated [2] - 1155:4,   CLERK [5] - 1004:3,           1127:14, 1128:9,             1028:24
    1155:8                     1066:3, 1067:1,              1128:16, 1128:18,           comments [2] - 1118:2,
   circumstance [3] -          1118:22, 1119:4              1129:14, 1129:17,            1124:12
    1029:20, 1154:1,          clicking [1] - 1076:17        1132:24, 1133:6,            commissioned [1] -
    1176:23                   clinic [3] - 1005:10,         1133:10, 1135:23,            1105:3
   circumstances [3] -         1006:13, 1121:10             1136:11, 1136:13,           Committee [1] - 1002:14
    1031:23, 1172:23,         clinical [17] - 1006:2,       1136:21, 1137:2,            common [2] - 1139:24,
    1176:3                     1029:10, 1076:4,             1137:6, 1137:10,             1165:19
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 221 of 254 PageID:
                                  103365

                                                                                                        1222
   commonly [2] - 1149:16,      1059:18, 1060:7,           1016:15, 1016:20,          1097:2, 1097:4, 1097:5,
    1205:2                      1063:20, 1069:18,          1016:22, 1017:1,           1176:12
   communicate [3] -            1070:10, 1081:24,          1017:6, 1017:14,          confounding [42] -
    1010:25, 1022:15,           1155:23, 1156:4,           1017:16, 1017:18,          1030:7, 1030:8,
    1146:11                     1157:11, 1199:5            1017:20, 1018:15,          1030:10, 1037:7,
   community [4] -             concluded [3] - 1047:12,    1018:19, 1019:4,           1037:11, 1037:21,
    1147:22, 1155:9,            1059:3, 1059:12            1019:13, 1020:11,          1037:24, 1038:5,
    1155:17                    conclusion [31] -           1020:15, 1020:20,          1044:14, 1044:18,
   company [4] - 1010:12,       1011:21, 1031:7,           1020:25, 1021:5,           1045:5, 1045:7,
    1012:24, 1125:20,           1031:8, 1035:16,           1021:9, 1024:3, 1024:6,    1045:19, 1045:22,
    1125:25                     1037:17, 1067:21,          1029:22, 1037:8,           1046:1, 1046:5,
   compare [3] - 1043:1,        1068:3, 1075:20,           1041:24, 1142:12,          1046:21, 1047:16,
    1129:5, 1200:18             1075:21, 1078:25,          1143:3, 1143:9,            1048:7, 1048:13,
   compared [2] - 1019:3,       1082:17, 1082:25,          1143:14, 1143:23,          1058:15, 1058:18,
    1028:7                      1083:22, 1084:3,           1143:24, 1144:18,          1064:9, 1093:23,
   comparing [2] - 1161:6,      1084:21, 1090:23,          1144:21, 1146:1,           1096:16, 1098:2,
    1161:11                     1101:7, 1103:14,           1153:1, 1156:1,            1104:12, 1104:20,
   compatible [1] - 1058:13     1118:4, 1144:7, 1145:3,    1156:21, 1157:2,           1116:7, 1171:5,
   competing [1] - 1192:24      1145:17, 1151:11,          1159:11, 1159:14,          1174:25, 1175:1,
   complete [5] - 1072:11,      1151:17, 1151:25,          1190:18                    1175:9, 1177:5,
    1123:4, 1137:12,            1163:16, 1187:22,         confine [1] - 1046:12       1177:18, 1190:17,
    1170:20, 1170:23            1190:12, 1194:13,         confined [2] - 1032:16,     1208:7, 1208:9,
   completely [6] - 1078:19,    1198:15, 1200:2            1042:17                    1208:20, 1209:8,
    1140:3, 1145:15,           conclusions [17] -         confines [1] - 1126:4       1209:11, 1209:14
    1208:20, 1210:5, 1210:9     1011:13, 1011:19,         confining [1] - 1046:20    confused [1] - 1099:25
   complex [1] - 1065:1         1014:17, 1024:11,         confirm [7] - 1029:21,     confusing [1] - 1153:14
   complimentary [2] -          1024:14, 1026:10,          1032:5, 1046:17,          confusingly [1] - 1151:1
    1143:8, 1143:16             1037:5, 1061:21,           1064:12, 1087:7,          confusion [3] - 1098:2,
   comprehensive [1] -          1069:24, 1075:17,          1099:8, 1133:4             1098:5, 1143:13
    1106:5                      1095:3, 1149:9, 1151:4,   confirmation [2] -         Congress [1] - 1007:10
   concentrate [1] -            1151:9, 1159:5, 1200:6,    1068:19, 1105:17          connection [5] -
    1026:22                     1203:7                    confirmed [1] - 1029:17     1011:23, 1013:3,
   concept [12] - 1022:24,     concordance [1] -          confirming [1] - 1133:19    1063:9, 1098:16,
    1023:2, 1023:7, 1043:9,     1099:3                    conflate [1] - 1197:16      1100:14
    1047:24, 1059:13,          conditions [1] - 1096:12   conflict [3] - 1156:5,     connections [1] - 1011:9
    1132:2, 1138:1, 1149:9,    condom [1] - 1055:5         1156:13, 1157:11          consensus [2] - 1162:2,
    1157:7, 1182:9, 1183:4     condoms [2] - 1055:13,     conflicts [2] - 1136:22,    1162:4
   conceptualize [1] -          1202:15                    1137:1                    consider [12] - 1051:1,
    1032:12                    conduct [4] - 1011:11,     confound [2] - 1097:25,     1051:7, 1059:9, 1073:3,
   conceptualized [1] -         1026:17, 1060:18,          1098:8                     1074:14, 1085:12,
    1057:3                      1060:21                   confounder [15] -           1091:6, 1114:21,
   conceptually [1] -          conducted [9] - 1006:21,    1045:3, 1048:1,            1116:18, 1162:6,
    1137:9                      1022:14, 1049:19,          1065:13, 1065:17,          1203:11, 1209:20
   concern [3] - 1037:24,       1053:9, 1095:1,            1097:23, 1098:4,          considerable [4] -
    1173:12, 1201:3             1095:15, 1096:10,          1099:6, 1099:9,            1196:19, 1206:18,
   concerned [4] - 1026:12,     1097:13, 1132:5            1175:24, 1176:13,          1206:20, 1207:22
    1033:6, 1036:6, 1040:14    conducting [2] -            1176:23, 1176:25,         consideration [1] -
   concerning [2] -             1021:25, 1137:12           1177:15, 1208:25,          1072:15
    1007:11, 1173:7            conference [1] - 1008:19    1209:1                    considerations [3] -
   concerns [1] - 1192:21      confers [1] - 1064:24      confounders [10] -          1027:5, 1076:16, 1078:8
   conclude [15] - 1025:3,     confidence [44] -           1030:9, 1033:9,           considered [16] -
    1027:17, 1035:6,            1012:7, 1013:11,           1047:19, 1047:22,          1028:25, 1056:4,
    1035:24, 1036:2,            1016:1, 1016:8,            1048:3, 1064:16,           1057:2, 1071:23,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 222 of 254 PageID:
                                  103366

                                                                                                          1223
    1072:2, 1072:18,            1194:25, 1199:23,         contractor [1] - 1080:13    conventional [2] -
    1078:14, 1095:23,           1202:17                   contrary [3] - 1174:18,      1014:22, 1078:9
    1100:14, 1100:15,          consistently [4] -          1187:22, 1202:16           conventions [1] -
    1101:8, 1127:12,            1163:16, 1202:20,         contrast [1] - 1147:17       1146:10
    1131:18, 1173:13,           1202:22, 1209:14          contribute [1] - 1122:25    conversation [4] -
    1174:9, 1202:8             constant [1] - 1193:7      Control [1] - 1131:11        1078:6, 1134:6, 1135:1,
   considering [4] - 1091:3,   constituent [2] -          control [72] - 1029:17,      1137:16
    1094:8, 1162:10,            1185:12, 1189:10           1029:19, 1029:24,          conversations [1] -
    1180:22                    constituents [4] -          1030:6, 1031:15,            1143:12
   consistency [38] -           1011:25, 1180:6,           1031:18, 1031:21,          converse [1] - 1010:20
    1034:2, 1054:6, 1054:8,     1185:17, 1189:22           1032:1, 1032:8,            convey [1] - 1028:4
    1054:12, 1054:17,          consultants [1] -           1032:16, 1038:17,          conveying [1] - 1024:7
    1056:3, 1056:25,            1184:22                    1038:18, 1040:15,          convincing [1] - 1031:3
    1057:18, 1059:10,          consultation [4] -          1049:7, 1049:19,           Cook [3] - 1051:21,
    1059:22, 1059:23,           1081:14, 1195:15,          1051:10, 1054:24,           1051:23, 1052:14
    1094:13, 1094:14,           1195:20, 1199:12           1058:12, 1059:7,           cool [1] - 1093:25
    1094:17, 1094:21,          consulting [2] - 1009:9,    1063:12, 1068:16,          COPD [1] - 1120:10
    1095:21, 1139:2,            1010:16                    1070:23, 1083:25,          copy [6] - 1004:21,
    1139:12, 1139:20,          consults [1] - 1006:17      1091:23, 1097:14,           1079:23, 1129:18,
    1139:23, 1141:7,           consumer [1] - 1207:8       1098:14, 1098:21,           1138:11, 1138:17,
    1141:11, 1145:5,           consumers [1] - 1210:21     1101:11, 1111:14,           1138:22
    1152:1, 1152:21,           consumption [4] -           1111:19, 1112:8,           copyright [2] - 1138:18,
    1158:21, 1160:1,            1206:2, 1206:8,            1127:2, 1127:14,            1191:4
    1160:12, 1164:1,            1206:23, 1206:24           1127:20, 1127:21,          corner [1] - 1122:22
    1164:2, 1172:11,           contact [2] - 1204:22,      1128:1, 1128:10,           cornstarch [1] - 1207:15
    1180:9, 1201:7, 1202:3,     1204:25                    1128:14, 1128:19,          corporate [3] - 1186:24,
    1202:5, 1202:9, 1203:1,    contain [5] - 1011:25,      1128:22, 1129:8,            1187:2, 1187:14
    1203:5                      1015:8, 1040:25,           1129:13, 1129:14,          Correct [122] - 1016:21,
   consistent [51] -            1060:15, 1195:8            1129:17, 1132:11,           1018:21, 1020:13,
    1026:10, 1033:24,          contained [3] - 1180:6,     1133:5, 1136:7, 1136:8,     1031:15, 1068:7,
    1043:10, 1043:16,           1185:7, 1189:18            1136:11, 1136:13,           1071:11, 1073:9,
    1046:2, 1047:18,           contains [3] - 1081:17,     1136:20, 1137:5,            1075:1, 1075:4,
    1047:21, 1055:16,           1185:18, 1187:25           1137:9, 1137:17,            1075:17, 1080:5,
    1055:23, 1056:12,          contaminated [1] -          1137:23, 1139:15,           1081:19, 1083:4,
    1058:6, 1058:9,             1189:9                     1160:19, 1160:21,           1084:16, 1084:22,
    1058:11, 1058:25,          contamination [2] -         1163:21, 1170:18,           1085:4, 1085:20,
    1059:19, 1060:6,            1185:10, 1189:5            1172:15, 1173:21,           1085:24, 1086:2,
    1069:25, 1082:8,           contemporaneous [1] -       1175:20, 1178:5,            1086:9, 1087:10,
    1082:14, 1083:9,            1086:11                    1191:13, 1191:14,           1087:23, 1088:16,
    1089:4, 1094:20,           Content [1] - 1146:24       1201:13, 1203:9,            1089:19, 1090:5,
    1095:7, 1095:24,           content [1] - 1094:12       1205:3, 1205:15,            1090:7, 1090:10,
    1102:14, 1103:18,                                      1205:21                     1090:14, 1090:17,
                               context [11] - 1036:19,
    1103:19, 1104:4,                                      controlled [2] - 1065:18,    1090:20, 1091:4,
                                1048:19, 1052:16,
    1106:1, 1141:14,                                       1076:4                      1091:16, 1091:19,
                                1096:2, 1141:5, 1141:8,
    1141:15, 1141:17,                                     controlling [1] - 1048:3     1092:17, 1093:9,
                                1145:5, 1150:22,
    1145:7, 1163:4,                                       controls [14] - 1028:17,     1094:10, 1094:14,
                                1156:16, 1174:10,
    1166:10, 1172:4,                                       1035:4, 1039:8,             1095:11, 1096:16,
                                1187:3
    1172:7, 1172:8,                                        1041:14, 1042:11,           1097:7, 1097:19,
                               continue [2] - 1018:23,
    1173:15, 1175:19,                                      1043:5, 1050:17,            1099:20, 1099:24,
                                1106:21
    1183:11, 1186:6,                                       1058:24, 1070:21,           1100:22, 1102:11,
                               Continued [1] - 1066:5
    1186:17, 1192:16,                                      1117:17, 1135:23,           1103:12, 1105:9,
                               continued [1] - 1002:22
    1193:1, 1193:17,                                       1136:1, 1165:20, 1168:8     1106:9, 1108:2,
                               continuum [1] - 1161:7
    1194:5, 1194:6,                                       convention [1] - 1022:18     1111:21, 1113:5,
                               contracted [1] - 1090:13
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 223 of 254 PageID:
                                  103367

                                                                                                        1224
    1113:13, 1113:16,          1101:5, 1103:4,             1109:2, 1109:8, 1118:9,    1032:19, 1033:15,
    1113:19, 1113:22,          1103:16, 1105:4,            1120:23, 1126:19,          1034:11, 1046:4,
    1114:10, 1114:18,          1105:22, 1106:20,           1126:23, 1128:8,           1046:16, 1064:2,
    1115:7, 1115:10,           1107:14, 1112:16,           1141:25, 1161:1,           1064:7, 1064:11,
    1115:14, 1115:16,          1112:19, 1112:22,           1161:18, 1165:1,           1065:23, 1067:2,
    1115:21, 1116:15,          1113:17, 1113:20,           1170:12, 1170:16,          1069:12, 1070:15,
    1117:7, 1117:18,           1113:25, 1115:5,            1173:23, 1184:13,          1073:23, 1074:10,
    1119:17, 1119:23,          1115:8, 1115:11,            1187:1, 1189:3, 1190:3,    1077:4, 1100:1,
    1122:14, 1123:10,          1115:15, 1119:18,           1190:7, 1197:3, 1199:7,    1100:12, 1106:14,
    1123:15, 1123:18,          1119:24, 1122:9,            1199:23, 1200:4,           1106:21, 1106:23,
    1128:25, 1129:9,           1122:12, 1122:15,           1201:6, 1201:15,           1107:4, 1107:21,
    1131:3, 1131:5, 1131:9,    1123:19, 1125:14,           1203:25, 1209:22           1117:4, 1118:10,
    1131:12, 1131:15,          1130:2, 1132:1,            counsel's [1] - 1124:22     1118:16, 1118:19,
    1131:25, 1132:7,           1133:23, 1134:19,          count [2] - 1099:21,        1119:5, 1122:22,
    1132:14, 1138:8,           1136:7, 1137:18,            1140:24                    1125:4, 1130:5,
    1139:8, 1140:19,           1139:3, 1154:23,           countries [9] - 1096:25,    1134:12, 1134:17,
    1141:7, 1141:11,           1155:1, 1155:2, 1155:7,     1097:4, 1098:12,           1134:22, 1138:17,
    1141:14, 1144:2,           1159:10, 1159:13,           1099:5, 1099:9, 1161:7,    1139:4, 1167:8,
    1144:5, 1144:25,           1159:16, 1161:10,           1175:22, 1176:2,           1169:12, 1169:14,
    1146:6, 1153:12,           1164:21, 1166:1,            1176:22                    1170:5, 1171:11,
    1154:10, 1154:22,          1166:18, 1167:16,          country [1] - 1176:16       1174:5, 1174:22,
    1155:6, 1155:9, 1159:9,    1168:11, 1172:8,           couple [23] - 1005:15,      1184:4, 1184:6,
    1159:20, 1161:9,           1172:9, 1172:12,            1006:24, 1024:25,          1184:16, 1184:18,
    1163:23, 1164:24,          1173:24, 1175:23,           1026:22, 1048:6,           1186:13, 1187:7,
    1165:4, 1165:13,           1177:16, 1178:21,           1054:13, 1058:11,          1187:15, 1188:3,
    1165:25, 1166:17,          1179:22, 1180:3,            1058:19, 1059:23,          1188:23, 1192:4,
    1167:11, 1168:10,          1180:7, 1180:14,            1062:8, 1077:15,           1192:7, 1197:22,
    1168:14, 1171:22,          1180:17, 1182:25,           1094:18, 1094:19,          1198:2, 1198:18,
    1172:11, 1176:4,           1185:20, 1190:9,            1098:18, 1101:6,           1200:14, 1201:17,
    1178:12, 1178:20,          1190:25, 1196:19,           1119:15, 1121:23,          1201:25, 1203:20,
    1180:11, 1180:24,          1204:5, 1204:7,             1179:2, 1179:19,           1211:1, 1211:4, 1211:11
    1182:6, 1182:22,           1204:24, 1206:13,           1186:21, 1194:16,         Court's [2] - 1156:23,
    1182:24, 1204:4,           1206:21, 1207:13,           1200:22                    1188:21
    1206:20, 1207:23,          1207:24, 1208:3,           coupled [1] - 1078:15      COURTHOUSE [1] -
    1209:17                    1209:5, 1210:15            course [11] - 1049:4,       1002:7
   correct [108] - 1020:14,   correctly [5] - 1068:13,     1078:22, 1087:17,         courthouse [1] - 1116:22
    1056:8, 1057:20,           1095:4, 1137:13,            1092:19, 1093:18,         courtroom [11] - 1087:8,
    1067:14, 1074:21,          1163:7, 1173:3              1101:13, 1131:10,          1087:23, 1088:8,
    1075:13, 1075:20,         correlate [2] - 1178:24,     1132:8, 1139:15,           1088:9, 1094:6,
    1075:21, 1077:1,           1206:7                      1141:9, 1143:19            1094:23, 1105:1,
    1080:24, 1082:19,         correlated [3] - 1208:12,   court [5] - 1012:2,         1112:18, 1115:7,
    1084:23, 1085:14,          1209:1, 1209:2              1119:3, 1132:9,            1116:22, 1117:14
    1085:21, 1085:25,         correspondence [1] -         1186:23, 1211:14          cover [1] - 1006:13
    1086:3, 1086:10,           1099:14                    Court [9] - 1004:18,       craft [1] - 1010:24
    1086:12, 1088:5,          corroborates [1] -           1005:2, 1014:3,           craving [1] - 1023:17
    1088:6, 1088:17,           1053:18                     1046:11, 1053:12,         creates [1] - 1039:10
    1089:16, 1090:6,          corroboration [2] -          1158:5, 1178:1, 1187:5,   credible [2] - 1019:18,
    1090:8, 1090:11,           1088:23, 1088:24            1190:24                    1019:19
    1090:22, 1091:8,          cosmetic [1] - 1061:16      COURT [72] - 1002:1,       criteria [34] - 1027:16,
    1091:17, 1092:1,          Council [1] - 1003:4         1002:25, 1004:4,           1031:4, 1031:6, 1031:8,
    1097:7, 1097:8,           counsel [32] - 1045:24,      1004:22, 1004:24,          1034:7, 1035:24,
    1097:14, 1097:20,          1064:4, 1073:15,            1018:10, 1019:21,          1051:1, 1063:15,
    1098:4, 1098:7, 1101:1,    1077:7, 1104:16,            1020:5, 1025:13,           1063:19, 1071:17,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 224 of 254 PageID:
                                  103368

                                                                                                           1225
    1071:19, 1076:16,          cut [1] - 1027:25            1110:22, 1173:16,          demonstrated [8] -
    1076:19, 1077:23,          cut-off [1] - 1027:25        1175:22, 1176:2,            1089:6, 1093:6, 1094:2,
    1078:7, 1078:8,            cutting [1] - 1056:7         1176:22, 1182:24            1142:9, 1178:7, 1178:8,
    1090:17, 1091:4,           CV [3] - 1004:18,           decaffeinated [1] -          1179:14, 1194:23
    1098:3, 1098:4, 1101:3,     1004:21, 1122:16            1207:2                     demonstrating [1] -
    1102:13, 1102:16,                                      December [3] - 1079:19,      1101:16
    1102:17, 1103:18,                       D               1079:21, 1194:14           demonstration [2] -
    1116:14, 1117:11,                                      decide [9] - 1088:20,        1196:25, 1199:22
                               D.C [2] - 1002:18, 1003:4
    1139:2, 1139:7,                                         1144:25, 1145:22,          denominators [1] -
                               daily [1] - 1182:21
    1139:10, 1196:1,                                        1151:23, 1152:19,           1137:11
                               data [42] - 1014:9,
    1200:10, 1200:23,                                       1156:24, 1183:3,           deposition [11] - 1018:3,
                                1023:16, 1034:22,
    1203:16                                                 1198:19, 1198:23            1018:6, 1018:7, 1046:2,
                                1037:5, 1053:16,
   criterion [6] - 1034:4,                                 decided [2] - 1147:5,        1046:4, 1046:17,
                                1061:15, 1061:24,
    1052:23, 1076:17,                                       1157:15                     1067:8, 1083:17,
                                1069:18, 1083:12,
    1094:17, 1139:24,                                      deciding [2] - 1078:20,      1125:2, 1140:8, 1167:6
                                1083:24, 1084:4,
    1160:13                                                 1143:4                     DEPUTY [5] - 1004:3,
                                1084:16, 1085:19,
   critical [2] - 1122:6,                                  decision [5] - 1146:5,       1066:3, 1067:1,
                                1086:12, 1087:18,
    1195:25                                                 1151:10, 1173:9,            1118:22, 1119:4
                                1087:21, 1099:5,
   criticized [1] - 1072:19                                 1196:11, 1196:22           Deriving [1] - 1077:10
                                1099:8, 1103:22,
   criticizing [2] - 1170:1,                               decision-making [3] -       describe [4] - 1007:23,
                                1104:3, 1106:6,
    1170:2                                                  1151:10, 1196:11,           1141:2, 1155:13,
                                1116:13, 1117:6,
   critiques [1] - 1124:24                                  1196:22                     1155:20
                                1117:16, 1132:24,
   CROSS [2] - 1067:5,                                     decisions [4] - 1078:16,    described [7] - 1052:24,
                                1150:5, 1150:14,
    1119:9                                                  1151:5, 1156:8, 1196:18     1131:21, 1131:24,
                                1150:15, 1151:7,
   Cross [1] - 1212:6           1151:24, 1153:1,           declare [1] - 1118:5         1151:1, 1154:8,
   cross [7] - 1019:5,          1166:22, 1167:10,          decreased [1] - 1056:19      1171:25, 1197:2
    1019:11, 1019:23,           1168:3, 1168:16,           defect [2] - 1039:21,       describes [2] - 1032:1,
    1065:24, 1101:14,           1178:3, 1179:7, 1182:2,     1039:25                     1204:6
    1144:11, 1163:22            1194:18, 1205:9            Defendant [2] - 1002:22,    describing [2] - 1095:22,
   CROSS-EXAMINATION           date [2] - 1040:21,          1003:4                      1110:15
    [2] - 1067:5, 1119:9        1041:22                    defendants [2] -            description [1] - 1160:20
   cross-sections [1] -        dated [3] - 1071:13,         1009:24, 1009:25           deserves [1] - 1139:24
    1101:14                     1079:19, 1079:21           Defendants [1] - 1004:10    design [20] - 1006:2,
   crossed [1] - 1019:9        DAUBERT [1] - 1002:4        defending [1] - 1138:20      1008:25, 1029:21,
   crosses [8] - 1017:18,      day-to-day [1] - 1006:4     define [3] - 1130:15,        1029:23, 1029:25,
    1020:16, 1143:23,          days [4] - 1073:11,          1132:16, 1158:20            1031:20, 1036:14,
    1146:1, 1146:4, 1151:6,     1094:9, 1095:11,           defined [1] - 1130:8         1054:21, 1055:3,
    1153:6, 1159:19             1116:25                    definitely [2] - 1046:24,    1058:22, 1059:25,
   crossing [10] - 1017:16,    deal [6] - 1074:20,          1098:5                      1071:8, 1076:1,
    1017:20, 1018:19,           1089:15, 1096:5,           definition [6] - 1131:19,    1112:13, 1140:18,
    1021:5, 1021:9,             1102:19, 1123:5,            1174:2, 1180:24,            1145:9, 1163:21,
    1041:25, 1153:10,           1144:12                     1181:1, 1181:3, 1190:11     1164:2, 1202:13, 1205:9
    1153:11, 1159:12,                                      definitive [1] - 1201:4     designed [3] - 1136:14,
                               dealing [6] - 1036:17,
    1159:15                                                degree [10] - 1005:18,       1136:20, 1136:21
                                1065:15, 1074:24,
   crossover [1] - 1019:25      1154:4, 1187:16, 1211:4     1011:16, 1045:8,           designs [9] - 1031:21,
   CRR [1] - 1002:24           deals [5] - 1136:6,          1121:11, 1121:13,           1050:11, 1055:4,
   crude [1] - 1065:9           1136:8, 1136:10,            1131:20, 1131:22,           1096:13, 1108:12,
   current [9] - 1015:20,       1141:10, 1198:12            1177:3, 1177:14,            1135:21, 1160:15,
    1019:1, 1019:19,           decade [1] - 1176:16         1177:19                     1161:8, 1191:19
    1019:20, 1077:16,          decades [13] - 1005:15,     demonstrate [6] -           desirable [1] - 1077:25
    1146:8, 1156:25,            1006:24, 1023:13,           1040:16, 1040:17,          detailed [1] - 1103:17
    1166:8, 1168:16             1024:25, 1063:2,            1093:21, 1169:3,           details [1] - 1199:12
   curves [2] - 1193:13         1063:4, 1095:16,            1181:24, 1187:11           detect [4] - 1093:1,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 225 of 254 PageID:
                                  103369

                                                                                                           1226
    1113:7, 1113:9, 1113:12    1067:7, 1073:13,            differentiation [1] -        1139:6
   detected [1] - 1086:21      1122:4, 1124:6,              1167:15                    discussing [4] - 1023:9,
   determination [6] -         1125:25, 1138:15,           differently [4] - 1022:3,    1043:9, 1158:6, 1169:25
    1056:24, 1061:18,          1138:21, 1154:16,            1044:1, 1096:22, 1171:6    discussion [16] - 1011:5,
    1201:11, 1202:4,           1191:8, 1199:7,             differs [1] - 1110:5         1012:6, 1013:8,
    1202:8, 1202:25            1200:18, 1201:6,            DIRECT [1] - 1004:13         1013:19, 1023:13,
   determine [4] - 1060:1,     1202:7, 1211:12, 1212:7     direct [4] - 1073:17,        1035:20, 1046:1,
    1075:19, 1189:11,         DIETTE [3] - 1004:9,          1073:20, 1166:12,           1046:5, 1046:12,
    1201:1                     1067:4, 1119:7               1200:15                     1048:16, 1049:25,
   determined [1] - 1114:8    Diette's [3] - 1018:3,       Direct [1] - 1212:6          1088:12, 1088:22,
   determining [2] -           1124:22, 1187:5             directed [1] - 1006:3        1090:20, 1090:21,
    1036:18, 1195:25          difference [7] - 1022:17,    direction [1] - 1058:16      1209:25
   develop [1] - 1130:17       1022:19, 1044:2,            directly [4] - 1041:11,     disease [18] - 1007:24,
   developing [2] -            1155:23, 1159:21,            1055:13, 1072:11,           1039:8, 1039:9,
    1092:21, 1147:6            1200:24, 1210:15             1124:2                      1039:16, 1043:15,
   Developing [1] - 1129:24   differences [2] -            disadvantages [1] -          1049:12, 1054:3,
   development [1] -           1043:24, 1202:13             1111:17                     1065:15, 1109:6,
    1011:10                   different [77] - 1006:3,     disagree [15] - 1070:4,      1122:8, 1122:11,
   devote [1] - 1009:13        1010:19, 1015:8,             1076:7, 1076:12,            1122:13, 1123:18,
   devoted [1] - 1154:7        1015:23, 1029:20,            1078:24, 1079:7,            1123:24, 1123:25,
   diagnosed [1] - 1039:16     1030:5, 1031:22,             1083:16, 1101:4,            1137:7, 1193:11, 1209:3
   diagnosis [2] - 1086:22,    1039:9, 1039:10,             1101:25, 1102:1,           diseases [8] - 1007:23,
    1108:15                    1039:13, 1039:23,            1112:25, 1113:21,           1061:9, 1064:25,
   dial [1] - 1129:10          1043:3, 1043:6,              1116:1, 1123:23,            1108:13, 1120:7,
   diaphragms [3] - 1055:5,    1049:17, 1052:3,             1144:15, 1151:20            1120:9, 1120:10, 1122:6
    1055:14, 1202:15           1054:18, 1055:3,            disagreed [1] - 1125:6      disparage [1] - 1155:19
   diet [1] - 1032:6           1055:4, 1065:3, 1065:4,     disagreeing [1] - 1079:3    disparaged [1] - 1137:6
   dietary [1] - 1206:2        1069:14, 1070:24,           disagreement [3] -          disputable [1] - 1069:2
   diette [4] - 1009:3,        1084:3, 1085:23,             1112:23, 1115:21,          distinguish [1] - 1185:25
    1023:3, 1035:20,           1088:25, 1089:14,            1115:22                    distort [2] - 1048:8,
    1064:15                    1090:4, 1090:17,            disagrees [2] - 1169:17,     1065:21
   Diette [59] - 1004:7,       1095:15, 1095:16,            1187:17                    distorted [2] - 1037:1,
    1004:15, 1004:25,          1096:11, 1096:12,           disclosed [3] - 1045:24,     1175:10
    1005:5, 1005:16,           1096:13, 1096:21,            1046:3, 1064:5             distorting [1] - 1037:11
    1006:21, 1007:13,          1109:5, 1113:10,            discover [2] - 1093:12,     distortion [1] - 1036:24
    1008:5, 1008:16,           1127:17, 1127:19,            1129:6                     distorts [1] - 1037:18
    1010:1, 1011:4, 1012:2,    1131:14, 1133:22,           discovered [1] - 1209:10    distribution [1] -
    1012:23, 1013:16,          1148:5, 1151:22,            discuss [13] - 1011:12,      1007:24
    1014:25, 1018:13,          1152:2, 1152:3, 1155:4,      1018:6, 1045:20,           DISTRICT [2] - 1002:1,
    1019:12, 1021:1,           1156:17, 1158:12,            1054:5, 1090:16,            1002:1
    1021:18, 1024:9,           1160:15, 1160:16,            1090:24, 1091:1,           diverse [1] - 1011:1
    1024:13, 1025:17,          1161:8, 1162:17,             1091:7, 1103:8,            divide [1] - 1151:12
    1026:15, 1027:15,          1163:11, 1175:22,            1103:11, 1108:4,           Doctor [43] - 1013:9,
    1029:5, 1030:13,           1176:2, 1176:5,              1117:11, 1171:6             1016:18, 1026:10,
    1031:13, 1038:14,          1176:21, 1176:22,           discussed [13] -             1035:3, 1039:15,
    1040:2, 1042:23,           1182:9, 1183:4, 1186:8,      1046:14, 1046:18,           1056:13, 1075:25,
    1045:25, 1046:20,          1193:13, 1197:6,             1049:20, 1055:20,           1077:21, 1079:9,
    1048:16, 1050:3,           1201:1, 1203:17,             1062:1, 1075:13,            1080:10, 1083:14,
    1053:23, 1055:21,          1209:19, 1209:20,            1077:22, 1106:17,           1084:6, 1088:12,
    1056:23, 1057:20,          1209:21, 1210:5,             1117:12, 1167:22,           1093:22, 1094:5,
    1058:21, 1059:15,          1210:9, 1210:10,             1177:18, 1190:23,           1095:25, 1103:14,
    1061:24, 1063:6,           1210:12                      1202:19                     1116:9, 1116:20,
    1063:24, 1065:14,         differential [1] - 1043:14   discusses [2] - 1136:1,      1117:14, 1123:5,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 226 of 254 PageID:
                                  103370

                                                                                                        1227
    1124:2, 1125:18,           1014:22, 1015:21,          1098:16                    1061:24, 1061:25,
    1129:19, 1130:6,           1016:11, 1016:12,         douching [29] - 1035:7,     1063:6, 1063:24,
    1130:13, 1133:9,           1017:13, 1031:3,           1045:16, 1045:18,          1065:14, 1067:7,
    1133:24, 1145:4,           1033:24, 1048:17,          1046:13, 1046:14,          1075:21, 1076:24,
    1154:2, 1160:25,           1050:24, 1051:2,           1046:21, 1047:2,           1085:24, 1087:11,
    1162:3, 1162:12,           1051:6, 1051:9,            1047:4, 1047:12,           1092:16, 1092:20,
    1170:12, 1178:14,          1051:11, 1051:13,          1097:7, 1097:9,            1093:8, 1094:7, 1094:9,
    1179:11, 1182:19,          1051:14, 1051:17,          1097:22, 1097:23,          1095:10, 1095:22,
    1193:1, 1193:22,           1051:18, 1052:2,           1098:11, 1098:20,          1096:5, 1112:20,
    1194:25, 1195:3,           1052:9, 1052:20,           1098:25, 1099:6,           1113:18, 1115:12,
    1196:4, 1206:9             1052:21, 1052:25,          1099:12, 1099:18,          1115:13, 1115:16,
   doctor [13] - 1069:4,       1053:10, 1054:1,           1100:2, 1100:3, 1100:4,    1115:18, 1116:24,
    1071:10, 1097:6,           1055:20, 1060:2,           1100:5, 1175:25,           1124:6, 1124:22,
    1111:19, 1123:1,           1102:5, 1102:15,           1176:7, 1176:10,           1125:25, 1128:4,
    1123:3, 1146:13,           1165:22, 1166:3,           1176:13, 1176:25,          1129:16, 1129:18,
    1151:22, 1154:15,          1166:19, 1179:12,          1177:14                    1134:3, 1135:7, 1138:3,
    1157:23, 1162:18,          1179:13, 1182:4,          down [20] - 1010:1,         1138:20, 1138:21,
    1176:19, 1187:20           1182:6, 1182:18,           1020:3, 1037:19,           1139:21, 1139:22,
   doctoral [1] - 1008:12      1183:4, 1183:5,            1042:18, 1051:18,          1141:23, 1142:18,
   document [26] -             1183:20, 1185:21,          1052:10, 1057:21,          1142:20, 1142:22,
    1079:17, 1079:20,          1186:20, 1187:12,          1066:2, 1069:15,           1143:20, 1146:18,
    1079:24, 1079:25,          1188:4, 1188:5,            1101:7, 1127:24,           1154:24, 1155:13,
    1080:2, 1081:8, 1081:9,    1188:13, 1188:18,          1135:25, 1136:10,          1155:14, 1162:20,
    1085:16, 1091:4,           1193:5, 1193:17,           1136:19, 1145:25,          1162:21, 1164:20,
    1116:18, 1162:7,           1194:3, 1194:5,            1161:18, 1164:6,           1165:15, 1167:2,
    1162:17, 1171:7,           1194:11, 1194:15,          1164:12, 1184:25           1167:19, 1168:23,
    1196:9, 1197:19,           1194:23, 1202:18          Dr [134] - 1004:7,          1170:9, 1174:15,
    1197:21, 1198:3,          dose-response [32] -        1004:15, 1004:25,          1187:5, 1189:8, 1191:8,
    1198:12, 1198:17,          1031:3, 1033:24,           1005:16, 1006:21,          1191:9, 1191:20,
    1199:8, 1199:10,           1048:17, 1050:24,          1007:13, 1008:5,           1192:10, 1192:13,
    1200:7, 1204:11,           1051:2, 1051:6, 1051:9,    1008:16, 1010:1,           1192:20, 1193:4,
    1210:15, 1211:5, 1211:6    1051:11, 1051:13,          1011:4, 1012:2, 1012:3,    1193:16, 1199:7,
   documented [1] -            1051:14, 1051:17,          1012:23, 1013:10,          1200:18, 1201:6,
    1102:24                    1052:2, 1052:9,            1013:16, 1014:25,          1202:7, 1204:2,
   documenting [1] -           1052:20, 1052:21,          1018:3, 1018:13,           1204:18, 1204:25,
    1110:18                    1053:10, 1054:1,           1018:20, 1019:12,          1207:21, 1208:4,
   documents [5] -             1055:20, 1060:2,           1021:1, 1021:8,            1209:13, 1211:12
    1012:25, 1082:8,           1102:5, 1102:15,           1021:18, 1023:3,          dr [3] - 1009:3, 1035:20,
    1187:8, 1198:21,           1165:22, 1166:3,           1024:9, 1024:13,           1064:15
    1210:23                    1166:19, 1193:5,           1024:14, 1025:17,         draft [14] - 1083:2,
   done [22] - 1008:18,        1193:17, 1194:3,           1025:25, 1026:15,          1105:6, 1105:7,
    1028:15, 1030:1,           1194:5, 1194:11,           1026:20, 1026:21,          1106:16, 1116:17,
    1030:22, 1032:9,           1194:15, 1194:23,          1027:11, 1027:15,          1125:23, 1126:1,
    1032:13, 1033:11,          1202:18                    1029:5, 1030:13,           1194:7, 1195:4, 1195:7,
    1042:21, 1043:12,         dose-responses [1] -        1031:13, 1038:14,          1195:18, 1195:22,
    1062:5, 1064:1,            1052:25                    1040:2, 1042:23,           1195:24, 1199:15
    1070:13, 1088:9,          dot [1] - 1160:22           1045:25, 1046:20,         draft-screening [1] -
    1110:6, 1124:17,          doubt [4] - 1139:14,        1048:16, 1050:1,           1199:15
    1131:5, 1131:6,            1142:25, 1165:5,           1050:3, 1053:23,          drafted [2] - 1080:24,
    1140:13, 1140:15,          1210:11                    1055:21, 1056:23,          1130:16
    1141:19, 1200:5,          doubtful [1] - 1183:13      1057:10, 1057:16,         drag [1] - 1037:19
    1209:15                   douche [1] - 1100:7         1057:20, 1058:21,         dramatic [1] - 1042:12
   dose [56] - 1014:21,       douched [2] - 1047:7,       1059:15, 1060:16,         dramatically [1] - 1043:6
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 227 of 254 PageID:
                                  103371

                                                                                                      1228
   draw [1] - 1021:18         1142:9, 1160:18,          entire [11] - 1016:22,      1143:3, 1143:6, 1144:4,
   drink [3] - 1045:1,        1160:21, 1160:22,          1020:20, 1023:4,           1155:5, 1156:12, 1158:3
    1181:14, 1207:4           1194:18, 1196:25,          1058:9, 1078:15,          epidemiology [84] -
   DRINKER [1] - 1002:16      1198:11, 1199:23,          1083:4, 1132:16,           1005:17, 1005:21,
   drinker [1] - 1044:23      1206:17                    1154:7, 1158:10,           1006:22, 1007:11,
   drinkers [1] - 1206:1     Effectiveness [1] -         1160:12, 1162:6            1007:19, 1007:20,
   drives [1] - 1114:6        1129:25                   entirely [5] - 1038:20,     1008:22, 1011:19,
   driving [2] - 1058:16,    effectiveness [1] -         1046:2, 1075:23,           1013:14, 1013:23,
    1058:18                   1130:10                    1077:24, 1137:3            1018:15, 1022:1,
   drug [4] - 1151:17,       efficiency [1] - 1137:10   entirety [1] - 1178:3       1024:2, 1024:11,
    1151:22, 1152:17,        efficient [1] - 1108:12    entities [1] - 1044:8       1024:15, 1026:9,
    1158:22                  effort [1] - 1098:11       entitled [2] - 1138:7,      1027:17, 1028:24,
   Drug [1] - 1080:4         efforts [1] - 1156:7        1138:25                    1030:13, 1031:10,
   drugs [1] - 1057:3        eight [2] - 1111:5,        ENTITLED [1] - 1213:8       1031:11, 1031:18,
   due [5] - 1079:12,         1158:16                   environmental [1] -         1032:23, 1032:24,
    1104:12, 1104:20,        either [18] - 1005:22,      1122:8                     1034:22, 1040:7,
    1166:11, 1166:23          1020:2, 1022:16,          Environmental [1] -         1044:13, 1045:6,
   duly [1] - 1004:10         1024:6, 1050:11,           1007:7                     1045:23, 1046:23,
   duration [3] - 1053:20,    1055:15, 1072:11,         environmentally [1] -       1047:18, 1048:4,
    1165:23, 1166:19          1077:17, 1100:18,          1120:9                     1049:2, 1050:25,
   during [2] - 1039:23,      1107:16, 1112:11,         envisioned [1] - 1147:18    1051:5, 1053:1,
    1093:17                   1115:2, 1121:20,          EOC [3] - 1166:22,          1057:17, 1059:18,
                              1129:13, 1136:23,          1166:24, 1168:5            1060:12, 1060:18,
               E              1141:1, 1153:13,          epi [6] - 1024:18,          1061:16, 1061:19,
                              1189:20                    1024:21, 1025:2,           1063:19, 1067:12,
   ear [1] - 1008:3                                                                 1076:9, 1085:23,
                             either/or [1] - 1199:14     1030:17, 1058:9,
   early [1] - 1185:7                                                               1096:3, 1109:3,
                             elevate [1] - 1137:17       1064:19
   ease [1] - 1129:8                                                                1109:16, 1120:12,
                             elevated [1] - 1036:15     epidemiologic [12] -
   easier [2] - 1128:23                                                             1121:12, 1121:13,
                             elevating [1] - 1203:8      1007:1, 1008:11,
   EAST [1] - 1002:7                                                                1121:14, 1122:11,
                             eliminate [1] - 1030:7      1008:13, 1012:13,
   easy [1] - 1162:25                                                               1133:17, 1134:3,
                             elucidate [1] - 1032:4      1035:1, 1053:16,
   edition [4] - 1077:16,                                                           1137:18, 1138:4,
                             embarrassed [3] -           1071:23, 1072:5,
    1077:18, 1077:19                                                                1139:8, 1142:22,
                              1134:6, 1135:1, 1137:15    1072:13, 1076:13,
   editions [1] - 1077:15                                                           1154:25, 1155:17,
                             emphasize [1] - 1015:19     1094:2, 1151:24
   editor [1] - 1135:8                                                              1157:1, 1180:10,
                             emphasizes [1] -           Epidemiologic [1] -
   editorial [3] - 1149:2,                                                          1180:12, 1180:19,
                              1196:23                    1077:10
    1154:13, 1156:17                                                                1181:24, 1185:19,
                             employ [1] - 1022:2        epidemiological [8] -
   editors [2] - 1077:3,                                                            1189:11, 1189:13,
                             employed [4] - 1012:10,     1011:8, 1011:22,
    1152:9                                                                          1190:2, 1191:21,
                              1012:21, 1200:10,          1013:6, 1015:8,
   education [4] - 1005:1,                                                          1191:24, 1192:11,
                              1200:19                    1095:14, 1104:4,
    1065:2, 1065:10,                                                                1193:2, 1193:5, 1193:8,
                             employing [1] - 1200:9      1194:18, 1203:12
    1149:22                                                                         1193:18, 1194:2,
                             end [4] - 1081:23,         epidemiologist [7] -
   educator [1] - 1005:12                                                           1194:15, 1201:11,
                              1082:22, 1144:23,          1009:9, 1022:10,
   effect [30] - 1014:23,                                                           1202:5, 1203:8, 1205:21
                              1162:7                     1085:12, 1120:16,
    1015:25, 1016:7,                                                               Epidemiology [4] -
                             endorse [2] - 1022:16,      1120:19, 1120:21,
    1028:5, 1042:12,                                                                1135:5, 1135:8,
                              1082:25                    1132:14
    1042:20, 1043:14,                                                               1138:11, 1138:12
                             endorsed [1] - 1158:18     epidemiologists [18] -
    1043:22, 1053:15,                                                              epithelial [1] - 1165:21
                             engines [1] - 1012:14       1015:13, 1016:24,
    1062:14, 1078:21,                                                              equal [2] - 1019:14,
                             English [1] - 1102:3        1017:7, 1017:19,
    1083:13, 1102:7,                                                                1020:12
                             enrolled [1] - 1110:23      1071:20, 1076:11,
    1103:22, 1114:14,                                                              equivalent [3] - 1080:4,
                             enrolling [2] - 1112:8,     1078:11, 1085:4,
    1114:15, 1115:23,                                                               1080:7, 1143:9
                              1112:11                    1085:8, 1085:10,
    1115:25, 1116:14,                                                              equivalently [1] -
                             enterprise [1] - 1121:7     1137:8, 1142:11,
    1116:17, 1116:19,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 228 of 254 PageID:
                                  103372

                                                                                                          1229
    1155:25                     1106:5, 1140:3, 1203:5      1013:19, 1025:18,          1025:22, 1127:10
   era [2] - 1030:22,          evaluations [2] - 1106:2,    1028:1, 1028:4, 1029:1,   expect [5] - 1052:6,
    1168:16                     1106:4                      1030:17, 1031:5,           1054:1, 1054:2,
   erroneous [1] - 1151:10     event [1] - 1110:19          1032:5, 1036:9, 1039:2,    1056:18, 1058:15
   errors [1] - 1156:6         eventually [1] - 1121:14     1039:20, 1040:15,         expense [1] - 1129:8
   Eslick [2] - 1105:16,       evidence [34] - 1011:23,     1044:22, 1049:7,          expensive [2] - 1128:24,
    1117:17                     1012:22, 1033:19,           1051:16, 1058:17,          1129:1
   especially [11] - 1033:8,    1035:23, 1054:11,           1059:11, 1070:6,          experience [4] - 1005:1,
    1036:13, 1036:22,           1063:8, 1072:15,            1074:4, 1075:20,           1039:24, 1109:4,
    1040:19, 1048:9,            1075:4, 1078:16,            1090:19, 1094:1,           1179:12
    1050:17, 1057:21,           1084:2, 1087:15,            1118:6, 1127:11,          Expert [1] - 1122:23
    1065:20, 1068:17,           1094:21, 1102:9,            1128:20, 1129:21,         expert [22] - 1009:10,
    1164:7, 1205:16             1102:11, 1103:1,            1130:7, 1153:20,           1009:23, 1010:2,
   ESQUIRE [9] - 1002:11,       1110:21, 1126:20,           1159:7, 1160:25,           1010:5, 1010:16,
    1002:12, 1002:14,           1127:3, 1127:10,            1176:8, 1183:17,           1045:14, 1072:2,
    1002:16, 1002:17,           1130:17, 1131:19,           1205:24                    1081:22, 1082:5,
    1002:18, 1002:20,           1132:19, 1134:16,          examples [11] - 1019:17,    1088:16, 1123:10,
    1002:21, 1003:4             1166:20, 1169:8,            1025:2, 1028:9,            1125:13, 1126:5,
   ESQUIRES [8] - 1002:10,      1190:15, 1194:15,           1051:19, 1052:16,          1133:9, 1142:18,
    1002:12, 1002:13,           1194:20, 1196:3,            1054:13, 1060:3,           1154:2, 1167:3,
    1002:16, 1002:18,           1199:17, 1201:4,            1094:19, 1169:6,           1184:22, 1187:15,
    1002:19, 1002:21,           1202:11, 1203:12            1174:19, 1202:13           1187:24, 1204:19
    1003:3                     Evidence [5] - 1129:24,     excellent [1] - 1174:18    expertise [2] - 1122:2,
   essence [1] - 1201:3         1130:24, 1134:2,           except [1] - 1073:21        1122:5
   essential [1] - 1108:14      1135:12, 1138:14           excess [2] - 1172:4,       experts [17] - 1071:24,
   essentially [1] - 1043:5    evoke [1] - 1082:24          1175:19                    1072:4, 1072:18,
   established [9] - 1025:9,   evoked [1] - 1117:8         excited [1] - 1004:17       1072:24, 1081:25,
    1026:8, 1026:14,           exact [8] - 1027:25,        exclude [1] - 1022:7        1084:10, 1087:19,
    1027:6, 1030:23,            1078:23, 1082:25,          excluded [1] - 1209:25      1088:7, 1088:15,
    1033:20, 1035:2,            1094:1, 1117:1, 1117:2,    exclusion [2] - 1191:13,    1088:19, 1093:8,
    1052:20, 1103:7             1117:3, 1156:18             1203:9                     1113:19, 1116:3,
   establishing [1] -          exactly [17] - 1018:22,     excused [2] - 1211:12,      1142:23, 1146:19,
    1143:10                     1020:8, 1020:19,            1211:13                    1164:20, 1170:3
   estimate [7] - 1051:11,      1020:24, 1021:7,           exemplar [1] - 1052:1      explain [17] - 1010:21,
    1058:8, 1069:2,             1028:13, 1043:13,          exemplary [1] - 1167:10     1030:19, 1039:1,
    1070:19, 1153:21,           1072:22, 1094:2,           exercise [5] - 1006:14,     1039:2, 1044:16,
    1159:8, 1159:23             1095:21, 1109:19,           1054:12, 1144:24,          1049:5, 1054:16,
   estimated [4] - 1036:22,     1128:20, 1137:4,            1145:21, 1201:1            1060:24, 1171:9,
    1036:25, 1091:19,           1137:23, 1141:12,          exhibit [3] - 1053:13,      1171:11, 1171:12,
    1193:12                     1159:8, 1163:17             1076:22, 1184:16           1171:25, 1173:14,
   estimates [2] - 1143:25,    exaggerated [1] -           Exhibit [20] - 1004:19,     1181:18, 1208:20,
    1153:3                      1114:14                     1067:25, 1079:19,          1208:25, 1209:4
   et [2] - 1086:2, 1180:10    EXAMINATION [5] -            1080:18, 1080:19,         explained [1] - 1177:5
   ethnicities [1] - 1095:17    1004:13, 1067:5,            1130:4, 1135:15,          explaining [3] - 1010:23,
   ethnicity [1] - 1208:13      1119:9, 1188:24,            1138:6, 1138:16,           1018:13, 1043:12
   evaluate [2] - 1054:17,      1203:23                     1141:24, 1142:3,          explains [1] - 1023:15
    1133:2                     examine [1] - 1178:13        1146:13, 1154:14,         explanation [12] -
   evaluated [5] - 1015:20,    examined [2] - 1047:2,       1154:16, 1165:8,           1059:21, 1150:16,
    1016:11, 1095:23,           1095:14                     1171:2, 1175:7,            1150:17, 1172:3,
    1131:24, 1203:4            examines [1] - 1205:25       1184:17, 1204:12           1172:14, 1174:11,
   evaluating [2] - 1161:6,    examining [2] - 1108:13,    exist [1] - 1049:1          1178:4, 1182:2,
    1181:13                     1196:2                     existent [1] - 1027:21      1185:19, 1186:5,
   evaluation [4] - 1095:24,   example [35] - 1006:2,      exists [3] - 1025:6,        1186:17, 1209:8
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 229 of 254 PageID:
                                  103373

                                                                                                              1230
   explanations [1] -           1190:10, 1194:10,              1196:17                     1173:15, 1193:19
    1192:24                     1195:7, 1202:23              February [2] - 1071:13,     fine [3] - 1018:9,
   exposed [1] - 1111:24       factor [16] - 1014:7,           1079:10                     1118:10, 1188:23
   Exposure [1] - 1204:12       1027:12, 1037:18,            fellows [2] - 1005:13,      finish [5] - 1058:20,
   exposure [36] - 1030:2,      1044:18, 1045:15,              1005:23                     1069:11, 1106:11,
    1030:3, 1030:5,             1045:19, 1046:21,            female [2] - 1056:5,          1118:8, 1189:1
    1037:22, 1044:19,           1047:3, 1047:16,               1101:1                    finishing [1] - 1173:18
    1052:5, 1053:15,            1056:25, 1064:22,            few [9] - 1040:11,          firm [2] - 1078:1, 1188:7
    1054:3, 1056:10,            1086:20, 1175:18,              1041:18, 1051:12,         first [38] - 1004:10,
    1056:14, 1083:11,           1175:21, 1176:20,              1063:3, 1097:15,            1009:15, 1015:16,
    1084:12, 1098:9,            1177:19                        1158:9, 1189:1, 1199:2,     1025:5, 1027:22,
    1101:12, 1101:19,          factors [13] - 1036:24,         1203:20                     1029:16, 1036:16,
    1101:21, 1102:7,            1037:21, 1045:22,            fiber [9] - 1182:13,          1038:12, 1052:15,
    1103:3, 1103:21,            1046:1, 1046:5, 1048:7,        1182:16, 1182:17,           1057:6, 1067:10,
    1104:6, 1106:7,             1064:9, 1123:6,                1183:1, 1183:11,            1067:12, 1080:2,
    1108:14, 1110:2,            1175:10, 1175:11,              1187:13, 1188:5, 1188:7     1080:3, 1084:19,
    1110:5, 1111:16,            1177:17, 1208:8,             fibers [9] - 1183:5,          1088:10, 1091:6,
    1114:5, 1115:1,             1208:13                        1183:8, 1185:8,             1105:3, 1108:8,
    1123:22, 1188:14,          faculty [1] - 1005:23           1185:13, 1185:25,           1119:13, 1124:3,
    1193:10, 1194:17,          failed [1] - 1081:24            1187:13, 1187:14,           1128:11, 1128:14,
    1206:3, 1206:5,            fair [9] - 1020:23, 1021:2,     1188:9, 1188:15             1129:7, 1129:10,
    1206:18, 1207:15            1021:4, 1104:13,             field [8] - 1005:17,          1130:23, 1131:2,
   exposures [2] - 1007:22,     1104:21, 1120:18,              1005:20, 1014:3,            1139:11, 1147:11,
    1061:4                      1201:6, 1201:18, 1209:6        1017:6, 1023:3, 1023:6,     1148:9, 1153:15,
   express [4] - 1019:20,      fairly [1] - 1007:21            1147:20, 1158:6             1167:2, 1171:24,
    1022:19, 1028:3,           fairness [1] - 1095:25        Fifth [1] - 1077:16           1172:2, 1172:7,
    1033:18                    fallacious [2] - 1140:3,      figure [2] - 1141:13,         1189:16, 1194:16
   expressed [1] - 1089:5       1140:22                        1142:16                   FISHER [1] - 1002:7
   extent [2] - 1082:1,        fallacy [1] - 1140:22         figures [1] - 1052:7        fit [1] - 1013:6
    1208:10                    Fallopian [2] - 1056:8,       filed [1] - 1154:2          fits [2] - 1010:25,
   external [3] - 1081:13,      1056:17                      files [1] - 1043:11           1031:19
    1195:14, 1195:19           falls [1] - 1006:25           fill [1] - 1118:12          five [4] - 1045:8, 1058:1,
   externally [1] - 1199:11    false [3] - 1142:8,           final [4] - 1018:25,          1163:11, 1183:1
   extra [1] - 1164:7           1151:12, 1159:5                1034:5, 1054:4, 1065:14   flat [1] - 1193:21
   extraordinarily [1] -       familiar [8] - 1023:2,        finally [3] - 1056:23,      flip [1] - 1016:19
    1043:10                     1023:4, 1029:10,               1063:6, 1142:6            FLOM [1] - 1002:18
   extrapolate [1] - 1034:19    1030:13, 1077:13,            findings [36] - 1009:1,     FLORIDA [1] - 1002:14
   extrapolation [1] -          1104:10, 1146:14,              1013:14, 1013:23,         flurry [1] - 1173:6
    1168:15                     1184:8                         1014:4, 1015:4, 1015:6,   focus [12] - 1007:13,
                               family [3] - 1045:16,           1015:9, 1015:11,            1007:17, 1008:22,
               F                1045:17, 1208:12               1015:15, 1017:11,           1075:16, 1076:9,
   face [2] - 1050:21          far [3] - 1092:22, 1130:9,      1018:15, 1020:12,           1119:23, 1120:2,
                                1136:12                        1020:17, 1020:21,           1120:6, 1120:7,
   face-to-face [1] -
                               fat [1] - 1032:6                1021:11, 1022:12,           1122:17, 1158:19,
    1050:21
                               favor [2] - 1067:24,            1023:23, 1024:2,            1199:15
   facing [1] - 1151:23
                                1152:20                        1024:4, 1033:24,          focused [8] - 1072:5,
   fact [19] - 1007:16,
                               FDA [4] - 1080:9,               1037:19, 1046:25,           1120:3, 1120:5, 1159:1,
    1010:1, 1019:23,
                                1151:18, 1152:6,               1048:8, 1052:24,            1160:15, 1197:4,
    1053:5, 1061:6,
                                1183:23                        1053:22, 1055:23,           1198:4, 1210:2
    1083:19, 1090:12,
                               feasible [2] - 1129:2,          1056:11, 1057:4,          focuses [1] - 1195:24
    1093:21, 1094:3,
                                1129:15                        1057:17, 1059:18,         focusing [1] - 1197:5
    1111:15, 1128:3,
                               feature [4] - 1050:9,           1061:12, 1062:22,         fold [1] - 1028:5
    1167:7, 1170:20,
                                1050:10, 1193:7,               1065:21, 1167:25,         folks [6] - 1061:8,
    1174:15, 1177:4,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 230 of 254 PageID:
                                  103374

                                                                                                            1231
     1063:1, 1072:4,           front [8] - 1009:4,            1166:9, 1166:20,           1159:22
     1093:10, 1121:16,           1069:23, 1107:7,             1166:21, 1166:23          greatest [1] - 1135:22
     1200:9                      1131:9, 1154:15,            geographical [1] -         Greece [1] - 1097:18
   follow [6] - 1020:10,         1162:7, 1174:20,             1095:17                   Green [1] - 1099:23
     1032:20, 1064:12,           1198:17                     GEREL [1] - 1002:12        Greenland [6] - 1139:22,
     1079:22, 1092:10,         fulfilled [1] - 1160:13       Gertig [3] - 1035:12,       1154:21, 1154:24,
     1129:12                   full [6] - 1005:5, 1005:14,    1035:19, 1057:24           1155:3, 1155:14, 1157:4
   follow-up [1] - 1092:10       1009:21, 1026:17,           girls [1] - 1110:21        Greg [1] - 1122:4
   followed [4] - 1063:2,        1196:24, 1199:22            given [5] - 1092:9,        GREGORY [3] - 1004:9,
     1111:2, 1111:4, 1135:23   fully [3] - 1045:24,           1092:24, 1124:17,          1067:4, 1119:7
   FOLLOWING [1] -               1058:11, 1065:11             1126:13, 1126:14          Gregory [2] - 1005:5,
     1213:6                    function [3] - 1005:8,        glad [1] - 1204:1           1212:7
   following [6] - 1068:6,       1006:15, 1096:19            glass [1] - 1181:14        ground [1] - 1188:7
     1068:18, 1080:23,         functions [4] - 1015:24,      global [1] - 1059:22       group [6] - 1084:18,
     1142:5, 1171:8, 1173:9      1096:22, 1096:25,           goal [1] - 1077:25          1085:17, 1173:11,
   follows [2] - 1004:11,        1114:11                     goals [1] - 1197:7          1173:13, 1173:20,
     1198:14                   fundamental [2] -             Gonzalez [13] - 1035:7,     1174:9
   Food [1] - 1080:4             1133:25, 1134:2              1035:18, 1046:24,         groups [3] - 1022:17,
   food [1] - 1065:3           funded [6] - 1007:3,           1047:2, 1058:5,            1039:7, 1071:1
   footnote [3] - 1133:16,       1023:20, 1080:20,            1097:10, 1097:11,         guess [3] - 1086:13,
     1133:18                     1107:17, 1107:19,            1099:1, 1099:13,           1120:22, 1200:11
   footnotes [1] - 1158:1        1107:23                      1100:16, 1110:13,         guidance [1] - 1028:1
   FOR [1] - 1002:1            funding [1] - 1149:21          1110:20, 1163:14          guidelines [2] - 1077:22,
   forest [4] - 1057:11,       furthermore [1] -             Goodman [2] - 1148:18,      1078:14
     1145:12, 1153:23,           1136:12                      1148:19                   guys [1] - 1146:17
     1162:24                                                 Gordis [13] - 1031:24,     gynecologic [1] - 1123:6
   form [3] - 1025:7,                       G                 1076:24, 1096:5,
     1025:24, 1049:11          gained [1] - 1137:10           1126:24, 1127:1,                      H
   formally [1] - 1005:16      game [2] - 1157:21,            1128:4, 1129:16,
                                                                                        habit [3] - 1110:15,
   forms [1] - 1062:9           1200:15                       1133:11, 1133:12,
                                                                                         1110:18, 1172:25
   formula [2] - 1098:3,       Gates [5] - 1035:15,           1133:17, 1134:3,
                                                                                        habits [8] - 1039:17,
     1132:4                     1057:24, 1163:14,             1174:15
                                                                                         1047:6, 1050:3,
   forth [3] - 1082:9,          1207:12                      Gordis' [1] - 1129:18
                                                                                         1050:16, 1050:20,
     1082:15, 1137:20          general [16] - 1033:12,       gosh [1] - 1088:24
                                                                                         1099:3, 1099:14,
   forthcoming [2] -            1037:9, 1043:25,             GOTSHAL [1] - 1002:21       1112:12
     1050:15, 1050:20           1049:16, 1050:18,            governed [1] - 1210:9      half [5] - 1042:8,
   forward [1] - 1178:9         1055:8, 1069:25,             government [2] - 1007:5,    1065:24, 1170:1,
   foundation [5] - 1078:2,     1070:19, 1079:7,              1023:22                    1174:22, 1201:20
     1169:21, 1169:23,          1110:12, 1111:9,             governmental [2] -         hand [7] - 1004:20,
     1184:3, 1187:4             1120:9, 1129:5,               1198:21, 1198:23           1136:19, 1140:17,
   foundations [1] - 1007:9     1176:12, 1201:2, 1204:6      grabbed [1] - 1184:10       1144:10, 1147:4,
   founded [1] - 1135:7        generally [13] - 1012:12,     gradient [2] - 1102:4,      1148:16, 1167:24
   four [2] - 1095:16,          1023:6, 1029:10,              1194:11                   handed [1] - 1077:4
     1209:6                     1030:15, 1076:3,             Grand [2] - 1126:11,       handled [2] - 1037:13,
   fourth [2] - 1052:15,        1094:11, 1101:22,             1126:13                    1045:7
     1105:9                     1127:25, 1133:1,             grants [1] - 1146:11       hands [1] - 1006:5
   framework [5] - 1011:4,      1133:17, 1151:16,            graph [1] - 1041:4         hands-on [1] - 1006:5
     1013:19, 1024:9,           1181:5, 1181:10              grapple [1] - 1037:9       haphazard [2] - 1052:18,
     1071:20, 1196:12          generic [2] - 1159:6,         great [4] - 1004:22,        1114:7
   France [1] - 1061:14         1159:7                        1010:18, 1015:10,         happy [1] - 1192:2
   FREDA [1] - 1002:8          genetic [1] - 1177:22          1023:14                   hard [2] - 1064:25,
   frequently [3] - 1078:6,    genital [7] - 1041:13,        greater [4] - 1019:14,      1199:14
     1086:18, 1089:1            1055:18, 1165:20,             1020:12, 1048:8,          harebrained [1] - 1088:1
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 231 of 254 PageID:
                                  103375

                                                                                                         1232
   harm [2] - 1055:10,         1146:16, 1146:17,         highlight [2] - 1053:12,     1046:7, 1063:25,
    1055:16                    1168:21, 1189:8,           1184:11                     1065:22, 1069:10,
   harmful [1] - 1014:23       1200:15, 1204:20          highlighted [4] - 1015:7,    1073:15, 1076:23,
   hazard [8] - 1015:21,      HEARING [1] - 1002:4        1015:16, 1042:18,           1077:2, 1079:20,
    1015:22, 1015:25,         hearing [6] - 1075:16,      1060:21                     1107:3, 1107:15,
    1016:14, 1017:14,          1143:11, 1170:3,          highlighting [1] -           1124:21, 1125:1,
    1017:22, 1019:4, 1019:6    1197:16, 1197:17,          1110:13                     1130:3, 1134:20,
   heading [2] - 1006:25,      1197:24                   highly [5] - 1019:18,        1138:5, 1138:13,
    1039:5                    heavy [2] - 1028:8,         1019:19, 1043:16,           1165:8, 1167:4,
   headings [1] - 1118:12      1163:8                     1051:11, 1053:2             1169:10, 1169:19,
   health [9] - 1060:11,      heightened [2] -           Hill [53] - 1012:22,         1169:24, 1173:25,
    1080:8, 1081:12,           1037:25, 1040:19           1026:17, 1027:5,            1174:24, 1175:6,
    1081:17, 1125:24,         help [27] - 1008:20,        1027:7, 1027:12,            1183:25, 1184:17,
    1195:13, 1196:13,          1008:25, 1009:1,           1027:16, 1028:2,            1186:11, 1186:25,
    1196:17, 1198:10           1010:10, 1010:14,          1031:4, 1031:6, 1034:4,     1187:6, 1188:19,
   Health [64] - 1005:7,       1013:13, 1015:13,          1034:7, 1035:24,            1191:25, 1197:3,
    1005:19, 1007:6,           1018:24, 1025:16,          1036:9, 1051:1, 1054:5,     1197:20, 1201:14
    1007:7, 1014:8,            1029:13, 1030:19,          1057:1, 1059:11,           Honor's [1] - 1020:10
    1023:21, 1053:14,          1031:17, 1032:5,           1059:17, 1063:15,          HONORABLE [1] -
    1053:17, 1079:12,          1036:16, 1038:12,          1063:19, 1071:17,           1002:8
    1080:3, 1080:11,           1041:4, 1041:8,            1071:19, 1072:14,          hope [4] - 1013:17,
    1080:20, 1080:23,          1046:11, 1046:22,          1076:15, 1078:7,            1111:17, 1111:18,
    1081:4, 1081:5, 1081:7,    1051:25, 1064:17,          1081:18, 1083:20,           1138:17
    1081:18, 1081:23,          1125:25, 1132:16,          1090:17, 1091:1,           hoped [1] - 1053:4
    1082:6, 1082:13,           1161:15, 1181:17,          1091:4, 1101:3,            hoping [1] - 1013:13
    1083:2, 1085:16,           1182:1, 1183:3             1102:13, 1102:17,          Hopkins [13] - 1005:6,
    1086:8, 1087:9, 1088:3,   helpful [5] - 1013:22,      1103:18, 1116:14,           1005:9, 1005:21,
    1088:14, 1094:22,          1028:3, 1041:6,            1117:5, 1117:8, 1117:9,     1010:10, 1010:22,
    1100:20, 1105:2,           1109:20, 1205:24           1118:11, 1139:2,            1120:11, 1120:16,
    1116:10, 1116:17,         helps [4] - 1010:22,        1139:7, 1160:6,             1121:17, 1122:4,
    1124:9, 1124:18,           1030:6, 1030:8, 1059:25    1179:18, 1191:16,           1134:1, 1139:16,
    1125:9, 1125:16,          hence [1] - 1038:22         1192:17, 1195:1,            1148:20, 1155:9
    1125:17, 1125:19,         Henderson [1] - 1074:4      1197:14, 1198:5,           horizontal [3] - 1051:17,
    1125:22, 1126:1,          heterogeneity [5] -         1199:25, 1200:10,           1163:8, 1164:4
    1146:9, 1176:3, 1194:8,    1059:6, 1071:4, 1071:6,    1200:19, 1200:25,          hormone [1] - 1045:17
    1194:10, 1194:14,          1071:7, 1071:9             1203:16                    hospital [3] - 1006:18,
    1196:7, 1196:11,          heterogeneous [1] -        Hill-type [1] - 1012:22      1009:6, 1121:5
    1197:1, 1197:5, 1197:7,    1071:1                    hired [1] - 1204:17         Houghton [6] - 1035:9,
    1198:6, 1198:23,          hierarchy [9] - 1126:20,   histological [1] -           1035:18, 1053:18,
    1199:17, 1200:5,           1127:3, 1127:6, 1127:9,    1166:24                     1058:4, 1163:15,
    1200:7, 1200:9,            1127:24, 1132:3,          history [3] - 1045:16,       1207:11
    1200:20, 1207:7,           1132:10, 1134:16,          1045:17, 1208:12           hour [5] - 1065:24,
    1209:23, 1209:25,          1135:21                   hold [2] - 1147:13,          1118:19, 1174:22,
    1210:13, 1210:19,         high [8] - 1027:14,         1156:24                     1201:20
    1210:21                    1032:6, 1036:12,          holidays [1] - 1009:20      hours [1] - 1065:25
   healthy [1] - 1096:22       1048:12, 1061:4,          homes [1] - 1030:25         HRT [3] - 1029:5,
   hear [6] - 1012:6,          1208:19, 1209:4, 1209:7   honestly [2] - 1120:20,      1029:10, 1029:15
    1024:14, 1060:15,         higher [6] - 1038:22,       1125:15                    human [13] - 1006:24,
    1076:10, 1187:7, 1199:1    1052:5, 1057:7, 1065:6,   Honor [43] - 1004:6,         1053:16, 1081:12,
   heard [14] - 1029:4,        1127:22, 1202:24           1004:20, 1017:24,           1081:17, 1083:8,
    1033:15, 1049:25,         highest [5] - 1027:13,      1018:2, 1020:16,            1085:3, 1085:5, 1085:7,
    1075:18, 1079:15,          1052:8, 1127:12,           1026:16, 1034:13,           1085:8, 1085:19,
    1092:16, 1117:3,           1132:19                    1045:14, 1045:21,           1092:25, 1194:18,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 232 of 254 PageID:
                                  103376

                                                                                                         1233
    1195:13                     1088:1, 1100:8,            1045:12, 1047:12,          1163:24, 1174:1
   humans [1] - 1106:8          1100:11, 1134:5,           1047:16, 1048:15,         incorrectly [1] - 1104:17
   Huncharek [1] - 1184:8       1137:16, 1142:25,          1052:23, 1053:25,         increase [1] - 1028:5
   hygiene [1] - 1050:16        1183:10, 1183:15           1054:10, 1065:12,         increased [16] - 1032:6,
   hypothesis [16] -          ideas [4] - 1069:14,         1065:16, 1070:8,           1035:8, 1068:12,
    1011:12, 1089:2,            1156:22, 1158:16,          1071:22, 1072:17,          1087:3, 1095:8,
    1089:8, 1089:11,            1162:8                     1096:7, 1136:4, 1152:25    1098:14, 1098:15,
    1094:3, 1142:7, 1150:4,   identical [5] - 1019:7,     impossible [1] - 1036:3     1102:9, 1102:15,
    1150:13, 1150:24,           1042:11, 1137:9,          improved [1] - 1168:7       1165:21, 1166:22,
    1151:20, 1152:4,            1159:24, 1160:2           IN [2] - 1002:4, 1213:7     1168:2, 1178:4,
    1152:5, 1153:18,          identified [6] - 1045:10,   inappropriate [4] -         1181:25, 1194:21,
    1153:23, 1203:13,           1073:2, 1093:8,            1078:10, 1187:3,           1209:16
    1205:10                     1093:11, 1115:6,           1197:25, 1199:1           increasing [4] - 1053:19,
   hypothesized [8] -           1189:21                   incision [1] - 1062:12      1102:10, 1193:10,
    1011:9, 1013:3, 1063:9,   identify [6] - 1034:25,     include [6] - 1007:5,       1194:21
    1086:18, 1089:1,            1072:21, 1100:24,          1016:16, 1076:4,          incriminate [1] - 1168:13
    1089:23, 1093:20,           1108:18, 1108:19,          1091:9, 1143:15, 1207:2   indeed [1] - 1089:12
    1093:22                     1108:22                   included [4] - 1060:10,    independent [2] -
   hypothetical [3] -         identifying [3] - 1037:3,    1061:15, 1121:12,          1088:14, 1093:9
    1150:16, 1181:12,           1092:15, 1196:12           1121:15                   index [1] - 1149:10
    1189:4                    ignore [1] - 1144:9         includes [11] - 1009:19,   indicate [7] - 1024:4,
   hypotheticals [1] -        ignoring [2] - 1116:6,       1009:20, 1016:2,           1068:10, 1083:9,
    1100:17                     1116:7                     1016:8, 1017:15,           1104:4, 1121:18,
                              II [2] - 1167:14, 1169:4     1070:20, 1081:20,          1123:13, 1192:20
               I              III [1] - 1083:3             1087:24, 1121:3,          indicated [6] - 1027:12,
   IARC [33] - 1037:4,        illness [2] - 1039:14,       1144:18, 1156:1            1044:12, 1133:9,
    1044:13, 1060:11,           1173:2                    including [13] - 1057:5,    1193:5, 1201:20,
    1060:18, 1061:24,         illnesses [1] - 1064:23      1059:6, 1072:9,            1201:21
    1062:20, 1082:23,         illustrate [3] - 1014:2,     1086:19, 1094:18,         indicates [3] - 1106:6,
    1082:24, 1082:25,           1043:22, 1178:17           1102:18, 1120:10,          1122:1, 1122:7
    1084:18, 1170:12,         illustrates [2] - 1044:1,    1125:11, 1153:1,          indications [1] - 1086:19
    1170:13, 1170:17,           1130:21                    1153:2, 1155:8, 1158:13   indicative [4] - 1083:12,
    1170:21, 1171:4,          immediately [1] -           income [1] - 1065:2         1083:24, 1084:1,
    1171:8, 1171:9,             1151:11                   incomplete [1] - 1109:25    1103:22
    1171:14, 1174:1,          immune [1] - 1089:24        inconsistency [5] -        indicator [2] - 1047:25,
    1175:1, 1175:4,           immune-mediated [1] -        1059:25, 1060:2,           1065:9
    1176:19, 1180:1,            1089:24                    1060:3, 1160:4, 1164:5    indirectly [1] - 1072:12
    1190:4, 1190:7,           impact [1] - 1169:22        inconsistent [17] -        individual [8] - 1048:22,
    1190:14, 1190:19,         impacts [1] - 1122:8         1035:4, 1048:3, 1048:5,    1079:3, 1091:13,
    1190:21, 1191:5,          imperfect [2] - 1152:7,      1052:25, 1053:2,           1092:11, 1093:5,
    1198:21, 1198:24,           1152:10                    1055:3, 1055:17,           1096:8, 1106:4, 1132:12
    1209:12                   implementing [1] -           1055:24, 1055:25,         individuals [1] - 1062:17
   IARC's [5] - 1061:15,        1139:23                    1056:10, 1057:8,          induce [5] - 1050:22,
    1061:18, 1062:18,         implicated [1] - 1185:6      1140:1, 1159:19,           1175:13, 1175:19,
    1190:10, 1193:2           implicates [1] - 1185:11     1160:6, 1160:8,            1208:19, 1209:7
   Ibuprofen [1] - 1014:15    imply [1] - 1160:1           1161:20, 1201:11          inducing [2] - 1075:1,
   ICTR [1] - 1155:11         importance [2] - 1079:4,    inconsistently [1] -        1075:10
   idea [20] - 1009:12,         1096:1                     1056:21                   indulgence [2] -
    1022:16, 1023:4,          important [24] - 1007:25,   incorporating [1] -         1188:21, 1211:10
    1023:14, 1032:2,            1010:15, 1013:2,           1196:2                    industry [4] - 1007:9,
    1041:10, 1044:1,            1016:3, 1019:8,           incorrect [7] - 1068:24,    1173:9, 1183:23,
    1045:5, 1056:8, 1057:8,     1022:10, 1027:9,           1101:2, 1132:15,           1204:17
    1061:2, 1064:15,            1030:9, 1036:22,           1140:20, 1146:7,          inference [3] - 1029:14,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 233 of 254 PageID:
                                  103377

                                                                                                            1234
    1186:6, 1186:18             1054:19, 1054:22,           interval [29] - 1016:1,       1063:2, 1063:9
   Inference [2] - 1138:8,      1063:25, 1187:4              1016:8, 1016:15,           investigation [3] -
    1139:1                     insisted [1] - 1137:22        1016:20, 1016:22,            1011:11, 1013:6,
   Inferences [1] - 1077:10    instances [1] - 1029:5        1017:1, 1017:6,              1014:12
   inferences [2] - 1077:25,   instead [2] - 1201:22,        1017:14, 1017:16,          investigators [9] -
    1151:7                      1206:22                      1017:18, 1017:20,            1033:6, 1053:3,
   inferior [1] - 1163:21      Institutes [2] - 1007:6,      1018:15, 1018:19,            1055:11, 1056:4,
   inflammation [11] -          1023:21                      1019:5, 1019:14,             1058:14, 1106:4,
    1074:21, 1074:23,          institutions [2] - 1007:3,    1020:15, 1020:20,            1185:1, 1185:5, 1209:21
    1074:25, 1075:9,            1023:21                      1020:21, 1021:5,           invited [1] - 1087:12
    1075:11, 1086:19,          instructed [1] - 1062:3       1041:25, 1143:9,           involved [7] - 1072:14,
    1087:3, 1088:2,            instructions [1] -            1143:14, 1143:23,            1080:8, 1087:16,
    1088:13, 1088:21,           1156:20                      1144:18, 1144:21,            1093:11, 1116:21,
    1166:11                    intend [1] - 1171:5           1146:1, 1156:1,              1123:20, 1148:15
   inflammatory [4] -          intended [1] - 1148:2         1159:11, 1159:14           involvement [1] -
    1014:14, 1057:3,           intense [1] - 1068:17        intervals [13] - 1012:7,      1092:20
    1086:16, 1086:21           intensive [1] - 1006:15       1013:11, 1020:12,          involving [3] - 1079:12,
   influence [1] - 1035:10     interaction [3] - 1169:2,     1021:1, 1021:9, 1024:3,      1123:21, 1141:7
   inform [6] - 1040:5,         1169:3, 1169:5               1024:7, 1142:12,           irrelevant [2] - 1187:4,
    1053:1, 1053:22,           interest [2] - 1111:25,       1143:3, 1143:24,             1187:6
    1061:18, 1132:23,           1121:19                      1153:2, 1156:21, 1157:2    irrespective [1] - 1076:1
    1144:19                    interesting [6] - 1010:18,   intervention [1] -          irritation [2] - 1086:16,
   information [36] -           1125:18, 1148:13,            1131:24                      1088:25
    1021:23, 1021:24,           1156:22, 1158:7, 1169:1     Interventions [1] -         IS [1] - 1213:6
    1039:6, 1039:7, 1039:9,    interests [2] - 1122:3,       1130:1                     isolated [1] - 1194:20
    1040:25, 1049:6,            1122:8                      interventions [1] -         Israel [1] - 1097:18
    1049:14, 1049:16,          internal [4] - 1006:19,       1130:18                    issue [77] - 1007:19,
    1051:7, 1054:15,            1012:24, 1119:20,           interview [6] - 1049:20,      1012:20, 1032:10,
    1060:5, 1078:3, 1088:7,     1121:9                       1049:24, 1050:12,            1047:1, 1050:17,
    1094:16, 1096:18,          internally [2] - 1161:6,      1111:15, 1111:20,            1059:22, 1060:23,
    1111:23, 1114:6,            1161:12                      1111:22                      1067:13, 1071:3,
    1114:10, 1114:11,          International [1] - 1106:2   interviewed [3] -             1085:13, 1089:15,
    1121:17, 1128:19,          internist [1] - 1121:4        1049:13, 1093:17,            1093:15, 1093:23,
    1143:16, 1144:19,          interpret [14] - 1005:24,     1168:8                       1093:24, 1094:13,
    1145:1, 1145:2, 1181:6,     1007:18, 1014:4,            interviewer [1] - 1050:21     1094:22, 1096:5,
    1187:1, 1195:19,            1015:3, 1016:6, 1017:7,     interviewers [2] -            1098:11, 1102:20,
    1195:25, 1196:2,            1017:19, 1021:10,            1049:10, 1049:12             1102:21, 1111:24,
    1196:6, 1196:14,            1021:14, 1031:1,            introduce [1] - 1005:2        1112:15, 1112:16,
    1199:16, 1206:4             1042:4, 1058:10,            introduced [1] - 1049:11      1112:20, 1113:3,
   informative [1] - 1060:22    1158:24                     introduces [1] - 1038:19      1113:11, 1113:13,
   informed [4] - 1056:24,     interpretation [5] -         introducing [1] - 1115:3      1113:15, 1113:18,
    1060:20, 1060:25,           1009:1, 1059:8,             introduction [2] -            1113:24, 1114:20,
    1061:22                     1087:20, 1133:20,            1149:7, 1158:11              1115:6, 1124:2, 1126:9,
   informs [2] - 1055:7,        1191:24                     invariably [1] - 1132:18      1126:12, 1126:13,
    1056:2                     interpreted [8] - 1013:15,   invasive [3] - 1068:20,       1136:1, 1151:22,
   inhalation [2] - 1089:18,    1018:21, 1020:13,            1092:4, 1105:18              1152:2, 1154:5, 1154:7,
    1090:2                      1020:17, 1020:21,           inverse [8] - 1016:12,        1156:19, 1158:5,
   inherent [1] - 1173:21       1025:7, 1025:23, 1042:3      1016:13, 1016:17,            1158:8, 1164:9,
   initial [2] - 1073:22,      interpreting [3] - 1037:4,    1017:2, 1017:8,              1164:14, 1167:9,
    1206:6                      1152:14, 1192:21             1018:16, 1020:22,            1167:11, 1169:11,
   injecting [1] - 1062:23     interrupt [3] - 1039:15,      1193:20                      1169:12, 1169:13,
   inpatient [1] - 1005:11      1056:9, 1202:19             inversed [1] - 1193:14        1170:13, 1170:14,
   inquiry [5] - 1048:22,      interrupted [1] - 1056:4     investigate [3] - 1061:8,     1170:15, 1170:17,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 234 of 254 PageID:
                                  103378

                                                                                                       1235
     1171:10, 1171:14,      Johns [10] - 1005:5,        1208:1                       1168:2, 1168:6
     1173:12, 1175:1,        1005:9, 1005:21,          kinds [5] - 1064:23,        lawyer [1] - 1145:25
     1175:23, 1176:13,       1120:11, 1120:15,          1093:7, 1120:8,            lawyers [5] - 1107:18,
     1176:14, 1176:17,       1122:4, 1134:1,            1127:17, 1207:16             1107:20, 1107:23,
     1177:24, 1178:13,       1139:16, 1148:20,         knowing [2] - 1030:20,        1121:24, 1125:20
     1178:15, 1178:25,       1155:9                     1183:20                    lead [3] - 1055:18,
     1179:10, 1179:16,      JOHNSON [2] - 1002:4       knowledge [2] - 1033:12,      1089:3, 1151:9
     1183:24, 1185:16,      Johnson [8] - 1002:22,      1092:21                    leading [3] - 1086:16,
     1188:1, 1197:11,        1012:24, 1109:8, 1124:4   known [11] - 1030:8,          1200:11, 1200:14
     1208:6, 1210:9         jointly [1] - 1208:20       1048:11, 1048:12,          learn [1] - 1133:5
   issued [4] - 1074:3,     journal [12] - 1015:5,      1048:13, 1086:18,          learning [1] - 1010:20
     1079:10, 1079:12,       1019:19, 1135:4,           1110:8, 1177:11,           least [15] - 1005:2,
     1080:10                 1135:7, 1146:8,            1179:21, 1181:23,            1015:4, 1030:24,
   issues [20] - 1033:10,    1149:21, 1154:4,           1187:25, 1209:9              1044:10, 1057:23,
     1037:9, 1040:1,         1154:7, 1154:18,                                        1061:22, 1094:4,
     1063:15, 1080:8,        1156:17, 1156:19,                     L                 1094:12, 1135:24,
     1092:16, 1094:8,        1158:11                                                 1158:4, 1158:16,
                                                       lab [2] - 1006:13,
     1096:15, 1097:6,       journalism [1] - 1149:23                                 1173:12, 1185:18,
                                                         1006:14
     1108:4, 1114:24,       Judge [1] - 1079:15                                      1204:9, 1210:13
                                                       lack [6] - 1053:15,
     1121:11, 1123:17,      judgment [7] - 1078:15,                                leave [2] - 1062:13,
                                                         1102:6, 1169:23,
     1126:18, 1131:18,       1078:20, 1144:24,                                       1187:17
                                                         1184:2, 1193:16,
     1132:22, 1149:20,       1145:21, 1162:22,                                     lectures [1] - 1006:4
                                                         1194:17
     1171:25, 1190:14,       1163:1, 1163:6                                        led [1] - 1121:13
                                                       lacking [1] - 1187:3
     1198:6                 Judicial [3] - 1134:1,                                 left [21] - 1016:4,
                                                       land [1] - 1036:4
   Italy [1] - 1061:14       1135:12, 1138:14                                        1041:16, 1052:4,
                                                       language [7] - 1015:3,
   item [1] - 1098:6        JULIE [1] - 1002:17                                      1052:6, 1052:10,
                                                         1016:3, 1016:16,
   items [1] - 1046:6       July [1] - 1023:9                                        1058:5, 1070:8, 1072:7,
                                                         1082:23, 1106:18,
   itself [7] - 1028:2,     JULY [1] - 1002:4                                        1073:7, 1073:9,
                                                         1161:23, 1209:21
     1041:11, 1044:19,      jump [1] - 1025:16                                       1073:10, 1118:21,
                                                       large [5] - 1028:5,
     1130:15, 1150:17,      jumping [1] - 1027:7                                     1136:19, 1142:4,
                                                         1036:24, 1113:5,
     1199:11, 1209:3        junior [1] - 1005:23                                     1145:15, 1147:4,
                                                         1113:6, 1113:7
                            jury [3] - 1157:16,        larger [3] - 1036:7,          1148:16, 1160:23,
               J             1157:18, 1197:18                                        1174:23, 1189:4,
                                                         1093:5, 1155:24
   J&J [11] - 1125:19,      justifying [1] - 1151:9                                  1189:23
                                                       last [12] - 1006:24,
     1125:20, 1125:21,                                   1019:1, 1067:19,          left-hand [3] - 1136:19,
     1146:19, 1170:16,                  K                1069:1, 1086:25,            1147:4, 1148:16
     1184:23, 1186:24,                                   1112:12, 1165:15,         legal [1] - 1010:19
                            keep [4] - 1021:19,
     1187:2, 1187:8,                                     1166:5, 1166:6,           LEIGH [1] - 1002:11
                             1127:8, 1163:14,
     1187:11, 1204:17                                    1167:23, 1198:14,         Leon [2] - 1031:24,
                             1163:15
   J&J's [5] - 1125:20,                                  1201:24                     1133:17
                            keeping [1] - 1159:8
     1145:25, 1161:1,                                  late [1] - 1199:4           less [18] - 1009:5,
                            Ken [1] - 1135:2
     1187:14, 1204:19                                  latency [13] - 1092:9,        1016:21, 1017:1,
                            key [3] - 1016:18,
   JAMA [3] - 1015:5,                                    1108:8, 1108:13,            1019:24, 1036:11,
                             1137:19, 1196:17
     1152:8                                              1108:25, 1109:1,            1036:25, 1037:1,
                            kind [20] - 1011:4,
   Jersey [1] - 1116:23                                  1109:22, 1110:1,            1047:11, 1050:15,
                             1014:18, 1027:2,
   JERSEY [3] - 1002:1,                                  1110:3, 1110:5, 1110:8,     1050:19, 1055:15,
                             1028:24, 1067:9,
     1002:16, 1002:17                                    1111:12, 1112:15,           1128:23, 1129:1,
                             1088:7, 1092:15,
   jettison [1] - 1157:7                                 1112:24                     1143:10, 1143:13,
                             1093:25, 1094:8,
   Jim [1] - 1148:17                                   law [3] - 1149:23,            1151:8, 1151:19
                             1109:6, 1110:24,
   job [3] - 1043:12,                                    1157:16, 1197:10          letter [2] - 1124:18,
                             1114:7, 1116:23,
     1132:13, 1156:23                                  lawsuit [1] - 1048:23         1125:7
                             1134:9, 1161:13,
   jobs [1] - 1065:3                                   lawsuits [5] - 1040:18,     letters [1] - 1125:10
                             1164:13, 1182:4,
   JOHN [1] - 1002:18                                    1040:24, 1043:21,         LEVIN [1] - 1002:13
                             1199:12, 1207:25,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 235 of 254 PageID:
                                  103379

                                                                                                            1236
   life [3] - 1010:8, 1043:20,   litigation [13] - 1009:10,    1210:25                    1030:17, 1031:14,
     1146:17                       1009:24, 1068:18,          looked [39] - 1012:19,      1032:14, 1036:5,
   lifetime [4] - 1165:23,         1087:10, 1087:16,           1014:20, 1014:22,          1036:10, 1036:13,
     1182:20, 1182:21,             1105:2, 1107:11,            1030:25, 1043:12,          1036:17, 1036:21,
     1183:2                        1107:13, 1108:24,           1055:11, 1057:5,           1036:23, 1037:4,
   ligation [5] - 1056:1,          1112:16, 1113:13,           1062:20, 1062:21,          1038:2, 1048:4, 1048:9,
     1056:7, 1056:16,              1116:21, 1126:6             1063:3, 1072:22,           1064:21, 1064:25,
     1056:19, 1202:19            live [5] - 1065:4,            1072:24, 1073:1,           1065:2, 1065:20, 1093:1
   light [1] - 1147:20             1151:21, 1152:7,            1083:24, 1085:6,         low-risk [1] - 1036:10
   lightly [1] - 1147:8            1152:10, 1157:15            1085:7, 1088:4,          lower [6] - 1051:15,
   likely [7] - 1038:22,         living [1] - 1134:7           1098:25, 1099:2,           1052:5, 1052:6,
     1039:16, 1039:18,           local [2] - 1086:15,          1099:11, 1099:13,          1052:11, 1064:23,
     1104:15, 1104:23,             1088:25                     1110:7, 1117:10,           1143:22
     1172:24, 1177:22            localized [1] - 1166:11       1117:11, 1125:16,        lowest [2] - 1052:7,
   limit [1] - 1122:19           located [1] - 1026:4          1152:8, 1153:20,           1052:14
   limitation [1] - 1038:16      LOCKE [2] - 1003:4,           1153:23, 1160:11,        lunch [1] - 1118:17
   line [17] - 1016:15,            1184:2                      1171:10, 1171:14,        luncheon [1] - 1118:23
     1021:19, 1022:2,            long-term [1] - 1205:25       1171:24, 1191:18,        lung [19] - 1006:14,
     1027:22, 1040:22,           look [72] - 1025:18,          1193:13, 1193:20,          1008:2, 1008:8, 1028:7,
     1140:11, 1141:16,             1039:2, 1046:17,            1195:20, 1199:21,          1030:21, 1031:11,
     1144:1, 1145:13,              1057:21, 1057:25,           1209:19, 1210:23           1032:25, 1033:13,
     1145:14, 1151:8,              1058:2, 1061:5,            looking [46] - 1012:15,     1034:16, 1044:23,
     1153:7, 1160:23,              1061:24, 1070:23,           1013:21, 1014:11,          1044:25, 1045:4,
     1163:8, 1164:4, 1164:6        1072:10, 1074:11,           1016:25, 1017:5,           1062:11, 1110:1,
   link [2] - 1026:6, 1063:16      1084:6, 1084:7, 1085:8,     1022:18, 1028:19,          1120:10, 1122:8,
   linked [1] - 1087:13            1085:11, 1087:21,           1029:19, 1043:13,          1123:18, 1123:23,
   linking [1] - 1179:23           1087:22, 1088:12,           1043:18, 1044:20,          1123:25
   links [1] - 1087:14             1094:15, 1098:18,           1052:1, 1054:14,         lymph [1] - 1089:19
   list [17] - 1017:25,            1100:21, 1124:20,           1055:14, 1060:10,
     1018:4, 1036:20,              1129:16, 1129:22,           1062:15, 1075:6,                     M
     1056:1, 1056:24,              1131:7, 1132:4,             1086:8, 1086:12,
                                                                                        magnitude [3] - 1208:18,
     1072:11, 1072:25,             1133:15, 1137:3,            1087:18, 1087:25,
                                                                                         1209:4, 1209:7
     1073:12, 1073:16,             1137:21, 1140:24,           1094:6, 1094:7,
                                                                                        main [3] - 1008:8,
     1073:18, 1073:23,             1143:3, 1143:6,             1094:18, 1096:8,
                                                                                         1015:11, 1031:21
     1074:2, 1074:11,              1143:18, 1143:22,           1096:9, 1098:10,
                                                                                        major [4] - 1005:9,
     1078:13, 1086:1,              1143:23, 1143:24,           1111:21, 1117:6,
                                                                                         1072:23, 1073:3,
     1178:16, 1209:6               1144:4, 1144:6,             1130:8, 1138:9,
                                                                                         1158:16
   listed [5] - 1018:4,            1144:17, 1144:21,           1145:18, 1152:18,
                                                                                        majority [3] - 1048:10,
     1055:5, 1100:1, 1118:3,       1145:17, 1145:21,           1153:25, 1161:12,
                                                                                         1049:22, 1209:9
     1165:18                       1153:1, 1153:3,             1162:22, 1164:1,
                                                                                        managing [2] - 1196:12,
   literally [7] - 1008:25,        1156:16, 1156:18,           1169:2, 1171:21,
                                                                                         1196:17
     1037:15, 1037:16,             1157:5, 1158:1, 1159:6,     1179:18, 1180:4,
                                                                                        MANGES [1] - 1002:21
     1150:24, 1161:23,             1159:17, 1159:24,           1180:8, 1182:1,
                                                                                        Manual [3] - 1134:1,
     1179:7, 1183:5                1162:5, 1162:19,            1187:21, 1187:24,
                                                                                         1135:12, 1138:14
   literature [16] - 1011:8,       1162:24, 1163:7,            1202:11
                                                                                        manufacturer [1] -
     1028:20, 1031:18,             1163:11, 1165:6,           looks [3] - 1006:9,
                                                                                         1124:5
     1032:15, 1034:2,              1166:5, 1167:13,            1160:17, 1191:4
                                                                                        map [3] - 1060:3, 1079:8,
     1046:3, 1054:8,               1170:25, 1171:1,           loop [1] - 1034:13
                                                                                         1202:18
     1058:10, 1062:18,             1174:7, 1178:23,           loss [1] - 1050:22
                                                                                        mark [1] - 1040:22
     1083:9, 1089:23,              1184:24, 1189:11,          lost [1] - 1088:10
                                                                                        marked [2] - 1026:16,
     1114:17, 1114:19,             1191:12, 1191:20,          low [24] - 1014:21,
                                                                                         1135:14
     1137:18, 1139:25,             1193:6, 1198:7,             1016:10, 1016:12,
                                                                                        markers [1] - 1086:21
     1209:17                       1198:13, 1207:17,           1029:6, 1029:13,
                                                                                        market [1] - 1173:9
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 236 of 254 PageID:
                                  103380

                                                                                                         1237
   MARKETING [1] - 1002:4      measure [6] - 1015:23,     mentoring [2] - 1007:25,    metric [1] - 1161:13
   Master's [1] - 1005:18       1047:25, 1149:16,          1008:1                     metrics [1] - 1161:15
   material [1] - 1084:22       1150:3, 1206:7, 1206:17   Merlo [4] - 1142:18,        MICHELLE [1] - 1002:12
   materials [1] - 1010:14     measured [2] - 1053:4,      1142:20, 1142:22,          mid [1] - 1173:7
   matter [14] - 1014:6,        1131:20                    1162:21                    middle [1] - 1104:2
    1022:21, 1048:15,          measurement [2] -          Merritt [1] - 1099:23       midst [1] - 1040:21
    1050:18, 1051:18,           1065:8, 1206:10           mesothelioma [6] -          might [25] - 1017:2,
    1125:4, 1125:8,            measures [4] - 1130:10,     1061:10, 1061:13,           1032:2, 1039:18,
    1125:15, 1129:4,            1180:18, 1193:10,          1110:3, 1123:22,            1039:22, 1040:18,
    1137:25, 1143:12,           1206:8                     1183:9, 1183:12             1047:12, 1052:6,
    1148:11, 1169:7,           mechanical [2] - 1151:7,   mess [1] - 1052:18           1052:10, 1065:9,
    1205:13                     1162:23                   met [3] - 1057:1, 1067:8,    1070:22, 1087:21,
   MATTER [1] - 1213:8         mechanically [1] -          1102:16                     1091:18, 1101:8,
   matters [3] - 1044:21,       1132:13                   meta [22] - 1025:5,          1120:19, 1123:3,
    1048:6                     mechanism [10] -            1025:20, 1026:1,            1129:4, 1137:15,
   mature [1] - 1110:22         1034:15, 1034:23,          1029:2, 1038:25,            1157:22, 1160:9,
   McTiernan [25] -             1056:14, 1074:25,          1045:9, 1058:23,            1179:2, 1202:16,
    1013:10, 1018:20,           1086:17, 1088:2,           1068:7, 1072:9, 1083:8,     1202:23, 1206:4, 1206:7
    1021:8, 1025:25,            1089:1, 1103:9,            1090:10, 1090:13,          migrates [2] - 1055:9,
    1027:11, 1050:1,            1183:19, 1210:12           1091:7, 1091:8, 1095:1,     1056:9
    1057:10, 1060:16,          MECOR [1] - 1008:6          1095:15, 1103:17,          migration [4] - 1056:15,
    1061:25, 1085:24,          media [6] - 1048:23,        1104:3, 1116:16,            1089:13, 1090:5, 1103:8
    1087:11, 1092:16,           1049:2, 1049:18,           1153:20, 1153:21,          millers [2] - 1061:2,
    1092:20, 1093:8,            1068:17, 1178:16,          1163:18                     1061:8
    1094:7, 1094:9,             1178:24                   meta-analyses [12] -        Mills [2] - 1051:21,
    1095:10, 1095:22,          mediated [1] - 1089:24      1025:5, 1045:9,             1051:24
    1112:20, 1113:18,          Medical [1] - 1010:12       1058:23, 1072:9,           mind [5] - 1024:9,
    1115:12, 1116:24,          medical [8] - 1005:12,      1083:8, 1091:7, 1091:8,     1069:17, 1163:21,
    1143:20, 1162:20,           1006:19, 1008:12,          1095:1, 1095:15,            1173:18, 1207:7
    1189:8                      1011:16, 1177:3,           1104:3, 1153:21,           miners [2] - 1061:1,
   McTiernan's [4] - 1012:3,    1177:14, 1177:20,          1163:18                     1061:7
    1024:14, 1057:16,           1178:2                    meta-analysis [10] -        minimize [3] - 1030:7,
    1075:21                    medicine [8] - 1013:15,     1025:20, 1026:1,            1030:8
   MEAGHER [1] - 1002:18        1013:24, 1119:20,          1029:2, 1038:25,           minute [4] - 1031:13,
   mean [12] - 1021:18,         1121:9, 1122:2, 1122:6,    1068:7, 1090:10,            1039:2, 1086:7, 1180:19
    1036:5, 1037:10,            1122:7, 1157:1             1090:13, 1103:17,          minutes [6] - 1118:20,
    1039:3, 1065:2, 1065:3,    Medicine [1] - 1005:7       1116:16, 1153:20            1188:22, 1199:2,
    1073:10, 1096:4,           medium [1] - 1036:12       method [2] - 1013:5,         1201:16, 1201:22,
    1098:2, 1144:7, 1168:20    meet [3] - 1008:20,         1049:23                     1203:20
   meaning [8] - 1014:14,       1098:3, 1196:1            methodology [19] -          misclassification [9] -
    1051:14, 1051:17,          members [2] - 1050:2,       1012:10, 1012:23,           1093:15, 1113:25,
    1057:7, 1070:20,            1206:5                     1060:10, 1071:16,           1114:13, 1114:14,
    1114:6, 1142:7, 1193:14    memories [1] - 1168:6       1071:18, 1075:16,           1114:22, 1115:4,
   meaningful [1] - 1206:8     memorize [1] - 1072:25      1079:1, 1084:7, 1084:8,     1115:24, 1206:19,
   means [14] - 1037:2,        memory [1] - 1039:13        1084:9, 1088:19,            1207:23
    1038:13, 1064:18,          mentees [1] - 1008:19       1119:15, 1131:21,          Misclassifications [1] -
    1078:8, 1101:3,            mention [1] - 1139:25       1140:15, 1140:19,           1204:13
    1105:10, 1130:14,          mentioned [8] - 1006:6,     1170:2, 1192:17,           misconception [2] -
    1144:25, 1145:22,           1028:5, 1028:11,           1195:1, 1200:19             1134:24, 1135:19
    1146:1, 1165:15,            1046:6, 1046:9,           methods [8] - 1008:11,      Misconceptions [1] -
    1168:23, 1183:5, 1190:1     1046:10, 1049:23,          1008:23, 1008:24,           1135:16
   meant [2] - 1070:16,         1060:9                     1012:12, 1125:7,           misheard [1] - 1207:6
    1210:6                     mentor [1] - 1005:22        1137:18, 1140:4, 1204:7    misinform [1] - 1156:7
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 237 of 254 PageID:
                                  103381

                                                                                                         1238
   misinterpreted [2] -         1036:11, 1045:12,          1188:19, 1191:25,          1023:21, 1087:4,
    1142:7, 1149:16             1048:12, 1048:13,          1192:5, 1193:23,           1192:6, 1204:18
   misleading [8] - 1057:23,    1049:19, 1049:24,          1197:3, 1197:25,          nature [4] - 1038:18,
    1163:25, 1164:7,            1055:14, 1058:2,           1198:4, 1200:11,           1205:9, 1205:10,
    1197:7, 1197:15,            1060:22, 1065:7,           1201:14, 1203:24,          1205:14
    1197:18, 1198:1, 1198:2     1072:23, 1078:14,          1211:3, 1211:9            Nature [2] - 1154:18,
   misread [1] - 1081:25        1093:10, 1097:15,         MS [55] - 1004:6,           1156:18
   misrepresenting [1] -        1099:17, 1103:17,          1004:14, 1004:20,         near [1] - 1123:4
    1174:4                      1121:22, 1129:2,           1004:23, 1018:2,          nearly [2] - 1019:7,
   missed [2] - 1047:16,        1142:11, 1143:2,           1018:8, 1018:11,           1193:7
    1176:11                     1143:6, 1146:17,           1020:9, 1026:3,           necessarily [4] -
   missing [1] - 1065:19        1163:13, 1177:10,          1034:12, 1035:17,          1047:24, 1096:17,
   misstated [1] - 1153:16      1177:11, 1178:11,          1045:21, 1046:7,           1097:1, 1182:10
   misstates [1] - 1186:12      1189:21, 1200:15,          1046:11, 1046:19,         necessary [2] - 1175:20,
   mistake [2] - 1113:8,        1205:20, 1209:8            1051:23, 1063:23,          1176:20
    1139:23                    mostly [1] - 1008:11        1064:4, 1064:10,          necrosis [1] - 1086:20
   mistaken [1] - 1205:4       motivations [1] -           1064:13, 1064:14,         need [10] - 1041:7,
   misunderstanding [1] -       1154:11                    1065:22, 1069:10,          1079:23, 1111:1,
    1153:13                    move [14] - 1033:16,        1073:15, 1077:7,           1120:16, 1120:17,
   misunderstood [1] -          1046:11, 1048:16,          1104:16, 1106:11,          1124:6, 1125:22,
    1147:21                     1100:13, 1118:15,          1106:22, 1107:9,           1158:19, 1185:21,
   misuse [3] - 1154:9,         1134:22, 1160:22,          1107:15, 1118:8,           1196:23
    1157:10, 1157:25            1167:8, 1170:9,            1124:21, 1138:21,         needed [6] - 1078:3,
   misused [2] - 1147:21,       1174:24, 1186:2,           1141:25, 1167:4,           1120:19, 1128:15,
    1149:16                     1199:2, 1211:2, 1211:7     1169:19, 1173:25,          1197:9, 1201:17,
   mitigated [1] - 1070:12     MR [69] - 1017:24,          1183:25, 1184:13,          1201:21
   mixture [5] - 1006:11,       1018:7, 1018:9,            1186:11, 1186:25,         Neel [1] - 1026:20
    1007:5, 1014:18,            1045:14, 1046:9,           1188:21, 1188:25,         negative [5] - 1051:14,
    1057:4, 1145:16             1046:14, 1067:6,           1192:8, 1192:9,            1052:10, 1052:17,
   mode [3] - 1086:4,           1069:16, 1073:13,          1193:24, 1193:25,          1056:11, 1057:5
    1089:22, 1090:5             1073:21, 1074:1,           1197:20, 1199:5,          never [3] - 1125:16,
   Modern [1] - 1138:10         1074:19, 1076:23,          1199:6, 1200:13,           1155:23, 1174:17
                                1077:2, 1077:8,            1200:17, 1201:24,         New [1] - 1116:22
   modern [1] - 1138:12
                                1080:17, 1106:13,          1202:2, 1203:19           NEW [3] - 1002:1,
   moment [6] - 1030:11,
                                1106:20, 1107:2,          Muhammad [2] - 1082:7,      1002:16, 1002:17
    1084:19, 1091:11,
                                1107:5, 1107:19,           1082:14                   new [2] - 1090:13,
    1120:14, 1157:18,
    1157:20                     1107:25, 1118:18,         multiple [9] - 1096:9,      1093:12
                                1119:10, 1125:1,           1097:4, 1097:13,          newer [1] - 1062:21
   monograph [3] -
                                1125:12, 1130:3,           1141:16, 1153:9,          news [2] - 1040:23,
    1082:24, 1170:22,
                                1134:14, 1134:20,          1153:10, 1161:7, 1161:8    1179:6
    1190:19
                                1138:5, 1138:13,          Muscat [1] - 1184:9        next [37] - 1026:21,
   monotonically [1] -
                                1138:20, 1138:24,         must [4] - 1131:18,         1032:3, 1055:5, 1066:5,
    1193:9
                                1139:5, 1142:2, 1165:8,    1155:22, 1156:12,          1085:2, 1089:13,
   months [2] - 1086:9,
                                1169:10, 1169:13,          1162:16                    1089:17, 1090:4,
    1123:11
                                1169:16, 1169:24,         MY [1] - 1213:7             1090:9, 1092:19,
   Moorman [6] - 1115:13,
                                1170:11, 1171:13,                                     1092:23, 1094:13,
    1164:20, 1165:15,
                                1174:6, 1174:24,                      N               1102:20, 1107:6,
    1167:2, 1168:23,
                                1175:6, 1184:2, 1184:5,                               1113:2, 1113:3,
    1170:10                                               name [1] - 1200:14
                                1184:7, 1184:10,                                      1113:24, 1127:7,
   morning [8] - 1004:4,                                  names [1] - 1025:13
                                1184:14, 1184:17,                                     1128:15, 1128:21,
    1004:6, 1004:15,                                      Narod [3] - 1111:1,
                                1184:19, 1186:2,                                      1129:13, 1130:6,
    1004:16, 1011:5,                                       1111:6
                                1186:14, 1187:6,                                      1133:6, 1134:23,
    1060:8, 1067:7, 1190:24                               narrative [1] - 1167:24
                                1187:11, 1187:19,                                     1137:4, 1138:1,
   most [31] - 1025:4,                                    National [5] - 1007:6,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 238 of 254 PageID:
                                  103382

                                                                                                         1239
    1141:22, 1146:22,        notice [1] - 1010:22          1127:23, 1127:25           1014:5, 1014:9, 1019:6,
    1147:16, 1148:14,        noticed [1] - 1035:1         observations [2] -          1019:10, 1019:17,
    1149:19, 1151:3,         noting [1] - 1138:18          1168:12, 1172:1            1020:6, 1021:12,
    1159:3, 1172:13,         notion [5] - 1027:5,         observe [2] - 1022:6,       1021:24, 1023:14,
    1179:9, 1194:24           1039:20, 1055:8,             1041:18                    1025:5, 1025:11,
   nice [1] - 1010:25         1055:18, 1102:2             observed [4] - 1015:18,     1025:25, 1027:8,
   nights [1] - 1009:20      nowadays [1] - 1005:21        1015:19, 1150:14,          1027:13, 1027:14,
   NIH [1] - 1007:6          nowhere [2] - 1123:4,         1166:19                    1028:18, 1029:4,
   NJ [1] - 1002:7            1133:12                     obstetricians [1] -         1029:9, 1029:20,
   NO [1] - 1002:2           NSAIDS [6] - 1014:24,         1008:2                     1030:24, 1031:20,
   nobody [3] - 1033:14,      1019:2, 1056:23,            obstructive [2] - 1122:5,   1031:24, 1032:11,
    1116:7, 1122:24           1057:6, 1057:9, 1202:21      1122:13                    1034:4, 1036:3, 1036:7,
   nodes [1] - 1089:19       null [8] - 1142:7,           obviously [1] - 1159:21     1036:8, 1036:14,
   non [5] - 1014:14,         1144:11, 1145:8,            occur [2] - 1048:12,        1041:18, 1044:10,
    1014:24, 1021:10,         1150:12, 1150:23,            1049:17                    1044:12, 1045:9,
    1021:13, 1185:25          1160:18, 1163:17,           occurred [1] - 1179:8       1048:7, 1048:17,
   non-asbestiform [1] -      1208:2                      odds [8] - 1015:23,         1049:23, 1050:8,
    1185:25                  number [12] - 1008:16,        1028:11, 1032:8,           1051:7, 1052:4, 1052:7,
   non-statistically [2] -    1015:8, 1020:7,              1084:1, 1093:1, 1095:2,    1052:14, 1052:23,
    1021:10, 1021:13          1028:19, 1042:24,            1099:15, 1165:22           1053:14, 1053:25,
   non-steroidal [2] -        1043:20, 1053:13,           OF [2] - 1002:1, 1213:7     1054:2, 1057:15,
    1014:14, 1014:24          1054:17, 1107:9,            officer [2] - 1146:19,      1057:25, 1058:2,
   nonaspirin [1] - 1019:2    1165:23, 1185:1, 1185:5      1146:20                    1059:4, 1061:21,
   nondifferential [11] -    numbers [1] - 1015:14        OFFICIAL [1] - 1002:25      1064:8, 1065:12,
    1093:15, 1113:25,        numeral [1] - 1083:3         often [16] - 1032:12,       1065:19, 1067:19,
    1114:2, 1114:12,         Nurses [1] - 1176:3           1070:24, 1076:7,           1068:25, 1070:8,
    1114:14, 1114:21,        Nurses' [2] - 1014:8,         1076:12, 1076:19,          1070:13, 1072:7,
    1115:3, 1115:23,          1146:9                       1077:23, 1078:24,          1075:23, 1076:24,
    1206:18, 1207:21,        nutshell [1] - 1019:17        1079:2, 1129:14,           1077:2, 1077:17,
    1207:22                                                1142:6, 1147:20,           1086:17, 1087:21,
   none [8] - 1051:8,                    O                 1150:11, 1160:2,           1087:25, 1090:9,
    1073:19, 1075:13,                                      1196:18, 1206:13,          1091:3, 1091:6,
                             O'DELL [1] - 1002:11                                     1091:10, 1094:4,
    1102:17, 1175:15,                                      1206:14
                             obesity [1] - 1208:13                                    1096:7, 1097:6,
    1187:13, 1194:22                                      older [1] - 1110:14
                             object [10] - 1073:18,                                   1097:17, 1097:18,
   nonetheless [1] -                                      Oleckno [2] - 1141:23,
                              1124:21, 1124:24,                                       1098:21, 1099:17,
    1030:18                                                1142:17
                              1169:19, 1169:23,                                       1101:21, 1102:18,
   nonrandomized [2] -                                    omission [1] - 1073:3
                              1174:3, 1184:2, 1187:3,                                 1105:25, 1108:8,
    1038:16, 1127:20                                      once [5] - 1027:5,
                              1193:23, 1197:3                                         1109:2, 1110:19,
   nonserous [1] - 1166:24                                 1093:17, 1182:20,
                             objected [2] - 1018:1,                                   1111:7, 1111:14,
   nonsignificant [1] -                                    1206:10, 1207:12
                              1073:16                                                 1111:19, 1113:2,
    1140:17                                               oncologist [2] - 1119:17,
                             objection [11] - 1045:14,                                1114:24, 1114:25,
   nonsmokers [1] - 1028:8                                 1120:1
                              1064:4, 1073:16,                                        1117:1, 1118:2,
   nonuse [2] - 1015:20,      1107:15, 1167:4,            oncologists [2] -
                                                                                      1119:25, 1121:4,
    1019:3                    1173:25, 1183:25,            1119:22, 1121:15
                                                                                      1129:15, 1132:15,
   nose [1] - 1008:3          1186:11, 1186:25,           oncology [2] - 1006:18,
                                                                                      1138:15, 1139:23,
   note [3] - 1022:11,        1191:25, 1200:11             1121:5
                                                                                      1140:4, 1140:16,
    1035:17, 1081:14         objectively [2] - 1027:20,   Oncology [2] - 1015:5,
                                                                                      1140:17, 1142:8,
   noted [4] - 1022:8,        1036:13                      1152:9
                                                                                      1142:22, 1143:8,
    1105:16, 1106:1,         observation [2] - 1032:2,    One [2] - 1040:12,
                                                                                      1143:15, 1143:20,
    1114:17                   1129:12                      1159:7
                                                                                      1144:23, 1145:5,
   notes [1] - 1193:7        observational [6] -          one [164] - 1007:21,
                                                                                      1145:13, 1145:20,
   NOTES [1] - 1213:7         1029:16, 1031:21,            1009:6, 1011:3,
                                                                                      1146:19, 1147:2,
   nothing [1] - 1128:9       1124:3, 1127:13,             1012:17, 1013:13,
                                                                                      1149:1, 1151:11,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 239 of 254 PageID:
                                  103383

                                                                                                        1240
    1153:10, 1153:19,          1187:17, 1187:18           1007:17, 1007:18,          1208:14, 1209:9
    1154:11, 1154:12,         opportunistic [1] -         1011:10, 1011:20,         ovaries [10] - 1055:10,
    1156:5, 1156:13,           1158:10                    1012:1, 1013:4, 1014:7,    1055:12, 1056:6,
    1156:14, 1157:12,         opportunity [3] - 1018:6,   1014:16, 1015:18,          1056:10, 1056:15,
    1159:11, 1159:14,          1022:20, 1045:25           1019:3, 1022:1, 1024:1,    1056:17, 1089:18,
    1159:22, 1160:20,         opposed [6] - 1014:22,      1024:19, 1025:21,          1100:25, 1102:24,
    1161:1, 1161:6, 1162:1,    1030:3, 1100:25,           1026:7, 1027:18,           1103:10
    1163:13, 1163:14,          1110:18, 1114:8,           1028:16, 1028:20,         Ovaries [1] - 1074:8
    1164:20, 1165:1,           1161:11                    1031:9, 1032:15,          ovary [2] - 1101:20,
    1166:2, 1169:6, 1169:7,   Opposition [2] -            1032:23, 1034:1,           1166:11
    1175:11, 1178:7,           1138:16, 1141:23           1034:10, 1034:24,         over-report [1] - 1172:25
    1178:8, 1178:9,           opposition [1] - 1130:4     1035:10, 1035:14,         overall [6] - 1014:17,
    1179:15, 1183:11,         order [11] - 1062:10,       1035:25, 1038:20,          1014:18, 1035:14,
    1184:12, 1185:21,          1089:2, 1097:21,           1040:7, 1040:20,           1071:2, 1166:21
    1188:5, 1190:7,            1097:23, 1098:8,           1042:10, 1042:25,         overarching [1] -
    1190:23, 1193:6,           1102:15, 1133:1,           1045:6, 1045:23,           1011:21
    1194:6, 1195:11,           1136:4, 1175:18,           1047:4, 1047:17,          overlap [1] - 1094:12
    1197:8, 1197:9,            1208:24, 1209:3            1048:10, 1049:3,          overseas [1] - 1008:17
    1200:22, 1200:23,         organ [1] - 1183:7          1054:9, 1055:19,          own [14] - 1006:21,
    1200:24, 1202:16,         organization [3] -          1057:7, 1057:9,            1007:13, 1007:16,
    1203:4, 1206:1, 1210:19    1008:6, 1008:7, 1197:1     1063:10, 1063:17,          1012:11, 1030:4,
   one-time [2] - 1110:19,    organizations [4] -         1063:21, 1064:22,          1049:18, 1053:9,
    1206:1                     1007:2, 1007:5,            1065:16, 1067:13,          1085:18, 1162:22,
   one-to-one [1] - 1101:21    1012:20, 1060:10           1067:22, 1068:12,          1168:15, 1169:17,
   ones [19] - 1014:5,        organize [1] - 1010:14      1068:20, 1070:1,           1179:7
    1022:6, 1022:7, 1022:8,   orient [6] - 1013:9,        1070:11, 1075:1,
    1036:12, 1036:13,          1014:10, 1018:12,          1079:13, 1081:25,                     P
    1042:14, 1072:2,           1068:6, 1139:6, 1165:9     1082:18, 1083:11,
                                                                                    p-Value [10] - 1149:11,
    1072:3, 1072:10,          original [1] - 1112:14      1083:23, 1084:5,
                                                                                     1149:15, 1150:14,
    1073:23, 1085:9,          otherwise [3] - 1011:1,     1086:22, 1087:3,
                                                                                     1151:5, 1151:8,
    1100:15, 1111:4,           1063:13, 1087:13           1088:21, 1091:15,
                                                                                     1151:19, 1153:22,
    1163:7, 1164:4,           ought [1] - 1056:9          1091:25, 1092:5,
                                                                                     1155:24, 1157:13,
    1205:20, 1207:10          ourselves [4] - 1018:13,    1092:9, 1092:24,
                                                                                     1169:4
   ongoing [1] - 1006:23       1019:20, 1139:6, 1165:9    1095:8, 1098:1, 1102:9,
                                                                                    P-Value [1] - 1150:11
   open [1] - 1119:3          outcome [5] - 1044:20,      1103:3, 1103:20,
                                                                                    p-Values [10] - 1020:4,
   ophthalmologists [1] -      1098:9, 1101:13,           1104:6, 1104:12,
                                                                                     1024:7, 1146:24,
    1008:3                     1101:22, 1131:20           1104:14, 1104:20,
                                                                                     1147:6, 1147:19,
   opinion [20] - 1013:3,     outcomes [2] - 1071:9,      1104:22, 1105:18,
                                                                                     1149:3, 1150:3, 1153:2,
    1024:17, 1035:22,          1101:11                    1106:7, 1108:19,
                                                                                     1156:21, 1157:2
    1038:24, 1040:5,                                      1109:22, 1110:9,
                              outliers [1] - 1155:14                                P-Values [1] - 1158:14
    1051:4, 1053:1,                                       1111:13, 1120:25,
                              outpatients [2] -                                     p.m [1] - 1211:14
    1053:22, 1059:16,                                     1123:8, 1124:3, 1124:7,
                               1005:10, 1006:12                                     page [59] - 1025:19,
    1060:20, 1060:25,                                     1126:8, 1126:15,
                              outside [17] - 1010:11,                                1026:4, 1064:6, 1066:5,
    1061:22, 1063:7,                                      1165:21, 1166:9,
                               1080:12, 1085:17,                                     1069:23, 1075:7,
    1064:6, 1124:6,                                       1172:24, 1174:10,
                               1087:8, 1087:22,                                      1076:23, 1077:20,
    1157:21, 1169:22,                                     1175:12, 1175:14,
                               1088:7, 1088:9, 1094:5,                               1080:19, 1081:7,
    1173:10, 1177:19,                                     1177:5, 1177:10,
                               1094:23, 1105:1,                                      1081:11, 1081:22,
    1188:7                                                1177:15, 1178:17,
                               1107:11, 1108:23,                                     1082:12, 1083:3,
   opinions [11] - 1012:11,                               1179:23, 1180:2,
                               1112:15, 1112:18,                                     1084:11, 1086:4,
    1082:9, 1082:14,                                      1180:14, 1183:19,
                               1113:13, 1115:6,                                      1089:13, 1091:11,
    1126:6, 1126:16,                                      1183:24, 1189:12,
                               1117:14                                               1102:20, 1103:25,
    1137:24, 1142:23,                                     1193:15, 1194:21,
                              Ovarian [1] - 1165:12                                  1104:2, 1105:14,
    1158:12, 1164:22,                                     1202:17, 1203:13,
                              ovarian [115] - 1007:14,                               1107:11, 1108:1,
                                                          1205:17, 1208:9,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 240 of 254 PageID:
                                  103384

                                                                                                        1241
    1108:4, 1113:24,           1061:18, 1071:18,          pause [3] - 1016:13,        1206:10
    1121:2, 1129:21,           1072:23, 1073:22,           1077:6, 1086:7            per [1] - 1073:19
    1130:6, 1133:10,           1083:20, 1088:10,          PCPC [2] - 1183:22,        percent [14] - 1009:19,
    1133:18, 1139:4,           1121:2, 1121:12,            1204:17                    1016:1, 1019:4, 1024:6,
    1139:10, 1139:20,          1121:13, 1121:22,          peer [15] - 1081:2,         1068:12, 1123:13,
    1141:24, 1142:4,           1125:9, 1125:13,            1081:6, 1081:13,           1123:14, 1123:15,
    1146:22, 1148:14,          1136:10, 1145:23,           1083:9, 1084:12,           1123:16, 1143:9,
    1159:3, 1162:13,           1147:14, 1184:10,           1105:7, 1106:25,           1143:14, 1157:2,
    1164:10, 1164:22,          1189:21, 1190:1,            1135:4, 1195:5, 1195:9,    1165:19, 1165:20
    1166:5, 1166:6, 1166:7,    1190:12, 1211:5             1195:14, 1195:19,         percentage [2] -
    1167:23, 1171:3,          participants [1] -           1198:10, 1199:8,           1009:12, 1041:12
    1175:4, 1184:15,           1101:12                     1199:11                   perfect [2] - 1010:24,
    1184:18, 1184:19,         participate [1] - 1087:12   peer-reviewed [10] -        1136:12
    1184:24, 1185:4,          participated [2] -           1081:2, 1081:6, 1083:9,   perform [1] - 1062:4
    1194:24, 1204:11,          1008:10, 1008:15            1084:12, 1105:7,          performed [3] - 1038:25,
    1204:15                   particle [1] - 1056:16       1195:5, 1195:9,            1062:4, 1080:12
   Page [1] - 1212:4          particular [25] - 1013:7,    1198:10, 1199:8,          performing [1] - 1191:16
   pages [3] - 1075:3,         1021:17, 1022:7,            1199:11                   perhaps [1] - 1118:16
    1075:9                     1022:13, 1038:15,          pending [1] - 1152:23      perineal [27] - 1011:24,
   PAPANTONIO [1] -            1040:9, 1047:25,           Penninkilampi [10] -        1035:9, 1035:14,
    1002:13                    1048:15, 1069:21,           1026:2, 1038:6, 1038:9,    1053:20, 1055:8,
   paper [13] - 1040:3,        1070:11, 1075:16,           1038:12, 1067:25,          1056:9, 1063:17,
    1040:5, 1064:20,           1080:7, 1080:11,            1068:2, 1068:5,            1068:11, 1068:20,
    1070:6, 1070:7,            1094:1, 1102:1, 1114:9,     1105:16, 1105:24,          1070:1, 1083:11,
    1070:17, 1107:7,           1125:15, 1128:8,            1117:17                    1084:12, 1091:14,
    1153:16, 1157:3,           1136:4, 1145:2, 1151:2,    people [55] - 1008:1,       1095:9, 1101:19,
    1158:21, 1158:23,          1169:7, 1169:9,             1010:20, 1015:5,           1102:10, 1103:3,
    1165:16, 1191:23           1185:23, 1193:9             1030:2, 1032:6,            1103:21, 1104:6,
   papers [6] - 1012:14,      particularly [2] -           1042:24, 1043:14,          1105:18, 1106:6,
    1012:16, 1012:17,          1168:25, 1172:16            1043:25, 1044:2,           1175:13, 1175:21,
    1035:1, 1057:13,          particulates [1] -           1045:1, 1050:15,           1176:21, 1180:13,
    1146:10                    1166:12                     1079:6, 1087:8,            1194:22, 1207:9
   paragraph [12] - 1015:7,   parts [1] - 1197:6           1087:22, 1093:16,         perineum [1] - 1056:6
    1015:12, 1034:6,          passing [1] - 1046:10        1096:22, 1096:23,         period [9] - 1042:15,
    1084:20, 1089:17,         passive [1] - 1030:25        1101:15, 1106:18,          1108:13, 1108:14,
    1091:11, 1139:21,         past [8] - 1038:22,          1111:15, 1112:4,           1109:22, 1110:8,
    1147:16, 1149:6,           1094:9, 1095:1,             1114:4, 1116:5,            1111:12, 1123:15,
    1149:19, 1198:7,           1095:11, 1101:15,           1116:23, 1119:21,          1124:11, 1125:22
    1198:14                    1116:25, 1123:11            1119:22, 1119:25,         periods [2] - 1092:10,
   paragraphs [1] - 1135:25   pathogenesis [1] -           1120:11, 1120:15,          1095:15
   parallel [1] - 1116:11      1193:8                      1121:6, 1121:8, 1121:9,   permission [2] -
   PARFITT [2] - 1002:12,     pathway [2] - 1056:6,        1123:8, 1124:11,           1138:17, 1169:10
    1107:9                     1056:14                     1126:6, 1130:16,          permitted [2] - 1069:10,
   pariahs [1] - 1155:17      patient [2] - 1006:18,       1134:8, 1139:18,           1106:11
   part [38] - 1005:23,        1011:2                      1146:12, 1148:15,         persistent [1] - 1086:18
    1010:7, 1010:25,          patients [5] - 1005:10,      1151:2, 1155:14,          Persistent [1] - 1135:16
    1012:23, 1013:5,           1006:17, 1008:2,            1157:16, 1157:18,         person [2] - 1112:7,
    1015:1, 1016:7,            1010:23, 1038:20            1161:25, 1162:5,           1188:13
    1021:24, 1024:18,         pattern [5] - 1172:4,        1162:20, 1162:25,         personal [2] - 1050:16,
    1026:21, 1038:7,           1172:8, 1175:19,            1164:14, 1184:21,          1050:20
    1040:3, 1049:24,           1176:1, 1181:24             1205:20, 1206:24,         Personal [1] - 1003:4
    1050:25, 1055:14,         patterns [1] - 1153:3        1207:5                    personally [1] - 1135:3
    1060:9, 1060:19,          Pause [1] - 1081:10         people's [2] - 1021:15,    pertained [1] - 1120:6
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 241 of 254 PageID:
                                  103385

                                                                                                               1242
   pervasive [1] - 1155:21        1188:16                    portion [5] - 1081:12,       powder [47] - 1011:24,
   phenomenon [1] -              play [2] - 1078:20,          1081:17, 1195:13,            1035:10, 1040:19,
    1065:1                        1169:10                     1197:4, 1198:10              1041:13, 1041:20,
   philosophically [1] -         played [1] - 1173:1         posed [1] - 1173:8            1042:9, 1053:20,
    1151:20                      plays [1] - 1046:22         position [2] - 1180:1,        1062:10, 1063:17,
   phrase [2] - 1180:5,          plenty [1] - 1170:9          1187:12                      1067:13, 1067:21,
    1192:1                       pleural [1] - 1062:23       positive [26] - 1019:15,      1083:23, 1084:5,
   physician [3] - 1006:7,       pleurodesis [3] -            1020:11, 1020:13,            1088:21, 1098:17,
    1009:8, 1109:16               1061:25, 1062:4, 1063:1     1028:14, 1028:18,            1098:25, 1099:7,
   physicians [1] - 1008:11      plot [5] - 1057:11,          1042:17, 1044:4,             1100:10, 1110:9,
   physiology [2] -               1145:12, 1153:23,           1044:24, 1051:13,            1110:16, 1111:7,
    1006:13, 1006:14              1162:22, 1162:24            1052:9, 1052:17,             1111:12, 1165:19,
   picked [3] - 1014:2,          point [27] - 1018:25,        1055:16, 1056:11,            1165:20, 1166:9,
    1014:4, 1015:2                1024:24, 1027:4,            1057:4, 1057:6,              1166:20, 1166:21,
   picking [3] - 1018:12,         1027:7, 1030:20,            1083:10, 1084:1,             1166:23, 1168:2,
    1158:9, 1189:3                1033:4, 1034:17,            1091:21, 1092:3,             1168:5, 1172:22,
   picture [3] - 1009:4,          1035:2, 1052:8, 1058:8,     1101:11, 1103:20,            1173:1, 1180:4,
    1062:8, 1145:23               1059:15, 1063:2,            1104:5, 1161:20,             1180:13, 1181:15,
   place [7] - 1027:2,            1075:5, 1117:24,            1193:21, 1208:10,            1181:17, 1181:21,
    1052:19, 1061:5,              1128:17, 1133:2,            1208:21                      1181:22, 1182:20,
    1077:25, 1078:21,             1143:25, 1151:3,           positively [3] - 1019:2,      1187:24, 1189:5,
    1082:23, 1127:20              1152:6, 1158:8, 1159:8,     1019:10, 1047:4              1189:9, 1189:18,
   placed [1] - 1154:15           1159:23, 1193:20,          possibility [5] - 1030:4,     1189:19, 1189:24,
   places [3] - 1065:4,           1198:18, 1206:15,           1093:20, 1174:14,            1207:9, 1207:15
    1087:21, 1096:21              1208:4                      1174:15, 1178:18            POWDER [1] - 1002:4
   Plaintiffs [1] - 1002:14      pointed [3] - 1061:1,       possible [15] - 1027:15,     Powder [1] - 1165:12
   plaintiffs [2] - 1009:25,      1087:22, 1185:11            1038:20, 1086:17,           powders [4] - 1115:2,
    1018:5                       pointer [1] - 1041:6         1089:1, 1089:22,             1173:8, 1173:9, 1207:16
   Plaintiffs' [1] - 1138:5      pointing [4] - 1016:5,       1106:7, 1137:8, 1168:6,     power [3] - 1113:2,
   plaintiffs' [18] - 1022:21,    1016:20, 1053:25,           1172:14, 1172:21,            1113:10, 1168:7
    1071:24, 1072:3,              1100:15                     1172:23, 1173:7,            powered [2] - 1093:1,
    1072:18, 1072:24,            points [5] - 1027:9,         1175:9, 1185:6, 1209:20      1113:12
    1077:5, 1079:11,              1059:4, 1064:21, 1199:7    possibly [3] - 1173:21,      PowerPoint [2] -
    1081:25, 1084:10,            policy [4] - 1147:6,         1185:9, 1203:16              1058:19, 1126:14
    1088:15, 1093:8,              1149:23, 1151:4, 1156:7    post [3] - 1042:17,          PowerPoints [1] -
    1107:17, 1107:19,            pool [4] - 1036:15,          1048:23, 1166:4              1025:14
    1107:23, 1113:18,             1060:4, 1070:22,           post-2014 [1] - 1042:13      practice [2] - 1006:9,
    1130:4, 1164:20, 1170:2       1157:18                    posted [1] - 1155:12          1039:3
   plan [1] - 1067:9             pooled [3] - 1063:11,       potential [24] - 1014:7,     practices [2] - 1149:21,
   plane [1] - 1137:24            1071:1, 1153:21             1025:20, 1033:9,             1151:6
   plausibility [16] -           pooling [1] - 1070:20        1037:3, 1038:19,            PRACTICES [1] - 1002:5
    1030:22, 1075:10,            pools [1] - 1038:16          1040:6, 1040:14,            practicing [2] - 1006:7,
    1085:14, 1102:19,            poor [2] - 1151:10,          1044:9, 1046:1,              1030:12
    1102:21, 1103:2,              1206:17                     1046:21, 1047:3,            practitioners [1] - 1148:3
    1103:8, 1166:16,             poorly [2] - 1206:7,         1047:13, 1047:19,           pre [4] - 1042:13,
    1179:19, 1180:20,             1208:14                     1048:8, 1048:13,             1048:23, 1110:21,
    1180:24, 1181:1,             populate [1] - 1122:24       1064:16, 1065:12,            1166:4
    1181:13, 1182:8,             populated [1] - 1123:4       1074:25, 1108:23,           pre-and [1] - 1042:13
    1183:3, 1188:2               population [2] - 1131:23,    1115:3, 1116:6, 1188:1,     pre-and-post [2] -
   plausible [8] - 1034:15,       1175:12                     1192:21, 1207:21             1048:23, 1166:4
    1047:14, 1088:2,             populations [1] -           potentially [4] - 1014:23,   pre-and-post-2014 [1] -
    1182:14, 1183:18,             1096:11                     1045:11, 1048:2,             1167:15
    1186:5, 1186:17,             portfolio [1] - 1005:15      1162:10                     pre-pubertal [1] -
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 242 of 254 PageID:
                                  103386

                                                                                                           1243
    1110:21                     1122:17                    profession [2] - 1010:19,   protein [1] - 1086:20
   precaution [1] - 1196:3     principal [1] - 1133:25      1132:17                    prove [1] - 1177:23
   precautionary [12] -        principle [6] - 1134:3,     professional [9] -          proven [2] - 1034:14,
    1196:8, 1196:15,            1134:21, 1143:2,            1010:8, 1012:19,            1034:23
    1196:22, 1197:2,            1153:18, 1153:22,           1122:17, 1123:14,          proves [1] - 1044:10
    1197:11, 1199:18,           1201:2                      1126:7, 1126:10,           provide [12] - 1021:23,
    1199:20, 1200:8,           principles [6] - 1151:21,    1144:24, 1163:1, 1163:6     1035:12, 1090:7,
    1200:20, 1201:2,            1179:20, 1204:6,           professionally [1] -         1133:20, 1134:9,
    1209:22, 1210:20            1204:9, 1209:22,            1009:7                      1135:22, 1153:22,
   preceded [2] - 1101:12,      1210:20                    professionals [3] -          1156:19, 1169:1,
    1178:12                    privacy [1] - 1050:22        1008:9, 1008:13, 1014:3     1181:5, 1186:4, 1186:16
   preceding [1] - 1078:13     private [1] - 1007:9        professor [3] - 1005:5,     provided [8] - 1007:10,
   precision [1] - 1131:19     probabilities [1] -          1121:14, 1122:1             1018:5, 1073:14,
   prefer [1] - 1142:12         1142:10                    program [3] - 1008:10,       1102:8, 1120:23,
   pregnancy [1] - 1039:23     probability [3] - 1150:3,    1008:15, 1008:22            1173:23, 1178:15,
   premise [1] - 1186:1         1150:4, 1150:13            Program [2] - 1192:6,        1194:20
   Prenatal [1] - 1129:25      probable [1] - 1181:4        1204:19                    provides [5] - 1010:13,
   prenatal [2] - 1130:10,     probing [1] - 1049:15       progression [1] -            1063:13, 1147:22,
    1130:18                    problem [6] - 1097:1,        1086:17                     1166:20, 1174:18
   prepared [5] - 1011:12,      1140:21, 1154:8,           project [1] - 1210:2        proxy [1] - 1065:10
    1011:15, 1013:16,           1155:21, 1170:6, 1170:7    prone [1] - 1068:16         PSC [1] - 1073:13
    1045:19, 1126:16           problematic [1] -           prong [2] - 1139:2,         pubertal [1] - 1110:21
   preparing [1] - 1088:16      1185:12                     1139:20                    Public [2] - 1005:7,
   prescription [1] - 1162:9   problems [1] - 1136:23      proof [1] - 1201:4           1005:19
   presence [8] - 1102:23,     procedure [2] - 1062:7,     proper [2] - 1005:24,       public [4] - 1060:11,
    1181:4, 1181:17,            1062:16                     1140:19                     1149:22, 1173:11,
    1183:16, 1186:4,           proceed [2] - 1004:24,      properly [11] - 1027:16,     1178:16
    1186:15, 1196:18,           1027:10                     1030:1, 1035:23,           publication [5] - 1157:3,
    1210:13                    Proceedings [1] - 1212:4     1053:4, 1059:17,            1171:8, 1192:1,
   present [7] - 1078:2,       Process [2] - 1129:24,       1063:18, 1136:14,           1193:22, 1193:23
    1106:5, 1126:11,            1146:24                     1136:20, 1136:21,          publications [1] -
    1176:9, 1177:1,            process [13] - 1006:23,      1192:17, 1203:15            1007:16
    1197:18, 1204:18            1049:20, 1050:1,           properly-applied [1] -      publicity [6] - 1168:1,
   presented [1] - 1183:23      1050:5, 1081:3,             1192:17                     1172:21, 1173:6,
   presenting [1] - 1156:22     1087:12, 1092:21,          proportion [1] - 1041:20     1178:19, 1179:4
   pretentious [1] - 1009:5     1124:24, 1130:17,          proposed [1] - 1056:13      publish [4] - 1009:1,
   pretty [3] - 1010:4,         1147:22, 1148:15,          proposing [1] - 1210:21      1146:10, 1158:21,
    1072:11, 1078:9             1195:9, 1199:10            proposition [6] -            1191:23
   prevent [2] - 1007:17,      produce [3] - 1055:4,        1023:10, 1079:8,           published [12] - 1104:3,
    1056:16                     1136:21, 1160:16            1127:1, 1134:15, 1162:5     1105:9, 1105:10,
   preventative [1] -          produced [3] - 1029:6,      propositions [1] -           1149:8, 1158:23,
    1196:24                     1150:5, 1150:14             1137:20                     1171:21, 1184:5,
   preventive [1] - 1199:21    product [3] - 1039:17,      PROSKAUER [1] -              1190:20, 1191:3,
   previous [3] - 1032:20,      1180:6, 1181:5              1002:19                     1192:3, 1192:4, 1192:5
    1038:21, 1106:2            Products [1] - 1003:4       prospective [4] - 1035:5,   publishing [1] - 1152:16
   previously [1] - 1148:5     products [14] - 1011:24,     1051:9, 1055:2, 1202:14    pulled [2] - 1083:6,
   primarily [8] - 1038:17,     1011:25, 1067:13,          Protection [1] - 1007:8      1171:9
    1109:16, 1121:19,           1067:21, 1088:21,          protective [10] -           pulmonary [8] - 1006:16,
    1123:17, 1123:24,           1098:17, 1100:10,           1014:21, 1016:5,            1109:16, 1120:7,
    1148:4, 1160:15,            1180:4, 1185:6, 1185:7,     1016:6, 1017:3, 1017:7,     1121:8, 1122:6, 1122:13
    1164:23                     1185:9, 1185:12,            1018:16, 1020:22,          pulmonologist [2] -
   primary [4] - 1034:18,       1187:25, 1207:8             1057:9, 1193:15,            1030:12, 1062:3
    1119:23, 1120:2,           PRODUCTS [1] - 1002:4        1202:20                    pulmonology [2] -
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 243 of 254 PageID:
                                  103387

                                                                                                          1244
    1119:19, 1119:20            1204:1, 1211:9              rationale [2] - 1040:17,    1045:3, 1064:13,
   Purdie [1] - 1099:22        quick [2] - 1060:7,           1169:2                     1125:5, 1128:20,
   pure [2] - 1189:25           1064:13                     ratios [1] - 1095:2         1128:22
   purported [1] - 1051:12     quickly [1] - 1199:5         RE [1] - 1002:4            really [30] - 1015:10,
   purpose [4] - 1014:2,       quite [7] - 1010:17,         reach [15] - 1022:4,        1029:20, 1030:9,
    1075:15, 1160:6,            1012:6, 1013:10,             1037:5, 1067:20,           1036:5, 1042:12,
    1200:25                     1026:1, 1049:17,             1101:7, 1117:22,           1044:8, 1048:14,
   Purpose [1] - 1146:24        1061:3, 1148:5               1144:7, 1144:8, 1145:2,    1051:19, 1052:18,
   PURSUANT [1] - 1213:5       quote [7] - 1104:9,           1145:17, 1151:16,          1054:14, 1061:3,
   pursuant [1] - 1073:16       1133:3, 1133:14,             1163:16, 1187:21,          1065:10, 1076:17,
   put [18] - 1016:18,          1133:15, 1133:20,            1203:5, 1203:7, 1203:16    1080:6, 1089:4,
    1021:8, 1027:11,            1134:12, 1137:4             reached [5] - 1023:23,      1109:11, 1112:2,
    1041:3, 1062:10,           quotes [4] - 1106:18,         1024:5, 1118:4, 1200:6,    1122:16, 1124:6,
    1088:4, 1101:7, 1128:8,     1134:17, 1134:20,            1203:2                     1125:4, 1130:20,
    1132:3, 1132:10,            1158:9                      reaches [2] - 1021:20,      1132:23, 1158:19,
    1137:20, 1140:16,          quoting [3] - 1106:14,        1183:6                     1160:14, 1168:25,
    1174:1, 1180:19,            1106:16, 1134:18            reaching [5] - 1012:11,     1169:1, 1183:13,
    1190:4, 1190:6,                                          1013:2, 1022:12,           1190:1, 1202:18,
    1190:10, 1202:12                       R                 1037:16, 1202:8            1208:25
   puts [2] - 1121:17,                                      reacting [1] - 1069:6      reason [10] - 1015:2,
                               rack [1] - 1039:22
    1121:22                                                 reactive [1] - 1086:19      1096:21, 1107:12,
                               raise [1] - 1201:3
   putting [3] - 1123:20,                                   read [32] - 1012:17,        1132:19, 1155:18,
                               raised [8] - 1030:16,
    1179:16, 1185:16                                         1026:11, 1053:13,          1163:20, 1163:24,
                                1037:8, 1097:6,
   pyramid [1] - 1132:10                                     1068:3, 1068:13,           1169:5, 1198:19,
                                1112:15, 1113:13,
                                                             1069:5, 1069:14,           1198:22
                                1175:23, 1190:14,
               Q                                             1074:14, 1074:18,         reasonable [13] -
                                1208:6
                                                             1079:16, 1081:16,          1011:15, 1037:8,
   qualifications [4] -        raising [1] - 1207:21
                                                             1082:11, 1082:21,          1067:20, 1079:5,
    1109:12, 1109:14,          random [3] - 1114:7,
                                                             1095:4, 1104:16,           1177:3, 1177:13,
    1109:15, 1119:14            1150:5, 1150:13
                                                             1105:15, 1105:23,          1177:19, 1178:2,
   qualitative [1] - 1078:1    randomized [8] -
                                                             1117:24, 1118:14,          1180:25, 1187:20,
   Quality [2] - 1007:7,        1029:17, 1029:19,
                                                             1128:12, 1135:19,          1187:24, 1188:6,
    1130:24                     1029:24, 1127:20,
                                                             1137:13, 1140:21,          1190:18
   quality [6] - 1127:12,       1131:9, 1135:22,
                                                             1141:4, 1141:5,           reasonably [1] - 1087:20
    1131:15, 1132:22,           1136:6, 1136:8
                                                             1158:10, 1162:6,          reasoned [2] - 1078:15,
    1132:25, 1137:22,          range [1] - 1028:22
                                                             1167:6, 1168:21,           1078:20
    1190:15                    ranges [1] - 1069:3
                                                             1173:3, 1186:8, 1198:7    reasons [9] - 1043:23,
   quantitative [1] - 1078:1   rare [4] - 1040:15,
                                                            Reading [13] - 1068:15,     1047:13, 1047:14,
   quarters [1] - 1184:24       1101:22, 1205:16,
                                                             1092:2, 1108:11,           1048:7, 1048:14,
   questionnaire [1] -          1205:17
                                                             1135:20, 1148:1,           1091:18, 1091:20,
    1207:4                     rarity [1] - 1092:24
                                                             1149:14, 1150:10,          1123:2, 1142:11
   questions [26] -            rate [2] - 1028:7, 1042:10
                                                             1172:19, 1173:5,          reassuring [1] - 1052:19
    1024:10, 1039:17,          rather [6] - 1037:22,
                                                             1196:21, 1205:7,          REATH [1] - 1002:16
    1067:19, 1098:18,           1076:21, 1105:21,
                                                             1206:16, 1208:17          recalled [1] - 1101:12
    1112:6, 1119:16,            1137:11, 1143:3,
                                                            reading [10] - 1012:14,    recapitulate [1] -
    1126:19, 1126:21,           1193:20
                                                             1079:25, 1118:1,           1084:21
    1130:10, 1158:13,          ratio [15] - 1015:21,
                                                             1118:2, 1133:10,          receive [1] - 1010:6
    1170:12, 1186:21,           1015:22, 1015:23,
                                                             1141:8, 1146:3,           received [2] - 1073:11,
    1188:20, 1189:1,            1015:25, 1016:14,
                                                             1162:17, 1170:20,          1188:13
    1190:3, 1191:8,             1017:14, 1017:22,
                                                             1198:3                    recent [8] - 1014:25,
    1191:11, 1195:3,            1019:4, 1019:6,
                                                            real [10] - 1018:14,        1025:4, 1025:20,
    1200:4, 1201:7,             1028:11, 1032:8,
                                                             1037:22, 1043:20,          1058:2, 1072:10,
    1201:10, 1202:3,            1084:1, 1093:1,
                                                             1044:6, 1044:10,           1103:17, 1106:3,
    1203:19, 1203:25,           1099:15, 1165:22
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 244 of 254 PageID:
                                  103388

                                                                                                           1245
    1163:13                    1195:8, 1196:7, 1199:9,     1034:9, 1035:4,              1193:24, 1200:13
   recently [2] - 1173:13,     1199:16                     1036:17, 1037:4,            replication [1] - 1096:1
    1194:13                   regardless [5] - 1015:21,    1037:12, 1041:21,           report [70] - 1004:18,
   recess [2] - 1066:4,        1096:23, 1164:3,            1041:24, 1042:15,            1004:21, 1005:25,
    1118:23                    1188:4, 1188:5              1043:18, 1048:5,             1014:4, 1015:15,
   recognizing [1] - 1147:7   regular [1] - 1021:15        1063:11, 1076:8,             1016:24, 1024:21,
   Recommendations [1] -      regularly [1] - 1010:4       1076:12, 1079:4,             1026:16, 1038:22,
    1129:25                   regulate [1] - 1210:16       1192:13, 1192:18,            1043:25, 1045:15,
   recommendations [2] -      regulations [1] - 1210:10    1192:22                      1046:15, 1051:16,
    1124:10, 1130:17          regulators [1] - 1126:8     relatively [1] - 1173:12      1064:6, 1064:8,
   record [15] - 1018:2,      regulatory [3] - 1197:5,    relevance [3] - 1169:20,      1071:10, 1071:13,
    1025:14, 1026:3,           1197:9, 1198:6              1169:23, 1184:1              1072:19, 1073:25,
    1035:17, 1051:23,         reject [1] - 1152:5         relevant [12] - 1011:22,      1074:3, 1074:15,
    1053:17, 1080:17,         relate [3] - 1047:1,         1012:7, 1012:13,             1074:16, 1074:18,
    1122:16, 1130:3,           1065:15, 1080:9             1012:21, 1014:6,             1074:24, 1079:10,
    1134:18, 1138:13,         related [9] - 1043:21,       1014:8, 1073:5, 1085:9,      1079:12, 1080:11,
    1171:9, 1175:6,            1054:9, 1061:9, 1082:7,     1106:6, 1183:17,             1080:24, 1080:25,
    1178:22, 1211:3            1082:13, 1099:7,            1188:1, 1189:10              1081:22, 1082:1,
   RECROSS [1] - 1203:23       1108:19, 1120:24,          reliability [1] - 1050:6      1082:5, 1082:12,
   Recross [1] - 1212:6        1126:12                    reliable [3] - 1128:10,       1083:4, 1085:18,
   RECROSS-                   relates [14] - 1022:1,       1133:11, 1135:24             1087:15, 1088:4,
    EXAMINATION [1] -          1034:21, 1043:8,           reliance [2] - 1017:25,       1088:16, 1092:21,
    1203:23                    1054:4, 1058:22,            1073:11                      1093:14, 1105:5,
   red [1] - 1160:22           1061:19, 1062:16,          relied [3] - 1024:12,         1105:6, 1105:7,
   redirect [5] - 1188:22,     1062:22, 1063:8,            1142:19, 1142:24             1106:16, 1107:1,
    1192:2, 1197:24,           1064:18, 1180:13,          reluctant [1] - 1096:24       1107:22, 1113:16,
    1199:3, 1201:18            1190:14, 1194:2,           rely [4] - 1157:1, 1157:2,    1115:9, 1126:5,
   Redirect [1] - 1212:6       1203:12                     1164:11, 1164:23             1129:11, 1133:9,
   REDIRECT [1] - 1188:24     relating [1] - 1123:17      remain [1] - 1190:21          1133:17, 1152:11,
   reduce [2] - 1096:15,      relation [2] - 1150:15,     remains [2] - 1024:25,        1154:3, 1156:20,
    1151:6                     1193:10                     1209:10                      1156:21, 1164:11,
   reduction [1] - 1202:22    relations [2] - 1193:8,     remarkably [1] - 1036:5       1170:1, 1172:25,
   redundant [2] - 1143:15,    1208:11                    remedial [1] - 1197:11        1175:4, 1177:25,
    1163:10                   relationship [21] -         remember [24] -               1178:15, 1183:23,
   referenced [1] - 1073:19    1025:8, 1025:21,            1039:12, 1039:18,            1192:1, 1192:5,
   references [1] - 1138:15    1025:24, 1032:4,            1048:19, 1093:19,            1192:10, 1195:18,
                               1047:8, 1052:20,            1099:1, 1099:21,             1204:2
   referred [6] - 1006:12,
    1025:25, 1076:24,          1052:21, 1053:5,            1109:6, 1109:13,            reported [14] - 1013:15,
    1077:23, 1080:14,          1053:7, 1053:16,            1109:18, 1112:24,            1013:23, 1019:14,
    1167:14                    1097:25, 1098:8,            1115:17, 1126:20,            1023:22, 1024:3,
                               1098:24, 1099:15,           1144:1, 1161:3,              1028:14, 1041:13,
   referring [1] - 1055:6
                               1102:7, 1104:14,            1164:15, 1167:7,             1041:20, 1042:25,
   refers [1] - 1044:18
                               1104:22, 1114:7,            1170:16, 1172:25,            1101:13, 1101:17,
   reflect [1] - 1178:22
                               1165:22, 1166:21,           1190:4, 1191:9, 1194:8,      1153:17, 1168:7,
   reflecting [2] - 1025:7,
                               1194:18                     1195:5, 1204:8               1208:11
    1025:23
                              relationships [1] -         remind [2] - 1114:2,         REPORTER [1] -
   reflects [1] - 1106:25
                               1051:20                     1202:7                       1002:25
   refresh [1] - 1020:15
                              relative [28] - 1013:10,    remove [2] - 1163:9,         reporting [13] - 1015:6,
   regarded [1] - 1133:11
                               1015:22, 1028:11,           1164:7                       1020:11, 1024:25,
   regarding [13] - 1011:8,
                               1028:14, 1028:25,          repeat [2] - 1088:10,         1042:7, 1043:15,
    1030:14, 1061:24,
                               1029:6, 1029:11,            1104:1                       1043:23, 1044:2,
    1189:4, 1190:7,
                               1029:13, 1030:17,          rephrase [5] - 1069:17,       1048:23, 1101:11,
    1190:24, 1192:11,
                               1031:14, 1033:5,            1179:20, 1192:8,             1152:13, 1167:17,
    1194:11, 1194:14,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 245 of 254 PageID:
                                  103389

                                                                                                            1246
    1167:18, 1168:2             1033:24, 1048:17,           1032:22, 1033:16,            1047:10, 1048:5,
   reports [10] - 1049:18,      1050:24, 1051:2,            1034:22, 1035:22,            1048:9, 1048:11,
    1063:5, 1079:11,            1051:6, 1051:9,             1037:5, 1038:6, 1040:2,      1048:12, 1051:15,
    1112:21, 1113:19,           1051:11, 1051:13,           1047:17, 1050:25,            1052:14, 1052:16,
    1126:5, 1127:15,            1051:14, 1051:17,           1054:8, 1061:15,             1053:19, 1055:17,
    1132:12, 1178:24,           1052:2, 1052:9,             1062:18, 1063:7,             1056:19, 1057:6,
    1179:6                      1052:20, 1052:21,           1068:10, 1081:13,            1057:7, 1058:12,
   represent [3] - 1082:12,     1053:10, 1054:1,            1084:24, 1085:10,            1058:14, 1063:12,
    1184:20, 1185:9             1055:20, 1060:2,            1106:25, 1178:3,             1064:21, 1064:24,
   representation [1] -         1082:16, 1086:16,           1184:20, 1193:17,            1065:6, 1065:20,
    1107:21                     1102:5, 1102:15,            1195:14, 1195:20,            1068:12, 1087:3,
   representative [3] -         1165:22, 1166:3,            1199:10, 1200:7,             1091:19, 1095:8,
    1186:24, 1187:2,            1166:19, 1193:5,            1201:12, 1203:1              1096:20, 1096:21,
    1187:14                     1193:17, 1194:3,          reviewed [22] - 1011:19,       1098:14, 1098:15,
   represented [1] - 1199:8     1194:5, 1194:11,            1014:5, 1024:12,             1102:9, 1102:15,
   representing [1] -           1194:15, 1194:23,           1060:11, 1060:19,            1110:11, 1123:5,
    1163:10                     1202:18                     1062:18, 1069:19,            1153:2, 1165:21,
   represents [1] - 1062:8     responses [1] - 1052:25      1070:7, 1070:9, 1081:2,      1166:10, 1166:22,
   reproductive [2] -          responsibilities [1] -       1081:6, 1081:14,             1172:10, 1175:10,
    1056:5, 1208:13             1121:4                      1082:8, 1083:9,              1175:18, 1175:19,
   require [2] - 1102:13,      responsible [1] - 1172:3     1084:12, 1105:7,             1177:11, 1178:4,
    1200:1                     rest [1] - 1017:12           1194:1, 1195:5, 1195:9,      1181:25, 1185:9,
   required [5] - 1052:21,     result [7] - 1055:4,         1198:10, 1199:8,             1192:14, 1192:18,
    1052:23, 1054:2,            1060:1, 1156:6,             1199:11                      1192:22, 1193:11,
    1102:17, 1196:8             1156:14, 1198:16,         reviewer [1] - 1135:4          1194:21, 1195:12,
   requires [2] - 1151:19,      1203:17, 1209:15          reviewing [1] - 1131:19        1202:22, 1202:24,
    1201:2                     resulted [1] - 1095:2      reviews [1] - 1198:22          1206:1, 1208:8,
   research [25] - 1005:14,    results [30] - 1009:2,     revisit [1] - 1064:15          1208:14, 1209:5,
    1006:22, 1006:25,           1035:9, 1035:12,          ridiculous [3] - 1083:18,      1209:10, 1209:16,
    1007:1, 1007:3,             1051:11, 1053:18,           1083:19, 1083:20             1210:22
    1007:11, 1007:13,           1059:5, 1059:6,           right-hand [2] - 1144:10,    risks [10] - 1013:11,
    1007:17, 1008:14,           1068:10, 1136:14,           1167:24                      1028:11, 1031:14,
    1008:21, 1011:2,            1136:21, 1140:1,          rise [5] - 1004:3, 1066:3,     1126:15, 1172:4,
    1067:16, 1110:6,            1140:9, 1140:17,            1067:1, 1118:22, 1119:4      1173:7, 1177:5,
    1110:7, 1119:22,            1145:6, 1152:11,          risk [98] - 1007:23,           1177:10, 1196:13,
    1120:3, 1120:24,            1152:13, 1152:14,           1012:7, 1014:7,              1196:17
    1121:16, 1121:18,           1158:24, 1160:2,            1014:16, 1015:18,          robust [2] - 1104:13,
    1122:2, 1122:7,             1163:12, 1163:22,           1015:22, 1019:2,             1104:22
    1147:21, 1149:21,           1165:18, 1166:8,            1028:14, 1028:25,          Rohl [1] - 1185:22
    1156:7                      1171:20, 1172:1,            1029:6, 1029:11,           role [3] - 1078:20,
   Research [2] - 1007:7,       1175:11, 1177:20,           1029:13, 1029:18,            1080:6, 1173:2
    1106:3                      1191:6, 1208:25             1030:18, 1032:7,           roles [2] - 1005:8, 1005:9
   researcher [2] - 1005:14,   resumed [2] - 1067:4,        1033:5, 1033:9, 1034:9,    Roman [1] - 1083:3
    1148:24                     1119:7                      1035:5, 1035:8,            ROSE [1] - 1002:19
   researchers [5] -           retired [1] - 1135:9         1035:11, 1035:14,          Rosenblatt [2] - 1051:22,
    1096:11, 1148:2,           retrograde [1] - 1103:1      1036:10, 1036:12,            1051:24
    1150:11, 1155:5, 1161:8    retrospective [3] -          1036:15, 1036:17,          Rothman [16] - 1135:2,
   researching [1] - 1120:4     1038:18, 1054:25,           1036:22, 1036:23,            1135:7, 1138:20,
   residents [2] - 1005:13,     1202:14                     1036:25, 1037:4,             1139:21, 1155:13,
    1005:23                    review [35] - 1007:18,       1037:12, 1037:19,            1191:9, 1191:20,
   respect [2] - 1086:15,       1011:8, 1012:24,            1041:21, 1041:24,            1192:10, 1192:13,
    1108:5                      1021:25, 1022:20,           1042:15, 1043:18,            1192:20, 1193:4,
   response [34] - 1031:3,      1024:1, 1026:9, 1031:9,     1044:24, 1047:3,             1204:18, 1204:25,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 246 of 254 PageID:
                                  103390

                                                                                                            1247
    1205:1, 1208:4, 1209:13     1167:20, 1179:5,            SECTION [1] - 1213:5        1162:8, 1164:5, 1164:6,
   Rothman's [4] - 1138:3,      1190:25, 1191:2, 1191:5     Section [1] - 1196:1        1166:14, 1166:25,
    1193:16, 1204:2,           Schlesselman [1] -           section [10] - 1074:24,     1168:23, 1172:5,
    1207:22                     1139:16                      1084:11, 1084:15,          1172:17, 1173:17,
   round [2] - 1019:12,        School [3] - 1005:6,          1085:2, 1090:4,            1175:16, 1179:3,
    1035:20                     1005:7, 1005:18              1100:21, 1141:6,           1179:7, 1181:7, 1182:5,
   Rounds [2] - 1126:11,       science [1] - 1148:3          1141:10, 1198:11,          1185:2, 1185:14,
    1126:13                    Science [1] - 1010:12         1198:12                    1195:10, 1195:16,
   route [2] - 1056:7,         Sciences [1] - 1087:4        sections [1] - 1101:14      1195:21, 1196:4,
    1166:13                    Scientific [3] - 1134:2,     see [117] - 1005:10,        1200:23, 1204:13,
   routinely [2] - 1014:4,      1135:12, 1138:14             1006:12, 1011:7,           1205:5, 1205:11,
    1023:25                    scientific [21] - 1011:16,    1012:19, 1016:10,          1207:17, 1208:15,
   row [1] - 1057:24            1013:3, 1054:18,             1016:15, 1017:10,          1208:22, 1209:12,
   RPR [1] - 1002:24            1057:12, 1089:23,            1022:23, 1026:10,          1209:13
   rule [5] - 1022:2,           1149:8, 1149:22,             1033:25, 1037:6,          seem [3] - 1077:24,
    1027:22, 1151:8,            1151:4, 1151:7, 1151:9,      1042:10, 1052:6,           1110:12, 1121:24
    1173:22, 1201:18            1177:4, 1196:2,              1054:1, 1054:2,           selectively [1] - 1039:12
   ruled [5] - 1037:8,          1196:19, 1196:25,            1056:18, 1058:15,         self [2] - 1050:8, 1050:12
    1061:20, 1172:2,            1197:4, 1197:13,             1063:11, 1064:8,          self-administered [2] -
    1187:8, 1190:18             1198:4, 1198:8,              1064:11, 1067:8,           1050:8, 1050:12
   rules [2] - 1152:11,         1198:14, 1199:16,            1068:22, 1071:7,          send [2] - 1126:1, 1157:3
    1157:20                     1199:22                      1074:8, 1077:11,          senior [1] - 1165:16
   run [1] - 1012:9            scientist [5] - 1063:18,      1080:21, 1082:2,          sense [12] - 1052:13,
   Russoniello [2] -            1067:20, 1125:20,            1082:10, 1082:15,          1063:22, 1076:17,
    1213:10, 1213:11            1187:21, 1188:6              1083:14, 1084:8,           1110:7, 1116:12,
   RUSSONIELLO [1] -           scientists [8] - 1076:7,      1084:13, 1084:25,          1133:8, 1180:23,
    1002:24                     1076:11, 1078:24,            1085:22, 1086:5,           1181:2, 1181:7,
                                1079:5, 1088:3,              1086:23, 1087:5,           1181:16, 1182:1, 1182:5
               S                1088:13, 1094:6, 1129:6      1089:25, 1091:22,         sensitive [3] - 1044:1,
                               score [5] - 1025:16,          1092:6, 1092:13,           1050:14, 1096:25
   S/Vincent [1] - 1213:10
                                1035:6, 1059:3,              1093:2, 1095:19,          sentence [20] - 1015:16,
   Saenz [1] - 1026:21
                                1059:10, 1060:20             1095:20, 1095:23,          1016:19, 1017:12,
   safe [3] - 1179:12,
                               Screening [3] - 1195:18,      1096:9, 1098:12,           1068:3, 1078:5,
    1179:14, 1187:12
                                1195:22, 1195:24             1098:15, 1098:19,          1086:25, 1101:23,
   SALES [1] - 1002:5
                               screening [6] - 1080:25,      1099:4, 1099:7, 1101:6,    1102:1, 1105:15,
   sample [3] - 1086:1,
                                1106:16, 1194:7,             1104:7, 1104:24,           1105:23, 1113:3,
    1093:5, 1131:22                                          1105:20, 1108:9,
                                1195:4, 1195:7, 1199:15                                 1130:14, 1134:14,
   sampling [1] - 1137:11                                    1108:16, 1113:2,
                               search [1] - 1012:14                                     1149:19, 1172:13,
   Sander [3] - 1154:21,                                     1116:13, 1119:11,
                               second [15] - 1016:13,                                   1173:23, 1174:1,
    1155:3, 1157:4                                           1121:7, 1130:11,
                                1025:11, 1078:5,                                        1194:16, 1195:8,
   satisfied [1] - 1034:7                                    1130:13, 1130:25,
                                1098:22, 1105:5,                                        1195:11
   satisfy [1] - 1094:16                                     1136:2, 1136:15,
                                1131:11, 1139:11,                                      sentences [1] - 1069:14
   satisfying [1] - 1011:3                                   1136:24, 1140:5,
                                1139:20, 1147:16,                                      separate [7] - 1049:2,
   saw [8] - 1053:2, 1064:7,                                 1142:13, 1144:11,
                                1149:6, 1149:19,                                        1105:1, 1116:21,
    1065:7, 1073:7,                                          1146:22, 1146:25,
                                1150:1, 1170:6,                                         1117:14, 1197:14,
    1145:12, 1195:10,                                        1147:9, 1147:24,
                                1172:14, 1204:11                                        1197:15, 1200:6
    1197:14, 1210:15                                         1148:7, 1149:4,
                               secondary [1] - 1185:10                                 separately [3] - 1016:12,
   scale [1] - 1052:4                                        1149:12, 1149:17,
                               secondhand [6] -                                         1070:23, 1098:24
   Schildkraut [16] -                                        1149:24, 1150:6,
                                1029:5, 1030:14,                                       sequence [4] - 1032:11,
    1040:2, 1040:5, 1041:9,                                  1150:18, 1151:13,
                                1030:16, 1031:11,                                       1032:13, 1133:4, 1133:7
    1048:19, 1164:17,                                        1153:3, 1154:19,
                                1032:25, 1033:24                                       series [5] - 1063:4,
    1164:19, 1164:24,                                        1156:2, 1156:9,
                               seconds [3] - 1125:3,                                    1127:15, 1129:11,
    1165:6, 1165:7,                                          1156:19, 1158:12,
                                1169:11, 1170:4                                         1132:11, 1152:18
    1165:11, 1167:19,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 247 of 254 PageID:
                                  103391

                                                                                                           1248
   serious [4] - 1063:15,        1056:21, 1094:1,           1015:17, 1021:2,             1064:17, 1128:8,
    1105:18, 1105:22,            1110:25, 1121:21,          1021:11, 1021:13,            1128:9, 1145:2,
    1154:8                       1135:18, 1155:10,          1022:9, 1029:3,              1160:10, 1160:11,
   serous [5] - 1068:20,         1155:11, 1156:17,          1041:22, 1042:16,            1163:25, 1190:3,
    1091:25, 1092:5,             1166:8, 1169:3, 1169:5,    1042:22, 1053:19,            1190:6, 1201:15
    1105:21, 1166:23             1190:7                     1083:10, 1091:14,           slides [1] - 1120:23
   serous-type [1] - 1092:5     showing [6] - 1016:20,      1095:8, 1098:13,            slipped [1] - 1121:2
   serve [2] - 1018:3,           1018:16, 1020:17,          1099:23, 1102:14,           sloppy [2] - 1124:16,
    1089:2                       1020:22, 1076:22,          1103:20, 1104:5,             1124:23
   service [4] - 1006:16,        1152:22                    1140:2, 1140:10,            small [10] - 1029:18,
    1121:8, 1121:9, 1147:23     shown [2] - 1034:1,         1140:25, 1141:3,             1034:8, 1035:4,
   services [2] - 1006:19,       1194:7                     1142:6, 1143:5, 1156:5,      1037:12, 1062:12,
    1010:11                     shows [7] - 1024:15,        1156:13, 1157:12,            1095:7, 1096:20,
   set [9] - 1047:18, 1082:9,    1051:5, 1128:21,           1160:14, 1161:17,            1096:21, 1103:19,
    1082:15, 1139:25,            1161:20, 1167:14,          1169:5                       1185:8
    1147:15, 1152:4,             1169:6, 1182:16           similar [7] - 1019:6,        Smith [1] - 1115:18
    1173:14, 1196:1,            shy [1] - 1096:24           1037:5, 1041:19,            Smith-Bindman [1] -
    1210:10                     sick [5] - 1039:13,         1057:12, 1095:2,             1115:18
   setting [1] - 1006:1          1096:22, 1181:14,          1095:3, 1199:24             smoke [13] - 1029:6,
   settings [1] - 1005:11        1181:17, 1181:21          similarities [1] - 1032:12    1030:14, 1030:16,
   seven [3] - 1102:8,          side [11] - 1016:5,        similarly [1] - 1105:16       1030:21, 1030:25,
    1158:16, 1194:20             1020:6, 1142:4,           simply [13] - 1132:3,         1031:11, 1032:25,
   several [12] - 1008:17,       1144:10, 1147:4,           1132:9, 1137:16,             1033:11, 1033:12,
    1057:2, 1059:5,              1148:16, 1151:12,          1137:19, 1140:1,             1033:25, 1034:16,
    1069:13, 1075:3,             1153:10, 1167:24,          1140:12, 1140:15,            1034:20, 1045:1
    1075:9, 1075:12,             1180:9                     1140:22, 1141:18,           smokers [4] - 1028:6,
    1095:1, 1097:19,            side-by-side [1] -          1143:4, 1143:21,             1028:7, 1028:8, 1034:18
    1123:20, 1123:21,            1153:10                    1145:10, 1153:6             smoking [2] - 1045:2,
    1202:11                     Siemiatycki [2] -          Singh [1] - 1115:16           1045:3
   SEYFARRTH [1] -               1115:13, 1162:21          single [12] - 1012:17,       so-called [1] - 1128:20
    1003:3                      signal [9] - 1032:3,        1045:8, 1075:3,             Society [1] - 1008:8
   SHARKO [1] - 1002:16          1032:7, 1049:8,            1098:19, 1099:11,           society [2] - 1008:8,
   sharpened [1] - 1168:6        1054:23, 1054:25,          1151:17, 1163:10,            1008:9
   SHAW [1] - 1003:3             1055:1, 1055:2,            1182:13, 1182:16,           Society's [1] - 1157:24
   shed [1] - 1147:19            1055:16, 1063:11           1182:17, 1188:7,            socioeconomic [9] -
   sheet [1] - 1041:23          signed [3] - 1154:21,       1189:17                      1045:17, 1064:5,
   short [1] - 1200:2            1155:5, 1162:5            single-spaced [1] -           1064:17, 1064:21,
   shorter [1] - 1053:14        significance [30] -         1075:3                       1064:24, 1065:1,
   show [19] - 1018:21,          1021:6, 1021:19,          Sister [1] - 1176:4           1065:8, 1065:11,
    1036:8, 1051:12,             1021:20, 1021:22,         sister [1] - 1176:15          1065:17
    1057:10, 1057:17,            1022:3, 1022:5,           sites [1] - 1123:1           soda [3] - 1181:14,
    1057:23, 1076:21,            1022:12, 1022:25,         situation [1] - 1116:5        1181:15, 1181:16
    1091:13, 1094:21,            1023:8, 1023:24,          six [2] - 1045:9, 1086:9     solely [2] - 1203:1,
    1101:17, 1125:2,             1024:5, 1024:8, 1048:2,   Six [1] - 1135:15             1203:5
    1135:14, 1141:22,            1092:4, 1138:1, 1140:4,   size [3] - 1086:2, 1113:8,   someone [4] - 1010:2,
    1154:13, 1175:24,            1140:16, 1142:10,          1131:22                      1039:16, 1047:23,
    1176:5, 1176:6, 1176:8,      1143:17, 1147:7,          sizes [1] - 1093:5            1203:15
    1202:15                      1147:19, 1149:3,          SKADDEN [1] - 1002:18        sometimes [6] - 1009:16,
   showed [22] - 1019:16,        1149:10, 1150:2,          skipped [1] - 1136:3          1009:17, 1010:20,
    1019:17, 1029:2,             1154:9, 1157:7,           SLATE [1] - 1002:18           1076:16, 1139:25,
    1029:11, 1032:9,             1158:20, 1194:24,         slide [15] - 1011:7,          1165:17
    1051:9, 1051:14,             1201:13, 1203:2            1027:11, 1036:8,            sorry [3] - 1091:25,
    1054:22, 1055:25,           significant [30] -          1037:7, 1059:5,              1122:2, 1207:3
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 248 of 254 PageID:
                                  103392

                                                                                                              1249
   sort [12] - 1006:17,         spent [6] - 1169:24,          1022:12, 1022:24,             1130:23, 1133:6,
    1021:14, 1025:1,             1169:25, 1170:1,             1023:7, 1023:24,              1147:8, 1148:10
    1034:13, 1065:5,             1201:6, 1201:19,             1024:5, 1024:8, 1025:6,      steps [1] - 1197:11
    1089:9, 1111:9, 1114:6,      1207:25                      1025:22, 1037:13,            steroidal [2] - 1014:14,
    1121:16, 1127:17,           sporadic [1] - 1009:16        1042:16, 1042:19,             1014:24
    1140:3, 1145:8              spread [1] - 1172:21          1042:21, 1078:22,            Steve [2] - 1148:17,
   sorted [2] - 1140:16,        squirt [1] - 1062:13          1092:4, 1138:1,               1148:19
    1140:18                     Stage [1] - 1130:20           1140:16, 1142:9,             still [11] - 1024:24,
   sorting [1] - 1140:20        stake [1] - 1050:19           1147:7, 1147:19,              1031:5, 1047:11,
   sorts [6] - 1005:22,         stand [1] - 1004:7            1148:11, 1149:2,              1097:2, 1118:20,
    1007:22, 1064:24,           standard [3] - 1007:21,       1149:9, 1149:15,              1127:16, 1127:23,
    1065:4, 1095:22              1016:11, 1017:13             1150:2, 1154:9, 1157:7,       1142:16, 1160:4,
   sought [3] - 1040:16,        standpoint [1] - 1181:3       1158:20, 1162:7,              1185:21, 1188:17
    1041:1, 1126:4              stands [1] - 1186:9           1180:9, 1180:18,             stop [5] - 1014:10,
   sounds [3] - 1071:12,        start [12] - 1019:25,         1194:24, 1201:12,             1140:23, 1141:1,
    1186:25, 1197:22             1026:25, 1027:1,             1203:2                        1155:22, 1162:16
   source [1] - 1061:2           1027:2, 1027:5,             Statistical [7] - 1146:14,    story [1] - 1029:16
   Source [1] - 1130:24          1054:21, 1065:24,            1146:20, 1146:23,            strata [5] - 1127:11,
   sources [3] - 1014:9,         1084:15, 1084:24,            1148:10, 1154:3,              1127:16, 1128:2,
    1061:23, 1106:17             1085:2, 1121:1, 1189:3       1157:24, 1162:1               1128:3, 1128:4
   space [2] - 1062:10,         started [2] - 1100:16,       statistically [26] -          STREET [1] - 1002:7
    1062:23                      1111:24                      1021:10, 1021:13,            strength [10] - 1026:25,
   spaced [1] - 1075:3          starting [5] - 1027:4,        1029:2, 1042:22,              1027:8, 1035:21,
   spanned [1] - 1095:17         1030:20, 1033:4,             1053:19, 1083:10,             1059:16, 1090:19,
   spans [1] - 1024:25           1069:12, 1137:7              1091:14, 1095:8,              1090:22, 1091:6,
   speaking [12] - 1012:12,     STATE [1] - 1002:7            1098:13, 1099:23,             1118:4, 1139:11,
    1013:10, 1031:13,           state [2] - 1167:25,          1102:14, 1103:19,             1180:10
    1045:22, 1076:3,             1195:23                      1104:5, 1104:13,             strengths [4] - 1031:23,
    1094:11, 1101:22,           statement [27] - 1025:9,      1104:21, 1140:2,              1076:1, 1076:8, 1076:12
    1127:25, 1133:1,             1068:24, 1069:1,             1140:10, 1140:25,            stretch [1] - 1173:15
    1151:16, 1181:5,             1070:22, 1103:15,            1141:2, 1142:6, 1143:5,      strike [1] - 1186:2
    1181:10                      1104:1, 1136:5, 1136:8,      1156:5, 1156:13,             strong [11] - 1027:19,
   speaks [1] - 1041:9           1146:24, 1147:6,             1157:12, 1160:14,             1027:23, 1028:9,
   special [1] - 1139:24         1147:18, 1148:4,             1161:17                       1028:25, 1031:1,
   specialize [1] - 1120:12      1149:2, 1150:1,             statistician [1] - 1147:11     1035:25, 1038:1,
   specific [9] - 1051:21,       1150:12, 1150:15,           statisticians [3] - 1148:4,    1047:8, 1118:6,
    1070:11, 1072:20,            1150:17, 1150:23,            1155:4, 1161:25               1192:14, 1208:8
    1092:4, 1098:3,              1157:24, 1159:4,            status [11] - 1045:17,        stronger [1] - 1093:6
    1100:25, 1103:6,             1162:2, 1162:4,              1049:12, 1064:5,             strongly [1] - 1208:12
    1151:6, 1207:1               1168:22, 1170:23,            1064:17, 1064:21,            structural [1] - 1078:1
   specifically [8] - 1069:7,    1184:25, 1194:10,            1064:24, 1065:1,             students [4] - 1005:12,
    1070:18, 1086:15,            1195:8                       1065:8, 1065:12,              1008:12, 1139:8,
    1101:19, 1101:24,           statements [1] - 1209:19      1065:17, 1206:5               1139:14
    1102:3, 1197:8, 1209:25     states [1] - 1194:17         stay [1] - 1159:1             studied [3] - 1131:23,
   specificity [5] - 1100:21,   States [4] - 1008:19,        stayed [1] - 1197:8            1150:4, 1176:17
    1100:24, 1101:3,             1064:23, 1080:4,            Steering [1] - 1002:14        studies [262] - 1006:2,
    1101:18, 1102:2              1097:11                     stem [1] - 1136:22             1012:14, 1012:18,
   specifics [1] - 1205:9       STATES [2] - 1002:1,         STENOGRAPHIC [1] -             1013:14, 1021:8,
   specified [1] - 1150:16       1002:7                       1213:7                        1021:23, 1022:3,
   spectrum [1] - 1008:4        statistical [40] - 1021:1,   step [11] - 1032:3,            1024:3, 1024:6,
   speculate [1] - 1107:16       1021:6, 1021:19,             1066:1, 1124:1,               1024:11, 1024:21,
   spend [3] - 1004:25,          1021:20, 1021:21,            1128:14, 1128:15,             1025:3, 1025:14,
    1079:16, 1091:11             1022:3, 1022:4,              1129:7, 1129:10,              1025:25, 1026:10,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 249 of 254 PageID:
                                  103393

                                                                                                      1250
    1026:13, 1027:21,         1096:8, 1096:9,            1178:25, 1179:2,          1097:10, 1097:11,
    1028:15, 1029:6,          1096:10, 1097:3,           1179:23, 1181:24,         1097:17, 1097:18,
    1029:10, 1029:17,         1097:13, 1097:14,          1182:21, 1189:19,         1098:7, 1098:19,
    1030:24, 1031:15,         1097:17, 1097:19,          1191:12, 1191:13,         1098:21, 1099:1,
    1032:1, 1032:8, 1032:9,   1098:14, 1099:2,           1191:14, 1191:18,         1099:11, 1099:13,
    1032:16, 1033:11,         1099:17, 1099:20,          1194:20, 1201:13,         1099:17, 1105:3,
    1035:5, 1036:15,          1099:22, 1100:4,           1202:20, 1203:8,          1105:24, 1108:12,
    1038:17, 1038:18,         1100:5, 1100:12,           1204:3, 1205:3,           1109:5, 1110:13,
    1044:11, 1045:13,         1100:14, 1101:11,          1205:14, 1205:15,         1110:20, 1110:23,
    1047:15, 1047:20,         1102:8, 1104:4,            1205:19, 1205:21,         1111:8, 1111:14,
    1049:7, 1049:19,          1105:17, 1108:2,           1207:11, 1207:18          1111:20, 1112:2,
    1050:2, 1050:7, 1050:9,   1108:5, 1108:18,          Studies [2] - 1077:11,     1112:8, 1112:9,
    1050:10, 1050:11,         1108:23, 1109:3,           1131:11                   1112:11, 1112:13,
    1051:8, 1051:9,           1109:17, 1110:10,         Study [4] - 1014:9,        1112:16, 1113:8,
    1051:10, 1051:21,         1110:14, 1111:3,           1146:9, 1176:3, 1176:4    1124:3, 1128:14,
    1052:1, 1053:8,           1111:7, 1112:17,          study [178] - 1005:24,     1128:16, 1128:18,
    1053:24, 1054:24,         1113:4, 1113:11,           1008:25, 1014:1,          1128:19, 1129:8,
    1055:1, 1055:2,           1114:20, 1115:1,           1014:5, 1014:11,          1129:14, 1131:6,
    1056:21, 1057:2,          1115:24, 1117:6,           1014:17, 1014:25,         1131:21, 1132:5,
    1057:17, 1057:22,         1120:5, 1127:2, 1127:3,    1019:13, 1019:16,         1132:25, 1135:21,
    1058:1, 1058:6, 1058:8,   1127:10, 1127:13,          1019:18, 1021:17,         1137:22, 1139:15,
    1058:13, 1059:7,          1127:23, 1127:25,          1021:21, 1021:24,         1140:18, 1140:24,
    1059:24, 1060:18,         1128:9, 1128:10,           1022:11, 1022:13,         1144:13, 1145:9,
    1060:22, 1060:24,         1128:22, 1129:17,          1022:14, 1026:5,          1159:8, 1159:11,
    1061:1, 1061:7,           1129:22, 1131:15,          1029:21, 1029:22,         1159:19, 1161:1,
    1061:13, 1063:3,          1133:4, 1133:10,           1029:24, 1031:18,         1161:2, 1161:6,
    1063:12, 1063:14,         1135:23, 1136:11,          1031:20, 1031:21,         1161:12, 1161:20,
    1065:7, 1065:13,          1136:13, 1136:20,          1032:4, 1033:16,          1161:23, 1162:1,
    1065:18, 1068:16,         1136:22, 1136:23,          1033:25, 1035:15,         1163:10, 1164:2,
    1068:19, 1070:7,          1137:3, 1137:5, 1137:7,    1035:18, 1035:19,         1164:11, 1164:12,
    1070:9, 1070:20,          1137:9, 1137:10,           1036:4, 1036:14,          1164:13, 1164:17,
    1070:21, 1071:2,          1137:17, 1137:21,          1037:15, 1038:6,          1164:19, 1164:23,
    1072:5, 1072:13,          1137:23, 1140:25,          1038:16, 1040:10,         1164:24, 1165:1,
    1072:22, 1072:23,         1141:2, 1141:14,           1040:15, 1040:21,         1165:2, 1165:9,
    1072:25, 1073:9,          1141:15, 1141:16,          1040:25, 1041:11,         1165:11, 1165:18,
    1073:17, 1073:19,         1144:11, 1152:18,          1044:7, 1044:23,          1166:8, 1168:13,
    1073:24, 1074:2,          1152:19, 1153:9,           1045:8, 1046:24,          1168:16, 1168:17,
    1075:13, 1076:1,          1153:10, 1153:19,          1047:2, 1047:10,          1169:1, 1169:9,
    1076:9, 1076:13,          1156:4, 1156:12,           1047:11, 1047:21,         1169:18, 1169:25,
    1079:3, 1083:8,           1157:11, 1158:25,          1047:22, 1048:19,         1176:15, 1176:16,
    1083:25, 1084:24,         1159:7, 1159:18,           1049:8, 1050:13,          1177:15, 1178:7,
    1085:3, 1085:5, 1085:6,   1159:22, 1160:2,           1050:19, 1053:10,         1178:8, 1178:9,
    1085:7, 1085:8,           1160:5, 1160:7,            1054:21, 1055:3,          1182:16, 1185:23,
    1085:11, 1085:12,         1160:18, 1161:6,           1057:5, 1057:25,          1189:17, 1202:13,
    1085:23, 1087:21,         1161:11, 1161:13,          1058:4, 1058:22,          1203:2, 1203:9, 1205:3,
    1088:22, 1089:7,          1162:19, 1163:8,           1059:25, 1067:12,         1205:8, 1205:9,
    1089:15, 1091:13,         1163:19, 1163:21,          1067:25, 1068:2,          1205:10, 1205:20,
    1091:23, 1092:5,          1163:22, 1166:2,           1068:5, 1069:19,          1205:25, 1206:23,
    1092:12, 1092:25,         1170:18, 1171:10,          1071:8, 1071:23,          1208:25, 1209:13,
    1093:6, 1093:16,          1171:17, 1172:15,          1072:17, 1073:5,          1209:16
    1093:17, 1093:23,         1173:21, 1175:20,          1080:12, 1083:25,        studying [3] - 1037:23,
    1093:24, 1094:2,          1177:2, 1177:6,            1093:18, 1094:4,          1121:12, 1206:23
    1094:19, 1095:10,         1177:12, 1177:21,          1096:13, 1097:9,         stuff [8] - 1069:5,
    1095:14, 1096:7,          1178:5, 1178:11,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 250 of 254 PageID:
                                  103394

                                                                                                         1251
    1078:10, 1093:13,          support [15] - 1006:5,      tail [1] - 1159:18          1173:8, 1173:9,
    1101:9, 1118:2,             1010:9, 1010:13,           take-aways [1] - 1016:19    1174:10, 1175:13,
    1118:12, 1136:3, 1136:6     1011:23, 1035:13,          Talc [1] - 1074:7           1175:14, 1175:21,
   submitted [1] - 1192:6       1059:7, 1063:16,           talc [151] - 1011:9,        1176:15, 1176:21,
   subsequent [2] -             1070:22, 1082:17,           1011:10, 1011:20,          1177:6, 1178:16,
    1098:22, 1106:4             1087:2, 1089:7,             1012:1, 1013:4, 1022:1,    1183:22, 1183:24,
   substance [1] - 1183:6       1089:11, 1090:7,            1024:1, 1024:18,           1185:6, 1185:7,
   substances [1] - 1195:25     1157:25, 1168:3             1024:19, 1025:21,          1185:11, 1185:13,
   substantial [2] -           supported [1] - 1029:14      1026:6, 1027:18,           1185:16, 1186:4,
    1035:13, 1201:4            supportive [1] - 1102:2      1028:15, 1028:20,          1186:16, 1189:12,
   substitute [2] - 1158:15,   supports [2] - 1103:1,       1028:23, 1031:9,           1189:13, 1189:20,
    1158:17                     1151:24                     1032:15, 1032:23,          1190:13, 1191:21,
   subtypes [1] - 1166:24      supposed [1] - 1124:20       1033:16, 1033:19,          1191:24, 1192:11,
   succinct [1] - 1122:20      surgeons [1] - 1008:3        1034:10, 1034:21,          1193:2, 1193:5,
   succinctly [1] - 1019:18    surprise [1] - 1058:17       1034:23, 1035:7,           1193:17, 1194:1,
   sudden [2] - 1042:13,       surprised [1] - 1126:23      1035:14, 1035:25,          1194:15, 1194:22,
    1043:7                     surprising [3] - 1096:20,    1038:21, 1040:6,           1202:5, 1203:7,
   suddenly [1] - 1040:23       1205:19, 1205:23            1042:25, 1043:2,           1203:13, 1204:17,
   suffer [1] - 1206:2         survey [2] - 1050:1,         1045:6, 1045:23,           1207:8, 1208:12,
   sufficient [2] - 1092:10,    1050:5                      1047:2, 1047:5, 1047:7,    1209:2, 1209:16,
    1115:2                     surveys [2] - 1049:10,       1047:10, 1047:17,          1210:1, 1210:2, 1210:3,
   sufficiently [2] -           1050:8                      1048:23, 1049:3,           1210:7, 1210:8,
    1092:25, 1108:15           SUSAN [1] - 1002:16          1050:25, 1051:5,           1210:14, 1210:22
   suggest [6] - 1024:4,       susceptibility [1] -         1053:1, 1054:9, 1055:9,   talc/ovarian [1] -
    1043:19, 1044:4,            1177:22                     1055:11, 1055:18,          1046:23
    1044:5, 1166:22, 1168:1    susceptible [2] -            1056:9, 1056:14,          talcum [28] - 1011:24,
   suggested [2] - 1057:16,     1036:23, 1172:16            1060:12, 1060:14,          1040:19, 1041:13,
    1180:23                    sworn [1] - 1004:10          1061:2, 1061:7,            1041:20, 1042:9,
   suggesting [4] - 1157:6,    synopsis [3] - 1083:4,       1061:16, 1061:19,          1062:10, 1063:17,
    1157:8, 1158:13,            1103:16, 1198:7             1061:22, 1061:25,          1067:13, 1067:21,
    1201:10                    system [2] - 1023:15,        1062:4, 1062:23,           1083:22, 1084:4,
   suggestion [3] - 1058:7,     1023:16                     1063:1, 1063:10,           1088:20, 1098:17,
    1060:14, 1174:3            systematic [1] - 1037:18     1063:19, 1063:21,          1098:25, 1099:7,
   suggestive [6] - 1068:21,   systematically [1] -         1064:19, 1068:11,          1100:10, 1110:9,
    1069:4, 1069:8,             1039:10                     1068:20, 1070:1,           1110:16, 1111:7,
    1069:19, 1069:21,                                       1074:21, 1075:10,          1111:12, 1180:4,
    1105:19                                T                1079:12, 1081:24,          1180:13, 1181:22,
                                                            1082:17, 1083:11,          1187:24, 1189:5,
   suggests [2] - 1103:19,     Table [4] - 1129:23,         1084:13, 1084:16,          1189:9, 1189:24, 1207:9
    1145:11                     1130:23, 1167:14,           1086:15, 1089:18,         talks [5] - 1045:18,
   summaries [1] - 1028:21      1169:4                      1091:15, 1093:18,          1084:12, 1090:4,
   summarize [7] - 1033:1,     table [2] - 1085:22,         1095:9, 1097:24,           1130:6, 1131:14
    1034:5, 1035:21,            1132:16                     1098:1, 1101:12,          target [2] - 1036:3,
    1058:12, 1063:6,           tackle [1] - 1067:10         1101:19, 1102:10,          1183:6
    1084:2, 1085:19            Taher [20] - 1080:14,        1102:23, 1103:3,          task [1] - 1011:6
   summarizes [1] -             1080:17, 1081:4,            1103:9, 1103:21,          taught [5] - 1006:1,
    1193:19                     1081:6, 1082:7,             1104:6, 1104:12,           1008:2, 1133:21,
   summary [2] - 1085:11,       1082:14, 1082:22,           1104:14, 1104:20,          1134:8, 1139:7
    1122:17                     1085:17, 1090:14,           1104:22, 1105:18,         teach [5] - 1005:12,
   super [1] - 1101:22          1093:14, 1103:18,           1106:7, 1108:5,            1008:11, 1008:23,
   supplemental [2] -           1105:3, 1106:1, 1107:7,     1108:14, 1108:20,          1134:8, 1164:14
    1018:4, 1073:11             1107:12, 1107:22,           1115:2, 1123:22,          teachers [2] - 1031:25,
   supplemented [1] -           1116:10, 1116:16,           1124:5, 1124:7, 1126:9,    1076:25
    1017:25                     1140:24, 1194:19
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 251 of 254 PageID:
                                  103395

                                                                                                           1252
   teaching [11] - 1005:20,     testing [7] - 1037:14,       1197:22, 1198:2,          timely [1] - 1196:23
    1005:24, 1007:25,            1140:4, 1142:10,            1198:18, 1200:14,         tisi [1] - 1069:12
    1008:1, 1008:24,             1151:20, 1153:18,           1201:17, 1201:25,         Tisi [5] - 1174:22,
    1011:2, 1043:11,             1153:23, 1187:8             1203:20, 1211:1,            1184:4, 1197:22,
    1121:15, 1164:12,           tests [2] - 1006:14,         1211:4, 1211:11,            1203:21, 1212:9
    1165:2                       1006:15                     1213:5, 1213:7            TISI [69] - 1002:14,
   tease [1] - 1009:3           text [7] - 1126:24,        themselves [6] -              1017:24, 1018:7,
   temporality [3] -             1126:25, 1127:1,            1012:15, 1024:21,           1018:9, 1045:14,
    1101:10, 1101:16,            1129:18, 1129:20,           1025:3, 1053:8, 1059:9,     1046:9, 1046:14,
    1101:17                      1133:12, 1199:9             1163:19                     1067:6, 1069:16,
   ten [7] - 1183:1, 1183:14,   textbook [11] - 1129:21,   theoretical [1] - 1023:12     1073:13, 1073:21,
    1188:9, 1188:22,             1133:3, 1133:21,          theory [1] - 1056:18          1074:1, 1074:19,
    1201:15, 1201:17,            1133:24, 1133:25,         therapeutic [1] - 1062:14     1076:23, 1077:2,
    1201:22                      1135:11, 1138:3,          therapy [1] - 1045:17         1077:8, 1080:17,
   tended [1] - 1047:7           1141:23, 1142:19,         therefore [5] - 1030:5,       1106:13, 1106:20,
   term [11] - 1021:1,           1142:24, 1191:9             1034:8, 1058:9,             1107:2, 1107:5,
    1049:16, 1070:16,           THE [89] - 1002:1,           1078:13, 1173:13            1107:19, 1107:25,
    1077:23, 1078:9,             1002:8, 1004:3, 1004:4,   they've [6] - 1072:12,        1118:18, 1119:10,
    1117:8, 1155:18,             1004:22, 1004:24,           1083:22, 1093:12,           1125:1, 1125:12,
    1193:23, 1199:24,            1018:10, 1019:21,           1101:2, 1101:16, 1102:3     1130:3, 1134:14,
    1205:25, 1207:22             1020:2, 1020:5, 1020:8,   thinking [1] - 1127:6         1134:20, 1138:5,
   terms [33] - 1010:5,          1025:13, 1032:19,         thinks [1] - 1197:23          1138:13, 1138:20,
    1010:6, 1010:24,             1033:3, 1033:15,          third [3] - 1042:8,           1138:24, 1139:5,
    1011:2, 1012:10,             1033:18, 1034:11,           1052:13, 1105:7             1142:2, 1165:8,
    1013:8, 1018:14,             1046:4, 1046:16,          THOMAS [1] - 1003:4           1169:10, 1169:13,
    1022:24, 1023:20,            1064:2, 1064:7,           Thoracic [1] - 1008:8         1169:16, 1169:24,
    1023:23, 1024:1,             1064:11, 1065:23,         thorough [1] - 1085:10        1170:11, 1171:13,
    1024:15, 1027:23,            1066:3, 1067:1, 1067:2,   thoroughly [1] - 1049:15      1174:6, 1174:24,
    1028:19, 1031:9,             1069:12, 1070:15,         three [22] - 1005:8,          1175:6, 1184:5, 1184:7,
    1031:17, 1032:14,            1073:23, 1074:10,           1005:9, 1036:20,            1184:10, 1184:14,
    1032:22, 1034:21,            1074:17, 1077:4,            1037:9, 1038:3,             1184:17, 1184:19,
    1037:3, 1043:17,             1100:1, 1100:12,            1051:20, 1052:1,            1186:2, 1186:14,
    1044:4, 1047:13,             1106:14, 1106:21,           1065:25, 1097:17,           1187:6, 1187:11,
    1052:1, 1072:23,             1106:23, 1107:4,            1099:19, 1099:22,           1187:19, 1188:19,
    1121:11, 1127:10,            1107:10, 1107:21,           1100:5, 1105:2, 1108:4,     1191:25, 1192:5,
    1139:13, 1172:11,            1107:24, 1117:4,            1108:7, 1111:2, 1123:2,     1193:23, 1197:3,
    1199:15, 1204:3,             1118:10, 1118:16,           1135:25, 1163:9,            1197:25, 1198:4,
    1210:19, 1210:20             1118:19, 1118:22,           1163:10, 1171:5,            1200:11, 1201:14,
   TERSIGNI [1] - 1002:17        1119:4, 1119:5,             1184:24                     1203:24, 1211:3, 1211:9
   test [8] - 1041:1,            1122:22, 1122:24,         three-quarters [1] -        TITLE [1] - 1213:5
    1042:18, 1042:19,            1125:4, 1125:8, 1130:5,     1184:24                   title [4] - 1074:7,
    1042:21, 1071:7,             1134:12, 1134:17,         threshold [4] - 1151:6,       1099:25, 1100:2,
    1078:22, 1089:2, 1152:4      1134:22, 1138:17,           1155:25, 1157:14,           1138:10
   testified [6] - 1004:11,      1138:23, 1139:4,            1188:10                   titled [2] - 1135:15,
    1094:14, 1123:17,            1167:8, 1169:12,          throat [1] - 1008:3           1165:11
    1186:12, 1189:9, 1211:6      1169:14, 1170:5,          throughout [1] - 1121:7     TO [2] - 1213:5, 1213:6
   testify [2] - 1124:23,        1171:11, 1174:5,          throw [2] - 1021:21,        tobacco [3] - 1030:21,
    1156:7                       1174:22, 1184:4,            1131:8                      1033:11, 1033:12
   testimony [9] - 1007:10,      1184:6, 1184:16,          tier [2] - 1127:13,         today [15] - 1004:17,
    1012:4, 1029:7,              1184:18, 1186:13,           1132:19                     1009:14, 1011:13,
    1057:16, 1067:22,            1187:7, 1187:15,          tight [2] - 1143:25,          1026:23, 1045:20,
    1124:22, 1144:1,             1188:3, 1188:23,            1159:11                     1086:12, 1109:9,
    1187:2, 1187:5               1192:4, 1192:7,                                         1116:12, 1124:9,
                                                           time-wise [1] - 1129:2
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 252 of 254 PageID:
                                  103396

                                                                                                              1253
     1126:16, 1137:8,           translocation [1] -            1128:12, 1129:12,          1092:5, 1112:11
     1152:8, 1160:12,             1089:14                      1144:25, 1145:21,         types [2] - 1007:2,
     1190:21, 1210:24           transport [1] - 1103:1         1189:11                    1127:19
   together [10] - 1010:25,     transvaginal [1] -           trying [26] - 1010:24,      typical [1] - 1064:22
     1041:3, 1065:5,              1166:12                      1012:16, 1023:15,         typically [4] - 1037:13,
     1070:20, 1070:22,          travel [1] - 1166:12           1028:4, 1039:22,           1120:17, 1128:11,
     1084:2, 1099:14,           traveled [1] - 1008:17         1054:12, 1087:19,          1149:10
     1127:14, 1158:25,          traveling [1] - 1056:17        1088:18, 1088:20,
     1171:10                    tree [1] - 1009:4              1094:5, 1116:9,                        U
   took [5] - 1139:15,          TRENTON [1] - 1002:7           1116:12, 1116:13,
                                                                                         U.S [1] - 1002:25
     1148:10, 1198:8,           Trenton [1] - 1116:22          1116:18, 1129:6,
                                                                                         U.S. [1] - 1097:16
     1200:8, 1200:20            trial [9] - 1029:19,           1132:2, 1141:13,
                                                                                         U.S.A [1] - 1173:6
   tool [1] - 1147:15             1029:24, 1127:20,            1142:16, 1151:23,
                                                                                         U.S.C [1] - 1213:5
   top [4] - 1025:4, 1122:22,     1127:21, 1131:9,             1152:15, 1152:19,
                                                                                         ultimate [1] - 1078:25
     1160:20, 1193:6              1132:23, 1133:6,             1153:14, 1180:14,
                                                                                         ultimately [2] - 1012:21,
   topic [5] - 1050:14,           1157:16, 1186:23             1187:7, 1187:9, 1187:11
                                                                                          1080:13
     1075:2, 1152:3, 1152:4,    Trials [2] - 1131:2,         tubal [5] - 1056:1,
                                                                                         uncertainty [4] -
     1201:24                      1136:12                      1056:6, 1056:16,
                                                                                          1024:24, 1025:1,
   topics [1] - 1044:1          trials [13] - 1029:18,         1056:19, 1202:19
                                                                                          1089:4, 1196:19
   total [5] - 1054:15,           1076:5, 1127:11,           tubes [2] - 1056:8,
                                                                                         unclear [2] - 1025:5,
     1094:16, 1094:20,            1127:18, 1127:19,            1056:17
                                                                                          1025:22
     1123:13, 1202:11             1127:22, 1131:5,           tumor [1] - 1086:17
                                                                                         uncontrolled [1] -
   totality [5] - 1035:22,        1131:7, 1132:18,           tumors [1] - 1086:22
                                                                                          1064:16
     1063:7, 1153:1, 1182:1,      1135:22, 1136:7, 1136:9    tumour [1] - 1086:20
                                                                                         under [13] - 1006:25,
     1203:11                    tried [2] - 1022:6,          turn [5] - 1047:12,
                                                                                          1091:19, 1096:12,
   totally [4] - 1093:9,          1164:11                      1083:2, 1150:11,
                                                                                          1098:6, 1113:2, 1118:4,
     1116:20, 1117:14,          True [2] - 1088:23,            1150:22, 1164:9
                                                                                          1139:1, 1139:20,
     1182:9                       1163:2                     turned [1] - 1010:1
                                                                                          1141:6, 1141:8, 1176:2,
   touch [1] - 1054:18          true [38] - 1021:12,         twisted [1] - 1117:19
                                                                                          1197:10, 1204:12
   touched [1] - 1149:20          1041:1, 1044:6, 1044:7,    two [43] - 1022:17,
                                                                                         under-estimated [1] -
   toward [1] - 1061:1            1048:9, 1056:18,             1025:4, 1031:20,
                                                                                          1091:19
   towards [3] - 1016:5,          1075:23, 1076:3,             1031:22, 1039:7,
                                                                                         undercovered [1] -
     1055:12, 1208:2              1076:5, 1078:18,             1041:16, 1041:17,
                                                                                          1065:13
   Toxicology [2] - 1192:6,       1079:1, 1082:20,             1045:21, 1047:6,
                                                                                         undergone [4] - 1062:17,
     1204:18                      1082:21, 1083:1,             1047:9, 1048:14,
                                                                                          1063:1, 1081:13,
   toxin [1] - 1185:12            1089:3, 1101:9,              1060:7, 1070:24,
                                                                                          1195:14
   Trabert [1] - 1089:9           1101:13, 1120:12,            1071:1, 1073:11,
                                                                                         underneath [2] -
   tracing [1] - 1137:7           1121:19, 1122:21,            1094:9, 1095:11,
                                                                                          1118:12, 1131:14
   tracks [1] - 1084:9            1124:13, 1127:4,             1099:3, 1099:14,
                                                                                         underpinning [1] -
   tract [2] - 1055:18,           1133:13, 1146:2,             1099:16, 1099:17,
                                                                                          1149:8
     1056:5                       1146:4, 1148:12,             1116:25, 1123:2,
                                                                                         understood [3] -
   traditional [1] - 1005:8       1150:4, 1151:11,             1156:4, 1157:11,
                                                                                          1023:12, 1024:20,
   traditionally [1] - 1061:9     1161:14, 1162:24,            1159:7, 1159:18,
                                                                                          1034:15
   trained [1] - 1005:16          1168:17, 1176:13,            1160:5, 1160:7, 1163:9,
                                                                                         undertaken [1] - 1198:22
   trainees [1] - 1005:13         1176:17, 1176:22,            1164:7, 1168:12,
                                                                                         unfortunately [1] -
   training [3] - 1109:15,        1177:6, 1178:10,             1173:15, 1183:1,
                                                                                          1157:14
     1121:3, 1147:14              1205:15, 1205:22             1185:21, 1193:13,
                                                                                         uniform [1] - 1047:23
   TRANSCRIPT [1] -             truly [1] - 1108:19            1195:12, 1197:6,
                                                                                         uniformly [4] - 1045:10,
     1213:6                     truth [4] - 1093:21,           1197:7, 1197:16,
                                                                                          1117:9, 1118:14
   TRANSCRIPTION [1] -            1150:12, 1150:23,            1199:7, 1200:6
                                                                                         unit [1] - 1006:15
     1213:7                       1205:13                    twofold [1] - 1036:10
                                                                                         United [4] - 1008:18,
   translate [2] - 1015:14,     try [9] - 1012:13, 1072:1,   type [5] - 1012:22,
                                                                                          1064:23, 1080:4,
     1188:17                      1111:23, 1112:1,             1027:7, 1070:11,
                                                                                          1097:11
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 253 of 254 PageID:
                                  103397

                                                                                                         1254
   UNITED [2] - 1002:1,                    V               VIRGINIA [1] - 1002:12      1076:10, 1088:12,
    1002:7                                                 VOLUME [1] - 1002:5         1121:7
                               vagina [1] - 1055:13
   unity [1] - 1145:13                                     vulnerable [1] - 1038:3    wide [3] - 1097:15,
                               valid [1] - 1136:13                                     1144:22, 1172:21
   universe [1] - 1132:17
                               validity [3] - 1135:22,                                widely [3] - 1133:11,
   university [1] - 1121:22                                            W
                                1205:2, 1205:8                                         1135:11, 1155:8
   University [3] - 1005:6,                                wait [1] - 1127:6
                               value [5] - 1022:2,                                    widespread [1] -
    1121:17, 1122:4                                        walk [1] - 1015:12
                                1078:14, 1128:18,                                      1173:11
   unknown [2] - 1030:9,                                   wall [2] - 1062:11,
                                1144:11, 1145:8
    1064:16                                                                           WILLIAMS [1] - 1002:20
                               Value [11] - 1149:11,        1062:12
   unless [2] - 1063:25,                                                              Williams [1] - 1199:3
                                1149:15, 1150:11,          warn [1] - 1197:10
    1186:19                                                                           willing [2] - 1022:15,
                                1150:14, 1151:5,           WASHINGTON [2] -
   unlike [1] - 1114:13                                                                1150:25
                                1151:8, 1151:19,            1002:18, 1003:4
   unlikely [7] - 1104:11,                                                            window [1] - 1010:18
                                1153:22, 1155:24,          waste [1] - 1156:6
    1104:19, 1172:3,                                                                  wise [1] - 1129:2
                                1157:13, 1169:4            ways [2] - 1055:11,
    1173:14, 1174:9,                                                                  wish [2] - 1150:11,
                               values [1] - 1145:12         1162:10
    1209:15                                                                            1178:23
                               Values [11] - 1020:4,       weak [22] - 1027:20,
   unrecognized [2] -                                                                 withdraw [1] - 1090:3
                                1024:7, 1146:24,            1027:24, 1029:2,
    1175:10, 1175:18                                                                  WITNESS [10] - 1020:2,
                                1147:6, 1147:19,            1030:17, 1031:14,
   unreliable [2] - 1185:23,                                1032:14, 1033:5,           1020:8, 1033:3,
                                1149:3, 1150:3, 1153:2,
    1185:24                                                 1033:9, 1035:4, 1036:2,    1033:18, 1074:17,
                                1156:21, 1157:2,
   up [44] - 1004:20,                                       1036:13, 1036:17,          1107:10, 1107:24,
                                1158:14
    1013:18, 1018:12,                                       1037:4, 1048:4,            1122:24, 1125:8,
                               variability [1] - 1159:22
    1020:3, 1020:10,                                        1054:23, 1055:1,           1138:23
                               variable [2] - 1051:12,
    1021:8, 1027:11,                                        1063:13, 1065:20,         witness [8] - 1004:5,
                                1052:25
    1032:20, 1037:19,                                       1118:5, 1192:14,           1004:9, 1009:10,
                               varied [2] - 1009:15,
    1041:21, 1044:22,                                       1192:15, 1206:3            1009:23, 1010:2,
                                1047:21
    1051:18, 1055:11,                                      weak/positive [1] -         1010:5, 1170:3, 1211:13
                               variety [6] - 1005:13,
    1058:20, 1064:12,                                       1192:24                   witnesses [1] - 1184:22
                                1006:3, 1006:24,
    1073:13, 1077:4,                                                                  WITNESSES [1] - 1212:6
                                1012:12, 1063:4,           weakness [1] - 1108:23
    1089:2, 1092:10,                                                                  WOLFSON [1] - 1002:8
                                1209:19                    weaknesses [4] -
    1101:10, 1119:11,                                                                 woman [3] - 1039:20,
                               various [6] - 1005:22,       1031:24, 1076:2,
    1125:16, 1127:22,                                                                  1056:15, 1112:10
                                1007:22, 1010:13,           1076:8, 1076:13
    1128:8, 1129:12,                                                                  women [26] - 1040:20,
                                1044:8, 1053:24,           website [5] - 1121:21,
    1129:19, 1134:24,                                                                  1040:22, 1041:12,
                                1106:16                     1122:20, 1155:11,
    1140:11, 1140:24,                                                                  1041:20, 1042:8,
                               Vermont [1] - 1061:13        1196:7, 1210:25
    1141:17, 1144:1,                                                                   1043:25, 1047:7,
                               versa [1] - 1047:8          websites [1] - 1121:23
    1146:13, 1147:5,                                                                   1050:15, 1056:19,
                               versions [2] - 1133:22,     week [4] - 1026:21,
    1152:4, 1160:20,                                                                   1086:22, 1093:16,
                                1137:6                      1112:12, 1155:3,
    1162:13, 1164:5,                                                                   1098:16, 1100:7,
                               versus [4] - 1015:20,        1200:15
    1178:22, 1189:3,                                                                   1110:14, 1110:22,
                                1058:24, 1143:8, 1168:4    weekends [1] - 1009:20
    1190:4, 1190:6,                                                                    1111:2, 1111:3,
                               vertical [1] - 1041:12      weekly [1] - 1182:21
    1190:10, 1200:2,                                                                   1111:20, 1112:6,
                               via [1] - 1089:18           weighing [1] - 1199:17
    1202:12                                                                            1114:25, 1166:10,
                               vice [1] - 1047:8           weighs [1] - 1027:12
   updated [1] - 1035:15                                                               1172:23, 1172:24,
                               video [1] - 1169:11         weight [2] - 1022:2,
   upper [2] - 1052:8,                                                                 1178:20, 1182:19,
                               view [7] - 1027:1,           1196:3
    1052:10                                                                            1197:10
                                1027:15, 1057:20,          WEIL [1] - 1002:21
   USDJ [1] - 1002:8                                                                  wonderful [1] - 1161:2
                                1063:18, 1178:2,           well-established [1] -
   useful [4] - 1128:14,                                                              word [7] - 1017:2,
                                1192:18, 1205:4             1030:23
    1130:21, 1149:15,                                                                  1017:3, 1101:23,
                               views [2] - 1126:8,         whatsoever [1] - 1087:10
    1170:8                                                                             1102:3, 1137:19,
                                1196:8                     whereas [1] - 1036:24
   uses [1] - 1206:20                                                                  1204:8, 1206:20
                               VINCENT [1] - 1002:24       white [1] - 1009:6
                                                                                      words [5] - 1016:4,
                               Vincent [1] - 1213:11       whole [7] - 1005:13,
                                                                                       1019:7, 1083:17,
                                                            1008:4, 1058:7, 1063:4,
Case 3:16-md-02738-FLW-LHG Document 11634 Filed 12/23/19 Page 254 of 254 PageID:
                                  103398

                                                                        1255
    1125:4, 1151:2              1060:14, 1062:1,
   workers [1] - 1061:3         1092:17, 1143:20,
   works [2] - 1037:20,         1189:8, 1199:3
    1116:1                     yield [1] - 1136:13
   world [18] - 1008:9,        yourself [6] - 1005:2,
    1008:13, 1018:14,           1015:13, 1016:24,
    1019:13, 1023:13,           1017:19, 1046:20,
    1072:22, 1097:14,           1062:4
    1097:15, 1128:20,
    1128:22, 1129:5,                        Z
    1151:21, 1152:7,           zero [3] - 1123:7, 1123:9,
    1152:10, 1156:25,           1156:1
    1157:15, 1167:5
   world-wide [1] - 1097:15
   worldwide [1] - 1095:18
   worried [4] - 1033:8,
    1044:9, 1053:3, 1058:14
   worse [1] - 1205:3
   write [7] - 1085:18,
    1124:18, 1125:7,
    1125:10, 1125:22,
    1146:11, 1164:12
   writers [1] - 1148:3
   written [6] - 1071:10,
    1141:6, 1141:9,
    1141:10, 1164:19
   wrote [8] - 1073:24,
    1074:15, 1074:16,
    1105:5, 1145:25,
    1161:17, 1161:18,
    1167:3

               Y
   year [6] - 1008:20,
    1071:13, 1079:11,
    1123:11, 1190:19,
    1191:2
   years [19] - 1007:4,
    1008:10, 1008:16,
    1008:17, 1009:16,
    1042:20, 1067:16,
    1095:2, 1111:2, 1111:4,
    1111:5, 1111:8,
    1112:12, 1135:8,
    1158:7, 1161:7, 1204:3,
    1208:7
   yellow/gold [1] - 1041:14
   yesterday [17] - 1012:3,
    1013:9, 1018:20,
    1021:9, 1024:13,
    1026:1, 1027:11,
    1029:4, 1030:16,
    1049:25, 1057:11,
